Exhibit 10.1

Execution Copy

 

 

CREDIT AGREEMENT

 

DATED AS OF JANUARY 24, 2005

 

by and among

 

RESOLUTION PERFORMANCE PRODUCTS INC.,

 

RESOLUTION PERFORMANCE PRODUCTS LLC,

 

and

 

RESOLUTION EUROPE B.V.

 

and

 

THE OTHER PERSONS PARTY HERETO THAT ARE

 

DESIGNATED AS CREDIT PARTIES

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as US Agent, US L/C Issuer, Collateral Agent and a US Lender

 

and

 

GE LEVERAGED LOANS LIMITED,

 

as Netherlands Agent, Netherlands L/C Issuer, Netherlands Security Trustee and a
Netherlands Lender

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders

 

and

 

GECC CAPITAL MARKETS GROUP, INC.

as Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

AMOUNTS AND TERMS OF LOANS

 

1.1.

US Revolving Loans

 

1.2.

Netherlands Revolving Loans

 

1.3.

Interest and Applicable Margins

 

1.4.

Fees

 

1.5. [a05-2332_1ex10d1.htm#Payments_025345]

Payments [a05-2332_1ex10d1.htm#Payments_025345]

 

1.6. [a05-2332_1ex10d1.htm#Prepayments_025425]

Prepayments [a05-2332_1ex10d1.htm#Prepayments_025425]

 

1.7. [a05-2332_1ex10d1.htm#Maturity_030619]

Maturity [a05-2332_1ex10d1.htm#Maturity_030619]

 

1.8. [a05-2332_1ex10d1.htm#BorrowersEligibleUsAccounts_035048]

Borrowers Eligible US Accounts
[a05-2332_1ex10d1.htm#BorrowersEligibleUsAccounts_035048]

 

1.9. [a05-2332_1ex10d1.htm#EligibleUsInventory_031047]

Eligible US Inventory [a05-2332_1ex10d1.htm#EligibleUsInventory_031047]

 

1.10. [a05-2332_1ex10d1.htm#EligibleUsPp_031422]

Eligible US PPE [a05-2332_1ex10d1.htm#EligibleUsPp_031422]

 

1.11. [a05-2332_1ex10d1.htm#EligibleNetherlandsAccounts_031559]

Eligible Netherlands Accounts
[a05-2332_1ex10d1.htm#EligibleNetherlandsAccounts_031559]

 

1.12. [a05-2332_1ex10d1.htm#Omitted_032100]

Omitted [a05-2332_1ex10d1.htm#Omitted_032100]

 

1.13. [a05-2332_1ex10d1.htm#LoanAccounts_032103]

Loan Accounts [a05-2332_1ex10d1.htm#LoanAccounts_032103]

 

1.14. [a05-2332_1ex10d1.htm#YieldProtectionIllegality_032110]

Yield Protection; Illegality
[a05-2332_1ex10d1.htm#YieldProtectionIllegality_032110]

 

1.15. [a05-2332_1ex10d1.htm#Taxes_032743]

Taxes [a05-2332_1ex10d1.htm#Taxes_032743]

 

1.16. [a05-2332_1ex10d1.htm#a1_16_BorrowerRepresentatives_102013]

Borrower Representatives
[a05-2332_1ex10d1.htm#a1_16_BorrowerRepresentatives_102013]

 

1.17. [a05-2332_1ex10d1.htm#CurrencyConversions_034029]

Currency Conversions [a05-2332_1ex10d1.htm#CurrencyConversions_034029]

 

1.18. [a05-2332_1ex10d1.htm#a1_18_JudgmentCurrencyContractual_102023]

Judgment Currency; Contractual Currency
[a05-2332_1ex10d1.htm#a1_18_JudgmentCurrencyContractual_102023]

 

 

 

 

Section 2. [a05-2332_1ex10d1.htm#Section2_AffirmativeCovenants_034348]

AFFIRMATIVE COVENANTS
[a05-2332_1ex10d1.htm#Section2_AffirmativeCovenants_034348]

 

2.1. [a05-2332_1ex10d1.htm#ComplianceWithLawsAndContractualO_034422]

Compliance with Laws and Contractual Obligations
[a05-2332_1ex10d1.htm#ComplianceWithLawsAndContractualO_034422]

 

2.2. [a05-2332_1ex10d1.htm#InsuranceDamageToOrDestructionOfC_034542]

Insurance; Damage to or Destruction of Collateral
[a05-2332_1ex10d1.htm#InsuranceDamageToOrDestructionOfC_034542]

 

2.3. [a05-2332_1ex10d1.htm#InspectionLenderMeeting_034715]

Inspection; Lender Meeting [a05-2332_1ex10d1.htm#InspectionLenderMeeting_034715]

 

2.4. [a05-2332_1ex10d1.htm#OrganizationalExistence_034727]

Organizational Existence [a05-2332_1ex10d1.htm#OrganizationalExistence_034727]

 

2.5. [a05-2332_1ex10d1.htm#EnvironmentalMatters__033914]

Environmental Matters [a05-2332_1ex10d1.htm#EnvironmentalMatters__033914]

 

2.6. [a05-2332_1ex10d1.htm#LandlordsAgreementsMortgageeAgree_033929]

Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases [a05-2332_1ex10d1.htm#LandlordsAgreementsMortgageeAgree_033929]

 

2.7. [a05-2332_1ex10d1.htm#ConductOfBusiness__034018]

Conduct of Business [a05-2332_1ex10d1.htm#ConductOfBusiness__034018]

 

2.8. [a05-2332_1ex10d1.htm#SupplementalDisclosure__034033]

Supplemental Disclosure [a05-2332_1ex10d1.htm#SupplementalDisclosure__034033]

 

2.9. [a05-2332_1ex10d1.htm#CashManagement__034047]

Cash Management [a05-2332_1ex10d1.htm#CashManagement__034047]

 

2.10. [a05-2332_1ex10d1.htm#NetherlandsPledgeOfAccounts__034111]

Netherlands Pledge of Accounts
[a05-2332_1ex10d1.htm#NetherlandsPledgeOfAccounts__034111]

 

2.11. [a05-2332_1ex10d1.htm#FurtherAssurances__034121]

Further Assurances [a05-2332_1ex10d1.htm#FurtherAssurances__034121]

 

2.12. [a05-2332_1ex10d1.htm#SpanishSecurityAgreement__034146]

Spanish Security Agreement
[a05-2332_1ex10d1.htm#SpanishSecurityAgreement__034146]

 

2.13. [a05-2332_1ex10d1.htm#AncillaryTexasBuildings__034157]

Ancillary Texas Buildings [a05-2332_1ex10d1.htm#AncillaryTexasBuildings__034157]

 

 

 

 

Section 3. [a05-2332_1ex10d1.htm#Section3_NegativeCovenants_034224]

NEGATIVE COVENANTS [a05-2332_1ex10d1.htm#Section3_NegativeCovenants_034224]

 

3.1. [a05-2332_1ex10d1.htm#Indebtedness__034553]

Indebtedness [a05-2332_1ex10d1.htm#Indebtedness__034553]

 

3.2. [a05-2332_1ex10d1.htm#LiensAndRelatedMatters__034656]

Liens and Related Matters [a05-2332_1ex10d1.htm#LiensAndRelatedMatters__034656]

 

3.3. [a05-2332_1ex10d1.htm#Investments__035002]

Investments [a05-2332_1ex10d1.htm#Investments__035002]

 

3.4. [a05-2332_1ex10d1.htm#ContingentObligations__034947]

Contingent Obligations [a05-2332_1ex10d1.htm#ContingentObligations__034947]

 

3.5. [a05-2332_1ex10d1.htm#RestrictedPayments__035144]

Restricted Payments [a05-2332_1ex10d1.htm#RestrictedPayments__035144]

 

3.6. [a05-2332_1ex10d1.htm#RestrictionOnFundamentalChanges__035203]

Restriction on Fundamental Changes
[a05-2332_1ex10d1.htm#RestrictionOnFundamentalChanges__035203]

 

 

--------------------------------------------------------------------------------


 

3.7. [a05-2332_1ex10d1.htm#DisposalOfAssetsOrSubsidiaryStock_035221]

Disposal of Assets or Subsidiary Stock
[a05-2332_1ex10d1.htm#DisposalOfAssetsOrSubsidiaryStock_035221]

 

3.8. [a05-2332_1ex10d1.htm#TransactionsWithAffiliates__035303]

Transactions with Affiliates
[a05-2332_1ex10d1.htm#TransactionsWithAffiliates__035303]

 

3.9. [a05-2332_1ex10d1.htm#ConductOfBusiness__035309]

Conduct of Business [a05-2332_1ex10d1.htm#ConductOfBusiness__035309]

 

3.10. [a05-2332_1ex10d1.htm#ChangesRelatingToIndebtedness__035320]

Changes Relating to Indebtedness
[a05-2332_1ex10d1.htm#ChangesRelatingToIndebtedness__035320]

 

3.11. [a05-2332_1ex10d1.htm#FiscalYear__035326]

Fiscal Year [a05-2332_1ex10d1.htm#FiscalYear__035326]

 

3.12. [a05-2332_1ex10d1.htm#PressReleasePublicOfferingMateria_035333]

Press Release; Public Offering Materials
[a05-2332_1ex10d1.htm#PressReleasePublicOfferingMateria_035333]

 

3.13. [a05-2332_1ex10d1.htm#Omitted__035345]

Omitted [a05-2332_1ex10d1.htm#Omitted__035345]

 

3.14. [a05-2332_1ex10d1.htm#BankAccounts__035351]

Bank Accounts [a05-2332_1ex10d1.htm#BankAccounts__035351]

 

3.15. [a05-2332_1ex10d1.htm#HazardousMaterials__035356]

Hazardous Materials [a05-2332_1ex10d1.htm#HazardousMaterials__035356]

 

3.16. [a05-2332_1ex10d1.htm#EmployeeMatters__035404]

Employee Matters [a05-2332_1ex10d1.htm#EmployeeMatters__035404]

 

3.17. [a05-2332_1ex10d1.htm#Saleleasebacks__035408]

Sale-Leasebacks [a05-2332_1ex10d1.htm#Saleleasebacks__035408]

 

3.18. [a05-2332_1ex10d1.htm#PrepaymentsOfOtherIndebtednessInt_035417]

Prepayments of Other Indebtedness; Interest Payments
[a05-2332_1ex10d1.htm#PrepaymentsOfOtherIndebtednessInt_035417]

 

3.19. [a05-2332_1ex10d1.htm#Ofac__035428]

OFAC [a05-2332_1ex10d1.htm#Ofac__035428]

 

 

 

 

Section 4. [a05-2332_1ex10d1.htm#Section4_FinancialReporting_035437]

FINANCIAL REPORTING [a05-2332_1ex10d1.htm#Section4_FinancialReporting_035437]

 

4.1. [a05-2332_1ex10d1.htm#FinancialStatementsAndOtherReport_035445]

Financial Statements and Other Reports
[a05-2332_1ex10d1.htm#FinancialStatementsAndOtherReport_035445]

 

4.2. [a05-2332_1ex10d1.htm#AccountingTermsUtilizationOfGaapFo]

Accounting Terms; Utilization of GAAP for Purposes of Calculations under
Agreement [a05-2332_1ex10d1.htm#AccountingTermsUtilizationOfGaapFo]

 

 

 

 

Section 5. [a05-2332_1ex10d1.htm#Section5_]

REPRESENTATIONS AND WARRANTIES [a05-2332_1ex10d1.htm#Section5_]

 

5.1. [a05-2332_1ex10d1.htm#Disclosure]

Disclosure [a05-2332_1ex10d1.htm#Disclosure]

 

5.2. [a05-2332_1ex10d1.htm#NoMaterialAdverseEffect]

No Material Adverse Effect [a05-2332_1ex10d1.htm#NoMaterialAdverseEffect]

 

5.3. [a05-2332_1ex10d1.htm#NoConflict]

No Conflict [a05-2332_1ex10d1.htm#NoConflict]

 

5.4. [a05-2332_1ex10d1.htm#Ganiz]

Organization, Powers, Capitalization and Good Standing
[a05-2332_1ex10d1.htm#Ganiz]

 

5.5. [a05-2332_1ex10d1.htm#A55financialstatementsandprojection]

Financial Statements and Projections
[a05-2332_1ex10d1.htm#A55financialstatementsandprojection]

 

5.6. [a05-2332_1ex10d1.htm#IntellectualProperty_]

Intellectual Property [a05-2332_1ex10d1.htm#IntellectualProperty_]

 

5.7. [a05-2332_1ex10d1.htm#A57investigations]

Investigations, Audits, Etc. [a05-2332_1ex10d1.htm#A57investigations]

 

5.8. [a05-2332_1ex10d1.htm#EmployeeMatters]

Employee Matters [a05-2332_1ex10d1.htm#EmployeeMatters]

 

5.9. [a05-2332_1ex10d1.htm#Solvency]

Solvency [a05-2332_1ex10d1.htm#Solvency]

 

5.10. [a05-2332_1ex10d1.htm#LitigationAdverseFacts]

Litigation; Adverse Facts [a05-2332_1ex10d1.htm#LitigationAdverseFacts]

 

5.11. [a05-2332_1ex10d1.htm#UseOfProceedsMarginRegulations_]

Use of Proceeds; Margin Regulations
[a05-2332_1ex10d1.htm#UseOfProceedsMarginRegulations_]

 

5.12. [a05-2332_1ex10d1.htm#OwnershipOfPropertyLiens]

Ownership of Property; Liens [a05-2332_1ex10d1.htm#OwnershipOfPropertyLiens]

 

5.13. [a05-2332_1ex10d1.htm#EnvironmentalMatters_]

Environmental Matters [a05-2332_1ex10d1.htm#EnvironmentalMatters_]

 

5.14. [a05-2332_1ex10d1.htm#Erisa_]

ERISA [a05-2332_1ex10d1.htm#Erisa_]

 

5.15. [a05-2332_1ex10d1.htm#Brokers]

Brokers [a05-2332_1ex10d1.htm#Brokers]

 

5.16. [a05-2332_1ex10d1.htm#DepositAndDisbursementAccounts]

Deposit and Disbursement Accounts
[a05-2332_1ex10d1.htm#DepositAndDisbursementAccounts]

 

5.17. [a05-2332_1ex10d1.htm#AgreementsAndOtherDocuments]

Agreements and Other Documents
[a05-2332_1ex10d1.htm#AgreementsAndOtherDocuments]

 

5.18. [a05-2332_1ex10d1.htm#Insurance]

Insurance [a05-2332_1ex10d1.htm#Insurance]

 

5.19. [a05-2332_1ex10d1.htm#CreditAgreementClassificationSubordi]

Credit Agreement Classification; Subordination
[a05-2332_1ex10d1.htm#CreditAgreementClassificationSubordi]

 

5.20. [a05-2332_1ex10d1.htm#Antiterrorism]

Anti-Terrorism [a05-2332_1ex10d1.htm#Antiterrorism]

 

5.21. [a05-2332_1ex10d1.htm#A521omitted]

Omitted [a05-2332_1ex10d1.htm#A521omitted]

 

5.22. [a05-2332_1ex10d1.htm#UsFinanceCorp]

US Finance Corp [a05-2332_1ex10d1.htm#UsFinanceCorp]

 

5.23. [a05-2332_1ex10d1.htm#B523omitted]

Omitted [a05-2332_1ex10d1.htm#B523omitted]

 

5.24. [a05-2332_1ex10d1.htm#C524omitted]

Omitted [a05-2332_1ex10d1.htm#C524omitted]

 

5.25. [a05-2332_1ex10d1.htm#DesignatedSeniorDebt]

Designated Senior Debt [a05-2332_1ex10d1.htm#DesignatedSeniorDebt]

 

5.26. [a05-2332_1ex10d1.htm#TaxesAndTaxReturns_]

Taxes and Tax Returns [a05-2332_1ex10d1.htm#TaxesAndTaxReturns_]

 

 

ii

--------------------------------------------------------------------------------


 

Section 6. [a05-2332_1ex10d1.htm#Section6defaultrightsandremedies]

DEFAULT, RIGHTS AND REMEDIES
[a05-2332_1ex10d1.htm#Section6defaultrightsandremedies]

 

6.1. [a05-2332_1ex10d1.htm#A61eventofdefault]

Event of Default [a05-2332_1ex10d1.htm#A61eventofdefault]

 

6.2. [a05-2332_1ex10d1.htm#SuspensionOrTerminationOfCommitments]

Suspension or Termination of Commitments
[a05-2332_1ex10d1.htm#SuspensionOrTerminationOfCommitments]

 

6.3. [a05-2332_1ex10d1.htm#A63accelerationandotherremedies]

Acceleration and other Remedies
[a05-2332_1ex10d1.htm#A63accelerationandotherremedies]

 

6.4. [a05-2332_1ex10d1.htm#A64performancebyapplicableagent]

Performance by Applicable Agent, Collateral Agent and Netherlands Security
Trustee [a05-2332_1ex10d1.htm#A64performancebyapplicableagent]

 

6.5. [a05-2332_1ex10d1.htm#ApplicationOfProceeds]

Application of Proceeds [a05-2332_1ex10d1.htm#ApplicationOfProceeds]

 

 

 

 

Section 7. [a05-2332_1ex10d1.htm#Section7_ConditionsToLoans]

CONDITIONS TO LOANS [a05-2332_1ex10d1.htm#Section7_ConditionsToLoans]

 

7.1. [a05-2332_1ex10d1.htm#a7_1_ConditionsToInitialLoans_102929]

Conditions to Initial Loans
[a05-2332_1ex10d1.htm#a7_1_ConditionsToInitialLoans_102929]

 

7.2. [a05-2332_1ex10d1.htm#a7_2_ConditionsToAllLoans_102932]

Conditions to All Loans [a05-2332_1ex10d1.htm#a7_2_ConditionsToAllLoans_102932]

 

 

 

 

Section 8. [a05-2332_1ex10d1.htm#Section8_AssignmentAndParticipation]

ASSIGNMENT AND PARTICIPATION
[a05-2332_1ex10d1.htm#Section8_AssignmentAndParticipation]

 

8.1. [a05-2332_1ex10d1.htm#A81assignmentandparticipations]

Assignment and Participations
[a05-2332_1ex10d1.htm#A81assignmentandparticipations]

 

8.2. [a05-2332_1ex10d1.htm#AgentsAndCollateralAgent]

Agents and Collateral Agent [a05-2332_1ex10d1.htm#AgentsAndCollateralAgent]

 

8.3. [a05-2332_1ex10d1.htm#SetOffAndSharingOfPayments_]

Set Off and Sharing of Payments
[a05-2332_1ex10d1.htm#SetOffAndSharingOfPayments_]

 

8.4. [a05-2332_1ex10d1.htm#A84disbursementoffunds]

Disbursement of Funds [a05-2332_1ex10d1.htm#A84disbursementoffunds]

 

8.5. [a05-2332_1ex10d1.htm#DisbursementsOfAdvancesPayment_]

Disbursements of Advances; Payment
[a05-2332_1ex10d1.htm#DisbursementsOfAdvancesPayment_]

 

8.6. [a05-2332_1ex10d1.htm#NetherlandsAgentAsNetherlandsSecu_052451]

Netherlands Agent as Netherlands Security Trustee
[a05-2332_1ex10d1.htm#NetherlandsAgentAsNetherlandsSecu_052451]

 

8.7. [a05-2332_1ex10d1.htm#CollateralAllocationMechanism_052630]

Collateral Allocation Mechanism
[a05-2332_1ex10d1.htm#CollateralAllocationMechanism_052630]

 

8.8. [a05-2332_1ex10d1.htm#a8_8__083949]

Parallel Debt [a05-2332_1ex10d1.htm#a8_8__083949]

 

 

 

 

Section 9. [a05-2332_1ex10d1.htm#Section9_Miscellaneous_053229]

MISCELLANEOUS [a05-2332_1ex10d1.htm#Section9_Miscellaneous_053229]

 

9.1. [a05-2332_1ex10d1.htm#a9_1__083951]

Indemnities [a05-2332_1ex10d1.htm#a9_1__083951]

 

9.2. [a05-2332_1ex10d1.htm#AmendmentsAndWaivers_053332]

Amendments and Waivers [a05-2332_1ex10d1.htm#AmendmentsAndWaivers_053332]

 

9.3. [a05-2332_1ex10d1.htm#a9_3__083957]

Notices [a05-2332_1ex10d1.htm#a9_3__083957]

 

9.4. [a05-2332_1ex10d1.htm#FailureOrIndulgenceNotWaiverRemed_054516]

Failure or Indulgence Not Waiver; Remedies Cumulative
[a05-2332_1ex10d1.htm#FailureOrIndulgenceNotWaiverRemed_054516]

 

9.5. [a05-2332_1ex10d1.htm#MarshalingPaymentsSetAside_054519]

Marshaling; Payments Set Aside
[a05-2332_1ex10d1.htm#MarshalingPaymentsSetAside_054519]

 

9.6. [a05-2332_1ex10d1.htm#Severability_054544]

Severability [a05-2332_1ex10d1.htm#Severability_054544]

 

9.7. [a05-2332_1ex10d1.htm#LendersObligationsSeveralIndepend_054600]

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights
[a05-2332_1ex10d1.htm#LendersObligationsSeveralIndepend_054600]

 

9.8. [a05-2332_1ex10d1.htm#Headings_054606]

Headings [a05-2332_1ex10d1.htm#Headings_054606]

 

9.9. [a05-2332_1ex10d1.htm#ApplicableLaw_054609]

Applicable Law [a05-2332_1ex10d1.htm#ApplicableLaw_054609]

 

9.10. [a05-2332_1ex10d1.htm#SuccessorsAndAssigns_054616]

Successors and Assigns [a05-2332_1ex10d1.htm#SuccessorsAndAssigns_054616]

 

9.11. [a05-2332_1ex10d1.htm#NoFiduciaryRelationshipLimitedLia_054647]

No Fiduciary Relationship; Limited Liability
[a05-2332_1ex10d1.htm#NoFiduciaryRelationshipLimitedLia_054647]

 

9.12. [a05-2332_1ex10d1.htm#Construction_054652]

Construction [a05-2332_1ex10d1.htm#Construction_054652]

 

9.13. [a05-2332_1ex10d1.htm#Confidentiality_054655]

Confidentiality [a05-2332_1ex10d1.htm#Confidentiality_054655]

 

9.14. [a05-2332_1ex10d1.htm#ConsentToJurisdiction_054706]

CONSENT TO JURISDICTION [a05-2332_1ex10d1.htm#ConsentToJurisdiction_054706]

 

9.15. [a05-2332_1ex10d1.htm#WaiverOfJuryTrial_054809]

WAIVER OF JURY TRIAL [a05-2332_1ex10d1.htm#WaiverOfJuryTrial_054809]

 

9.16. [a05-2332_1ex10d1.htm#SurvivalOfWarrantiesAndCertainAgr_054818]

Survival of Warranties and Certain Agreements
[a05-2332_1ex10d1.htm#SurvivalOfWarrantiesAndCertainAgr_054818]

 

9.17. [a05-2332_1ex10d1.htm#EntireAgreement_054825]

Entire Agreement [a05-2332_1ex10d1.htm#EntireAgreement_054825]

 

9.18. [a05-2332_1ex10d1.htm#CounterpartsEffectiveness_054923]

Counterparts; Effectiveness
[a05-2332_1ex10d1.htm#CounterpartsEffectiveness_054923]

 

9.19. [a05-2332_1ex10d1.htm#ReplacementOfLenders_054929]

Replacement of Lenders [a05-2332_1ex10d1.htm#ReplacementOfLenders_054929]

 

9.20. [a05-2332_1ex10d1.htm#DeliveryOfTerminationStatementsAn_055115]

Delivery of Termination Statements and Mortgage Releases
[a05-2332_1ex10d1.htm#DeliveryOfTerminationStatementsAn_055115]

 

9.21. [a05-2332_1ex10d1.htm#MandatoryCosts_055129]

Mandatory Costs [a05-2332_1ex10d1.htm#MandatoryCosts_055129]

 

9.22. [a05-2332_1ex10d1.htm#SubordinationOfIntercompanyDebt_055809]

Subordination of Intercompany Debt
[a05-2332_1ex10d1.htm#SubordinationOfIntercompanyDebt_055809]

 

9.23. [a05-2332_1ex10d1.htm#a9_23__084038]

Professional Market Party [a05-2332_1ex10d1.htm#a9_23__084038]

 

 

iii

--------------------------------------------------------------------------------


 

Section 10. [a05-2332_1ex10d1.htm#Section10_UsCrossguaranty_055921]

US CROSS-GUARANTY [a05-2332_1ex10d1.htm#Section10_UsCrossguaranty_055921]

 

10.1. [a05-2332_1ex10d1.htm#UsCrossguaranty_055943]

US Cross-Guaranty [a05-2332_1ex10d1.htm#UsCrossguaranty_055943]

 

10.2. [a05-2332_1ex10d1.htm#a10_2__084007]

Waivers by US Borrowers [a05-2332_1ex10d1.htm#a10_2__084007]

 

10.3. [a05-2332_1ex10d1.htm#a10_3__084013]

Benefit of Guaranty [a05-2332_1ex10d1.htm#a10_3__084013]

 

10.4. [a05-2332_1ex10d1.htm#a10_4__084014]

Postponement of Subrogation, Etc. [a05-2332_1ex10d1.htm#a10_4__084014]

 

10.5. [a05-2332_1ex10d1.htm#a10_5__084015]

Election of Remedies [a05-2332_1ex10d1.htm#a10_5__084015]

 

10.6. [a05-2332_1ex10d1.htm#Limitation_060042]

Limitation [a05-2332_1ex10d1.htm#Limitation_060042]

 

10.7. [a05-2332_1ex10d1.htm#a10_7__084022]

Contribution with Respect to US Guaranty Obligations
[a05-2332_1ex10d1.htm#a10_7__084022]

 

10.8. [a05-2332_1ex10d1.htm#a10_8_LiabilityCumulative_065236]

Liability Cumulative [a05-2332_1ex10d1.htm#a10_8_LiabilityCumulative_065236]

 

 

 

 

Section 11. [a05-2332_1ex10d1.htm#Section11__065245]

NETHERLANDS CROSS-GUARANTY [a05-2332_1ex10d1.htm#Section11__065245]

 

11.1. [a05-2332_1ex10d1.htm#a11_1_NetherlandsCrossguaranty_065248]

Netherlands Cross-Guaranty
[a05-2332_1ex10d1.htm#a11_1_NetherlandsCrossguaranty_065248]

 

11.2. [a05-2332_1ex10d1.htm#a11_2_WaiversByNetherlandsBorrowe_065258]

Waivers by Netherlands Borrowers
[a05-2332_1ex10d1.htm#a11_2_WaiversByNetherlandsBorrowe_065258]

 

11.3. [a05-2332_1ex10d1.htm#BenefitOfGuaranty_065305]

Benefit of Guaranty [a05-2332_1ex10d1.htm#BenefitOfGuaranty_065305]

 

11.4. [a05-2332_1ex10d1.htm#PostponementOfSubrogationEtc_065312]

Postponement of Subrogation, Etc.
[a05-2332_1ex10d1.htm#PostponementOfSubrogationEtc_065312]

 

11.5. [a05-2332_1ex10d1.htm#ElectionOfRemedies_065316]

Election of Remedies [a05-2332_1ex10d1.htm#ElectionOfRemedies_065316]

 

11.6. [a05-2332_1ex10d1.htm#Limitations_065323]

Limitation [a05-2332_1ex10d1.htm#Limitations_065323]

 

11.7. [a05-2332_1ex10d1.htm#ContributionWithRespectToNetherla_065331]

Contribution with Respect to Netherlands Guaranty Obligations
[a05-2332_1ex10d1.htm#ContributionWithRespectToNetherla_065331]

 

11.8. [a05-2332_1ex10d1.htm#LiabilityCumulative_065340]

Liability Cumulative [a05-2332_1ex10d1.htm#LiabilityCumulative_065340]

 

 

INDEX OF APPENDICES

 

Annexes

 

 

 

 

Annex A [a05-2332_1ex10d1.htm#AnnexA_065345]

 

- [a05-2332_1ex10d1.htm#AnnexA_065345]

 

Definitions [a05-2332_1ex10d1.htm#AnnexA_065345]

Annex B [a05-2332_1ex10d1.htm#AnnexB_084314]

 

- [a05-2332_1ex10d1.htm#AnnexB_084314]

 

Pro Rata Shares and Commitment Amounts [a05-2332_1ex10d1.htm#AnnexB_084314]

Annex C [a05-2332_1ex10d1.htm#AnnexC_084317]

 

- [a05-2332_1ex10d1.htm#AnnexC_084317]

 

Closing Checklist [a05-2332_1ex10d1.htm#AnnexC_084317]

Annex D [a05-2332_1ex10d1.htm#AnnexD_084322]

 

- [a05-2332_1ex10d1.htm#AnnexD_084322]

 

Pro Forma [a05-2332_1ex10d1.htm#AnnexD_084322]

Annex E [a05-2332_1ex10d1.htm#AnnexE_084324]

 

- [a05-2332_1ex10d1.htm#AnnexE_084324]

 

Lenders’ Bank Accounts [a05-2332_1ex10d1.htm#AnnexE_084324]

 

 

 

 

 

Exhibits

 

 

 

 

Exhibit 1.1(a)(i)

 

-

 

US Revolving Note

Exhibit 1.1(a)(ii)

 

-

 

Notice of US Revolving Credit Advance

Exhibit 1.1(c)

 

-

 

US Swing Line Note

Exhibit 1.1(d)

 

-

 

Request for Issuance of US Letter of Credit

Exhibit 1.2(a)(i)

 

-

 

Netherlands Revolving Note

Exhibit 1.2(a)(ii)

 

-

 

Notice of Netherlands Revolving Credit Advance

Exhibit 1.2 (c)

 

-

 

Request for Issuance of Netherlands Letter of Credit

Exhibit 1.3(e)

 

-

 

Notice of Conversion/Continuation

Exhibit 2.6(a)

 

-

 

Form of Landlord Agreement

Exhibit 2.6(b)

 

-

 

Form of Bailee Letter

Exhibit 2.6(c)

 

-

 

Form of Mortgagee Waiver

Exhibit 4.1(d)(i)

 

-

 

Form of US Borrowing Base Certificate

Exhibit 4.1(d)(ii)

 

 

 

Form of Netherlands Borrowing Base Certificate

Exhibit 4.1(k)

 

-

 

Compliance and Pricing Certificate

Exhibit 8.1

 

-

 

Assignment Agreement

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

Schedule 1.11(n)(1)

 

-

 

Concentration Limits of Certain Account Debtors

Schedule 1.11(n)(2)

 

-

 

Certain Jurisdictions

Schedule 1.17(d)

 

-

 

Rate Calculation

Schedule 2.7

 

-

 

Corporate and Trade Names

Schedule 3.1(f)

 

-

 

Existing Indebtedness

Schedule 3.2

 

-

 

Liens

Schedule 3.3

 

-

 

Existing Investments

Schedule 3.4

 

-

 

Contingent Obligations

Schedule 3.8

 

-

 

Affiliate Transactions

Schedule 5.2

 

-

 

Operations

Schedule 5.4(a)

 

-

 

Jurisdictions of Organization and Qualifications

Schedule 5.4(b)

 

-

 

Capitalization

Schedule 5.6

 

-

 

Intellectual Property

Schedule 5.7

 

-

 

Investigations and Audits

Schedule 5.8

 

-

 

Employee Matters

Schedule 5.10

 

-

 

Litigation

Schedule 5.11

 

-

 

Use of Proceeds

Schedule 5.12

 

-

 

Real Estate

Schedule 5.13

 

-

 

Environmental Matters

Schedule 5.14(a)

 

-

 

ERISA

Schedule 5.16

 

-

 

Deposit and Disbursement Accounts

Schedule 5.17

 

-

 

Agreements and Other Documents

Schedule 5.18

 

-

 

Insurance

 

v

--------------------------------------------------------------------------------


 


CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of January 24, 2005, and entered into by and
among RESOLUTION PERFORMANCE PRODUCTS INC., a Delaware corporation (“Holdings”),
RESOLUTION PERFORMANCE PRODUCTS LLC, a Delaware limited liability company (“RPP
USA”, and together with any other Credit Party (as defined herein) that is
approved by the US Lenders to be a US Borrower hereunder, each, individually, a
“US Borrower” and, collectively and jointly and severally, the “US Borrowers”),
RESOLUTION EUROPE B.V., a company organized under the laws of The Netherlands
(“Netherlands Op. Co.”, and together with any other Credit Party (as defined
below) that is approved by the Netherlands Lenders to be a Netherlands Borrower
hereunder, each, individually, a “Netherlands Borrower” and, collectively and
jointly and severally, the “Netherlands Borrowers” and together with the US
Borrowers, each individually a “Borrower” and collectively (but not jointly and
severally) the “Borrowers”), the other persons designated as “Credit Parties” on
the signature pages hereof, the financial institutions who are or hereafter
become parties to this Agreement as Lenders, GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity “GE Capital”),
as a US Lender, as initial US L/C Issuer, as Collateral Agent and as US Agent,
and GE LEVERAGED LOANS LIMITED, a company organized under the laws of England
and Wales (in its individual capacity, “GE Netherlands”), as Netherlands Agent,
Netherlands L/C Issuer, Netherlands Security Trustee and a Netherlands Lender.

 


R E C I T A L S:


 

WHEREAS, Borrowers desire that Lenders extend a revolving credit facility to
Borrowers to refinance indebtedness of Borrowers under that certain Credit
Agreement, dated as of November 14, 2000, as heretofore amended (the “Existing
Credit Agreement”), among Holdings, RPP USA, US Finance Corp., Netherlands Op.
Co., various lending institutions, Salomon Smith Barney Inc., as Syndication
Agent, JP Morgan Chase Bank (formerly known as Morgan Guaranty Trust Company of
New York), as Documentation Agent and Morgan Stanley Senior Funding, Inc., as
Administrative Agent, Lead Arranger and Sole Book Manager to fund certain costs
and expenses related to the transactions contemplated hereunder, to provide
funds for, among other things, the Shell Buyback and Permitted Acquisitions, and
to provide funds for Capital Expenditures, working capital and other general
corporate purposes of Borrowers and their Subsidiaries; and

 

WHEREAS, Holdings is willing (a) to guaranty all of the US Obligations and to
pledge to US Agent or the Collateral Agent, as applicable, for the benefit of US
Agent and US Lenders, all of the Stock of its Domestic Subsidiaries and (b) to
cause each of its Domestic Subsidiaries to guaranty the US Obligations and to
pledge to US Agent or the Collateral Agent, as applicable, all of the Stock of
each of its Domestic Subsidiaries and 66% of the Voting Stock and 100% of the
Non-Voting Stock of each of its first-tier Foreign Subsidiaries; and

 

WHEREAS, Resolution Holdings B.V. (“Netherlands Holdings”) is willing to
guaranty and to cause its Material Subsidiaries (other than Netherlands Op. Co.)
to guaranty all of the Netherlands Obligations, to pledge to Netherlands Agent
or the Netherlands Security Trustee, as applicable, for the benefit of the
Netherlands Security Trustee, the Netherlands Agent and the

 

--------------------------------------------------------------------------------


 

Netherlands Lenders, all of the Stock of their respective Material Subsidiaries,
and to grant to the Netherlands Security Trustee, the Netherlands Agent and the
Netherlands Lenders a charge over, lien or mortgage on or other security
interest in, certain of their respective real and personal assets; and

 

WHEREAS, US Borrowers and Holdings desire to secure all of US Obligations (as
hereinafter defined) under the Loan Documents (as hereinafter defined) by
granting to US Agent or the Collateral Agent, as applicable, for the benefit of
US Agent and the US Lenders, a security interest in and lien upon substantially
all of their personal property and certain real property; and

 

WHEREAS, Netherlands Borrowers desire to secure all of the Netherlands
Obligations under the Loan Documents by granting to the Netherlands Security
Trustee or the Netherlands Agent, as applicable, for the benefit of Netherlands
Security Trustee, Netherlands Agent and the Netherlands Lenders, a charge over,
lien or mortgage on or other security interest in, certain of their respective
real and personal assets, including, without limitation, a first ranking Dutch
law pledge over all Netherlands Borrowers’ Accounts; and

 

WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto
in Annex A hereto which is incorporated herein by reference.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Holdings, Borrowers, the other Credit Parties
party hereto, Lenders, US Agent, Collateral Agent, Netherlands Security Trustee
and Netherlands Agent agree as follows:

 

SECTION 1.
AMOUNTS AND TERMS OF LOANS

 

1.1.                                                                             
US Revolving Loans.  Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of Borrowers and the other
Credit Parties contained herein:

 

(a)                                  US Revolving Loan.

 

(i)                                     Each US Revolving Lender agrees,
severally and not jointly, to make available to US Borrowers from time to time
until the US Commitment Termination Date its Pro Rata Share of advances
denominated in Dollars or Euros, as selected by the US Borrower Representative
(each a “US Revolving Credit Advance”) requested by US Borrower Representative
on behalf of any US Borrower hereunder; provided, however, that notwithstanding
anything contained herein to the contrary, US Borrower Representative shall have
no right to request US Revolving Credit Advances denominated in Euros unless and
until US Borrower Representative has established the US Euro Disbursement
Account. The Dollar Equivalent of the Pro Rata Share of the US Revolving Loan
(including, without duplication, the US Swing Line Loan) of any US Revolving
Lender shall not at any time exceed its separate US Revolving Loan Commitment.
Moreover, the Dollar Equivalent of the US Revolving Loan (including, without
duplication, the US Swing Line Loan) outstanding to any US Borrower shall not
exceed at any time that US Borrower’s separate US Borrowing Base.  US Revolving
Credit

2

--------------------------------------------------------------------------------


 

Advances may be borrowed, repaid and reborrowed from time to time until the US
Commitment Termination Date; provided, that the Dollar Equivalent of any US
Revolving Credit Advance to be made at any time shall not exceed US Borrowing
Availability at such time.  The US Revolving Loan shall be repaid in full on the
US Commitment Termination Date.  Each US Borrower shall execute and deliver to
each US Revolving Lender upon receipt of a request from such US Revolving Lender
a note to evidence the US Revolving Loan Commitment of that US Revolving
Lender.  Each such note shall be in the principal amount of the US Revolving
Loan Commitment of the applicable US Revolving Lender denominated in Dollars,
dated the date such requesting US Revolving Lender became a US Revolving Lender
hereunder and substantially in the form of Exhibit 1.1(a)(i) (each as amended,
modified, extended, substituted, or replaced from time to time, a “US Revolving
Note” and, collectively, the “US Revolving Notes”).  Other than pursuant to
Section 1.1(a)(ii), if at any time (x) the Dollar Equivalent of the principal
amount of the outstanding US Revolving Loan (including, without duplication, the
US Swing Line Loan) exceeds the lesser of the Aggregate US Borrowing Base or the
US Revolving Loan Commitment, (y) the Dollar Equivalent of the principal amount
of the outstanding US Revolving Loan of any US Borrower (including, without
duplication, the US Swing Line Loans advanced to that US Borrower) exceeds that
US Borrower’s separate US Borrowing Base or (z) the Dollar Equivalent of the
principal amount of the outstanding US Revolving Loan (including, without
duplication, the US Swing Line Loan) together with the Dollar Equivalent of the
principal amount of the Netherlands Revolving Loan exceeds $150,000,000 (any
such excess US Revolving Loan is herein referred to collectively as “US
Overadvances”), (A) US Lenders shall not be obligated to make US Revolving
Credit Advances, and (B) no additional US Letters of Credit shall be issued.  In
the case of a US Overadvance (other than a US Overadvance permitted by
Section 1.1(a)(ii)), the US Revolving Credit Advances must be repaid and US
Letters of Credit shall be cash collateralized in Dollars or Euro, as
applicable, in an amount sufficient to eliminate any such US Overadvance within
15 days following notice by US Agent to US Borrower Representative that such US
Overadvance has occurred or will occur as a result of the imposition of Reserves
or changes in the criteria set forth in Sections 1.8, 1.9 or 1.10 which make
less credit available.  In all other cases such repayment or provision of cash
collateral must occur immediately. All US Overadvances (other than a US
Overadvance permitted by Section 1.1(a)(ii)), shall constitute US Index Rate
Loans and shall bear interest at the Default Rate.  US Revolving Credit Advances
which are to be made in Dollars as US Index Rate Loans may be requested in any
amount with written notice prior to 1:00 p.m. (New York time) on the Business
Day immediately prior to the Business Day on which the Loan is to be made for
funding requests equal to or greater than $2,500,000.  For funding requests for
such US Index Rate Loans less than $2,500,000, written notice must be provided
by 1:00 p.m. (New York time) on the Business Day on which the Loan is to be
made.  All requests for US Revolving Credit Advances that are to be made in
Dollars as LIBOR Loans or that are to be made in Euro as EURO LIBOR Loans
require at least three (3) Business Days’ prior written notice.  Written notices
for funding requests shall be in the form attached as Exhibit 1.1(a)(ii)
(“Notice of US Revolving Credit Advance”).  US Agent shall from time to time
(and in any event, in the case of any EURO LIBOR Loans, on the Business Day
which is three (3) Business Days prior to the last day of any applicable LIBOR
Period) calculate the Dollar Equivalent of any US Revolving Credit Advance made,
or US Letter of Credit issued, in Euros on that date for the purpose of ensuring
that, after giving effect to such US Revolving Credit Advance or US Letter of
Credit, the outstanding US

 

3

--------------------------------------------------------------------------------


 

Revolving Loan does not exceed the lesser of the US Revolving Loan Commitment of
all US Revolving Lenders or the Aggregate US Borrowing Base at that time.

 

(ii)                                  If US Borrower Representative on behalf of
US Borrowers requests that US Revolving Lenders make, or permit to remain
outstanding, any US Overadvances resulting from an excess over the Aggregate US
Borrowing Base or any individual US Borrowing Base (but not any US Overadvance
resulting from an excess over the US Revolving Loan Commitment or as described
in clause (z) of the definition of US Overadvance), US Agent may, in its sole
discretion, elect to make, or permit to remain outstanding, such US
Overadvances; provided, however, that US Agent may not cause US Revolving
Lenders to make, or permit to remain outstanding, aggregate US Overadvances in
an aggregate Dollar Equivalent amount in excess of 5% of the US Revolving Loan
Commitment.  If a US Overadvance is made, or permitted to remain outstanding,
pursuant to the preceding sentence, then all US Revolving Lenders shall be bound
to make, or permit to remain outstanding such US Overadvance based upon their
Pro Rata Shares of the US Revolving Loan Commitment in accordance with the terms
of this Agreement.  If a US Overadvance remains outstanding for more than ninety
(90) days during any one hundred eighty (180) day period, the US Revolving Loan
must be repaid immediately in an amount sufficient to eliminate all of such US
Overadvances.  Any US Overadvance may be made as a US Swing Line Advance.

 

(b)                                 Omitted.

 

(c)                                  US Swing Line Facility.

 

(i)                                     US Agent shall notify the US Swing Line
Lender upon US Agent’s receipt of any Notice of US Revolving Credit Advance. 
Subject to the terms and conditions hereof, the US Swing Line Lender shall make
available from time to time until the US Commitment Termination Date advances in
Dollars (each, a “US Swing Line Advance”) in accordance with any such notice. 
The provisions of this Section 1.1(c) shall not relieve US Revolving Lenders of
their obligations to make US Revolving Credit Advances under Section 1.1(a);
provided that if the US Swing Line Lender makes a US Swing Line Advance pursuant
to any such notice, such US Swing Line Advance shall be in lieu of any US
Revolving Credit Advance that otherwise may be made by US Revolving Lenders
pursuant to such notice.  Except as provided in Section 1.1(a)(ii) above, (A)
the aggregate amount of US Swing Line Advances outstanding shall not exceed at
any time the lesser of (1)  the US Swing Line Commitment and (2) the Aggregate
US Borrowing Base less outstanding US Revolving Credit Advances and the US
Letter of Credit Obligations (“US Swing Line Availability”) and (B) the US Swing
Line Loan outstanding to any US Borrower shall not exceed at any time the Dollar
Equivalent of that US Borrower’s separate US Borrowing Base less outstanding US
Revolving Credit Advances and the US Letter of Credit Obligations outstanding to
or opened for the account of such US Borrower.  Until the US Commitment
Termination Date, US Borrowers may from time to time borrow, repay and reborrow
under this Section 1.1(c).  Each US Swing Line Advance shall be made pursuant to
a Notice of US Revolving Credit Advance delivered by the US Borrower
Representative on behalf of the applicable US Borrower to US Agent in accordance
with Section 1.1(a).  Unless the US Swing Line Lender has received at least one
(1) Business Day’s prior written notice from Requisite Lenders instructing it
not to make a US Swing Line Advance, the US Swing Line Lender shall,
notwithstanding the failure of any

 

4

--------------------------------------------------------------------------------


 

condition precedent set forth in Section 7.2, be entitled to fund that US Swing
Line Advance, and to have each US Revolving Lender make US Revolving Credit
Advances in accordance with Section 1.1(c)(iii) or purchase participating
interests in accordance with Section 1.1(c)(iv).  Notwithstanding any other
provision of this Agreement or the other Loan Documents, the US Swing Line Loan
shall constitute a US Index Rate Loan.  US Borrowers shall repay the aggregate
outstanding principal amount of the US Swing Line Loan upon demand therefor by
US Agent. The entire unpaid balance of the US Swing Line Loan and all other
noncontingent US Obligations shall be immediately due and payable in full in
immediately available funds on the US Commitment Termination Date if not sooner
paid in full.

 

(ii)                                  Each US Borrower shall execute and deliver
to the US Swing Line Lender a promissory note to evidence the US Swing Line
Commitment.  Each note shall be in the principal amount of the US Swing Line
Commitment of the US Swing Line Lender, dated the date such US Swing Line Lender
became a US Swing Line Lender hereunder and substantially in the form of Exhibit
1.1(c) (each as amended, modified, extended, substituted or replaced from time
to time, a “US Swing Line Note” and, collectively the “US Swing Line Notes”). 
Each US Swing Line Note shall represent the obligation of each US Borrower to
pay the amount of the US Swing Line Commitment or, if less, the aggregate unpaid
principal amount of all US Swing Line Advances made to such US Borrower together
with interest thereon as prescribed in Section 1.3.

 

(iii)                               The US Swing Line Lender, at any time and
from time to time in its sole and absolute discretion but no less frequently
than once weekly, shall, on behalf of any US Borrower (and each US Borrower
hereby irrevocably authorizes the US Swing Line Lender to so act on its behalf),
request each US Revolving Lender (including the US Swing Line Lender) to make a
US Revolving Credit Advance to each US Borrower (which shall be a US Index Rate
Loan) in an amount equal to that US Revolving Lender’s Pro Rata Share of the
amount of the applicable US Borrower’s US Swing Line Loan (the “US Refunded
Swing Line Loan”) outstanding on the date such notice is given.  Unless any of
the events described in Sections 6.1(f) and 6.1(g) has occurred (in which event
the procedures of Section 1.1(c)(iv) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a US Revolving
Credit Advance are then satisfied, each US Revolving Lender shall disburse
directly to US Agent its Pro Rata Share of a US Revolving Credit Advance on
behalf of the US Swing Line Lender, prior to 3:00 p.m. (New York time), in
immediately available funds on the Business Day next succeeding the date that
notice is given.  The proceeds of those US Revolving Credit Advances shall be
immediately paid to the US Swing Line Lender and applied to repay the US
Refunded Swing Line Loan of the applicable US Borrower.

 

(iv)                              If, prior to refunding a US Swing Line Loan
with a US Revolving Credit Advance pursuant to Section 1.1(c)(iii), one of the
events described in Sections 6.1(f) or 6.1(g) has occurred, then, subject to the
provisions of Section 1.1(c)(v) below, each US Revolving Lender shall, on the
date such US Revolving Credit Advance was to have been made for the benefit of
any US Borrower, purchase from the US Swing Line Lender an undivided
participation interest in the US Swing Line Loan outstanding to such US Borrower
in an amount equal to its Pro Rata Share of such outstanding US Swing Line
Loan.  Upon request, each US Revolving Lender shall promptly transfer to the US
Swing Line Lender, in immediately available funds, the amount of its
participation interest.

 

5

--------------------------------------------------------------------------------


 

(v)                                 Each US Revolving Lender’s obligation to
make US Revolving Credit Advances in accordance with Section 1.1(c)(iii) and to
purchase participation interests in accordance with Section 1.1(c)(iv) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such US Revolving Lender may have against the US Swing Line Lender, any US
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of any US
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  The US Swing Line
Lender shall be entitled to recover, on demand, from each US Revolving Lender
the amounts required to be funded by such US Revolving Lender pursuant to
Sections 1.1(c)(iii) or 1.1(c)(iv), as the case may be.  If any US Revolving
Lender does not make available such amounts to US Agent or the US Swing Line
Lender, as applicable, the US Swing Line Lender shall be entitled to recover, on
demand, such amount on demand from such US Revolving Lender, together with
interest thereon for each day from the date of non-payment until such amount is
paid in full at the Federal Funds Rate for the first two Business Days and at
the US Index Rate thereafter.

 

(d)                                 US Letters of Credit.  The US Revolving Loan
Commitment may, in addition to the US Revolving Credit Advances, be utilized,
upon the request of US Borrower Representative on behalf of the applicable US
Borrower, for the Issuance of US Letters of Credit denominated in Dollars or
Euros.  Immediately upon the Issuance by a US L/C Issuer of a US Letter of
Credit, and without further action on the part of US Agent or any of the US
Lenders, each US Revolving Lender shall be deemed to have purchased from such US
L/C Issuer a participation in such US Letter of Credit (or in its obligation
under a risk participation agreement with respect thereto) equal to such US
Revolving Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such US Letter of Credit.  Except for US Overadvances permitted by
Section 1.1(a)(ii), no US Letter of Credit shall be Issued whose Dollar
Equivalent is in excess of US Borrowing Availability.

 

(i)                                     Maximum Amount.  The aggregate amount of
US Letter of Credit Obligations with respect to all US Letters of Credit
outstanding at any time to US Borrowers shall not exceed the Dollar Equivalent
of $30,000,000 (“US L/C Sublimit”).

 

(ii)                                  Reimbursement. US Borrowers shall be
irrevocably and unconditionally obligated forthwith without presentment, demand,
protest or other formalities of any kind (including for purposes of Section 10),
to reimburse each US L/C Issuer on demand in immediately available funds in the
Dollar Equivalent of the amount of such payment by such US L/C Issuer for any
amounts paid by such US L/C Issuer with respect to a US Letter of Credit,
including all reimbursement payments, Fees, Charges, costs and expenses paid by
such US L/C Issuer.  US Borrowers hereby authorize and direct US Agent, at US
Agent’s option, to debit the applicable US Borrower’s account (by increasing the
outstanding principal balance of the US Revolving Credit Loan) in the Dollar
Equivalent of the amount of any payment made by any US L/C Issuer with respect
to any US Letter of Credit.  All amounts paid by any US L/C Issuer with respect
to any US Letter of Credit that are not immediately repaid by US Borrowers with
the proceeds of a US Revolving Credit Advance or otherwise shall bear interest
at the interest rate applicable to US Revolving Credit Advances which are US
Index Rate Loans plus, at the election of US Agent or Requisite US Lenders, an
additional two percent (2.00%) per annum.

 

6

--------------------------------------------------------------------------------


 

Each US Revolving Lender agrees to fund its Pro Rata Share of any US Revolving
Credit Advance made pursuant to this Section 1.1(d)(ii).  In the event US Agent
elects not to debit the applicable US Borrower’s account and US Borrowers fail
to reimburse the US L/C Issuer in full on the date of any payment in respect of
a US Letter of Credit, US Agent shall promptly notify each US Revolving Lender
of the amount of such unreimbursed payment and the accrued interest thereon, and
each US Revolving Lender, on the next Business Day prior to 3:00 p.m. (New York
time), shall deliver to US Agent an amount equal to its Pro Rata Share thereof
in same day funds.  Each US Revolving Lender hereby absolutely and
unconditionally agrees to pay to each US L/C Issuer upon demand by such US L/C
Issuer such US Revolving Lender’s Pro Rata Share of each payment made by such US
L/C Issuer in respect of a US Letter of Credit not immediately reimbursed by US
Borrowers or satisfied through a debit of US Borrowers’ account.  Each US
Revolving Lender acknowledges and agrees that its obligations pursuant to this
subsection in respect of US Letters of Credit are absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any setoff,
counterclaim, the occurrence or continuance of any Default or Event of Default
or any failure by US Borrowers to satisfy any of the conditions set forth in
Section 7.2.  If any US Revolving Lender fails to make available to the US L/C
Issuer the amount of such US Revolving Lender’s Pro Rata Share of any payments
made by the US L/C Issuer in respect of a US Letter of Credit as provided in
this Section 1.1(d)(ii), the US L/C Issuer shall be entitled to recover such
amount on demand from such US Revolving Lender together with interest at the US
Index Rate.

 

(iii)                               Request for US Letters of Credit.  US
Borrower Representative shall give US Agent and US L/C Issuer at least three (3)
Business Days’ prior written notice specifying the date a US Letter of Credit is
requested to be Issued, the amount and the name and address of the beneficiary
of such US Letter of Credit, the name of the US Borrower for whose account such
US Letter of Credit is to be Issued and a description of the transactions
proposed to be supported thereby and whether such US Letter of Credit shall be
denominated in Dollars or Euros.  Each request by US Borrower for the Issuance
of a US Letter of Credit shall be in the form of Exhibit 1.1(d). If Agent
informs US Borrower Representative that no US L/C Issuer can Issue the requested
US Letter of Credit directly, US Borrower Representative may request that a US
L/C Issuer arrange for the Issuance of the requested US Letter of Credit under a
risk participation agreement with another financial institution reasonably
acceptable to US Agent, such US L/C Issuer and US Borrower Representative.  The
Issuance of any US Letter of Credit under this Agreement shall be subject to the
conditions that the US Letter of Credit is in a form, is for an amount and
contains such terms and conditions as are reasonably satisfactory to the US L/C
Issuer and, in the case of standby letters of credit, US Agent.  The initial
notice requesting the Issuance of a US Letter of Credit shall be accompanied by
the form of the US Letter of Credit and the Master Standby Agreement or Master
Documentary Agreement, as applicable, and an application for a US Letter of
Credit, if any, then required by the US L/C Issuer completed in a manner
reasonably satisfactory to such US L/C Issuer.  If any provision of any
application or reimbursement agreement is inconsistent with the terms of this
Agreement, then the provisions of this Agreement, to the extent of such
inconsistency, shall control.

 

(iv)                              Expiration Dates of US Letters of Credit.  The
expiration date of each US Letter of Credit shall be on a date which is not
later than the earlier of (a) one year from its date of Issuance or (b) the
fifth (5th) day prior to the date set forth in clause (a) of the definition of
the term US Commitment Termination Date. Notwithstanding the foregoing, a US

 

7

--------------------------------------------------------------------------------


 

Letter of Credit may provide for automatic extensions of its expiration date for
one (1) or more successive one (1) year periods provided that the US L/C Issuer
has the right to terminate such US Letter of Credit on each such annual
expiration date and no renewal term may extend the term of the US Letter of
Credit to a date that is later than the fifth (5th) day prior to the date set
forth in clause (a) of the definition of the term US Commitment Termination
Date.  The US L/C Issuer may elect not to renew any such US Letter of Credit
and, upon direction by US Agent or Requisite US Lenders, shall not renew any
such US Letter of Credit at any time during the continuance of an Event of
Default, provided that, in the case of a direction by US Agent or Requisite US
Lenders, the US L/C Issuer receives such directions prior to the date notice of
non-renewal is required to be given by the US L/C Issuer and the US L/C Issuer
has had a reasonable period of time to act on such notice.

 

(v)                                 Obligations Absolute.  The obligation of US
Borrowers to reimburse the US L/C Issuer, US Agent and US Revolving Lenders for
payments made in respect of US Letters of Credit issued by the US L/C Issuer
shall be unconditional and irrevocable and shall be paid under all circumstances
strictly in accordance with the terms of this Agreement, including the following
circumstances: (a) any lack of validity or enforceability of any US Letter of
Credit; (b) any amendment or waiver of or any consent or departure from all or
any of the provisions of any US Letter of Credit or any Loan Document; (c) the
existence of any claim, set-off, defense or other right which US Borrowers, any
of their Subsidiaries or Affiliates or any other Person may at any time have
against any beneficiary of any US Letter of Credit, US Agent, Collateral Agent,
any US L/C Issuer, any US Revolving Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreements or transactions; (d) any draft or other document presented
under any US Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (e) payment under any US Letter of Credit against presentation
of a draft or other document that does not substantially comply with the terms
of such US Letter of Credit; or (f) any other act or omission to act or delay of
any kind of any US L/C Issuer, US Agent, Collateral Agent, any US Revolving
Lender or any other Person or any other event or circumstance whatsoever that
might, but for the provisions of this Section 1.1(d)(v), constitute a legal or
equitable discharge of US Borrowers’ obligations hereunder.  However, the
foregoing shall not be construed to excuse a US L/C Issuer from liability to any
US Borrower to the extent of any direct damages (as opposed to consequential
damages, with such US Borrower hereby waiving all claims for any consequential
damages to the extent permitted by applicable law) suffered by such US Borrower
for (a) any breach by a US L/C Issuer under the Master Standby Agreement or the
Master Documentary Agreement or (b) any act (or any omission to act) of any US
L/C Issuer to the extent found by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such US L/C Issuer.

 

(vi)                              Obligations of US L/C Issuers.  Each US L/C
Issuer (other than GE Capital) hereby agrees that it will not Issue a US Letter
of Credit hereunder until it has provided US Agent with written notice
specifying the amount and intended Issuance date of such US Letter of Credit and
US Agent has returned a written acknowledgment of such notice to US L/C Issuer. 
Each US L/C Issuer (other than GE Capital) further agrees to provide to US
Agent:  (a) a copy of each US Letter of Credit Issued by such US L/C Issuer
promptly after its Issuance; (b) a weekly report summarizing available amounts
under US Letters of Credit Issued by such

 

8

--------------------------------------------------------------------------------


 

US L/C Issuer, the dates and amounts of any draws under such US Letters of
Credit, the effective date of any increase or decrease in the face amount of any
US Letters of Credit during such week and the amount of any unreimbursed draws
under such US Letters of Credit; and (c) such additional information reasonably
requested by US Agent from time to time with respect to the US Letters of Credit
Issued by such US L/C Issuer.  Without limiting the generality of the foregoing,
it is expressly understood and agreed by US Borrowers that the absolute and
unconditional obligation of US Borrowers to US Agent and US Lenders hereunder to
reimburse payments made under a US Letter of Credit will not be excused by the
gross negligence or willful misconduct of the US L/C Issuer.  However, the
foregoing shall not be construed to excuse any US L/C Issuer from liability to
US Borrowers to the extent of any direct damages (as opposed to consequential
damages, with US Borrowers hereby waiving all claims for any consequential
damages to the extent permitted by applicable law) suffered by US Borrowers (a)
for any breach by such US L/C Issuer under the Master Standby Agreement or the
Master Documentary Agreement or (b) to the extent such damages are found by a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such US L/C Issuer.

 

(e)                                  Funding Authorization.  (i) The proceeds of
all US Revolving Loans denominated in Dollars made pursuant to this Agreement
subsequent to the Closing Date are to be funded by US Agent by wire transfer to
the account designated by US Borrower Representative below (the “US Disbursement
Account”):

 

Bank:

 

Citibank NA

ABA No:

 

021000089

Bank Address:

 

New York, New York

Account No.:

 

30480009

Reference:

 

Resolution Performance Products LLC

 

(ii)                                  The proceeds of all US Revolving Loans
denominated in Euros made pursuant to this Agreement are to be funded by
US Agent by wire transfer to an account of US Borrower Representative
established by US Borrower Representative with a bank acceptable to US Agent and
notified by US Borrower Representative to US Agent in writing (the “US Euro
Disbursement Account”).

 

US Borrower Representative shall provide US Agent with written notice of any
change in the foregoing instructions at least three (3) Business Days before the
desired effective date of such change.

 

(f)                                    In this Agreement whenever it is
necessary to compare or add the outstanding balance of the US Revolving Loan or
US Commitments, or any portion thereof, to the outstanding balance of the
Netherlands Revolving Loans or Netherlands Commitments, or any portion thereof,
such Revolving Loans and Commitments will be expressed in the Dollar Equivalent
thereof.

 

1.2.                                                                             
Netherlands Revolving Loans.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of Borrowers
and the other Credit Parties contained herein:

 

9

--------------------------------------------------------------------------------


 

(a)  Netherlands Revolving Loans.

 

(i)                                     Each Netherlands Lender agrees,
severally and not jointly, to make available to Netherlands Borrowers from time
to time until the Netherlands Commitment Termination Date its Pro Rata Share of
advances in Euro (each a “Netherlands Revolving Credit Advance”) requested by
Netherlands Borrower Representative on behalf of any Netherlands Borrower
hereunder. The Pro Rata Share of the Netherlands Revolving Loan of any
Netherlands Lender shall not at any time exceed its separate Netherlands
Commitment.  Moreover, the Netherlands Revolving Loan outstanding to any
Netherlands Borrower shall not exceed at any time that Netherlands Borrower’s
separate Netherlands Borrowing Base.  Netherlands Revolving Credit Advances may
be borrowed, repaid and reborrowed from time to time until the Netherlands
Commitment Termination Date; provided, that any Netherlands Revolving Credit
Advance to be made at any time shall not exceed Netherlands Borrowing
Availability at such time.  All Netherlands Revolving Loans shall be repaid in
full on the Netherlands Commitment Termination Date.  Each Netherlands Borrower
shall execute and deliver to each Netherlands Lender upon receipt of a request
from such Netherlands Lender a promissory note to evidence the Netherlands
Commitment of that Netherlands Lender.  Each such note shall be in the principal
amount denominated in Euro of the Netherlands Commitment of the applicable
Netherlands Lender, dated the date such requesting Netherlands Lender became a
Netherlands Lender hereunder and substantially in the form of Exhibit 1.2(a)(i)
(each as amended, modified, extended, substituted or replaced from time to time,
a “Netherlands Revolving Note” and, collectively, the “Netherlands Revolving
Notes”).  Other than pursuant to Section 1.2(a)(ii), if at any time (x) the
Dollar Equivalent of the principal amount of the outstanding Netherlands
Revolving Loan exceeds the lesser of the Aggregate Netherlands Borrowing Base or
the Netherlands Commitments, (y) the Dollar Equivalent of the principal amount
of the outstanding Netherlands Revolving Loan of any Netherlands Borrower
exceeds that Netherlands Borrower’s separate Netherlands Borrowing Base or (z)
the Dollar Equivalent of the principal amount of the Netherlands Revolving Loan
together with the Dollar Equivalent of principal amount of the US Revolving Loan
exceeds $150,000,000 (any such excess Netherlands Revolving Loan is herein
referred to collectively as “Netherlands Overadvances”), (A) Netherlands Lenders
shall not be obligated to make Netherlands Revolving Credit Advances, and (B) no
additional Netherlands Letters of Credit shall be issued.  In the case of a
Netherlands Overadvance (other than a Netherlands Overadvance permitted by
Section 1.2(a)(ii)), the Netherlands Revolving Credit Advances must be repaid
and Netherlands Letters of Credit shall be cash collateralized in Euro, in an
amount sufficient to eliminate any such Netherlands Overadvance within 15 days
following notice by Netherlands Agent to Netherlands Borrower Representative
that such Netherlands Overadvance has occurred or will occur as a result of the
imposition of Reserves or changes in the criteria set forth in Section 1.11
which make less credit available.  In all other cases such repayment or
provision of cash collateral must occur immediately. All Netherlands
Overadvances (other than a Netherlands Overadvance permitted by
Section 1.2(a)(ii)), shall constitute Netherlands Base Rate Loans and shall bear
interest at the Default Rate.  Netherlands Revolving Credit Advances which are
to be made as Netherlands Base Rate Loans may be requested in any amount with at
least one (1) Business Day prior written notice required for funding requests
equal to or greater than €2,500,000.  For funding requests for such Netherlands
Base Rate Loans less than €2,500,000, written notice must be provided by 4:00
p.m. (London time) on the Business Day immediately prior to the Business Day on
which the Loan is to be made.  All requests for Netherlands Revolving Credit

 

10

--------------------------------------------------------------------------------


 

Advances that are to be made as EURO LIBOR Loans require at least three (3)
Business Days’ prior written notice.  Written notices for funding requests shall
be in the form attached as Exhibit 1.2(a)(ii) (“Notice of Netherlands Revolving
Credit Advance”).  Netherlands Agent shall from time to time (and in any event,
in the case of any EURO LIBOR Loans, on the Business Day which is three (3)
Business Days prior to the last day of any applicable LIBOR Period) calculate
the Dollar Equivalent of any Netherlands Revolving Credit Advance made, or
Netherlands Letter of Credit issued, in Euros on that date for the purpose of
ensuring that, after giving effect to such Netherlands Revolving Credit Advance
or Netherlands Letter of Credit, the outstanding Netherlands Revolving Loan does
not exceed the lesser of the Netherlands Commitments of all Netherlands Lenders
or the Aggregate Netherlands Borrowing Base at that time.

 

(ii)                                  If Netherlands Borrower Representative on
behalf of Netherlands Borrowers requests that Netherlands Revolving Lenders
make, or permit to remain outstanding, any Netherlands Overadvances resulting
from an excess over the Aggregate Netherlands Borrowing Base or any individual
Netherlands Borrowing Base (but not any Netherlands Overadvance resulting from
an excess over the Netherlands Commitments or as described in clause (z) of the
definition of Netherlands Overadvance), Netherlands Agent may, in its sole
discretion, elect to make, or permit to remain outstanding, such Netherlands
Overadvances; provided, however, that Netherlands Agent may not cause
Netherlands Revolving Lenders to make, or permit to remain outstanding,
aggregate Netherlands Overadvances in an aggregate Dollar Equivalent amount in
excess of 5% of the Netherlands Commitment.  If a Netherlands Overadvance is
made, or permitted to remain outstanding, pursuant to the preceding sentence,
then all Netherlands Revolving Lenders shall be bound to make, or permit to
remain outstanding such Netherlands Overadvance based upon their Pro Rata Shares
of the Netherlands Commitments in accordance with the terms of this Agreement. 
If a Netherlands Overadvance remains outstanding for more than ninety (90) days
during any one hundred eighty (180) day period, the Netherlands Revolving Loan
must be repaid immediately in an amount sufficient to eliminate all of such
Netherlands Overadvances.  Any Netherlands Overadvance may be made as a
Netherlands Base Rate Loan.

 

(b)  So long as no Event of Default is continuing, Netherlands Op. Co. may, by
written notice, on any Business Day (which notice must be received no later than
10:00 a.m. (London time) on such Business Day), request that the Netherlands
Security Trustee transfer from one or more European Collection Accounts (as
specified by Netherlands Op. Co.) an amount equal to the lesser of (i)
Netherlands Borrowing Availability (after taking into account, as though
credited to the Netherlands Obligations, for the purposes of this clause (i) any
collected funds in such European Collection Accounts in Dollars or Euros that
have not been transferred therefrom), and (ii) an amount which, when added to
the closing balance in the Netherlands Disbursement Account and other
disbursement accounts of Netherlands Credit Parties, equals the Dollar
Equivalent of $5,000,000.  Such transfer shall not constitute a Revolving Credit
Advance.  Netherlands Security Trustee shall instruct the depositary bank at
which the applicable European Collection Account is maintained to make such
transfer as of the opening of business on the immediately following Business Day
unless such request exceeds the limit referred to above in this paragraph (b) or
an Event of Default shall be continuing and Netherlands Agent or Netherlands
Requisite Lenders shall have determined not to permit such transfer as a result
thereof.  On each Business Day on which there is no Netherlands Revolving

 

11

--------------------------------------------------------------------------------


 

Credit Advance outstanding, there is pending no notice of any Netherlands
Revolving Credit Advance in respect of which the applicable Netherlands
Revolving Credit Advance has not been made, there is no due and unpaid
Netherlands Obligation and there is no unfulfilled requirement to provide cash
collateral for a Netherlands Letter of Credit, Netherlands Security Trustee
shall direct each depositary that is holding a European Collection Account to
transfer to the Netherlands Disbursement Account all collected amounts in such
European Collection Account. Prior to the establishment of the European
Collection Accounts, Netherlands Borrowers shall have the rights and Netherlands
Security Trustee shall have the obligations provided in this Section 1.2(b) with
respect to  funds of the Netherlands Borrowers deposited in the applicable
Interim Account if and to the extent that such  funds are specifically
identified when deposited as funds of Netherlands Borrowers.

 

(c)  Netherlands Letters of Credit.  The Netherlands Commitment may, in addition
to Netherlands Revolving Credit Advances, be utilized, upon the request of
Netherlands Borrower Representative on behalf of the applicable Netherlands
Borrower, for the Issuance of Netherlands Letters of Credit denominated in
Euros.  Immediately upon the Issuance by a Netherlands L/C Issuer of a
Netherlands Letter of Credit, and without further action on the part of
Netherlands Agent or any of the Netherlands Lenders, each Netherlands Lender
shall be deemed to have purchased from such Netherlands L/C Issuer a
participation in such Netherlands Letter of Credit (or in its obligation under a
risk participation agreement with respect thereto) equal to such Netherlands
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Netherlands Letter of Credit.  Except for Netherlands Overadvances permitted by
Section 1.2(a)(ii), no Netherlands Letter of Credit shall be issued in excess of
Netherlands Borrowing Availability.

 

(i)                                     Maximum Amount.  The aggregate amount of
Netherlands Letter of Credit Obligations with respect to all Netherlands Letters
of Credit outstanding at any time to Netherlands Borrowers shall not exceed the
Dollar Equivalent of $10,000,000 (“Netherlands L/C Sublimit”).  No Netherlands
Letter of Credit shall be Issued such that on the date requested for Issue
thereof the Netherlands Letter of Credit Obligations with respect to that
proposed, and all other, Netherlands Letters of Credit outstanding or
unreimbursed at that time, exceeds the Netherlands L/C Sublimit.

 

(ii)                                  Reimbursement.  Netherlands Borrowers
shall be irrevocably and unconditionally obligated forthwith without
presentment, demand, protest or other formalities of any kind (including for
purposes of Section 11), to reimburse any Netherlands L/C Issuer on demand in
immediately available funds for any amounts paid by such Netherlands L/C Issuer
with respect to a Netherlands Letter of Credit, including all reimbursement
payments, Fees, Charges, costs and expenses paid by such Netherlands L/C
Issuer.  Netherlands Borrowers hereby authorize and direct Netherlands Agent, at
Netherlands Agent’s option, to debit Netherlands Borrowers’ account in Euro (by
increasing the outstanding principal balance of the Netherlands Revolving Credit
Advances) in the amount of any payment made by any Netherlands L/C Issuer with
respect to any Netherlands Letter of Credit.  All amounts paid by any
Netherlands L/C Issuer with respect to any Netherlands Letter of Credit that are
not immediately repaid by Netherlands Borrowers with the proceeds of a
Netherlands Revolving Credit Advance or otherwise shall bear interest at the
interest rate applicable to Netherlands Base Rate Loans and at the election of
Netherlands Agent or Requisite Netherlands Lenders, an

 

12

--------------------------------------------------------------------------------


 

additional two percent (2.00%) per annum.  Each Netherlands Lender agrees to
fund its Pro Rata Share of any Netherlands Revolving Loan made pursuant to this
Section 1.2(c)(ii).  In the event Netherlands Agent elects not to debit
Netherlands Borrowers’ account and Netherlands Borrowers fail to reimburse the
Netherlands L/C Issuer in full on the date of any payment in respect of a
Netherlands Letter of Credit, Netherlands Agent shall promptly notify each
Netherlands Lender of the amount of such unreimbursed payment and the accrued
interest thereon and each Netherlands Lender, on the next Business Day prior to
3:00 p.m. (London time), shall deliver to Netherlands Agent an amount equal to
its Pro Rata Share thereof in same day funds.  Each Netherlands Lender hereby
absolutely and unconditionally agrees to pay to the Netherlands L/C Issuer upon
demand by the Netherlands L/C Issuer such Netherlands Lender’s Pro Rata Share of
each payment made by the Netherlands L/C Issuer in respect of a Netherlands
Letter of Credit and not immediately reimbursed by Netherlands Borrowers or
satisfied through a debit of Netherlands Borrowers’ account in the currency in
which such payment was made.  Each Netherlands Lender acknowledges and agrees
that its obligations pursuant to this subsection in respect of Netherlands
Letters of Credit are absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any setoff, counterclaim, the occurrence
or continuance of any Default or Event of Default or failure by Netherlands
Borrowers to satisfy any of the conditions set forth in Section 7.2.  If any
Netherlands Lender fails to make available to the Netherlands L/C Issuer the
amount of such Netherlands Lender’s Pro Rata Share of any payments made by the
Netherlands L/C Issuer in respect of a Letter of Credit as provided in this
Section 1.2(c)(ii), the Netherlands L/C Issuer shall be entitled to recover such
amount on demand from such Netherlands Lender together with interest at the rate
applicable to Netherlands Base Rate Loans.

 

(iii)                               Request for Netherlands Letters of Credit. 
Netherlands Borrower Representative shall give Netherlands Agent and Netherlands
L/C Issuer at least three (3) Business Days’ prior written notice specifying the
date a Netherlands Letter of Credit is requested to be Issued, the amount and
the name and address of the beneficiary of such Netherlands Letter of Credit,
the name of the Netherlands Borrower for whose account such Netherlands Letter
of Credit is to be Issued and a description of the transactions proposed to be
supported thereby.  Each request by Borrower for the Issuance of a Letter of
Credit shall be in the form of Exhibit 1.2(c).  If Netherlands Agent informs
Netherlands Borrower Representative that the Netherlands L/C Issuer cannot Issue
the requested Netherlands Letter of Credit directly, Netherlands Borrower
Representative may request that Netherlands L/C Issuer arrange for the Issuance
of the requested Netherlands Letter of Credit under a risk participation
agreement with another financial institution reasonably acceptable to
Netherlands Agent, Netherlands L/C Issuer and Netherlands Borrower
Representative.  The Issuance of any Netherlands Letter of Credit under this
Agreement shall be subject to the conditions that the Netherlands Letter of
Credit is in a form, is for an amount and contains such terms and conditions as
are reasonably satisfactory to the Netherlands L/C Issuer and, in the case of
standby letters of credit, Netherlands Agent.  The initial notice requesting the
Issuance of a Netherlands Letter of Credit shall be accompanied by the form of
the Netherlands Letter of Credit and the Master Standby Agreement or Master
Documentary Agreement, as applicable, and an application for a letter of credit,
if any, then required by the Netherlands L/C Issuer completed in a manner
reasonably satisfactory to such Netherlands L/C Issuer.  If any provision of any
application or reimbursement agreement is inconsistent with the terms of this
Agreement, then the provisions of this Agreement, to the extent of such
inconsistency, shall control.

 

13

--------------------------------------------------------------------------------


 

(iv)                              Expiration Dates of Netherlands Letters of
Credit.  The expiration date of each Netherlands Letter of Credit shall be on a
date which is not later than the earlier of (a) one year from its date of
Issuance or (b) the fifth (5th) day prior to the date set forth in clause (a) of
the definition of the term Netherlands Commitment Termination Date.
Notwithstanding the foregoing, a Netherlands Letter of Credit may provide for
automatic extensions of its expiration date for one (1) or more successive one
(1) year periods provided that the Netherlands L/C Issuer has the right to
terminate such Netherlands Letter of Credit on each such annual expiration date
and no renewal term may extend the term of the Netherlands Letter of Credit to a
date that is later than the fifth (5th) day prior to the date set forth in
clause (a) of the definition of the term Netherlands Commitment Termination
Date.  The Netherlands L/C Issuer may elect not to renew any such Netherlands
Letter of Credit and, upon direction by Requisite Netherlands Lenders, shall not
renew any such Netherlands Letter of Credit at any time during the continuance
of an Event of Default, provided that, in the case of a direction by Requisite
Netherlands Lenders, the Netherlands L/C Issuer receives such directions prior
to the date notice of non-renewal is required to be given by the Netherlands L/C
Issuer and the Netherlands L/C Issuer has had a reasonable period of time to act
on such notice.

 

(v)                                 Obligations Absolute.  The obligation of
Netherlands Borrowers to reimburse the Netherlands L/C Issuer, Netherlands Agent
and Netherlands Lenders for payments made in respect of Netherlands Letters of
Credit issued by the Netherlands L/C Issuer shall be unconditional and
irrevocable and shall be paid under all circumstances strictly in accordance
with the terms of this Agreement, including the following circumstances: (a) any
lack of validity or enforceability of any Netherlands Letter of Credit; (b) any
amendment or waiver of or any consent or departure from all or any of the
provisions of any Netherlands Letter of Credit or any Loan Document; (c) the
existence of any claim, set-off, defense or other right which Netherlands
Borrowers, any of their Subsidiaries or Affiliates or any other Person may at
any time have against any beneficiary of any Netherlands Letter of Credit,
Netherlands Agent, Netherlands Security Trustee, any Netherlands L/C Issuer, any
Netherlands Lender or any other Person, whether in connection with this
Agreement, any other Loan Document or any other related or unrelated agreements
or transactions; (d) any draft or other document presented under any Netherlands
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(e) payment under any Netherlands Letter of Credit against presentation of a
draft or other document that does not substantially comply with the terms of
such Netherlands Letter of Credit; or (f) any other act or omission to act or
delay of any kind of any Netherlands L/C Issuer, Netherlands Agent, Netherlands
Security Trustee, any Netherlands Lender or any other Person or any other event
or circumstance whatsoever that might, but for the provisions of this
Section 1.2(c)(v), constitute a legal or equitable discharge of Netherlands
Borrowers’ obligations hereunder.  However, the foregoing shall not be construed
to excuse a Netherlands L/C Issuer from liability to any Netherlands Borrower to
the extent of any direct damages (as opposed to consequential damages, with such
Netherlands Borrower hereby waiving all claims for any consequential damages to
the extent permitted by applicable law) suffered by such Netherlands Borrower
for (a) any breach by a Netherlands L/C Issuer under the Master Standby
Agreement or the Master Documentary Agreement or (b) any act (or any omission to
act) of any Netherlands L/C Issuer to the extent found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Netherlands L/C Issuer.

 

14

--------------------------------------------------------------------------------


 

(vi)                              Obligations of Netherlands L/C Issuers.  Each
Netherlands L/C Issuer hereby agrees that it will not Issue a Netherlands Letter
of Credit hereunder until it has provided Netherlands Agent with written notice
specifying the amount and intended Issuance date of such Netherlands Letter of
Credit and Netherlands Agent has returned a written acknowledgment of such
notice to Netherlands L/C Issuer.  Each Netherlands L/C Issuer further agrees to
provide to Netherlands Agent:  (a) a copy of each Netherlands Letter of Credit
Issued by such Netherlands L/C Issuer promptly after its Issuance; (b) a weekly
report summarizing available amounts under Netherlands Letters of Credit Issued
by such Netherlands L/C Issuer, the dates and amounts of any draws under such
Netherlands Letters of Credit, the effective date of any increase or decrease in
the face amount of any Netherlands Letters of Credit during such week and the
amount of any unreimbursed draws under such Netherlands Letters of Credit; and
(c) such additional information reasonably requested by Netherlands Agent from
time to time with respect to the Netherlands Letters of Credit Issued by such
Netherlands L/C Issuer.  Without limiting the generality of the foregoing, it is
expressly understood and agreed by Netherlands Borrowers that the absolute and
unconditional obligation of Netherlands Borrowers to Netherlands Agent and
Netherlands Lenders hereunder to reimburse payments made under a Netherlands
Letter of Credit will not be excused by the gross negligence or willful
misconduct of the Netherlands L/C Issuer.  However, the foregoing shall not be
construed to excuse any Netherlands L/C Issuer from liability to Netherlands
Borrowers to the extent of any direct damages (as opposed to consequential
damages, with Netherlands Borrowers hereby waiving all claims for any
consequential damages to the extent permitted by applicable law) suffered by
Netherlands Borrowers that are subject to indemnification under the Master
Standby Agreement or the Master Documentary Agreement.

 

(d)  Funding Authorization.  The proceeds of all Netherlands Revolving Credit
Advances made pursuant to this Agreement subsequent to the Closing Date are to
be funded by Netherlands Agent by wire transfer to the account designated by
Netherlands Borrower Representative below (the “Netherlands Disbursement
Account”):

 

Bank:  Citibank London

Swift:  CITIGB2L

Account No.:  10266108

Reference:  Resolution Europe BV

 

Netherlands Borrower Representative shall provide Netherlands Agent with written
notice of any change in the foregoing instructions at least three (3) Business
Days before the desired effective date of such change.

 

(e)  In this Agreement whenever it is necessary to compare or add the
outstanding balance of the Netherlands Revolving Loan or Netherlands
Commitments, or any portion thereof, to the outstanding balance of the US
Revolving Loans or the US Commitments or the Commitments, or any portion
thereof, such Revolving Loans and Commitments will be expressed in the Dollar
Equivalent thereof.

 

15

--------------------------------------------------------------------------------


 

1.3.                                                                             
Interest and Applicable Margins.

 

(a)                                  (i) Each US Borrower shall pay interest
with respect to the US Revolving Credit Advances and Swing Line Loans made to it
to US Agent for the ratable benefit of US Lenders, and (ii) each Netherlands
Borrowers shall pay interest with respect to the Netherlands Revolving Advances
made to it to Netherlands Agent for the ratable benefit of Netherlands Lenders,
in accordance with the various Loans being made by each applicable Lender, in
arrears on each applicable Interest Payment Date, at the following rates: 
(A) with respect to the US Revolving Credit Advances which are designated as US
Index Rate Loans (and for all other non-contingent, interest bearing US
Obligations not otherwise set forth below), the US Index Rate plus the
Applicable US Index Margin per annum; (B) with respect to US Revolving Credit
Advances which are designated as LIBOR Loans, the applicable LIBOR Rate plus the
Applicable LIBOR Margin per annum; (C) with respect to US Revolving Credit
Advances which are designated as EURO LIBOR Loans, the applicable EURO LIBOR
plus the Applicable EURO LIBOR Margin per annum, (D) with respect to Netherlands
Revolving Credit Advances which are designated as EURO LIBOR Loans, the
applicable EURO LIBOR plus the Applicable EURO LIBOR Margin per annum plus
Mandatory Costs; (E) with respect to the Netherlands Revolving Credit Advances
which are designated as Netherlands Base Rate Loans (and for all other
noncontingent, interest bearing Netherlands Obligations not otherwise set forth
above), the Netherlands Base Rate plus the Applicable Netherlands Base Rate
Margin per annum and (F) with respect to US Swing Line Loans, the US Index Rate
plus the Applicable US Index Margin per annum.

 

As of the Closing Date, the Applicable Margins are as follows:

 

Revolving Credit Facility Margins:

 

Applicable US Index Margin

 

1.50

%

Applicable LIBOR Margin

 

2.50

%

Applicable US L/C Margin

 

2.50

%

Applicable Netherlands Base Rate Margin

 

2.50

%

Applicable Netherlands L/C Margin

 

2.50

%

Applicable EURO LIBOR Margin

 

2.50

%

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by RPP USA’s and its Subsidiaries’ consolidated
financial performance, commencing with the first day of the first calendar month
that occurs more than one (1) day after delivery of RPP USA’s Financial
Statements for the Fiscal Quarter ending June 30, 2005.  Adjustments in
Applicable Margins will be determined by reference to the following grids.

 

If Fixed Charge Coverage Ratio
is:

 

Level of Applicable Margins:

>1.25x

 

Level I

< 1.25x but > 1.00x

 

Level II

< 1.00x

 

Level III

 

16

--------------------------------------------------------------------------------


 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Applicable LIBOR Margin

 

2.00

%

2.25

%

2.50

%

Applicable US Index Margin

 

1.00

%

1.25

%

1.50

%

Applicable US L/C Margin

 

2.00

%

2.25

%

2.50

%

Applicable Netherlands L/C Margin

 

2.00

%

2.25

%

2.50

%

Applicable Netherlands Base Rate Margin

 

2.00

%

2.25

%

2.50

%

Applicable EURO LIBOR Margin

 

2.00

%

2.25

%

2.50

%

 

All adjustments in the Applicable Margins after the adjustment in respect of the
delivery of financial statements for the Fiscal Quarter ending June 30, 2005
shall be implemented quarterly on a prospective basis, for each calendar month
commencing at least one (1) day after the date of delivery to Lenders of the
quarterly unaudited Financial Statements evidencing the need for an adjustment. 
Concurrently with the delivery of those Financial Statements, US Borrower
Representative shall deliver to US Agent and Netherlands Agent (for further
delivery to Lenders) a certificate, signed by its chief financial officer,
setting forth in reasonable detail the basis for the continuance of, or any
change in, the Applicable Margins.  Failure to timely deliver such Financial
Statements shall, in addition to any other remedy provided for in this
Agreement, result in an increase in the Applicable Margins to the highest level
set forth in the foregoing grid, until the first day of the first calendar month
following the delivery of those Financial Statements demonstrating that such an
increase is not required.  If any Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margins is to be
implemented, that reduction shall be deferred until the first day of the first
calendar month following the date on which all Events of Default are waived or
cured.

 

(b)                                 If any payment on any Loan becomes due and
payable on a day other than a Business Day, the maturity thereof will be
extended to the next succeeding Business Day (except as set forth in the
definition of LIBOR Period) and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. All
Obligations for principal of and interest on a Loan in a particular currency
shall be payable in such currency.

 

(c)                                  All computations of Fees calculated on a
per annum basis and interest shall be made by the Applicable Agent on the basis
of a 360-day year, in each case for the actual number of days occurring in the
period for which such Fees and interest are payable.  The US Index Rate and the
Netherlands Base Rate are floating rates determined for each day.  Each
determination by the Applicable Agent of an interest rate and Fees hereunder
shall be final, binding and conclusive on Borrowers, absent manifest error.

 

(d)                                 So long as an Event of Default has occurred
and is continuing under Section 6.1(a), (f) or (g) and without notice of any
kind, or so long as any other Event of Default has occurred and is continuing
and at the election of Applicable Agent (or upon the written request of the
Requisite US Lenders or Requisite Netherlands Lenders, as applicable) confirmed

 

17

--------------------------------------------------------------------------------


 

by written notice from Applicable Agent to Applicable Borrower Representative,
subject to applicable law, the interest rates applicable to the US Revolving
Loan and/or the Netherlands Revolving Loan, as applicable, and the Letter of
Credit Fees applicable to the US Letters of Credit and/or the Netherlands
Letters of Credit, as applicable, shall be increased by two percentage points
(2%) per annum above the rates of interest or the rate of such Fee otherwise
applicable hereunder (the “Default Rate”), and all such outstanding
non-contingent Obligations shall bear interest at the Default Rate applicable to
such Obligations.  Interest and Letter of Credit Fees at the Default Rate shall
accrue from the initial date of such Event of Default until that Event of
Default is cured or waived and shall be payable upon demand, but in any event,
shall be payable on the next regularly scheduled payment date set forth herein
for such Obligation.

 

(e)                                  Applicable Borrower Representative shall
have the option to (i) request that any US Revolving Credit Advance denominated
in Dollars be made as a LIBOR Loan or US Index Rate Loan, request that any US
Revolving Credit Advance denominated in Euro be made as a EURO LIBOR Loan or
request that any Netherlands Revolving Credit Advance be made as a Netherlands
Base Rate Loan or a EURO LIBOR Loan, (ii) request that any US Revolving Credit
Advance be made in Euro or Dollars, (iii) convert at any time all or any part of
outstanding US Revolving Loans made in Dollars (other than the US Swing Line
Loan) from US Index Rate Loans to LIBOR Loans, (iv) convert any LIBOR Loan to a
US Index Rate Loan, subject to payment of the LIBOR Breakage Fee in accordance
with Section 1.4(e) if such conversion is made prior to the expiration of the
LIBOR Period applicable thereto, (v) convert any Netherlands Revolving Loan
which is a EURO LIBOR Loan to a Netherlands Base Rate Loan, subject to payment
of the EURO LIBOR Breakage Fee in accordance with Section 1.4(g) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto or convert any Netherlands Base Rate Loan to a EURO LIBOR Loan,
(vi) continue all or any portion of any LIBOR Loan as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued LIBOR Loan shall commence on the first day after the last day of
the LIBOR Period of the LIBOR Loan to be continued or (vii) continue all or any
portion of any EURO LIBOR Loan as a EURO LIBOR Loan upon the expiration of the
applicable LIBOR Period and the succeeding LIBOR Period of that continued EURO
LIBOR Loan shall commence on the first day after the last day of the LIBOR
Period of the EURO LIBOR Loan to be continued.  Any Loan or group of Loans
having the same proposed LIBOR Period to be made or continued as, or converted
into, a LIBOR Loan or EURO LIBOR Loan, as applicable, must be in a minimum
amount of $2,000,000 and integral multiples of $1,000,000 in excess of such
amount in the case of Loans made in Dollars and €2,000,000 and integral
multiples of €1,000,000 in excess of such amount in the case of Loans made in
Euro.  Any such election must be made by 1:00 p.m. (New York time) with respect
to the US Revolving Loan and by 11:30 a.m. (London time) with respect to the
Netherlands Revolving Loan on the 3rd Business Day prior to in the case of a
LIBOR Loan or a EURO LIBOR Loan (1) the date of any proposed Revolving Credit
Advance which is to bear interest at the LIBOR Rate or EURO LIBOR, as
applicable, (2) the end of each LIBOR Period with respect to any LIBOR Loans or
EURO LIBOR Loans, as applicable, to be continued as such, or (3) the date on
which US Borrower Representative wishes to convert any US Index Rate Loan to a
LIBOR Loan for a LIBOR Period designated by such US Borrower Representative in
such election or the date on which Netherlands Borrower Representative wishes to
convert any Netherlands Revolving Loan which is a Netherlands Base Rate Loan to
a EURO LIBOR Loan for a LIBOR Period

 

18

--------------------------------------------------------------------------------


 

designated by such Netherlands Borrower Representative in such election.  If no
election is received with respect to an existing LIBOR Loan by 1:00 p.m. (New
York time) on the 3rd Business Day prior to the end of the LIBOR Period with
respect thereto, that LIBOR Loan shall be converted to a US Index Rate Loan at
the end of its LIBOR Period.  If no election is received with respect to an
existing EURO LIBOR Loan by 1:00 p.m. (New York time) with respect to US
Revolving Loans and 11:30 a.m. (London time) with respect to the Netherlands
Revolving Loan, in each case, on the 3rd Business Day prior to the end of the
LIBOR Period with respect thereto, that EURO LIBOR Loan shall be, in the case of
a EURO LIBOR Loan of a Netherlands Borrower, converted into a Netherlands Base
Rate Loan and, in the case of a EURO LIBOR Loan of a US Borrower, continued as a
EURO LIBOR Loan with a one month EURO LIBOR Period.  In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) in the form of Exhibit 1.3(e). 
No Loan shall be made, converted into or continued as a LIBOR Loan if an Event
of Default has occurred and is continuing and Requisite Lenders have determined
not to make or continue any Loan as a LIBOR Loan as a result thereof.  No Loan
may be made as or converted into a LIBOR Loan or EURO LIBOR Loan (in each case,
except pursuant to a LIBOR Period of one-week) until the earlier of (i)  45 days
after the Closing Date or (ii) completion of “Primary Syndication” (as such term
is defined in the GE Capital Fee Letter).

 

(f)                                    Notwithstanding anything to the contrary
set forth in this Section 1.3, if a court of competent jurisdiction determines
in a final order that any rate of interest payable hereunder exceeds the highest
rate of interest permissible under law (the “Maximum Lawful Rate”), then so long
as the Maximum Lawful Rate would be so exceeded, such rate of interest payable
hereunder shall be equal to the Maximum Lawful Rate; provided, however, that if
at any time thereafter such rate of interest payable hereunder is less than the
Maximum Lawful Rate, Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Applicable
Agent is equal to the total interest that would have been received had such
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement.  Thereafter, such interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.3(a) through (e), unless and
until any rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply.  In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate.  If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made.  If,
notwithstanding the provisions of this Section 1.3(f), a court of competent
jurisdiction shall determine by a final, non-appealable order that a Lender has
received interest hereunder in excess of the Maximum Lawful Rate, Applicable
Agent shall, to the extent permitted by applicable law, promptly refund any
excess to US Borrowers or Netherlands Borrowers, as the case may be, (unless an
Event of Default is continuing, in which case such excess amount may be applied
to the Obligations) or as such court of competent jurisdiction may otherwise
order.

 

19

--------------------------------------------------------------------------------


 

1.4.                                                                             
Fees.

 

(a)                                  Fee Letter.  Borrowers shall pay to GE
Capital or GE Netherlands, as applicable, individually, the Fees and expenses
specified in that certain fee letter dated as of December 29, 2004 among RPP
USA, Holdings, Netherlands Op. Co., GE Capital and GE Commercial Finance Limited
(the “GE Global Fee Letter”), at the times specified for payment therein.

 

(b)                                 (i) Unused US Line Fee.  As additional
compensation for the US Revolving Lenders, US Borrowers shall, jointly and
severally, pay to US Agent, for the ratable benefit of such US Revolving
Lenders, in arrears, on the first Business Day of each month prior to the US
Commitment Termination Date and on the US Commitment Termination Date, a fee,
calculated on the basis of a 360-day year, for US Borrowers’ non-use of
available funds in an amount equal to (i) (A) at any time that the average for
the preceding month (or partial month) of the Dollar Equivalent of the daily
closing balance of the US Revolving Loan (including, without duplication, the US
Swing Line Loan) was greater than or equal to 50% of the Dollar Equivalent of
the US Revolving Loan Commitment of all US Lenders, one half of one percent
(0.50%) per annum or (B) at any time that the average for the preceding month
(or partial month) of the Dollar Equivalent of the daily closing balance of the
US Revolving Loan (including, without duplication, the US Swing Line Loan) was
less than 50% of the Dollar Equivalent of the US Revolving Loan Commitment of
all US Lenders, three quarters of one percent (0.75%) per annum, in each case
multiplied by (ii) the difference between (x) the Dollar Equivalent of the US
Revolving Loan Commitment of all US Lenders (as it may be reduced from time to
time) and (y) the average for the period of the Dollar Equivalent of the daily
closing balances of the US Revolving Loan (including, without duplication, the
US Swing Line Loan) outstanding during the period for which such Fee is due.

 

(ii)                                  Unused Netherlands Line Fee.  As
additional compensation for the Netherlands Lenders, Netherlands Borrowers
shall, jointly and severally, pay to Netherlands Agent, for the ratable benefit
of such Netherlands Lenders, in arrears, on the first Business Day of each month
prior to the Netherlands Commitment Termination Date and on the Netherlands
Commitment Termination Date, a fee, calculated on the basis of a 360-day year,
for Netherlands Borrowers’ non-use of available funds in an amount equal to (i)
(A) at any time that the average for the preceding month (or partial month) of
the daily closing balance of the Netherlands Revolving Loan was greater than or
equal to 50% of the Netherlands Commitment of all Netherlands Lenders, one half
of one percent (0.50%) per annum or (B) at any time that the average for the
preceding month (or partial month) of the daily closing balance of the
Netherlands Revolving Loan was less than 50% of the Netherlands Commitment of
all Netherlands Lenders, three quarters of one percent (0.75%) per annum, in
each case multiplied by (ii) the difference between (x) the Netherlands
Commitment of all Netherlands Lenders (as it may be reduced from time to time)
and (y) the average for the period of the daily closing balances of the
Netherlands Revolving Loan outstanding during the period for which such Fee is
due.

 

20

--------------------------------------------------------------------------------

 


 

(c)           Omitted.

 

(d)           Letter of Credit Fees.  (i)  US Borrowers, jointly and severally,
agree to pay to US Agent for the benefit of US Revolving Lenders, as
compensation to such US Revolving Lenders for US Letter of Credit Obligations
incurred hereunder, (x) all out-of-pocket costs and expenses incurred by US
Agent or any US Lender on account of such US Letter of Credit Obligations, and
(y) for each month during which any US Letter of Credit Obligation shall remain
outstanding, a fee (the “US Letter of Credit Fee”) in an amount equal to the
average daily undrawn face amount of all US Letter of Credit Obligations
outstanding during such month multiplied by a per annum rate equal to the
Applicable US L/C Margin from time to time in effect.  Such fee shall be paid to
US Agent for the benefit of the US Revolving Lenders in arrears, on the first
Business Day of each month and on the US Commitment Termination Date. In
addition US Borrowers, jointly and severally, agree to pay to each US L/C
Issuer, on demand, such customary fees (including, without limitation, all per
annum fees and a 0.125% per annum issuing fee), charges and out-of-pocket
expenses of such US L/C Issuer in respect of the Issuance, negotiation,
acceptance, amendment, transfer and payment of such US Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such US Letter of Credit is issued.

 

(ii)         Netherlands Borrowers, jointly and severally, agree to pay to
Netherlands Agent for the benefit of Netherlands Lenders, as compensation to
such Netherlands Lenders for Netherlands Letter of Credit Obligations incurred
hereunder, (x) all out-of-pocket costs and expenses incurred by Netherlands
Agent or any Netherlands Lender on account of such Netherlands Letter of Credit
Obligations, and (y) for each month during which any Netherlands Letter of
Credit Obligation shall remain outstanding, a fee (the “Netherlands Letter of
Credit Fee”) in an amount equal to the average daily undrawn face amount of all
Netherlands Letter of Credit Obligations outstanding during such month
multiplied by a per annum rate equal to the Applicable Netherlands L/C Margin
from time to time in effect.  Such fee shall be paid to Netherlands Agent for
the benefit of the Netherlands Lenders in arrears, on the first Business Day of
each month and on the Netherlands Commitment Termination Date. In addition
Netherlands Borrowers, jointly and severally, agree to pay to each Netherlands
L/C Issuer, on demand, such customary fees (including, without limitation, all
per annum fees and a 0.125% per annum issuing fee), charges and out-of-pocket
expenses of such Netherlands L/C Issuer in respect of the Issuance, negotiation,
acceptance, amendment, transfer and payment of such Netherlands Letter of Credit
or otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.

 

(e)           LIBOR Breakage Fee.  Upon (i) any default by any US Borrower in
making any borrowing of, conversion into or continuation of any LIBOR Loan
following the US Borrower Representative’s delivery to the US Agent of any LIBOR
Loan request in respect thereof or (ii) any payment of a LIBOR Loan on any day
that is not the last day of the LIBOR Period applicable thereto (regardless of
the source of such prepayment and whether voluntary, by acceleration or
otherwise), US Borrowers shall pay to US Agent in Dollars, for the benefit of
all US Lenders that funded or were prepared to fund any such LIBOR Loan, the
LIBOR Breakage Fee (if any) actually incurred by such US Lender.

 

21

--------------------------------------------------------------------------------


 

(f)            Omitted.

 

(g)           EURO LIBOR Breakage Fee.  Upon (i) any default by any Borrower in
making any borrowing of, conversion into or continuation of any EURO LIBOR Loan
following the Applicable Borrower Representative’s delivery to Applicable Agent
of any EURO LIBOR Loan request in respect thereof or (ii) any payment of a EURO
LIBOR Loan on any day that is not the last day of the LIBOR Period applicable
thereto (regardless of the source of such prepayment and whether voluntary, by
acceleration or otherwise), Borrowers shall pay to Applicable Agent in Euros,
for the benefit of all US Lenders or Netherlands Lenders, as the case may be,
that funded or were prepared to fund any such EURO LIBOR Loan, the EURO LIBOR
Breakage Fee (if any) actually incurred by such Lender.

 

(h)           Expenses and Attorneys’ Fees.

 

(i)            US Borrowers agree to promptly pay all reasonable, documented
out-of-pocket fees, charges, costs and expenses (including reasonable attorneys’
fees and expenses) incurred by US Agent and Collateral Agent in connection with
any matters contemplated by or arising out of the Loan Documents, in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated herein and
in connection with the continued administration of the Loan Documents including
any amendments, modifications, consents and waivers.  US Borrowers agree to
promptly pay all reasonable, documented out-of-pocket fees, charges, costs and
expenses (including fees, charges, costs and expenses of attorneys, auditors
(whether internal or external), appraisers, consultants and advisors) incurred
by US Agent and Collateral Agent in connection with any amendment, waiver,
consent with respect to the Loan Documents, Event of Default, work-out or action
to enforce any Loan Document or to collect any payments due from US Borrowers or
any other US Credit Party.  In addition, in connection with any work-out or
action to enforce any Loan Document or to collect any payments due from US
Borrowers or any other US Credit Party, US Borrowers agree to promptly pay all
reasonable, documented out-of-pocket fees, charges, costs and expenses incurred
by US Lenders for one (1) counsel acting for all US Lenders other than US
Agent.  All fees, charges, costs and expenses for which US Borrowers are
responsible under this Section 1.4(h)(i) shall be deemed part of the US
Borrowers’ Obligations when incurred, payable upon presentation of reasonable
documentation of such amounts or summaries thereof and secured by the US
Collateral.

 

(ii)           Netherlands Borrowers agree to promptly pay all reasonable,
documented out-of-pocket fees, charges, costs and expenses (including reasonable
attorneys’ fees and expenses) together with any VAT thereon incurred by
Netherlands Agent and Netherlands Security Trustee in connection with any
matters contemplated by or arising out of the Loan Documents, in connection with
the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated herein and
in connection with the continued administration of the Loan Documents including
any amendments, modifications, consents and waivers. Netherlands Borrowers agree
to promptly pay all reasonable, documented out-of-pocket fees, charges, costs
and expenses (including fees, charges, costs and expenses of attorneys, auditors
(whether internal or external), appraisers, consultants and advisors) together
with any VAT thereon incurred by Netherlands Agent and Netherlands Security
Trustee in connection with any amendment, waiver, consent with respect to

 

22

--------------------------------------------------------------------------------


 

the Loan Documents, Event of Default, work-out or action to enforce any Loan
Document or to collect any payments due from Netherlands Borrowers or any other
Netherlands Credit Party.  In addition, in connection with any work-out or
action to enforce any Loan Document or to collect any payments due from
Netherlands Borrowers or any other Netherlands Credit Party, Netherlands
Borrowers agree to promptly pay all reasonable, documented out-of-pocket fees,
charges, costs and expenses incurred by Netherlands Lenders for one (1) counsel
acting for all Netherlands Lenders other than Netherlands Agent.  All fees,
charges, costs and expenses for which Netherlands Borrowers are responsible
under this Section 1.4(h)(ii) shall be deemed part of the Netherlands
Obligations when incurred, payable upon presentation of reasonable documentation
of such amounts or summaries thereof and secured by the Netherlands Collateral.

 

1.5.                          Payments.  All payments by Borrowers of the
Obligations shall be without deduction, defense, setoff or counterclaim and
shall be made in same day funds and delivered (i) by the Netherlands Borrowers,
with respect to the Netherlands Revolving Loan, to Netherlands Agent for the
benefit of Netherlands Agent, Netherlands Security Trustee and Netherlands
Lenders and (ii) by the US Borrowers, with respect to US Revolving Loan, to US
Agent for the benefit of US Agent, Collateral Agent and US Lenders, as
applicable, by wire transfer to the following account or such other place as
Applicable Agent may from time to time designate in writing.

 

(a)           With respect to the Netherlands Revolving Loan:

 

Bank: BNP Paribas, Paris

Account No.:  0001078256

Account: GE Leveraged Loans Limited

IBAN #:  FR76 3000 4008 2800 0107 2825 676

Swift Code:  BNPAFRPPPAC

 

(b)           With respect to the US Revolving Loan:

 

Denominated in Dollars

 

ABA No. 021 001 033

Account Number 502 328 54

Deutsche Bank Trust Company Americas

New York, New York

ACCOUNT NAME:  GECC/CAF DEPOSITORY

Reference:  GE Capital re: RPP, CFN: 6557

 

23

--------------------------------------------------------------------------------


 

Denominated in Euros

 

Bank:

 

Deutsche Bank (Frankfurt)

Account ID

 

A758

Account Number

 

175071000

Account Name

 

GE Capital Corp - Commercial Finance

Currency

 

Euro

Swift Code

 

DEUTDEFF

Sort Code

 

50070010

REF:

 

CFI1283

 

Borrowers shall receive credit on the day of receipt for good funds received by
Applicable Agent by 2:00 p.m. (New York time) in the case of US Agent or 11:30
a.m. (London time) in the case of Netherlands Agent.  In the absence of timely
receipt, such funds shall be deemed to have been paid on the next Business Day. 
Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the payment may be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the amount of interest and Fees due hereunder.

 

US Borrowers hereby authorize US Lenders to make US Revolving Credit Advances in
Dollars (as US Index Rate Loans), in Euro (as EURO LIBOR Loans) or US Swing Line
Advances, on the basis of their Pro Rata Shares, for the payment of interest,
Fees, expenses and US Letter of Credit reimbursement obligations and any amounts
required to be deposited with respect to outstanding US Letter of Credit
Obligations pursuant to Sections 1.6(g)(i) or 6.3.

 

Netherlands Borrowers hereby authorize Netherlands Lenders to make Netherlands
Revolving Credit Advances in Euros as Netherlands Base Rate Loans, on the basis
of their Pro Rata Shares, for the payment of interest, Fees, expenses and
Netherlands Letter of Credit reimbursement obligations and any amounts required
to be deposited with respect to outstanding Netherlands Letter of Credit
Obligations pursuant to Sections 1.6(g)(ii) or 6.3.

 

1.6.                           Prepayments.

 

(a)           Voluntary Prepayments of Loans.  At any time, Borrowers may prepay
the Loans, in whole or in part, subject to the payment of LIBOR Breakage Fees
and EURO LIBOR Breakage Fees, if applicable.

 

(b)           Voluntary Reduction of the Revolving Loan Commitment.  (i)  At any
time, US Borrower Representative on behalf of US Borrowers may permanently
reduce the US Revolving Loan Commitment without premium or penalty subject to
the payment of LIBOR Breakage Costs or EURO LIBOR Breakage Costs, if applicable;
provided, however, that the US Revolving Loan Commitment may not be permanently
reduced to less than the outstanding principal balance of the US Revolving Loan
as of the date of such reduction (determined after giving effect to all
prepayments and repayments made on such date).  Any reduction of the US
Revolving Loan Commitment shall not result in a pro rata or any other reduction
of the US L/C Sublimit or the US Swing Line Commitment unless so designated in
writing by US Borrower

 

24

--------------------------------------------------------------------------------


 

Representative.  In addition, US Borrower Representative on behalf of US
Borrowers may, at any time terminate the US Revolving Loan Commitment on at
least ten (10) Business Days’ prior written notice to US Agent, which
termination may be revoked or deferred by US Borrower Representative on behalf
of US Borrowers; provided, that upon such termination, the US Revolving Loans
and all other US Obligations (other than Contingent Indemnification Obligations)
shall be immediately due and payable in full and all US Letter of Credit
Obligations shall be cash collateralized or otherwise satisfied in accordance
with Section 1.6(g)(i) of this Agreement.

 

(ii)         At any time, Netherlands Borrower Representative on behalf of
Netherlands Borrowers may permanently reduce the Netherlands Commitment without
premium or penalty subject to the payment of EURO LIBOR Breakage Costs, if
applicable; provided, however, that the Netherlands Commitment may not be
permanently reduced to less than the outstanding principal balance of the
Netherlands Revolving Loan as of the date of such reduction (determined after
giving effect to all prepayments and repayments made on such date).  Any
reduction of the Netherlands Commitment shall not result in a pro rata or any
other reduction of the Netherlands L/C Sublimit unless so designated in writing
by Netherlands Borrower Representative.  In addition, Netherlands Borrower
Representative on behalf of Netherlands Borrowers may, at any time terminate the
Netherlands Commitment on at least ten (10) Business Days’ prior written notice
to Netherlands Agent, which termination may be revoked or deferred by
Netherlands Borrower Representative on behalf of Netherlands Borrowers;
provided, that upon such termination, the Netherlands Revolving Loan and all
other Netherlands Obligations (other than Contingent Indemnification
Obligations) shall be immediately due and payable in full and all Netherlands
Letter of Credit Obligations shall be cash collateralized or otherwise satisfied
in accordance with Section 1.6(g)(ii) of this Agreement.

 

(c)           Prepayments from Asset Dispositions.  (A) (i)  Except as otherwise
provided in the US Security Agreement and subject to clause (iii) below,
immediately upon receipt by US Borrowers or any of their Domestic Subsidiaries
of any Net Proceeds in excess of $2,500,000 in the aggregate during any Fiscal
Year, US Borrowers shall prepay the US Revolving Loans in an amount equal to
such Net Proceeds (including the portion not in excess of $2,500,000), except
that US Borrowers or their Subsidiaries may reinvest all or a portion of the Net
Proceeds of any such Asset Disposition that would otherwise be required to
prepay US Revolving Loans under this Section 1.6(c)(A), within three hundred
sixty (360) days following receipt thereof, for Capital Expenditures.  (ii) If
US Borrowers do not intend to so reinvest such Net Proceeds or if the period set
forth in the immediately preceding sentence expires without US Borrowers having
reinvested the Net Proceeds of any such Asset Disposition that would otherwise
be required to prepay US Revolving Loans under this Section 1.6(c)(A), US
Borrowers shall prepay the US Revolving Loans in an amount equal to such
remaining Net Proceeds in accordance with Section 1.6(e).  (iii) Notwithstanding
anything to the contrary in this Agreement, in the event that Aggregate
Borrowing Availability, both before and after giving effect to any Asset
Disposition that generated such Net Proceeds, is at least $40,000,000, no
prepayment shall be required by this Section 1.6(c).  (iv) Any prepayment
pursuant to this Section 1.6(c) shall not result in a permanent reduction of the
US Revolving Loan Commitment but shall result in the imposition of a Reserve
against the US Borrowing Base in an amount equal to such prepayment, such
Reserve to be maintained at the reasonable discretion of US Agent.

 

25

--------------------------------------------------------------------------------


 

(B) (i)  Except as otherwise provided in the Foreign Security Agreements and
subject to clause (iii) below, immediately upon receipt by Netherlands Borrowers
or any of their Subsidiaries of any Net Proceeds in excess of the Dollar
Equivalent of $2,500,000 in the aggregate during any Fiscal Year, Netherlands
Borrowers shall prepay the Netherlands Revolving Loans in an amount equal to
such Net Proceeds, except that Netherlands Borrowers or their Subsidiaries may
reinvest all or a portion of the Net Proceeds of any such Asset Disposition that
would otherwise be required to prepay Netherlands Revolving Loans under this
Section 1.6(c)(B), within three hundred sixty (360) days following receipt
thereof, for Capital Expenditures.  (ii) If Netherlands Borrowers do not intend
to so reinvest such Net Proceeds or if the period set forth in the immediately
preceding sentence expires without Netherlands Borrowers having reinvested the
Net Proceeds of any such Asset Disposition that would otherwise be required to
prepay Netherlands Revolving Loans under this Section 1.6(c)(B), Netherlands
Borrowers shall prepay the Netherlands Revolving Loans in an amount equal to
such remaining Net Proceeds in accordance with Section 1.6(e).  (iii)
Notwithstanding anything to the contrary in this Agreement, in the event that
Aggregate Borrowing Availability, both before and after giving effect to any
Asset Disposition that generated such Net Proceeds, is at least $40,000,000, no
prepayment shall be required by this Section 1.6(c).  (iv) Any prepayment
pursuant to this Section 1.6(c) shall not result in a permanent reduction of the
Netherlands Revolving Loan Commitment but shall result in the imposition of a
Reserve against the Netherlands Borrowing Base in an amount equal to such
prepayment, such Reserve to be maintained at the reasonable discretion of US
Agent.

 

(d)           Omitted.

 

(e)           Application of Proceeds.

 

(i)            With respect to any prepayments made by any US Borrower pursuant
to Section 1.6(c), such prepayments shall be applied as follows:  first, to
repay the US Swing Line Loan outstanding to that US Borrower until the same has
been repaid in full; second, to repay the US Revolving Credit Advances of that
US Borrower until the same have been repaid in full (not as a permanent
reduction of the US Revolving Loan Commitment or the US Swing Line Commitment,
as the case may be, but subject to Section 1.6(c)(A)(iv)); third, to repay the
US Swing Line Loan outstanding to each other US Borrower, pro rata, until the
same have been repaid in full; and fourth, to repay the US Revolving Credit
Advances of each other US Borrower, pro rata, until the same have been repaid in
full (but not as a permanent reduction of the US Revolving Loan Commitment, but
subject to Section 1.6(c)(A)(iv)).  Considering each type of US Revolving Credit
Advance being prepaid separately, any such prepayment shall be applied first to
US Index Rate Loans before application to LIBOR Loans or EURO LIBOR Loans, in
each case in a manner which minimizes any resulting LIBOR Breakage Fee or EURO
LIBOR Breakage Fee.

 

(ii)           With respect to any prepayments made by any Netherlands Borrower
pursuant to Section 1.6(c), such prepayments shall be applied as follows: 
first, to repay the Netherlands Revolving Credit Advances of that Netherlands
Borrower until the same have been repaid in full (not as a permanent reduction
of the Netherlands Commitment, but subject to Section 1.6(c)(B)(iv)); and
second, to repay the Netherlands Revolving Credit Advances of each other
Netherlands Borrower, pro rata, until the same have been repaid in full

 

26

--------------------------------------------------------------------------------


 

(not as a permanent reduction of the Netherlands Commitment, but subject to
Section 1.6(c)(B)(iv)).  Considering each type of Netherlands Revolving Credit
Advance being prepaid separately, any such prepayment shall be applied first to
Netherlands Base Rate Loans before application to EURO LIBOR Loans, in each case
in a manner which minimizes any resulting EURO LIBOR Breakage Fee.

 

(f)            Omitted.

 

(g)           Letter of Credit Obligations.  (i) In the event any US Letters of
Credit are outstanding at the time that the US Revolving Loan Commitment is
terminated, US Borrowers shall (1) deposit with US Agent for the benefit of all
US Revolving Lenders cash in Dollars or Euros, as applicable, in an amount equal
to 103% of the aggregate outstanding US Letter of Credit Obligations to be
available to US Agent to reimburse payments of drafts drawn under such US
Letters of Credit and pay any Fees and expenses related thereto and (2) prepay
the US Letter of Credit Fee payable under Section 1.4(d)(i)(y) with respect to
such US Letters of Credit for the full remaining terms of such US Letters of
Credit.  Upon termination of any such US Letter of Credit, the unearned portion
of such prepaid US Letter of Credit Fee attributable to such US Letter of Credit
and the unused portion of the amount deposited under clause (1) shall be
refunded to the US Borrower; and

 

(ii)         In the event any Netherlands Letters of Credit are outstanding at
the time that the Netherlands Commitment is terminated, Netherlands Borrowers
shall (1) deposit with Netherlands Agent for the benefit of all Netherlands
Lenders cash in Euros in an amount equal to 103% of the aggregate outstanding
Netherlands Letter of Credit Obligations to be available to Netherlands Agent to
reimburse payments of drafts drawn under such Netherlands Letters of Credit and
pay any Fees and expenses related thereto and (2) prepay the Netherlands Letter
of Credit Fee payable under Section 1.4(d)(ii)(y) with respect to such
Netherlands Letters of Credit for the full remaining terms of such Netherlands
Letters of Credit.  Upon termination of any such Netherlands Letter of Credit,
the unearned portion of such prepaid Netherlands Letter of Credit Fee
attributable to such Netherlands Letter of Credit and the unused portion of the
amount deposited under clause (1) shall be refunded to the Netherlands Borrower.

 

1.7.                           Maturity.

 

(a)           All US Obligations (other than Contingent Indemnification
Obligations) shall become due and payable as otherwise set forth herein, but in
any event all of the remaining US Obligations (other than Contingent
Indemnification Obligations) shall become due and payable upon termination of
this Agreement or the US Commitment Termination Date, whichever is earlier.  All
Netherlands Obligations (other than Contingent Indemnification Obligations)
shall become due and payable as otherwise set forth herein, but in any event all
of the remaining Netherlands Obligations (other than Contingent Indemnification
Obligations) shall become due and payable upon termination of this Agreement or
the Netherlands Commitment Termination Date, whichever is earlier.

 

(b)           Until all US Obligations (other than Contingent Indemnification
Obligations) have been fully paid and satisfied, the US Revolving Loan
Commitments have been terminated and all US Letters of Credit have been
terminated or otherwise cash collateralized as

 

27

--------------------------------------------------------------------------------


 

provided in Section 1.6(g)(i), US Agent shall be entitled to retain the security
interests in the US Collateral granted under the Collateral Documents by
Holdings and its Domestic Subsidiaries and the ability to exercise all rights
and remedies available to them under the Loan Documents and applicable laws.

 

(c)           Until all Netherlands Obligations (other than Contingent
Indemnification Obligations) have been fully paid and satisfied, the Netherlands
Commitments have been terminated and all Netherlands Letters of Credit have been
terminated or otherwise cash collateralized as provided in Section 1.6(g)(ii),
Netherlands Security Trustee and the Netherlands Agent shall be entitled to
retain the security interests in the Netherlands Collateral granted under the
Collateral Documents by Netherlands Holdings and its Subsidiaries and
Netherlands Security Trustee and Netherlands Agent shall retain the ability to
exercise all rights and remedies available to them under the Loan Documents and
applicable laws.

 

1.8.                           Borrowers Eligible US Accounts.  All of the
Accounts owned by any US Borrower and reflected in the most recent US Borrowing
Base Certificate delivered by such US Borrower to US Agent shall be “Eligible US
Accounts” for purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies.  US Agent shall have the right to
establish or modify or eliminate Reserves against Eligible US Accounts from time
to time in its reasonable credit judgment (as to Reserves imposed after the
Closing Date, based on its analysis of facts or events first occurring, or first
discovered by US Agent, after the Closing Date).  In addition, US Agent reserves
the right, at any time and from time to time after the Closing Date, to adjust
any of the criteria set forth below and to establish new criteria, in its
reasonable credit judgment (based on its analysis of material facts or events
first occurring, or first discovered by US Agent, after the Closing Date),
subject to the approval of Supermajority US Lenders in the case of adjustments
or new criteria which have the effect of making more credit available.  US Agent
acknowledges that as of the Closing Date it does not know of any circumstance or
condition with respect to the Accounts that would require the imposition of a
Reserve which has not been imposed as of the Closing Date.  Eligible US Accounts
shall not include any Account of any US Borrower:

 

(a)           that does not arise from the sale of goods or the performance of
services by such US Borrower in the ordinary course of its business;

 

(b)           (i) upon which such US Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such US Borrower is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process, or (iii) if
the Account represents a progress billing consisting of an invoice for goods
sold or used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to such US Borrower’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;

 

(c)           to the extent of customer allowances or to the extent of any
defense, counterclaim, setoff or dispute asserted as to such Account;

 

28

--------------------------------------------------------------------------------


 

(d)           that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

(e)           with respect to which an invoice has not been sent to the
applicable Account Debtor;

 

(f)            that (i) is not owned by such US Borrower or (ii) is subject to
any right, claim, security interest or other interest of any other Person, other
than Liens in favor of US Agent or Collateral Agent, on behalf of itself and
Secured Creditors;

 

(g)           that arises from a sale to any director, officer, other employee
or Affiliate of any Credit Party, or to any entity that has any common officer
or director with any Credit Party other than an Apollo Operating Company;

 

(h)           that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless US Agent,
in its sole discretion, has agreed to the contrary in writing and such US
Borrower, if necessary or desirable, has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting the assignment thereof with respect
to such obligation;

 

(i)            that is the obligation of an Account Debtor located in a foreign
country other than Canada unless payment thereof is assured by a letter of
credit assigned and delivered to US Agent, satisfactory to US Agent as to form,
amount and issuer;

 

(j)            to the extent such US Borrower or any Subsidiary thereof is
liable for goods sold, deposits made or services rendered by the applicable
Account Debtor to such US Borrower or any Subsidiary thereof but only to the
extent of the potential offset;

 

(k)           that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

 

(l)            that is in default based upon the following criteria:

 

(i)            the Account (other than an Extended US Account) is not paid
within the earlier of: 60 days following its due date or 90 days following its
original invoice date;

 

(ii)           the Account is an Extended US Account and is not paid within 60
days following its due date; or

 

(iii)          the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due or is otherwise insolvent;

 

(iv)          a petition or assignment or an application for an order to stay a
proceeding is filed by or against any Account Debtor obligated upon such Account
under any

 

29

--------------------------------------------------------------------------------


 

bankruptcy law or any other federal, state or foreign receivership, insolvency
relief or other Insolvency Law;

 

(m)          that is the obligation of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
the other criteria set forth in this Section 1.8;

 

(n)           as to which Collateral Agent’s Lien thereon, on behalf of itself
and Secured Creditors, is not a first priority perfected Lien;

 

(o)           to the extent such Account is evidenced by a judgment, Instrument
or Chattel Paper;

 

(p)           to the extent such Account exceeds, together with other Accounts
owing by that Account Debtor, any credit limit established by the Credit Parties
credit policies; or

 

(q)           that is payable in any currency other than Dollars or Euros.

 

1.9.                         Eligible US Inventory  All of the Inventory owned
by any US Borrower and reflected in the most recent US Borrowing Base
Certificate delivered by such US Borrower to US Agent shall be “Eligible US
Inventory” for purposes of this Agreement, except any Inventory to which any of
the exclusionary criteria set forth below applies.  US Agent shall have the
right to establish, modify, or eliminate Reserves against Eligible US Inventory
from time to time in its reasonable credit judgment (as to Reserves imposed
after the Closing Date, based on its analysis of facts or events first
occurring, or first discovered by US Agent after the Closing Date, other than
Reserves contemplated by Section 1.9(b)).  In addition, US Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the criteria set forth below and to establish new criteria in its reasonable
credit judgment (based on its analysis of material facts or events first
occurring, or first discovered by US Agent after the Closing Date), subject to
the approval of Supermajority US Lenders in the case of adjustments or new
criteria which have the effect of making more credit available. US Agent
acknowledges that as of the Closing Date it does not know of any circumstance or
condition with respect to the Inventory that would require the imposition of a
Reserve which has not been imposed as of the Closing Date other than the lack of
landlord waivers, bailee waivers or mortgagee waivers that would justify the
need for Reserves. Eligible US Inventory shall not include any Inventory of any
US Borrower that:

 

(a)           is not owned by such US Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such US Borrower’s performance with respect to that Inventory), except the Liens
in favor US Agent or Collateral Agent, on behalf of itself and Secured
Creditors, and Permitted Encumbrances described in clauses (a), (b), (c), (e)
and (n) of such defined term;

 

(b)           (i) is not located on premises owned, leased or rented by such US
Borrower (or a consignee, bailee or warehouseman of such US Borrower) and set
forth on Schedule 5.12 (as it may be updated from time to time by delivery of a
new Schedule 5.12 or a supplement to Schedule 5.12 by US Borrower Representative
to US Agent), (ii) is stored at a

 

30

--------------------------------------------------------------------------------


 

location leased by such US Borrower (other than a location leased from Shell as
of the Closing Date) unless (x) a landlord waiver has been delivered to such US
Agent in accordance with Section 2.6 or such location is leased as of the
Closing Date from Shell, or (y) Reserves have been established with respect
thereto pursuant to Section 2.6, (iii) is stored with a bailee or warehouseman
unless an acknowledged bailee letter has been received by US Agent in accordance
with Section 2.6 or Reserves have been established with respect thereto pursuant
to Section 2.6, (iv) is located at a location owned by a Credit Party subject to
a mortgage in favor of a lender other than US Agent or Collateral Agent, unless
a mortgagee waiver has been delivered to such US Agent in accordance with
Section 2.6 or Reserves have been established with respect thereto pursuant to
Section 2.6, or (v) is located at any site if the aggregate book value of
Inventory at any such location is less than $100,000 or the Dollar Equivalent
thereof unless, in each case of clauses (i) through (v) above, US Agent has
given its prior consent thereto;

 

(c)           is placed on consignment by such US Borrower or is in transit,
except for (i) Inventory in transit between domestic locations of Credit Parties
and (ii) consigned inventory that arises with respect to goods that are
delivered on a bill and hold, cash on delivery basis or placed on consignment,
guaranteed sale or other terms by reason of which the payment by the Account
Debtor is or may be conditional, unless (A) as to each consignee (it being
understood that for the purposes of this paragraph (c), the term consignee shall
include any Person to whom such US Borrower has provided possession of Inventory
prior to the consummation of an irrevocable sale of such Inventory to such
Person), the applicable US Borrower has, at such US Borrower’s cost and expense
(i) conducted Code, tax lien and judgment searches against such consignee,
(ii) filed UCC-1 financing statements against such consignee naming such US
Borrower as secured party and US Agent as assignee of secured party, and
(iii) provided to each secured party of record that has filed a financing
statement against such consignee (whether or not such Inventory is Inventory in
the hands of such consignee) a notice, in form and substance reasonably
satisfactory to US Agent, pursuant to Section 9-324 of the Code of such US
Borrower’s intent to provide purchase money financing to such consignee and
(iv) obtained from such consignee a letter agreement, in form and substance
reasonably satisfactory to US Agent, in which such consignee acknowledges the
Lien of Collateral Agent and agrees that to the extent that such consignee has
not paid the purchase price of any item of Inventory, US Agent can take
possession of and remove such item of Inventory upon an Event of Default and
(B) such US Borrower holds a perfected first priority security interest against
such consignee, such security interest having been assigned of record to
Collateral Agent;

 

(d)           is covered by a negotiable document of title, unless such document
has been delivered to Collateral Agent, with all necessary endorsements, free
and clear of all Liens except those in favor such Collateral Agent and the
Secured Creditors;

 

(e)           is excess, obsolete, unsaleable, shopworn, seconds, damaged or
unfit for sale;

 

(f)            consists of display items or packing or shipping materials,
manufacturing supplies, work-in-process Inventory or replacement parts;

 

(g)           is not of a type held for sale in the ordinary course of such US
Borrower’s business;

 

31

--------------------------------------------------------------------------------


 

(h)           is not subject to a first priority perfected lien in favor
Collateral Agent, on behalf of itself and Secured Creditors, subject to
Permitted Encumbrances described in clause (a), (b), (c), (e) or (f)(5) of such
defined term, or does not otherwise conform to the representations or warranties
pertaining to Inventory set forth in the Loan Documents;

 

(i)            consists of any costs associated with “freight-in” charges;

 

(j)            consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available, excluding any
inventory products (including petroleum products) carried by the Credit Parties
as of the Closing Date and new or additional inventory products consisting of
“next generation” versions of such products or consistent with the general scope
and type of such products;

 

(k)           is not covered by casualty insurance reasonably acceptable to US
Agent; or

 

(l)            is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party for the sale or disposition of that Inventory (which
consent has not been obtained) or the payment of any monies to any third party
upon such sale or other disposition (to the extent of such monies).

 

1.10.        Eligible US PPE.  All of the PPE owned by any US Borrower and
reflected in the most recent US Borrowing Base Certificate delivered by such US
Borrower to US Agent shall be “Eligible US PPE” for purposes of this Agreement,
except any PPE to which any of the exclusionary criteria set forth below
applies.  US Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible US PPE from time to time in its reasonable credit
judgment (as to Reserves imposed after the Closing Date, based on its analysis
of facts or events first occurring, or first discovered by US Agent after the
Closing Date other than Reserves described in clause (b)(i), (ii) and (iii)
below).  In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the criteria set forth below and
to establish new criteria in its reasonable credit judgment (based on its
analysis of material facts or events first occurring, or first discovered by US
Agent after the Closing Date), subject to the approval of Supermajority US
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available.  US Agent acknowledges that as of the Closing Date
it does not know of any circumstance of condition with respect to the PPE that
would require the imposition of a Reserve which has not been imposed as of the
Closing Date (other than the lack of landlord waivers, bailee waivers or
mortgagee waivers to the extent specified below) that would justify the need for
Reserves. Eligible US PPE shall not include any PPE of any US Borrower that:

 

(a)           is not owned by such US Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such US Borrower’s performance with respect to that PPE), except the Liens in
favor of US Agent or Collateral Agent, on behalf of itself and Secured
Creditors, and Permitted Encumbrances described in clauses (a), (b), (c) and (e)
of such defined term;

 

32

--------------------------------------------------------------------------------


 

(b)           consists of equipment (other than fixtures) (i) located at a
location leased by such US Borrower unless (x) a reasonably satisfactory
landlord waiver has been delivered to US Agent or such location is leased from
Shell and such lease is subject to a Mortgage, or (y) Reserves satisfactory to
US Agent have been established with respect thereto, (ii) stored with a bailee
or warehouseman, unless a reasonably satisfactory, acknowledged bailee letter
has been received by US Agent, or Reserves reasonably satisfactory to US Agent
have been established with respect thereto, or (iii) located at an owned
location subject to a mortgage in favor of a lender other than US Agent or
Collateral Agent, unless a reasonably satisfactory mortgagee waiver has been
delivered to US Agent, or Reserves reasonably satisfactory to US Agent have been
established with respect thereto, unless, in each case of clauses (i) through
(iii) above, US Agent has given prior consent thereto;

 

(c)           consists of fixtures, other than fixtures located on real property
that is either (i) owned by such US Borrower (and, if such real property is
subject to a mortgage in favor of a lender other than US Agent or Collateral
Agent a reasonably satisfactory mortgagee waiver has been delivered to US Agent,
or Reserves reasonably satisfactory to US Agent have been established with
respect thereto) or (ii) leased by such US Borrower pursuant to a lease that has
a remaining term as of the date of determination of at least 10 years and is
subject to a valid and perfected Mortgage on such leasehold in favor of US
Agent;

 

(d)           consists of real property (other than fixtures);

 

(e)           is not subject to a first priority perfected lien in favor of
Collateral Agent, subject to Permitted Encumbrances described in clauses (a),
(b), (c) and (e) of such defined term;

 

(f)            breaches any of the representations or warranties pertaining to
PPE set forth in the Loan Documents;

 

(g)           is not covered by casualty insurance reasonably acceptable to US
Agent (and US Agent acknowledges that casualty insurance which complies with the
requirements of Section 2.2 is reasonably acceptable to it for purposes hereof);
or

 

(h)           that is covered by a certificate of title unless the interest of
US Agent has been noted on such certificate of title, free and clear of all
Liens subject to Permitted Encumbrances described in clauses (a), (b), (c) and
(e) of such defined term.

 

1.11.        Eligible Netherlands Accounts.  All of the Accounts owned by any
Netherlands Borrower and reflected in the most recent Netherlands Borrowing Base
Certificate delivered by such Netherlands Borrower to Netherlands Agent shall be
“Eligible Netherlands Accounts” for purposes of this Agreement, except any
Account to which any of the exclusionary criteria set forth below applies. 
Netherlands Agent shall have the right to establish or modify or eliminate
Reserves against Eligible Netherlands Accounts from time to time in its
reasonable credit judgment (as to Reserves imposed after the Closing Date, based
on its analysis of facts or events first occurring, or first discovered by
Netherlands Agent, after the Closing Date).  In addition, Netherlands Agent
reserves the right, at any time and from time to time after the Closing Date, to
adjust any of the criteria set forth below and to establish new criteria, in its
reasonable credit judgment (based on its analysis of material facts or events
first occurring, or first discovered by

 

33

--------------------------------------------------------------------------------


 

Netherlands Agent, after the Closing Date), subject to the approval of
Supermajority Netherlands Lenders in the case of adjustments or new criteria
which have the effect of making more credit available.  Netherlands Agent
acknowledges that as of the Closing Date it does not know of any circumstance or
condition with respect to the Accounts that would require the imposition of a
Reserve which has not been imposed as of the Closing Date.  Eligible Netherlands
Accounts shall not include any Account of any Netherlands Borrower:

 

(a)           that does not arise from the sale of goods or the performance of
services by such Netherlands Borrower in the ordinary course of its business;

 

(b)           (i) upon which such Netherlands Borrower’s right to receive
payment is not absolute or is contingent upon the fulfillment of any condition
whatsoever or (ii) as to which such Netherlands Borrower is not able to bring
suit or otherwise enforce its remedies against the Account Debtor through
judicial process, or (iii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to such Netherlands Borrower’s completion of further performance under
such contract or is subject to the equitable lien of a surety bond issuer;

 

(c)           to the extent of customer allowances (other than discount
arrangements that have been disclosed to and approved by Applicable Agent) or to
the extent of any defense, counterclaim, setoff or dispute asserted as to such
Account;

 

(d)           that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

(e)           with respect to which an invoice has not been sent to the
applicable Account Debtor;

 

(f)            that (i) is not owned by such Netherlands Borrower or (ii) is
subject to any right, claim, security interest or other interest of any other
Person, other than Liens in favor of Netherlands Agent or Netherlands Security
Trustee, on behalf of itself and Netherlands Lenders;

 

(g)           that arises from a sale to any director, officer, other employee
or Affiliate of any Credit Party, or to any entity that has any common officer
or director with any Credit Party other than an Apollo Operating Company;

 

(h)           that is the obligation of an Account Debtor that is a government
or a political subdivision thereof, or any state, county or municipality or
department, agency or instrumentality thereof unless Netherlands Agent, in its
sole discretion, has agreed to the contrary in writing and such Netherlands
Borrower, if necessary or desirable, has complied with respect to such
obligation with any applicable law restricting the assignment thereof with
respect to such obligation;

 

(i)            whose invoice (i) is addressed to an Account Debtor located
outside an Approved Territory or in respect of which payment is to originate
from outside an Approved Territory, (ii) does not contain the correct name and
address of the Account Debtor and any

 

34

--------------------------------------------------------------------------------


 

required purchase order number or (iii) does not contain the company
registration number or VAT registration number of such Netherlands Borrower;

 

(j)            to the extent such Netherlands Borrower or any Subsidiary thereof
is liable for goods sold, deposits made or services rendered by the applicable
Account Debtor to such Netherlands Borrower or any Subsidiary thereof but only
to the extent of the potential offset;

 

(k)           that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

 

(l)            that is in default based upon the following criteria:

 

(i)            the Account (other than an Extended Netherlands Account) is not
paid within the earlier of: 30 days following its due date or 60 days following
its original invoice date;

 

(ii)           the Account is an Extended Netherlands Account and is not paid
within 30 days following its due date; or

 

(iii)          the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due or is otherwise Insolvent;

 

(m)          that is the obligation of an Account Debtor if 50% or more of the
Dollar Equivalent amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in this Section 1.11 (other than
subclause (i) of clause (i) hereof);

 

(n)           as to which Netherlands Security Trustee’s Lien thereon, on behalf
of itself, Netherlands Agent and Netherlands Lenders, is not a first priority
perfected Lien (unless, until the date five (5) Business Days following the
Triggering Date, such non-perfection results solely from the failure of the
Netherlands Trustee to record any deed of undisclosed pledge covering such
Account with the applicable tax authorities) or which is an Account owing by an
Account Debtor listed on Schedule 1.11(n)(1) and located in a jurisdiction
(other than the jurisdictions listed on Schedule 1.11(n)(2)) whose laws, as
determined by Netherlands Agent based upon advice from independent counsel, do
not recognize the validity, enforceability or priority of the Lien of
Netherlands Security Trustee in such Account;

 

(o)           to the extent such Account exceeds, together with other Accounts
owing by that Account Debtor, any credit limit established by the Credit Parties
credit policies;

 

(p)           that is payable in any currency other than Dollars, Euros, Swedish
Krones or British Pounds Sterling;

 

(q)           which is an Account or part of an Account as to which, unless not
then required pursuant to Section 2.10, the applicable Account Debtor has not
been (i) given notice in writing of the pledge to the Netherlands Security
Trustee of present and future Accounts of such

 

35

--------------------------------------------------------------------------------


 

Account Debtor or (ii) instructed to make payment by electronic funds transfer
into a European Collection Account or by check;

 

(r)            to the extent such Account exceeds, together with other Accounts
owing by that Account Debtor, 5% (or, in the case of any Account of an Account
Debtor listed on Schedule 1.11(n)(1), the greater percentage established for
such Account Debtor on such Schedule, as updated by Netherlands Agent
semi-annually (or more frequently with the consent of the applicable Netherlands
Borrower)) of all Accounts of such Netherlands Borrower;

 

(s)           which is an Account that is subject to a contractual restriction
on assignment or is incapable of being validly assigned by way of security under
any applicable law; or

 

(t)            which is an Account or part of an Account which is not subject to
Dutch or Singapore law, or such other law as may have been approved by
Netherlands Agent.

 

1.12.        Omitted.

 

1.13.        Loan Accounts.  Each of US Agent and Netherlands Agent shall
maintain a loan account (each, a “Loan Account”) on its books for each US
Borrower or Netherlands Borrower, as applicable, to account for all Advances,
all payments made by US Borrowers or Netherlands Borrowers, as applicable, and
all other debits and credits as provided in this Agreement with respect to the
Loans or any other Obligations.  All entries in each Loan Account shall be made
in accordance with US Agent’s or Netherlands Agent’s customary accounting
practices as in effect from time to time.  The balance in each Loan Account, as
recorded on US Agent’s or Netherlands Agent’s most recent printout or other
written statement, shall, absent manifest error, be presumptive evidence of the
amounts due and owing to US Agent and US Lenders by US Borrowers or Netherlands
Agent and Netherlands Lenders by Netherlands Borrowers; provided that any
failure to so record or any error in so recording shall not limit or otherwise
affect any US Borrower’s duty to pay the US Obligations or any Netherlands
Borrower’s duty to pay the Netherlands Obligations.  US Agent and Netherlands
Agent shall render to US Borrower Representative and Netherlands Borrower
Representative, respectively, a monthly accounting of transactions with respect
to the Loans setting forth the balance of each Loan Account as to each US
Borrower and Netherlands Borrower for the immediately preceding month.  Unless
Applicable Borrower Representative notifies Applicable Agent in writing of any
objection to any such accounting (specifically describing the basis for such
objection), within thirty (30) days after the delivery thereof to US Borrower
Representative or Netherlands Borrower Representative, as applicable, each and
every such accounting shall, absent manifest error, be deemed final, binding and
conclusive on US Borrowers or Netherlands Borrowers, as the case may be, in all
respects as to all matters reflected therein.  Only those items expressly
objected to in such notice shall be deemed to be disputed by Borrowers. 
Notwithstanding any provision contained herein to the contrary, any Lender may
elect (which election may be revoked) to dispense with the issuance of Notes to
that Lender and may rely on the Loan Accounts as evidence of the amount of
Obligations from time to time owing to it.

 

36

--------------------------------------------------------------------------------


 

1.14.        Yield Protection; Illegality.

 

(a)           Capital Adequacy and Other Adjustments.  In the event that any
Lender shall have determined that the adoption after the date hereof of any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy, reserve requirements or similar requirements
or compliance by any Lender or any corporation controlling such Lender with any
request or directive from any central bank or Governmental Authority or body
charged with the administration thereof regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful) does or shall have
the effect of increasing the amount of capital, reserves or other funds required
to be maintained by such Lender or any corporation controlling such Lender and
thereby reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder, then US Borrowers in the
case of a US Lender or Netherlands Borrowers in the case of a Netherlands Lender
shall from time to time within fifteen (15) days after notice and demand from
such Lender (together with delivery of the certificate referred to in the next
sentence and with a copy to Applicable Agent) pay to Applicable Agent for the
account of such Lender, additional amounts sufficient to compensate such Lender
for such reduction.  A certificate as to the amount of such cost and showing the
basis of the computation of such cost submitted by such Lender to Applicable
Borrower Representative and Applicable Agent shall, absent manifest error, be
final, conclusive and binding for all purposes.

 

(b)           Increased LIBOR or EURO LIBOR Funding Costs; Illegality. 
Notwithstanding anything to the contrary contained herein, if the introduction
of or any change after the date hereof in any law, rule, regulation, treaty or
directive (or any change after the date hereof in the interpretation thereof by
any central bank or Governmental Authority charged with the administration
thereof) shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender to agree to make or
to make or to continue to fund or maintain any LIBOR Loan or any EURO LIBOR
Loan, then, unless that Lender is able to make or to continue to fund or to
maintain such LIBOR Loan or EURO LIBOR Loan at another branch or office of that
Lender without, in that Lender’s opinion, adversely affecting it or its Loans or
the income obtained therefrom, on notice thereof and demand therefor by such
Lender to Applicable Borrower Representative through Applicable Agent, (i) the
obligation of such Lender to agree to make or to continue to fund or maintain
such LIBOR Loans or EURO LIBOR Loans, as applicable, shall terminate and
(ii) each US Borrower or Netherlands Borrower, as the case may be, shall
forthwith (but not earlier than the last day of the applicable LIBOR Period)
prepay in full all such outstanding LIBOR Loans or EURO LIBOR Loans, as
applicable, owing by such Borrower to such Lender, together with interest
accrued thereon, unless US Borrower Representative on behalf of any such US
Borrower or Netherlands Borrower Representative on behalf of any such
Netherlands Borrower, within five (5) Business Days after the delivery of such
notice and demand, converts all US Revolving Loans that are EURO LIBOR Loans or
LIBOR Loans into US Index Rate Loans and all Netherlands Revolving Loans that
are EURO LIBOR Loans into Netherlands Base Rate Loans. If, after the date
hereof, the introduction of, change in any law, rule, regulation, treaty or
directive (or any interpretation thereof by any central bank or Governmental
Authority charged with the administration thereof) would impose or increase
reserve requirements (other than as taken into account in the definition of
LIBOR or EURO LIBOR) or otherwise increase the cost to any Lender of making or
maintaining a LIBOR Loan or a EURO LIBOR Loan, then US Borrowers or Netherlands
Borrowers, as the case may be, shall from time to time within fifteen (15) days
after notice and

 

37

--------------------------------------------------------------------------------


 

demand from Applicable Agent to Applicable Borrower Representative (together
with the certificate referred to in the next sentence) pay to such Applicable
Agent, for the account of all such affected Lenders, additional amounts
sufficient to compensate such Lenders for such increased cost.  A certificate as
to the amount of such cost and showing the basis of the computation of such cost
submitted by Applicable Agent on behalf of all such affected Lenders to
Applicable Borrower Representative shall, absent manifest error, be final,
conclusive and binding for all purposes.

 

1.15.        Taxes.

 

(a)           No Deductions.  Any and all payments or reimbursements made
hereunder (including any payments made pursuant to Section 10 or Section 11)
shall be made in Dollars or Euros, as contemplated by Section 1.17, free and
clear of and without deduction for any and all Charges, taxes, levies, imposts,
deductions or withholdings, and all liabilities with respect thereto of any
nature whatsoever imposed by any Governmental Authority (“Taxes”), excluding (i)
franchise or capital taxes and taxes to the extent imposed on Applicable Agent’s
or a Lender’s income as a result of a present or former connection between such
Applicable Agent or Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Applicable
Agent or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement), (ii) any withholding tax
that is imposed on amounts payable to a US Foreign Lender at the time such US
Foreign Lender becomes a party to this Agreement and (iii) any withholding tax
that is imposed on amounts payable to a Foreign Lender that are attributable to
such Foreign Lender’s failure to comply with Section 1.15(c) (all such excluded
taxes, “Excluded Taxes,” and all such non-Excluded Taxes being referred to
herein as “Non-Excluded Taxes”).  If any Borrower shall be required by law to
deduct any such amounts from or in respect of any sum payable hereunder to any
Lender, US Agent, Netherlands Agent or Netherlands Security Trustee, then the
sum payable hereunder shall be increased as may be necessary so that, after
making all required deductions and withholdings, such Lender, US Agent,
Netherlands Agent or Netherlands Security Trustee receives an amount equal to
the sum it would have received had no such deductions been made.  All required
deductions shall be withheld and timely paid over to the relevant Governmental
Authority in accordance with applicable law.

 

(b)           Changes in Tax Laws.  In the event that, subsequent to the Closing
Date, (1) any changes in any existing law, regulation, treaty or directive or in
the interpretation or application thereof, (2) any new law, regulation, treaty
or directive enacted or any interpretation or application thereof, or
(3) compliance by US Agent, Netherlands Agent, Netherlands Security Trustee or
any Lender with any request or directive (whether or not having the force of
law) from any Governmental Authority, does or shall subject US Agent,
Netherlands Agent, Netherlands Security Trustee or any Lender to any tax of any
kind whatsoever (other than Excluded Taxes described in Section 1.15(a)(i)
above) with respect to this Agreement, the other Loan Documents or any Loans
made or Letters of Credit issued hereunder (except for changes in the rate of
any Excluded Tax described in Section 1.15(a)(i) above) and the result of any of
the foregoing is to increase the cost to any of US Agent, Netherlands Agent,
Netherlands Security Trustee or any Lender of issuing any Letter of Credit or
making or continuing any Loan hereunder, as the case may be, or to reduce any
amount receivable hereunder, then, in any such

 

38

--------------------------------------------------------------------------------


 

case, Borrowers shall promptly pay to US Agent, Netherlands Agent, Netherlands
Security Trustee or any Lender, as applicable, upon its demand, any additional
amounts necessary to compensate US Agent, Netherlands Agent, Netherlands
Security Trustee or such Lender, on an after-tax basis, for such additional cost
or reduced amount receivable, as determined by US Agent, Netherlands Agent,
Netherlands Security Trustee or such Lender with respect to this Agreement or
the other Loan Documents.  If US Agent, Netherlands Agent, Netherlands Security
Trustee or such Lender becomes entitled to claim any additional amounts pursuant
to this Section 1.15(b), it shall promptly notify US Borrower Representative or
Netherlands Borrower Representative, as the case may be, of the event by reason
of which US Agent, Netherlands Agent, Netherlands Security Trustee or such
Lender has become so entitled.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by US Agent, Netherlands
Agent, Netherlands Security Trustee or such Lender to US Borrower Representative
or Netherlands Borrower Representative, as the case may be, (with a copy to US
Agent and/or Netherlands Agent, as the case may be) shall, absent manifest
error, be final, conclusive and binding for all purposes.

 

(c)           Foreign Lenders.  (i)  Prior to becoming a US Lender under this
Agreement and within fifteen (15) days after a reasonable written request of US
Borrower Representative or US Agent, from time to time thereafter, each such US
Lender that is not a “United States person” (as such term is defined in IRC
Section 7701(a)(3)) for U.S. federal income tax purposes (a “US Foreign Lender”)
shall provide to US Borrower Representative and US Agent, to the extent it is
legally entitled, a properly completed and executed IRS Form W-8BEN or Form
W-8ECI or other applicable form, certificate or document prescribed by the IRS
or other applicable taxing authority, certifying as to such US Foreign Lender’s
entitlement to an exemption from, or reduction in, withholding tax with respect
to payments to be made to such US Foreign Lender under this Agreement and under
the Notes (a “Certificate of Exemption”).  Notwithstanding anything to the
contrary herein, US Agent and US Borrower shall be entitled, to the extent
required to do so by law, to deduct or withhold Taxes from payments to such US
Foreign Lender at the applicable statutory rates, to the extent that such
Foreign Lender has not provided to US Borrower Representative or US Agent a
Certificate of Exemption establishing a complete exemption from deduction or
withholding; provided, that all such withholding shall cease upon delivery by
such US Foreign Lender of such Certificate of Exemption to US Borrower
Representative or US Agent.

 

(ii)           Each Netherlands Lender, and the successors and assignees of such
Netherlands Lender, organized under the laws of a jurisdiction outside of The
Netherlands (each, a “Netherlands Foreign Lender” and together with the US
Foreign Lenders, the “Foreign Lenders” and each a “Foreign Lender”), to which
payments to be made under this Agreement or under the Netherlands Notes may be
exempt from, or eligible for a reduced rate of, Netherlands withholding tax
under the law of the jurisdiction in which the relevant Netherlands Lender is
located or under any tax treaty to which such jurisdiction is a party, shall, at
the time or times prescribed by applicable law, provide to Netherlands Borrowers
(with a copy to Netherlands Agent) any applicable form, certificate or document,
in each case certifying as to such Netherlands Foreign Lender’s entitlement to
such exemption or reduction in rate.

 

(d)           Mitigation.  If a Borrower is required to pay additional amounts
to or for the account of any Lender pursuant to this Section 1.15 as a result of
a change in law or treaty

 

39

--------------------------------------------------------------------------------


 

occurring after such Lender first became a party to this Agreement, then such
Lender will, at the request of the Borrower, change the jurisdiction of its
applicable lending office if such change (i) will eliminate or reduce any such
additional payment which may thereafter accrue and (ii) is, in such Lender’s
sole discretion, determined not to be materially disadvantageous or cause
unreasonable hardship to such Lender; provided, that fees, charges, costs or
expenses that are related to such change shall be borne by the Borrower on
behalf of a Lender, and the mere existence of such expenses, fees or costs shall
not be deemed to be materially disadvantageous or cause undue hardship to the
Lender.

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Non-Excluded Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to Applicable Agent the original or certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of payment reasonably
satisfactory to Applicable Agent.

 

(f)            Value Added Tax.  All consideration (including interest and fees)
payable under any Loan Document by any Netherlands Borrower or any other
Subsidiary of Netherlands Holdings hereunder shall be deemed to be exclusive of
any VAT.  If VAT is chargeable, after receipt of a Valid Invoice by the
applicable Netherlands Borrower the applicable Netherlands Borrower or such
Subsidiary shall pay to the Netherlands Agent, for the benefit of the
Netherlands Lenders (in addition to and at the same time as paying the
consideration) an amount equal to the amount of that VAT.  Where a Loan Document
requires any Netherlands Borrower or other Subsidiary of Netherlands Holdings to
reimburse the Netherlands Agent, Netherlands Security Trustee or any Netherlands
Lender for any costs or expenses, such Netherlands Borrower or Subsidiary shall
also at the same time pay and indemnify the Netherlands Agent, Netherlands
Security Trustee or any Netherlands Lender, as the case may be, against all VAT
incurred by it in respect of those costs and expenses, and if VAT is chargeable
on the reimbursement, the Netherlands Borrower or such Subsidiary shall pay to
Netherlands Agent, for the benefit of Netherlands Lenders, within five (5) days
after Netherlands Borrower’s receipt of a Valid Invoice an amount equal to the
amount of that VAT.

 

(g)           US Lenders.  Each US Lender and the successors and assignees of
such US Lender, to which payments to be made under this Agreement by a US
Borrower from the United Kingdom may be exempt from, or eligible for a reduced
rate of withholding tax under the law of the United Kingdom or under any tax
treaty between the United Kingdom and the US shall, at the time or times
prescribed by applicable law, provide the US Borrower Representative (with a
copy to US Agent) any applicable form, certificate or document, in each case
certifying as to such US Lender’s entitlement to such exemption or reduction in
rate to the extent such US Lender is legally entitled to do so; provided, that
such form, certificate or document is not materially more onerous than the
forms, certificates or documents required to be provided by a US Foreign Lender
under Section 1.15(c)(i); and provided further that the costs of providing any
such form certificate or document under this Section 1.15(g) shall be borne by
the US Borrowers.  If a US Lender is eligible for an exemption from, or
reduction of, such withholding tax, US Borrowers shall not be required to
increase any such amounts payable to a US Lender if such US Lender fails to
comply with the requirements of this Section 1.15(g).

 

40

--------------------------------------------------------------------------------


 

1.16.        Borrower Representatives.  (i) Each US Borrower hereby designates
RPP USA (the “US Borrower Representative”) as its representative and agent on
its behalf for the purposes of issuing Notices of US Revolving Credit Advances
and Notices of Conversion/Continuation, giving instructions with respect to the
disbursement of the proceeds of the US Revolving Loans, selecting interest rate
options, requesting issuance of US Letters of Credit, giving and receiving all
other notices and consents hereunder or under any of the other Loan Documents
and taking all other actions (including in respect of compliance with covenants)
on behalf of any US Borrower or US Borrowers under the Loan Documents.  US
Borrower Representative hereby accepts such appointment.  US Agent and each US
Lender may regard any notice or other communication pursuant to any Loan
Document from US Borrower Representative as a notice or communication from all
US Borrowers.  Each warranty, covenant, agreement and undertaking made on its
behalf by US Borrower Representative shall be deemed for all purposes to have
been made by such US Borrower and shall be binding upon and enforceable against
such US Borrower to the same extent as it if the same had been made directly by
such US Borrower.

 

(ii)   Each Netherlands Borrower hereby designates Netherlands Op. Co. (the
“Netherlands Borrower Representative”) as its representative and agent on its
behalf for the purposes of issuing Notices of Netherlands Revolving Credit
Advances and Notices of Continuations/Conversions, giving instructions with
respect to the disbursement of the proceeds of the Netherlands Revolving Loans,
selecting interest rate options, requesting issuance of Netherlands Letters of
Credit, giving and receiving all other notices and consents hereunder or under
any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Netherlands Borrower or
Netherlands Borrowers under the Loan Documents.  Netherlands Borrower
Representative hereby accepts such appointment.  Netherlands Agent, Netherlands
Security Trustee and each Netherlands Lender may regard any notice or other
communication pursuant to any Loan Document from Netherlands Borrower
Representative as a notice or communication from all Netherlands Borrowers. 
Each warranty, covenant, agreement and undertaking made on its behalf by
Netherlands Borrower Representative shall be deemed for all purposes to have
been made by such Netherlands Borrower and shall be binding upon and enforceable
against such Netherlands Borrower to the same extent as it if the same had been
made directly by such Netherlands Borrower.

 

1.17.        Currency Conversions.

 

(a)           In connection with any amounts received in a lock box or similar
arrangement or in a European Collection Account in one currency for application
to Obligations denominated and payable in another currency, the applicable
Borrower at its expense shall cause the depositary bank immediately to convert
such receipt into such other currency for application to such Obligation,
provided Netherlands Op. Co. shall not be obligated to effect such conversion to
the extent that collections are received in Dollars in a European Collection
Account and will be available on the immediately succeeding Business Day for
transfer under Section 1.2(b) and Netherlands Op. Co. has determined to request
the transfer of such funds under Section 1.2(b).  Such receipt shall be deemed
not to occur (except for the purposes of the immediately preceding sentence)
until such conversion occurs, provided that to the extent that Netherlands
Security Trustee has control over the applicable European Collection Account and
must act in order to convert such currency, each Netherlands Borrower hereby
irrevocably

 

41

--------------------------------------------------------------------------------


 

authorizes Netherlands Security Trustee so to act and agrees to reimburse
Netherlands Security Trustee for all costs of conversion (which costs shall
constitute Netherlands Obligations).  Netherlands Borrower hereby waives any and
all claims arising from any such conversion, other than those that have been
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
Netherlands Security Trustee.

 

(b)           In connection with any Net Proceeds received by a Credit Party in
one currency required to be applied to Obligations denominated and payable in
another currency, the applicable Borrower at its expense shall cause the
depositary bank to convert such receipt into such other currency prior to the
required time of application to such Obligation.

 

(c)           For the purpose of determining whether repayments must be made or
cash collateral provided under Sections 1.1(a)(i), 1.2(a)(i), 1.1(a)(ii),
1.2(a)(ii), 1.1(d), or 1.2(d) on a date other than a Commitment Termination
Date, outstanding Loans denominated in Euros shall be marked to market under the
method set forth in paragraph (d) below on a (a) monthly basis as long as
Aggregate Borrowing Availability (determined using the exchange rates in effect
on the most recent date of conversion prior to the date of determination) equals
or exceeds $15,000,000, (b) weekly basis as long as Aggregate Borrowing
Availability (determined using the exchange rates in effect on the most recent
date of conversion prior to the date of determination) equals or exceeds
$7,500,000 but is less than $15,000,000, and (c) on a daily basis as long as
Aggregate Borrowing Availability (determined using the exchange rates in effect
on the most recent date of conversion prior to the date of determination) is
less than $7,500,000, in each case as of the last Business Day of such period
and taking into account in each case the Dollar Equivalent of all Loans and
Letter of Credit Obligations outstanding in Euros.  For the purposes of
determining whether any Revolving Credit Advance or Letter of Credit can be made
or issued, outstanding Loans denominated in Euros shall be marked to market at
the time that such Revolving Credit Advance or Letter of Credit is to be made
using the method described in paragraph (d) of this Section 1.17.

 

(d)           For the purposes of paragraph (c) above, the mark to market
calculation for Loans denominated in Euros shall be calculated as the amount of
Dollars which would result from the conversion of the relevant amount of Euros
into Dollars, at the rate used by Applicable Agent’s treasury function on such
date (as described on Schedule 1.17(d), as revised from time to time by
Applicable Agent) or, if such date is not a Business Day, on the Business Day
immediately preceding such date of determination, or at such other rate as may
have been agreed in writing between the Borrower(s) and Applicable Agent.

 

(e)           All principal of and interest on a Loan denominated in a currency
shall be payable in such currency, subject to clauses (a) and (b) above.

 

(f)            All cash collateral required for a Letter of Credit shall be
provided in the currency in which such Letter of Credit is denominated.

 

(g)           All per annum fees payable in respect of a Letter of Credit shall
be payable in the currency in which such Letter of Credit is denominated.

 

42

--------------------------------------------------------------------------------


 

(h)           All EURO LIBOR Breakage Fees shall be payable in Euros.

 

(i)            All calculations of each US Borrowing Base and of each
Netherlands Borrowing Base shall be made in a Dollar Equivalent amount using the
method described in paragraph (d) of this Section 1.17 with the same frequency
as mark to market calculations are made under clause (c) of this Section 1.17.

 

(j)            Fees payable by the Netherlands Borrowers shall be paid in Euro
and fees payable by the US Borrowers shall be paid in Dollars.

 

(k)           Except as provided above, all US Obligations shall be payable in
Dollars and all Netherlands Obligations shall be payable in Euros; provided,
that Collateral Audit fees paid by Netherlands Borrowers pursuant to Section 2.3
shall be paid in British Pounds Sterling.

 

1.18.        Judgment Currency; Contractual Currency.

 

(a)           If, for the purpose of obtaining or enforcing judgment against any
Borrower in any court in any jurisdiction, it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 1.18
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the spot rate of exchange prevailing on the Business
Day immediately preceding (i) the date of actual payment of the amount due, in
the case of any proceeding in the courts of any jurisdiction that will give
effect to such conversion being made on such date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 1.18 being hereinafter in this Section 1.18 referred to as the
“Judgment Conversion Date”).

 

(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 1.18(a), there is a change in the spot rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the Applicable Borrower shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the spot rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the spot rate of exchange prevailing on the Judgment Conversion Date. 
Any amount due from a Borrower under this Section 1.18(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

(c)           Omitted.

 

(d)           Any amount received or recovered by the Applicable Agent or the
Collateral Agent in respect of any sum expressed to be due to them (whether for
itself or as trustee for any other person) from any Borrower under this
Agreement or under any of the other Loan Documents in a currency other than the
currency (the “contractual currency”) in which such sum is so expressed to be
due (whether as a result of, or from the enforcement of, any judgment or order
of a court or tribunal of any jurisdiction, the winding-up of a Borrower or

 

43

--------------------------------------------------------------------------------


 

otherwise) shall only constitute a discharge of such Borrower to the extent of
the amount of the contractual currency that such Applicable Agent is able, in
accordance with its usual practice, to purchase with the amount of the currency
so received or recovered on the date of receipt or recovery (or, if later, the
first date on which such purchase is practicable).  If the amount of the
contractual currency so purchased is less than the amount of the contractual
currency so expressed to be due, such Borrower shall indemnify such Applicable
Agent against any loss sustained by it as a result, including the cost of making
any such purchase.

 

SECTION 2.
AFFIRMATIVE COVENANTS

 

Each US Credit Party jointly and severally agrees with all other US Credit
Parties as to all US Credit Parties, and each Netherlands Credit Party jointly
and severally agrees with all other Netherlands Credit Parties as to all
Netherlands Credit Parties that from and after the date hereof and until the
Termination Date:

 

2.1.          Compliance with Laws and Contractual Obligations.  Each Credit
Party will (a) comply with, and cause each of its Subsidiaries to comply with,
(i) the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority (including, without limitation, laws, rules,
regulations and orders relating to taxes, employer and employee contributions,
securities, employee retirement and welfare benefits, environmental protection
matters and employee health and safety and the Data Protection Directive (EU
Directive 95/46/EC) and/or any analogous law to which any Credit Party is
subject) as now in effect and at all times after the imposition of thereof, any
laws, rules, regulations and orders which may be imposed in the future in all
jurisdictions in which any Credit Party or any of its Subsidiaries is now doing
business or may hereafter be doing business and (ii) the obligations, covenants
and conditions contained in all Contractual Obligations of such Credit Party or
any of its Subsidiaries, in either case of clauses (i) and (ii) above, other
than any such noncompliance which could not be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, and
(b) maintain or obtain, and cause each of its Subsidiaries to maintain or
obtain, all licenses, qualifications and permits now held or hereafter required
to be held by such Credit Party or any of its Subsidiaries, for which the loss,
suspension, revocation or failure to maintain, obtain or renew could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.  This Section 2.1 shall not preclude any Credit Party or its
Subsidiaries from contesting any taxes or other payments, if they are being
diligently contested in good faith in a manner which stays enforcement thereof
and if appropriate expense provisions have been recorded in conformity with
GAAP, subject to Section 3.2.  Each Credit Party represents and warrants that it
(i) is in compliance and each of its Subsidiaries is in compliance with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority and the obligations, covenants and conditions contained
in all Contractual Obligations other than any such noncompliance which could not
be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, and (ii) maintains and each of its Subsidiaries
maintains all licenses, qualifications and permits referred to in clause (b)
above.

 

44

--------------------------------------------------------------------------------


 

2.2.          Insurance; Damage to or Destruction of Collateral.

 

(a)           The Credit Parties shall, at their sole cost and expense, maintain
the policies of insurance described on Schedule 5.18 as in effect on the date
hereof or otherwise maintain or cause to be maintained, with financially sound
and reputable insurers, such public liability insurance, third party property
damage insurance, business interruption insurance and casualty insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the Credit Parties as may customarily be carried or maintained
under similar circumstances by corporations or other legal entities engaged in
similar businesses, in each case in such amounts (giving effect to
self-insurance of liabilities), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for corporations
similarly situated in the industry.  Such policies of insurance (or the loss
payable and additional insured endorsements delivered to US Agent and Collateral
Agent or Netherlands Agent and Netherlands Security Trustee, as applicable)
shall contain provisions pursuant to which the insurer agrees to provide 30 (or,
in the case of cancellation for non-payment of premium, 10) days’ prior written
notice to US Agent and Collateral Agent or Netherlands Agent and Netherlands
Security Trustee, as applicable, in the event of any non-renewal, cancellation
or amendment of any such insurance policy.  If any Credit Party at any time or
times hereafter shall fail to obtain or maintain any of the policies of
insurance required above or to pay all premiums relating thereto, Applicable
Agent, Collateral Agent or Netherlands Security Trustee may at any time or times
thereafter obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto that Applicable Agent, Collateral
Agent or Netherlands Security Trustee reasonably deems advisable.  Applicable
Agent, Collateral Agent and Netherlands Security Trustee shall have no
obligation to obtain insurance for any US Credit Party or any Netherlands Credit
Party, as the case may be, or pay any premiums therefor.  By doing so,
Applicable Agent, Collateral Agent and Netherlands Security Trustee shall not be
deemed to have waived any Default or Event of Default arising from any US Credit
Party’s or Netherlands Credit Party’s, as the case may be, failure to maintain
such insurance or pay any premiums therefor.  All sums so disbursed, including
reasonable attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by US Borrowers to US Agent and by Netherlands Borrowers to
Netherlands Agent or (as the case may be) Netherlands Security Trustee and shall
be additional US Obligations (in the case of US Borrowers) and Netherlands
Obligations (in the case of Netherlands Borrowers) hereunder secured by the
Collateral.  No Credit Party shall be required to obtain “war risk” or
anti-terrorism insurance with respect to any aircraft owned or leased by it.

 

(b)           Each US Credit Party shall deliver to US Agent, in form and
substance reasonably satisfactory to US Agent, endorsements to (i) all “All
Risk” and business interruption insurance naming Collateral Agent, on behalf of
itself and Secured Creditors, as loss payee, and (ii) all general liability and
other liability policies naming US Agent, on behalf of itself and US Lender, and
Collateral Agent, as additional insureds.  Each US Borrower shall promptly
notify US Agent of any loss, damage, or destruction to the Collateral in the
amount of $500,000 or the Dollar Equivalent thereof or more, whether or not
covered by insurance.

 

(c)           Each Netherlands Credit Party shall deliver to Netherlands Agent,
in form and substance reasonably satisfactory to Netherlands Agent, endorsements
to (i) all “All Risk” and business interruption insurance naming each of
Netherlands Agent and Netherlands Security Trustee, on behalf of itself and
Netherlands Lenders, as loss payee, and (ii) all general liability and other
liability policies naming each of Netherlands Agent and Netherlands Security
Trustee,

 

45

--------------------------------------------------------------------------------


 

on behalf of itself and Netherlands Lenders, as additional insureds.  Each
Netherlands Borrower shall promptly notify Netherlands Agent of any loss,
damage, or destruction to the Collateral in the Dollar Equivalent amount of
$500,000 or more, whether or not covered by insurance.

 

2.3.          Inspection; Lender Meeting.  Each Credit Party shall, upon five
(5) Business Days’ notice, permit any authorized representatives of US Agent or
Netherlands Agent to visit, audit and inspect any of the properties of such
Credit Party and its Subsidiaries, including its and their financial and
accounting records, and to make copies and take extracts therefrom, and to
discuss its and their affairs, finances and business with its and their officers
and certified public accountants (so long as such Credit Party has the
opportunity to participate in any discussions with such certified public
accountants), at such reasonable times during normal business hours and without
undue disruption to the business of the Credit Parties as often as may be
reasonably requested (a “Collateral Audit”); provided, that so long as no Event
of Default has occurred and is continuing and Aggregate Borrowing Availability
equals or exceeds the Dollar Equivalent of $40,000,000, no Agent shall conduct
more than two Collateral Audits per year.  So long as an Event of Default has
occurred and is continuing, such Collateral Audits may be conducted on one
Business Day’s prior notice. Representatives of each Lender (at such Lender’s
expense) will be permitted to accompany representatives of US Agent and
Netherlands Agent during each visit, inspection and discussion referred to in
the immediately preceding sentence.  Without in any way limiting the foregoing,
each Credit Party will participate and will cause key management personnel of
each Credit Party and its Subsidiaries to participate in meetings with the US
Agent and the US Lenders and the Netherlands Agent and the Netherlands Lenders
at least once during each year, which meetings shall be held at such time and
such place as may be reasonably requested by Agents.  In addition, Borrowers
agree to reimburse US Agent, Netherlands Agent, Netherlands Security Trustee
and/or the Collateral Agent in connection with up to two Collateral Audits for
each of the US Borrowers and the Netherlands Borrowers per year (or more if an
Event of Default has occurred and is continuing or Aggregate Borrowing
Availability is less than $40,000,000) for: (i) the reasonable and documented
actual out-of-pocket costs (including reasonable fees and expenses) of such
Collateral Audit if a third party auditor is retained to conduct such audit or
(ii) field audit charges as the US Agent may from time to time establish (which
are presently $750 per person per day) per diem per auditor per audit conducted
with respect to any US Credit Party and field audit charges as the Netherlands
Agent may from time to time establish (which are presently £500 per person per
day), together with any VAT thereon incurred by Netherlands Agent or Netherlands
Security Trustee, per diem per auditor per audit conducted with respect to any
Netherlands Credit Party, plus, in each case, actual reasonable, documented
out-of-pocket expenses if US Agent’s or Netherlands Agent’s in-house auditors
conduct such Collateral Audit; provided, that so long as no Default or Event of
Default shall have occurred and be continuing, such Collateral Audit expenses
shall not exceed the Dollar Equivalent of $100,000 per year.

 

2.4.          Organizational Existence.  Except as otherwise permitted by
Section 3.6, each Credit Party will and will cause its Subsidiaries to at all
times preserve and keep in full force and effect (a) its organizational
existence (provided that any failure of any Credit Party to pay franchise taxes
that does not result in the termination of existence or dissolution of such
Credit Party shall not violate this Section) and (b) all rights and franchises
with respect to its business except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

46

--------------------------------------------------------------------------------


 

2.5.                              Environmental Matters.  Each Credit Party
shall: (a) conduct its operations and keep and maintain its Real Estate in
compliance with all Environmental Laws and Environmental Permits other than
noncompliance that could not reasonably be expected to have a Material Adverse
Effect; (b)  comply with Environmental Laws and Environmental Permits pertaining
to the presence, generation, treatment, storage, use, disposal, transportation
or Release of any Hazardous Material on, at, in, under, above, to, from or about
any of its Real Estate other than noncompliance that could not reasonably be
expected to have a Material Adverse Effect; (c) notify Applicable Agent promptly
after such Credit Party or any Person within its control becomes aware of any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to, from or about any Real Estate that is reasonably likely to
result in Environmental Liabilities to a Credit Party or its Subsidiaries in
excess of $500,000 or the Dollar Equivalent thereof; (d) promptly forward to
Applicable Agent a copy of any order, notice, request for information or any
communication or report received by such Credit Party or any Person within its
control in connection with any such violation or Release or any other matter
relating to any Environmental Laws or Environmental Permits that could
reasonably be expected to result in Environmental Liabilities in excess of
$500,000 or the Dollar Equivalent thereof, in each case whether or not the
Environmental Protection Agency or any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter; and (e) implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary in the event of a Release of
Hazardous Materials to maintain the value and marketability of the Real Estate
in all material respects (based on continued commercial or industrial use as
part of the Credit Parties’ business or a similar business to that conducted on
the Closing Date).

 

2.6.                              Landlords’ Agreements, Mortgagee Agreements,
Bailee Letters and Real Estate Purchases.  Each US Credit Party shall use
reasonable efforts to obtain a landlord’s agreement, mortgagee agreement, or
bailee letter, as applicable, from the lessor of each leased property (provided
that no such landlord’s agreement shall be required for any property leased as
of the Closing Date by any US Credit Party from Shell), mortgagee of owned
property or bailee with respect to any warehouse, processor or converter
facility or other location where Collateral is stored or located (except for
consignment locations for which clause (c) of the exclusions from Eligible
Inventory set forth in Section 1.9 shall apply and as to which this Section 2.6
shall not apply), which agreement or letter shall be reasonably satisfactory in
form and substance to US Agent.  With respect to such locations or warehouse
space leased or owned by a US Credit Party as of the Closing Date and
thereafter, if US Agent has not received a landlord or mortgagee agreement or
bailee letter or if similar protections in form and substance reasonably
satisfactory to US Agent are not contained in the underlying lease as of the
Closing Date (or, if later, as of the date such location is acquired or leased),
the Eligible US Inventory and Eligible US PPE at that location shall, in US
Agent’s discretion, be subject to such Reserves as may be established by US
Agent, which Reserves shall not exceed six (6) months rent or mortgagee
payments, in the case of leased locations, or in the case of bailees, six (6)
months storage fees.  After the Closing Date, no real property or warehouse
space shall be leased by any US Credit Party or its Domestic Subsidiary and no
Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date (i) without the prior written consent of US
Agent, which consent shall not be unreasonably withheld or delayed, but in US
Agent’s reasonable credit judgment, may be conditioned upon the exclusion from
the US Borrowing Base of Eligible US Inventory and Eligible US PPE at that
location and/or, the establishment of Reserves, or (ii)

 

47

--------------------------------------------------------------------------------


 

unless and until a satisfactory landlord agreement or bailee letter, as
appropriate, shall first have been obtained with respect to such location;
provided, that neither US Agent’s consent nor a landlord agreement or bailee
letter, as appropriate, shall be required with respect to leases, shipments,
storage arrangements or other locations at which Eligible US Inventory and
Eligible US PPE with a book value of less than $1,000,000 is stored or
processed.  For purposes hereof, it is acknowledged that a landlord agreement
substantially in the form of Exhibit 2.6(a), a bailee letter substantially in
the form of Exhibit 2.6(b) or a mortgagee agreement substantially in the form of
Exhibit 2.6(c), as applicable, shall be deemed to be satisfactory for purposes
of complying with Section 2.6.  US Borrower Representative shall promptly notify
US Agent if any lease for a leased location where Eligible US Inventory or
Eligible US PPE with a book value in excess of the Dollar Equivalent of $500,000
is located is terminated or is threatened to be terminated.

 

2.7.                              Conduct of Business.  Except as permitted by
Sections 3.6 and 3.7, each Credit Party shall at all times maintain, preserve
and protect all of its material assets and properties used or useful in the
conduct of its business in its good faith judgment, and keep the same in good
repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices and transact business only in such
corporate and trade names as are set forth in Schedule 2.7 or as otherwise
disclosed in writing to Applicable Agent from time to time pursuant to the
Collateral Documents.

 

2.8.                              Supplemental Disclosure.  From time to time
with the approval of Applicable Agent (such approval not to be unreasonably
withheld, provided that no such supplement shall be permitted for Schedules 3.1
through Schedule 3.8, inclusive), the Credit Parties may supplement each
Disclosure Schedule hereto, or any representation herein or in any other Loan
Document, with respect to any matter hereafter arising which, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
which is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby (and, in the case of any supplements
to any Schedule, such Schedule shall be appropriately marked to show the changes
made therein); provided that (a) no such supplement to any such Schedule or
representation shall be or be deemed a waiver of any Default or Event of Default
resulting from the matters disclosed therein, except as consented to by
Applicable Agent and Requisite Lenders in writing; and (b) no supplement shall
be required as to representations and warranties that relate solely to the
Closing Date.

 

2.9.                              Cash Management. Each US Credit Party shall
enter into a tri-party lockbox account agreement and/or blocked account
agreement in form and substance reasonably satisfactory to US Agent and shall
deliver such agreements to US Agent with respect to all deposit accounts
(including lockbox accounts) of the US Credit Parties, other than (i) zero
balance disbursement accounts (it being understood that US Borrower
Representative will notify US Agent promptly if any zero balance disbursement
account is modified to constitute any other type of deposit account) and (ii)
disbursement accounts for petty cash existing on the Closing Date so long as no
such disbursement account under this clause (ii) has a balance greater than
$1500.  The lockbox account agreements and blocked account agreements shall not
provide for daily cash sweeps until an Event of Default has occurred or, in the
case of collection accounts, the

 

48

--------------------------------------------------------------------------------


 

Aggregate Borrowing Availability shall be less than $40,000,000 or the US
Borrowing Availability shall be less than $20,000,000 (an “Activation Event”);
provided, that, following any Activation Event daily cash sweeps shall continue
unless and until US Agent otherwise notifies the banks at which such accounts
are maintained in writing.

 

2.10.                        Netherlands Pledge of Accounts.

 

(a)                                  Not later than five (5) Business Days (or
such later date as Netherlands Security Trustee shall permit) following receipt
of notice by Netherlands Borrower Representative from Netherlands Security
Trustee that all European Collection Accounts (that Netherlands Security Trustee
intends to establish) have been established and are operational and indicating
an account number for each European Collection Account (the date of receipt of
such notice, herein the “Triggering Date”), each Netherlands Borrower shall
notify each of its Account Debtors in writing of the pledge to the Netherlands
Security Trustee of all present and future Accounts of such Account Debtor and
to make payments on Accounts by electronic means to a European Collection
Account or by check payable to the order of and deliverable to the Netherlands
Security Trustee.  At any time before or after Netherlands Borrowers have
provided such notice to its Account Debtors, Netherlands Security Trustee or
Netherlands Agent may notify any or all of Netherlands Borrowers’ Account
Debtors of such pledge.

 

(b)                                 No Netherlands Borrower shall institute any
other instructions or collection procedures without the prior written consent of
the Netherlands Agent.  Netherlands Credit Parties shall promptly upon receipt
deposit any checks or other payments received from Account Debtors in payment of
Accounts into a European Collection Account, provided that prior to the
establishment of the European Collection Accounts, Netherlands Credit Parties
shall deposit such checks or other payments in the applicable Interim Account. 
From and after the Termination Date (i) for a period of not more than 120 days
thereafter, Netherlands Security Trustee shall maintain the European Collection
Accounts and transfer on a daily basis collected funds in the European
Collection Accounts as directed by Netherlands Borrower Representative and (ii)
upon closing of any European Collection Account, Netherlands Security Trustee
shall transfer all funds therein as directed by Netherlands Borrower
Representative, so long as with respect to the preceding clauses (i) and (ii),
Netherlands Security Trustee is reimbursed for the cost of and indemnified
against any liability for doing so on terms reasonably acceptable to Netherlands
Security Trustee.

 

(c)                                  At the request of Netherlands Borrower
Representative, Netherlands Security Trustee will use reasonable efforts to
provide Netherlands Borrower Representative with on-line “view only” access to
the applicable banks’ statements with respect to the European Collection
Accounts.

 

2.11.                        Further Assurances.

 

(a)                                  Each Credit Party shall, from time to time,
execute such guaranties, financing statements, documents, security agreements
and reports as Requisite Lenders at any time or, with respect to US Obligations,
US Agent or, with respect to Netherlands Obligations, Netherlands Agent or
Netherlands Security Trustee may reasonably request to evidence, perfect or
otherwise implement the guaranties and security for repayment of the Obligations

 

49

--------------------------------------------------------------------------------


 

contemplated by the Loan Documents, provided that no US Credit Party shall be
required to be or shall be obligated for Netherlands Obligations and no
Netherlands Credit Party shall be required to be or shall be obligated for US
Obligations.  Holdings shall cause each of its Subsidiaries that has guaranteed
any Senior Notes or Senior Unsecured Subordinated Notes to guarantee the US
Obligations.

 

(b)                                 In the event after the Closing Date any
Credit Party acquires any fee interest in real estate having a fair market value
in excess of $1,000,000 or any US Credit Party acquires any leasehold interest
in real estate having in excess of 75,000 square feet, such Credit Party or
US Credit Party, as applicable, shall deliver to the Applicable Agent, a fully
executed mortgage, deed of trust or other similar document over such real
property in form and substance reasonably satisfactory to the Applicable Agent,
in its reasonable credit judgment, together with such title insurance policies,
surveys, appraisals, evidence of insurance, legal opinions, environmental
assessments and other documents and certificates as shall be reasonably required
by the Applicable Agent.

 

(c)                                  (i) Each US Credit Party shall (x) cause
each Person, upon its becoming a Domestic Subsidiary of such US Credit Party
(provided that this shall not be construed to constitute consent by any of the
Lenders to any transaction referred to above which is not expressly permitted by
the terms of this Agreement), promptly to guaranty the US Obligations for the
benefit of US Agent and US Lenders, and promptly to grant a security interest in
the real  (other than any real property that is not required to be mortgaged
under Section 2.11(b)) , personal and mixed property of such Person to secure
the US Obligations, (y) promptly pledge, or cause to be pledged, to US Agent for
the benefit of US Agent and US Lenders, all of the Stock of such Subsidiary that
is a Domestic Subsidiary owned by such US Credit Party, and (z) promptly pledge,
or cause to be pledged, to US Agent for the benefit of US Agent and US Lenders,
66% of the Voting Stock and 100% of the non-Voting Stock (provided that such
non-Voting Stock shall be established on terms reasonably acceptable to US
Agent) of each Foreign Subsidiary now or hereafter directly owned by any US
Credit Party.  The documentation for such guaranty, security and pledge shall be
substantially similar to the Loan Documents executed concurrently herewith with
such modifications and together with such legal opinions as are reasonably
requested by US Agent, but all such documentation shall be substantially the
same in form, scope and substance as the corresponding Loan Documents delivered
on the Closing Date (after allowing for differences between the law of any
applicable jurisdiction and that of any jurisdiction whose laws govern the
corresponding Loan Document).  Furthermore, limitations on perfection of
security interests consistent with those applied as of the Closing Date will
continue to be applied.

 

(ii)                           Each Netherlands Credit Party shall to the extent
legally possible and subject to customary limitations acceptable to Netherlands
Agent (x) cause each Person, upon its becoming a Material Subsidiary of such
Netherlands Credit Party (provided that this shall not be construed to
constitute consent by any of the Lenders to any transaction referred to above
which is not expressly permitted by the terms of this Agreement), promptly to
guaranty the Netherlands Obligations for the benefit of Netherlands Agent,
Netherlands Security Trustee and Netherlands Lenders, and promptly to grant a
security interest in the real, personal and mixed property of such Person (other
than leasehold interests in real property or owned real property that is not
required to be mortgaged under Section 2.11(b)) to secure the Netherlands
Obligations and

 

50

--------------------------------------------------------------------------------


 

(y) promptly pledge, or cause to be pledged, to Netherlands Security Trustee for
the benefit of Netherlands Agent, Netherlands Security Trustee and Netherlands
Lenders, all of the Stock of any Material Subsidiary owned by such Netherlands
Credit Party.  The documentation for such guaranty, security and pledge shall be
substantially similar to the Loan Documents executed concurrently herewith with
such modifications and together with such legal opinions as are reasonably
requested by Netherlands Agent and Netherlands Security Trustee, but all such
documentation shall be substantially the same in form, scope and substance as
the corresponding Loan Documents delivered on the Closing Date (after allowing
for differences between the law of any applicable jurisdiction and that of any
jurisdiction whose laws govern the corresponding Loan Document).  Furthermore,
limitations on perfection of security interests consistent with those applied as
of the Closing Date will continue to be applied.

 

2.12.                        Spanish Security Agreement.  On or prior to that
date which is ten (10) days after the Closing Date or such later date as the
Netherlands Security Trustee shall permit, Borrowers shall cause the Spanish
Security Agreement to be executed and all actions to be taken (including any
required registration with any applicable jurisdiction) in order that the
Netherlands Security Trustee will have a valid, perfected and enforceable first
priority security interest in the Collateral described therein.

 

2.13.                        Ancillary Texas Buildings.  The US Credit Parties
shall take reasonable measures to insure that they do not use the Ancillary
Texas Buildings (as defined below) for any purpose other than (i) to house
contract maintenance workers, (ii) for the storage of limited maintenance
equipment, or (iii) for a machine shop.  In addition, the US Credit Parties
covenant and agree that they shall not use the Ancillary Texas Buildings for
material shipping or receiving or for any other use critical to the operations
of the US Credit Parties.  For purposes hereof, the “Ancillary Texas Buildings”
shall mean the three buildings located either partially on the Real Property
leased by Borrower in Deer Park, Texas and partially on property adjacent to
said leased property or completely on said adjacent property with no apparent
grant of rights from the adjacent property owner to so use such buildings or the
adjacent land.

 

SECTION 3.
NEGATIVE COVENANTS

 

Each US Credit Party jointly and severally agrees with all other US Credit
Parties as to all US Credit Parties, and each Netherlands Credit Party jointly
and severally agrees with all other Netherlands Credit Parties as to all
Netherlands Credit Parties that from and after the date hereof and until the
Termination Date:

 

3.1.                              Indebtedness.  The Credit Parties shall not,
and shall not cause or permit their Subsidiaries directly or indirectly to,
create, incur, assume, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness (other than pursuant to a Contingent
Obligation permitted under Section 3.4) except:

 

(a)                                  the Obligations;

 

(b)                                 Indebtedness consisting of intercompany
loans and advances made by any Borrower to any Subsidiary of Holdings or by any
Subsidiary of Holdings to any Borrower;

 

51

--------------------------------------------------------------------------------


 

provided, that (i) the obligor of such loan or advance shall have executed and
delivered to the obligee of such loan or advance a demand note (collectively,
the “Intercompany Notes”) to evidence any such intercompany Indebtedness so
owing by such obligor at any time, which Intercompany Notes shall be in form and
substance reasonably satisfactory to the Applicable Agent and shall be pledged
and delivered to the Applicable Agent pursuant to the applicable Pledge
Agreement or Security Agreement or a similar Collateral Document as additional
collateral security for the US Obligations (in the case of an Intercompany Note
pledged by Holdings, a US Borrower or a Domestic Subsidiary of either) or the
Netherlands Obligations (in the case of an Intercompany Note pledged by
Netherlands Holdings or a Subsidiary thereof), provided that no such pledge
shall be required by Netherlands Holdings or any Subsidiary thereof until the
date thirty (30) days following the Closing Date (or such later date as the
Netherlands Security Trustee shall permit) at which time the applicable pledgor
shall execute and deliver such security agreements, resolutions and related
documents as Netherlands Security Trustee shall reasonably request; (ii) such
obligee shall record all intercompany transactions on its books and records in a
manner reasonably satisfactory to Applicable Agent; (iii) the obligations of any
Credit Party under any such Intercompany Notes shall be subordinated to the
Obligations of such Credit Party pursuant to Section 9.22 or its equivalent
under any other agreement;  (iv) at the time any such intercompany loan or
advance is made by any Borrower and after giving effect thereto, such Borrower
and the obligor on such intercompany loan shall be Solvent; (v) no Default or
Event of Default would occur and be continuing after giving effect to any such
proposed intercompany loan; (vi) in the case of any such intercompany loans made
by a Borrower, there will be Aggregate Borrowing Availability of not less than
$40,000,000 after giving effect to such intercompany loan; (vii) the aggregate
outstanding principal amount of such intercompany loans owing by Netherlands
Holdings and its Subsidiaries to the US Borrowers under this Section 3.1(b),
together with the amount of investments made by Holdings and its Domestic
Subsidiaries in Netherlands Holdings and its Subsidiaries under
Section 3.3(k)(i) through such time, shall not exceed the Dollar Equivalent of
$25,000,000, (viii) the aggregate outstanding principal amount of such
intercompany loans owing by RPP USA and its Domestic Subsidiaries to the
Netherlands Borrowers under this Section 3.1(b), together with the amount of
investments made by Netherlands Holdings and its Subsidiaries in RPP USA and its
Domestic Subsidiaries under Section 3.3(k)(ii) through such time, shall not
exceed the Dollar Equivalent of $25,000,000 and (ix) the aggregate outstanding
principal amount of such intercompany loans owing under this Section 3.1(b) by
Subsidiaries of Holdings that are not Credit Parties at any time, together with
the amount of investments made by Credit Parties in such Subsidiaries under
Section 3.3(k)(ii) through such time shall not exceed the Dollar Equivalent of
$10,000,000;

 

(c)                                  the Senior Secured Notes in an aggregate
principal amount not in excess of $140,000,000 and the Senior Second Priority
Secured Notes in an aggregate principal amount not in excess of $200,000,000, in
each case, less any payments of principal, redemptions, repurchases or
defeasances thereof on or after the Closing Date;

 

(d)                                 Omitted;

 

(e)                                  the Senior Unsecured Subordinated Notes in
an aggregate principal amount not in excess of $328,000,000, less any payments
of principal, redemptions, repurchases or defeasances thereof on or after the
Closing Date;

 

52

--------------------------------------------------------------------------------


 

(f)                                    Indebtedness set forth on Schedule 3.1(f)
hereof, including any refinancing or replacement thereof (except any refinancing
or replacement of Indebtedness described on such Schedule that consists of
intercompany loans and advances among the Credit Parties) so long as it does not
increase the outstanding principal amount thereof (except to pay fees, premiums,
accrued interest and expenses in connection therewith) or decrease the maturity
thereof;

 

(g)                                 Omitted;

 

(h)                                 Omitted;

 

(i)                                     any other unsecured Indebtedness in a
Dollar Equivalent aggregate principal amount of up to $20,000,000.

 

(j)                                     Indebtedness of RPP USA or any of its
Subsidiaries consisting of (x) the financing of insurance premiums in the
ordinary course of business or (y) take-or-pay obligations contained in supply
arrangements entered into in the ordinary course of business and on a basis
consistent with past practice;

 

(k)                                  Indebtedness with respect to performance
bonds, surety bonds, appeal bonds or customs bonds required in the ordinary
course of business or in connection with the enforcement of rights or claims of
any Borrower or any of its Subsidiaries or in connection with judgments that do
not result in a Default or an Event of Default, provided that the aggregate
outstanding amount of all such performance bonds, surety bonds, appeal bonds and
customs bonds permitted by this clause (k) shall not at any time exceed
$10,000,000;

 

(l)                                     Indebtedness under (i) Hedge Agreements
entered into to protect any Borrower against fluctuations in interest rates in
respect of Indebtedness otherwise permitted to be incurred by such Borrower
under this Agreement and (ii) other Hedge Agreements so long as management of
such Credit Party has determined that the entering into of any such Hedge
Agreement is a bona fide hedging activity (and is not for speculative purposes)
and is in the ordinary course of business and consistent with past practices;

 

(m)                               (x) Indebtedness of a Subsidiary acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed by any Borrower or
any of its Wholly-Owned Subsidiaries pursuant to a Permitted Acquisition as a
result of a merger or consolidation or the acquisition of an asset securing such
Indebtedness) (the “Permitted Acquired Debt”), so long as (i) such Indebtedness
was not incurred in connection with, or in anticipation or contemplation of,
such Permitted Acquisition and (ii) such Indebtedness does not constitute debt
for borrowed money (except to the extent such Indebtedness cannot be repaid in
accordance with its terms at the time of its assumption pursuant to such
Permitted Acquisition (without the payment of a penalty or premium) and the
aggregate principal amount of all such Indebtedness for borrowed money permitted
pursuant to this parenthetical does not exceed $25,000,000), it being understood
and agreed that Capital Lease Obligations and purchase money Indebtedness shall
not constitute debt for borrowed money for purposes of this clause (ii) and (y)
Capital Lease Obligations and Indebtedness of any Borrower and any of its
Subsidiaries representing purchase money Indebtedness secured by Liens permitted
pursuant to Section 3.2(a), provided that the sum of (I)

 

53

--------------------------------------------------------------------------------


 

the aggregate principal amount of all Permitted Acquired Debt at any time
outstanding plus (II) the aggregate amount of Capital Lease Obligations incurred
on and after the Closing Date and outstanding at any time (including
Indebtedness evidenced by Capital Lease Obligations arising from Permitted
Sale-Leaseback Transactions) plus (III) the aggregate principal amount of all
such purchase money Indebtedness incurred on and after the Closing Date and
outstanding at any time, shall not exceed $50,000,000;

 

(n)                                 Indebtedness of RPP USA or any of its
Subsidiaries which may be deemed to exist in connection with agreements
providing for indemnification, purchase price adjustments, earn-outs and similar
obligations in connection with acquisitions or sales of assets and/or businesses
effected in accordance with the requirements of this Agreement (so long as any
such obligations are those of the Person making the respective acquisition or
sale, and are not guaranteed by any other Person);

 

(o)                                 Indebtedness of any Borrower or any of its
Subsidiaries arising from the honoring by a bank or other financial institution
of a check, draft or other similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is repaid within three (3)
Business Days;

 

(p)                                 the PEP Note in a principal amount not
exceeding $2,000,000 less any principal payments made thereunder;

 

(q)                                 Indebtedness of Holdings to RPP USA incurred
pursuant to the Shell Buyback;

 

(r)                                    refinancings, refundings, extensions and
renewals of the forgoing that do not accelerate the amortization thereof,
increase the principal amounts thereof (except to cover premiums, fees, costs
and expenses), materially increase the interest rates applicable thereto, have
additional guarantors thereof, or enhance the collateral therefor or priority
thereof and are otherwise in compliance with Section 3.10 (as if effected by
amendment or other modification);

 

(s)                                  Indebtedness incurred by Holdings and not
guaranteed by any other Credit Party (i) that is unsecured and that is
subordinated to the Obligations at least to the same extent as are the Senior
Subordinated Notes, (ii) for which no other Credit Party has any liability as a
guarantor, surety, principal or otherwise, and (iii) which until the date
referred to in clause (a) of the definition of “US Commitment Termination Date”
requires no payment in cash of interest and no payment, prepayment, repurchase,
redemption, deposit or defeasance of principal (other than pursuant to required
offers to repurchase upon sales of assets or change of control on terms
consistent with those contained as of the date hereof in the Senior Note
Documents); and

 

(t)                                    Indebtedness of Holdings to a Borrower
with respect to Restricted Payments in the form of intercompany loans permitted
to be made pursuant to Section 3.5.

 

3.2.                              Liens and Related Matters.

 

(a)                                  No Liens.  The Credit Parties shall not and
shall not cause or permit their Subsidiaries to directly or indirectly create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of such Credit Party or any such Subsidiary, whether now owned

 

54

--------------------------------------------------------------------------------


 

or hereafter acquired, or any income or profits therefrom, except Permitted
Encumbrances (including, without limitation, those Liens constituting Permitted
Encumbrances existing on the date hereof, as set forth on Schedule 3.2 and
renewals and extensions thereof permitted hereunder).

 

(b)                                 Omitted.

 

(c)                                  No Restrictions on Subsidiary Distributions
to Borrowers.  Except as provided herein, the Credit Parties shall not, and
shall not cause or permit their Subsidiaries to, directly or indirectly create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to:
(1) create or assume any Lien in favor of Applicable Agent, Collateral Agent,
Netherlands Security Trustee and Lenders upon its properties or assets, whether
now owned or hereafter acquired, (2) pay dividends or make any other
distribution on any of such Subsidiary’s Stock owned by any Borrower or any
other Subsidiary; (3) pay any Indebtedness owed to any Borrower or any other
Subsidiary; (4) make loans or advances to any Borrower or any other Subsidiary;
or (5) transfer any of its property or assets to any Borrower or any other
Subsidiary in each case except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, rule, regulation or order, (ii) this
Agreement and the other Loan Documents, (iii) provisions restricting subletting
or assignment of any lease governing a leasehold interest, (iv)  provisions
restricting assignment of any contract entered into by any Borrower or any
Subsidiary of any Borrower, (v) customary provisions restricting the assignment
of licensing agreements, management agreements or franchise agreements entered
into by any Borrower or any of its Subsidiaries in the ordinary course of
business, (vi)  any restriction or encumbrance with respect to a Subsidiary
imposed pursuant to an agreement which has been entered into for the sale or
disposition of all or substantially all of the equity interests or assets of
such Subsidiary, so long as such sale or disposition of all or substantially all
of the equity interests or assets of such Subsidiary is permitted under this
Agreement, (vii)  restrictions contained in agreements governing Indebtedness
that do not restrict Applicable Agent’s, Collateral Agent’s, Netherlands
Security Trustee’s and Lenders’ ability to obtain first priority perfected Liens
on the assets of any Credit Party, subject to Permitted Encumbrances and do not
restrict the payment of the Loans and the other Obligations, (viii) restrictions
on the transfer of assets securing purchase money obligations, industrial
revenue bonds and Capital Lease Obligations otherwise permitted under this
Agreement, (ix) restrictions on the transfer of assets pursuant to executory
contracts for the sale thereof, (x) for Permitted Encumbrances of the type
specified in clause (f) of the definition thereof, (xi) the Senior Note
Documents and the Subordinated Debt Agreements or permitted refinancings
thereof, (x) restrictions on cash or other deposits under contracts for the
purchase of Inventory or Equipment entered into in the ordinary course of
business, (xi) contractual encumbrances or restrictions in effect on the Closing
Date or any agreements related to any permitted renewal, extension or
refinancing of any Indebtedness existing on the Closing Date that does not
expand the scope of any such encumbrance or restriction; (xii) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures; (xiii) any restrictions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;
(xiv) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business; (xv) customary restrictions and conditions contained in any agreement
relating to the sale of any asset

 

55

--------------------------------------------------------------------------------


 

permitted under Section 3.7 pending the consummation of such sale; or (xvi) any
agreement in effect at the time such subsidiary becomes a Subsidiary, so long as
such agreement was not entered into in contemplation of such person becoming a
Subsidiary.

 

3.3.                              Investments.  The Credit Parties shall not,
and shall not cause or permit their Subsidiaries to, directly or indirectly make
or own any Investment in any Person except:

 

(a)                                  Investments in Cash Equivalents subject, in
the case of US Credit Parties, to Control Agreements in favor of Applicable
Agent;

 

(b)                                 intercompany loans to the extent permitted
under Section 3.1(b), 3.1(q) and 3.1(t);

 

(c)                                  Borrowers and their Subsidiaries may make
loans and advances to employees for moving, entertainment, travel and other
similar expenses in the ordinary course of business and for the purchase of
common stock and options in an amount the Dollar Equivalent of which does not
exceed the Dollar Equivalent of $5,000,000 in the aggregate at any time
outstanding;

 

(d)                                 Borrowers and their Subsidiaries may acquire
and hold receivables owing to any of them, if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms (including the dating of receivables) of any such Borrower
or any such Subsidiary;

 

(e)                                  Borrowers and their Subsidiaries may
acquire and own investments (including debt obligations and equity securities)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(f)                                    Hedge Agreements permitted under
Section 3.1(l);

 

(g)                                 Holdings, any Borrower or any Subsidiary of
Holdings or any Borrower may acquire and hold obligations of one or more
officers or other employees of Holdings or any Borrower or any Subsidiary of
Holdings or any Borrower in connection with such officers’ or employees’
acquisition of shares of Holdings common Stock, so long as no cash is actually
advanced by Holdings or any Borrower or any Subsidiary of Holdings or any
Borrower to such officers or employees in connection with the acquisition of any
such obligations;

 

(h)                                 any Borrower and any of its Wholly-Owned
Subsidiaries may make Permitted Acquisitions in accordance with Section 3.6;

 

(i)                                     Borrowers and their Subsidiaries may own
the Stock of their respective Subsidiaries in existence on the Closing Date or
created or acquired in accordance with the terms of this Agreement (so long as
all amounts invested in such Subsidiaries are independently justified under
another provision of this Section 3.3);

 

(j)                                     Borrowers and their Subsidiaries may
make advances in the form of a prepayment of expenses, so long as such expenses
were incurred in the ordinary course of

 

56

--------------------------------------------------------------------------------


 

business and are being paid in accordance with customary trade terms of such
Borrower or such Subsidiary;

 

(k)                                  (i) Holdings and its Domestic Subsidiaries
may make and own capital contributions in cash to Netherlands Holdings and its
Subsidiaries and capitalize or forgive any Indebtedness owed to them by
Netherlands Holdings and such Subsidiaries and outstanding under Section 3.1(b)
in an amount the Dollar Equivalent of which together with the outstanding
principal amount of Indebtedness owing by Netherlands Holdings and its
Subsidiaries to US Borrowers under Section 3.1(b), does not exceed the Dollar
Equivalent of $25,000,000 at any time, (ii) Netherlands Holdings and its
Subsidiaries may make and own capital contributions in cash to RPP USA and its
Domestic Subsidiaries and capitalize or forgive any Indebtedness owed to them by
RPP USA and such Domestic Subsidiaries and outstanding under Section 3.1(b) in
an amount the Dollar Equivalent of which together with the outstanding principal
amount of Indebtedness owing by RPP USA and its Domestic Subsidiaries to
Netherlands Borrowers under Section 3.1(b), does not exceed the Dollar
Equivalent of $25,000,000 at any time, and (iii) Credit Parties make and own
capital contributions in cash to Subsidiaries that are not Credit Parties and
capitalize or forgive any Indebtedness owed to them by such Subsidiaries and
outstanding under Section 3.1(b) in an amount the Dollar Equivalent of which
together with the outstanding principal amount of Indebtedness owing by such
Subsidiaries to Borrowers under Section 3.1(b), does not exceed the Dollar
Equivalent of $10,000,000 at any time;

 

(l)                                     Investments consisting of asset
transfers among Credit Parties permitted hereunder so long as such transfer does
not create a US Overadvance hereunder;

 

(m)                               Investments existing on the Closing Date and
listed on Schedule 3.3;

 

(n)                                 Investments in promissory notes and other
evidence of Indebtedness received as partial consideration for any Asset
Disposition permitted hereunder;

 

(o)                                 Investments in Joint Ventures (including
increased Investments in any existing joint ventures) not to exceed the Dollar
Equivalent of $20,000,000 in the aggregate plus any proceeds actually received
by the respective investor in respect of Investments theretofore made by it
pursuant to this paragraph (o), provided, that the Credit Parties shall promptly
take all steps reasonably necessary to enable Applicable Agent, Collateral Agent
or Netherlands Security Trustee to obtain perfected Liens on such Investments
including the stock of any Joint Venture owned by a Credit Party (except to the
extent such Lien would violate any applicable contractual arrangement governing
such Joint Venture that was in effect prior to the Closing Date); and

 

(p)                                 the Credit Parties may convey, lease,
license, sell or otherwise transfer or acquire assets and properties to the
extent permitted under Section 3.6;

 

(q)                                 other Investments in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed the Dollar Equivalent of
$20,000,000 (plus any proceeds actually received by the respective investor in
respect of Investments theretofore made by it pursuant to this paragraph (q));
provided, that the Credit Parties shall promptly take all steps reasonably
necessary to enable Applicable Agent, Collateral Agent or Netherlands Security
Trustee to obtain first priority

 

57

--------------------------------------------------------------------------------


 

perfected Liens on such Investments, including the stock of any Joint Venture
owned or acquired by a Credit Party;

 

(r)                                    At any time, Investments to the extent of
any Restricted Payments that could be made under Section 3.5(k) at such time;
and

 

(s)                                  Investments by Holdings in Stock of
Holdings and Holdings PIK Junior Subordinated Notes to the extent permitted by
Section 3.18(iv) and Investments by Holdings in Stock of Holdings permitted by
Section 3.5(d).

 

3.4.                              Contingent Obligations.  The Credit Parties
shall not and shall not cause or permit their Subsidiaries to directly or
indirectly create or become or be liable with respect to any Contingent
Obligation except:

 

(a)                                  Letter of Credit Obligations;

 

(b)                                 those resulting from endorsement of
negotiable instruments for collection in the ordinary course of business;

 

(c)                                  those existing on the Closing Date and
described in Schedule 3.4;

 

(d)                                 those arising under indemnity agreements to
title insurers to cause such title insurers to issue to Applicable Agent
mortgagee title insurance policies;

 

(e)                                  those arising with respect to customary
indemnification obligations incurred in connection with Asset Dispositions
permitted hereunder;

 

(f)                                    omitted;

 

(g)                                 those incurred with respect to Indebtedness
of Credit Parties permitted by Section 3.1 provided that any such Contingent
Obligation is subordinated to the Obligations to the same extent as the
Indebtedness to which it relates is subordinated to the Obligations, and
provided, however, that any Contingent Obligations incurred by Holdings or any
of its Domestic Subsidiaries of Indebtedness of Netherlands Holdings or its
Subsidiaries or by Netherlands Holdings or any of its Subsidiaries of
Indebtedness of RPP USA or any of its Domestic Subsidiaries shall be treated as
an Investment under Section 3.3(k) to the extent of the full amount of such
Indebtedness outstanding from time to time;

 

(h)                                 Contingent Obligations of (x) RPP USA or any
of its Domestic Subsidiaries as a guarantor of the lessee or contracting party,
as the case may be, under any lease or other contract pursuant to which RPP USA
or any of its Domestic Wholly-Owned Subsidiaries is the lessee or contracting
party so long as such lease or other contract is otherwise permitted hereunder,
(y) Netherlands Holdings or any of its Subsidiaries as a guarantor of the lessee
or contracting party, as the case may be, under any lease or other contract
pursuant to which Netherlands Holdings or any of its Wholly-Owned Subsidiaries
is the lessee or contracting party so long as such lease or other contract is
otherwise permitted hereunder, and (z) RPP USA or any of its Subsidiaries as a
guarantor of any Capital Lease Obligation to which a Joint Venture is a party or
any contract entered into by such Joint Venture in the ordinary course of
business;

 

58

--------------------------------------------------------------------------------


 

provided that the maximum liability of RPP USA or any such Subsidiary in respect
of any obligations as described pursuant to this clause (y) is permitted as an
Investment on such date pursuant to the requirements of Section 3.3;

 

(i)                                     Hedge Agreement permitted under
Section 3.1(l);

 

(j)                                     those deemed to exist pursuant to
acquisition agreements entered into in connection with Permitted Acquisitions
(including any obligation to pay the purchase price therefore and any
indemnification, purchase price adjustment and similar obligations);

 

(k)                                  Contingent Obligations with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of any Borrower or any of its Subsidiaries or in connection with
judgments that do not result in an Event of Default, provided that the Dollar
Equivalent of the aggregate outstanding amount of all such performance bonds,
surety bonds, appeal bonds and customs bonds permitted by this clause (k) shall
not at any time exceed the Dollar Equivalent of $10,000,000;

 

(l)                                     Contingent Obligations of any Credit
Party with respect to primary obligations of any other Credit Party (other than
Holdings); provided, however, that any Contingent Obligations incurred by
Holdings or any of its Domestic Subsidiaries of Indebtedness of Netherlands
Holdings or its Subsidiaries or by Netherlands Holdings or any of its
Subsidiaries of RPP USA or any of its Domestic Subsidiaries shall be treated as
an Investment under Section 3.3(k) to the extent of the full amount of such
Indebtedness outstanding from time to time; other than primary obligations (i)
evidenced by the PEP Note (except to the extent such Contingent Obligation is
created at the time of the delivery of the PEP Note) and (ii) constituting
Permitted Acquired Debt;

 

(m)                               any other unsecured Contingent Obligation not
expressly permitted by clauses (a) through (l) above, so long as the Dollar
Equivalent of any such other Contingent Obligations, in the aggregate at any
time outstanding, does not exceed $25,000,000; and

 

(n)                                 refinancings, refundings, extensions and
renewals of the forgoing that do not accelerate the amortization thereof,
increase the principal amounts thereof (except to cover premiums, fees, costs
and expenses), materially increase the interest rates applicable thereto, have
additional guarantors thereof, or enhance the collateral therefor or priority
thereof and are otherwise in compliance with Section 3.10 (as if effected by
amendment or other modification).

 

3.5.                              Restricted Payments.  The Credit Parties shall
not and shall not cause or permit their Subsidiaries to directly or indirectly
declare, order, pay, make or set apart any sum for any Restricted Payment,
except that:

 

(a)                                  Any Borrower may make payments,
distributions or intercompany loans to Holdings that are used by Holdings to pay
federal and state income taxes (including used by Holdings to compensate a
Subsidiary for the use of a tax benefit by the Holdings tax group) then due and
owing, franchise taxes and other similar licensing expenses incurred in the
ordinary course of business, professional fees, audit expenses and other
expenses related to the maintenance of Holdings as a holding company and provide
for all other operating costs of

 

59

--------------------------------------------------------------------------------


 

Holdings, including, without limitation, in respect of director fees and
expenses, administrative, legal and accounting services provided by third
parties and other customary out-of-pocket costs and expenses, including all
costs and expenses with respect to filings with the Securities and Exchange
Commission, or that such Borrower or Holdings is required to pay pursuant to
applicable law; provided that such Borrower’s aggregate contribution to taxes as
a result of the filing of a consolidated or combined return by Holdings or of
having its income otherwise includable on a tax return of Holdings shall not be
greater, nor the aggregate receipt of tax benefits less, than they would have
been had such Borrower filed a stand alone tax return.

 

(b)                                 Wholly-Owned Subsidiaries of a Borrower may
make Restricted Payments described in clause (a) of the definition thereof to
such Borrower or another Wholly-Owned Subsidiary of a Borrower that is a Credit
Party hereunder, including, without limitation, Restricted Payments in the form
of promissory notes or other debt obligations with respect to which such
Wholly-Owned Subsidiary is the obligor;

 

(c)                                  RPP USA may make Constructive Distributions
to Holdings;

 

(d)                                 Borrowers may make Restricted Payments to
Holdings to permit Holdings to, and Holdings may, repurchase Stock owned by
employees of Holdings, Borrowers or their Subsidiaries whose employment with
Borrowers and their Affiliates has been terminated, provided that such
Restricted Payments shall not exceed the Dollar Equivalent of $2,500,000 in any
Fiscal Year plus a carry-forward of unused amounts from prior years or the
Dollar Equivalent of $12,500,000 during the term of this Agreement; provided
further that such amount in any calendar year and the aggregate amount may be
increased by an amount not to exceed the cash proceeds of keyman life insurance
policies received by Holdings, any Borrower or any of its Subsidiaries and
applied to the repurchase of Stock;

 

(e)                                  Any Subsidiary of any Credit Party that is
not a Wholly-Owned Subsidiary may make Restricted Payments described in clause
(a) of the definition thereof to its shareholders or partners generally, so long
as the Borrower or the Subsidiary that owns the equity interest or interests in
the Subsidiary making such Restricted Payments receives at least its
proportionate share thereof (based upon its relative holdings of equity interest
in the Subsidiary making such Restricted Payments and taking into account the
relative preferences, if any, of the various classes of equity interests in such
Subsidiary or the terms of any agreements applicable thereto);

 

(f)                                    Omitted;

 

(g)                                 The Credit Parties may make Restricted
Payments described in clause (a) of the definition thereof to minority
shareholders of any Acquisition Target in connection with a Permitted
Acquisition; provided, that such payments are within the limits set forth in
Section 3.6(b)(v);

 

(h)                                 So long as no Event of Default has occurred
and is continuing or would be caused thereby and Aggregate Borrowing
Availability is no less than the Dollar Equivalent of $40,000,000 after giving
effect thereto, the payment of dividends on any Borrower’s common stock (or
dividends, distributions or advances to Holdings to allow Holdings to pay (and

 

60

--------------------------------------------------------------------------------


 

Holdings may pay) dividends on Holdings’ common stock), following any Qualified
Public Offering of Holdings’ or any Borrower’s common stock, of (i) in the case
of an offering of common stock of Holdings, up to 5.00% per annum of the amount
contributed to the Borrowers by Holdings from the proceeds received by Holdings
from such offering, or (ii) in the case of an offering of common stock of any
Borrower, up to 5.00% per annum of the net proceeds received by such Borrower in
such offering, other than, in each case, public offerings with respect to Stock
registered on Form S-8;

 

(i)                                     So long as no Event of Default has
occurred and is continuing or would be caused thereby and Aggregate Borrowing
Availability is no less than $50,000,000 after giving effect thereto, RPP USA
may make Restricted Payments to Holdings in order to permit Holdings to (and
Holdings may) repurchase from Shell all of the Stock and Indebtedness of
Holdings held by Shell and its Affiliates (the “Shell Buyback”);

 

(j)                                     RPP USA may make Restricted Payments to
Holdings to the extent Holdings is required to issue cash in lieu of fractional
shares to accommodated anti-dilution adjustments made to holders of its Stock;

 

(k)                                  Borrowers and Holdings may make Restricted
Payments not expressly permitted by clauses (a) through (j) above, provided,
that at the time of and after giving effect to such Restricted Payment: (i) such
Restricted Payment, together with the aggregate amount of all other Restricted
Payments made by Borrowers and Holdings pursuant to this paragraph (k) and the
aggregate amount of any prepayments and repurchases of Indebtedness pursuant to
clause (v) of Section 3.18 and the aggregate amount of Investments permitted by
Section 3.3(r), is less than the sum of $20,000,000 plus 50% of the Consolidated
Net Income of RPP USA for the period (taken as one accounting period) from the
Closing Date to the end of the Fiscal Month for which financial statements have
been delivered under Section 4.1(a) ending on or most recently prior to the date
on which such Restricted Payment occurs, (ii) Aggregate Borrowing Availability
shall be no less than $40,000,000 and (ii) no Event of Default shall have
occurred and be continuing or would result after giving effect to such
Restricted Payment.

 

3.6.                              Restriction on Fundamental Changes.

 

(a)                                  The Credit Parties shall not and shall not
cause or permit their Subsidiaries to directly or indirectly:  (i) amend, modify
or waive any term or provision of its organizational documents, including its
articles of incorporation, memorandum of association, certificates of
designations pertaining to preferred stock, by-laws, partnership agreement or
operating agreement in any manner which would adversely affect Applicable Agent,
Collateral Agent, Netherlands Security Trustee or Lenders in any material
respect unless required by law; (ii) enter into any transaction of merger or
consolidation except, upon not less than five (5) Business Days’ prior written
notice to Applicable Agent, (A) any Wholly-Owned Subsidiary of a Borrower may be
merged with or into such Borrower or any other Wholly-Owned Subsidiary of such
Borrower and (B) the merger of RPP Capital Corporation with Holdings, with RPP
Capital Corporation being the surviving entity of such merger (and thereafter
having all rights and obligations of Holdings hereunder and being substituted
for Holdings hereunder and under the other Loan Documents) so long as after the
Closing Date and through the date of such merger RPP Capital Corporation shall
not have acquired from any other Credit Party any material assets;

 

61

--------------------------------------------------------------------------------


 

(iii) liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution) except, upon not less than five (5) Business Days’ prior written
notice to Applicable Agent, any Wholly-Owned Subsidiary of a Borrower may
liquidate, wind up, or dissolve itself (or suffer any liquidation of
dissolution) into such Borrower (provided that such Borrower is the surviving
entity) or any other Wholly-Owned Subsidiary of such Borrower; provided that no
Wholly-Owned Domestic Subsidiary may dissolve itself (or suffer any dissolution)
into any Foreign Subsidiary of any Credit Party or (iv) acquire by purchase or
otherwise all or any substantial part of the business or assets of any other
Person other than a Credit Party or a Wholly-Owned Subsidiary of a Credit Party,
provided, no Credit Party that is not a US Credit Party may acquire all or any
substantial part of the business or assets of a US Credit Party.

 

(b)                                 Notwithstanding the foregoing, RPP USA or
any Wholly-Owned Subsidiary of RPP USA, may acquire all or substantially all of
the assets of any Person (the “Acquisition Target”) or operating division or
line of business of any Acquisition Target or 100% of the outstanding Stock of
any Acquisition Target or cause any Acquisition Target to be merged with it or
liquidated, wound up or dissolved into it (in each case, a “Permitted
Acquisition”), subject to compliance with the following conditions:

 

(i)                                     Agents shall receive at least 14 days’
prior written notice of such proposed Permitted Acquisition, which notice shall
include a reasonably detailed description of such proposed Permitted
Acquisition;

 

(ii)                                  such Permitted Acquisition shall involve
only those assets of a business similar or reasonably incidental to a Permitted
Business or otherwise permitted under Section 3.9;

 

(iii)                               such Permitted Acquisition shall be
consensual and shall have been approved by the Acquisition Target’s board of
directors (or equivalent entity);

 

(iv)                              no additional Indebtedness, Guaranteed
Indebtedness or Contingent Obligations shall be incurred, assumed or otherwise
be reflected on a consolidated balance sheet of Borrowers and Acquisition Target
after giving effect to such Permitted Acquisition, except (A) Loans made
hereunder and Permitted Acquired Debt, (B) industrial revenue bonds, pollution
control bonds and other tax-exempt financing, Capital Leases, and installment
purchase Indebtedness, in each case secured solely by Fixtures, Equipment and/or
Real Estate and any accessions thereto or proceeds thereof and related property
in each case, of the Acquisition Target, and not incurred in anticipation of
such Permitted Acquisition, (C) ordinary course trade payables, accrued expenses
and unsecured Indebtedness of the Acquisition Target to the extent no Default or
Event of Default has occurred and is continuing or would result after giving
effect to such Permitted Acquisition and (D) other Indebtedness permitted under
Section 3.1;

 

(v)                                 the Dollar Equivalent of the sum of all
amounts payable in connection with all Permitted Acquisitions (including all
transaction costs and all Indebtedness, liabilities and Contingent Obligations
incurred or assumed in connection therewith or otherwise reflected on a
consolidated balance sheet of Borrowers and Acquisition Target) shall not exceed
(A) in the case of any Permitted Acquisition by RPP USA or a Wholly-Owned
Subsidiary of

 

62

--------------------------------------------------------------------------------


 

RPP USA $25,000,000 individually and $50,000,000 in any Fiscal Year or (B) in
the case of any Permitted Acquisition by Netherlands Holdings or any
Wholly-Owned Subsidiary of Netherlands Holdings, $8,333,334 individually or
$16,666,667 in any Fiscal Year;

 

(vi)                              if, at the time of such Permitted Acquisition
and after giving pro forma effect thereto as if such Permitted Acquisition
occurred on the first day of the 12 month period then ended, the Fixed Charge
Coverage Ratio for the twelve month period for which financial statements have
been delivered pursuant to Section 4.1(a) or (b) ending on or most recently
prior to such Permitted Acquisition is less than 1.1:1.0, either (A) the
Acquisition Target shall have had positive EBITDA for the trailing twelve-month
period preceding the date of the Permitted Acquisition, as determined based upon
the Acquisition Target’s financial statements for its most recently completed
fiscal year and its most recent interim financial period completed within sixty
(60) days prior to the date of consummation of such Permitted Acquisition or (B)
the sum of (x) EBITDA of RPP USA and its Subsidiaries for the twelve month
period for which financial statements have been delivered pursuant to
Section 4.1(a) or (b) ending on or most recently prior to such Permitted
Acquisition plus (y) EBITDA of the Acquisition Target for the same period as
determined from its financial statements for the same period is greater than
$60,000,000;

 

(vii)                           the business and assets acquired in such
Permitted Acquisition shall be free and clear of all Liens (other than Permitted
Encumbrances);

 

(viii)                        at or prior to the closing of any Permitted
Acquisition, the Applicable Agent, Collateral Agent or Netherlands Security
Trustee, as applicable, will be granted a first priority perfected Lien (subject
only to Permitted Encumbrances) in all assets acquired pursuant thereto or in
the assets and Stock of the Acquisition Target, and Holdings and Borrowers and
the Acquisition Target shall have executed such documents and taken such actions
as may be required by Agents in connection therewith and Borrowers shall have
complied with Section 2.11 in respect of such Permitted Acquisition;

 

(ix)                                Concurrently with delivery of the notice
referred to in clause (i) above, Borrowers shall have delivered to Applicable
Agent, in form and substance reasonably satisfactory to Applicable Agent:

 

(A)                              a pro forma consolidated balance sheet, income
statement and cash flow statement of RPP USA and its Subsidiaries (the
“Acquisition Pro Forma”), based on recent financial statements, which shall be
complete and shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of RPP USA and its
Subsidiaries in accordance with GAAP consistently applied, but taking into
account such Permitted Acquisition and the funding of all Indebtedness assumed
or incurred in connection therewith, and such Acquisition Pro Forma shall
reflect that average daily Aggregate Borrowing Availability under the
Commitments for the 90-day period preceding the consummation of such Permitted
Acquisition would have exceeded $40,000,000 on a pro forma basis (after giving
effect to such Permitted Acquisition, all Loans funded and Permitted Acquired
Debt incurred in connection therewith as if made on the first day of such
period) and the

 

63

--------------------------------------------------------------------------------


 

Acquisition Projections (as hereinafter defined) shall reflect that such
Aggregate Borrowing Availability of $40,000,000 shall continue for at least 90
days after the consummation of such Permitted Acquisition, provided that for
Permitted Acquisitions with an aggregate purchase price of less than
$10,000,000, the Acquisition Pro Forma shall be limited to a pro forma summary
of Aggregate Borrowing Availability for the 90-day preceding period;

 

(B)                                updated projections of Aggregate Borrowing
Availability covering the one-year period commencing on the date of such
Permitted Acquisition on a month-by-month basis (the “Acquisition Projections”),
taking into account such Permitted Acquisition; and

 

(C)                                a certificate of a Responsible Officer of the
Applicable Borrower Representative to the effect that: (x) the Acquisition Pro
Forma fairly presents in all material respects the financial condition of RPP
USA and its Subsidiaries (on a consolidated basis) as of the date thereof after
giving effect to the Permitted Acquisition or, for Permitted Acquisitions with
an aggregate purchase price of less than $10,000,000, reasonable retrospective
projections of Aggregate Borrowing Availability; and (y) the Acquisition
Projections are reasonable projections of Aggregate Borrowing Availability;

 

(x)                                   if such Permitted Acquisition includes
owned or leased real estate, with an allocated purchase price (or, if none, a
fair market value) of at least $1,000,000 a phase I environmental audit with
respect to the Acquisition Target in scope and substance consistent with the
environmental audits delivered prior to the Closing Date demonstrating that
Acquisition Target and its assets are not subject to any material Environmental
Liabilities; provided, that a phase I environmental audit shall be required only
if the relevant Credit Parties are not adequately indemnified against such
material Environmental Liabilities by a credit-worthy indemnitor as reasonably
determined by the Applicable Agent;

 

(xi)                                at least five (5) days prior to the date of
such Permitted Acquisition, Applicable Agent shall have received drafts of the
acquisition agreement and related agreements and instruments, and the final
versions of such acquisition agreement and related agreements and instruments
shall not be materially more adverse to the Credit Parties, taken as a whole,
than the drafts received, unless Applicable Agent receives updated drafts at
least five (5) days prior to the date of such Permitted Acquisition; and

 

(xii)                             at the time of such Permitted Acquisition and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing hereunder and no “Default” or “Event of Default” has occurred
and is continuing under any Note Document.

 

Notwithstanding the foregoing, (a) the Accounts and Inventory of the Acquisition
Target shall not be included in Eligible US Accounts, Eligible Netherlands
Accounts or Eligible US Inventory until Applicable Agent has received a
reasonably satisfactory Collateral Audit report and Appraisal with respect
thereto and (b) the PPE of the Acquisition Target shall not be included in
Eligible PPE at any time.  Further notwithstanding the foregoing (1) with
respect to any single Permitted Acquisition for which the aggregate purchase
price is less than the Dollar

 

64

--------------------------------------------------------------------------------


 

Equivalent of $10,000,000, the conditions set forth in clauses (i) and (xi) need
not be complied with and (2) with respect to the PEP Acquisition, no condition
need be complied with and such acquisition shall in all events be a Permitted
Acquisition hereunder.  For purposes of calculating the aggregate purchase price
in connection with any Permitted Acquisition, any Stock of Holdings used as
consideration shall be excluded.

 

3.7.                              Disposal of Assets or Subsidiary Stock.  The
Credit Parties shall not and shall not cause or permit their Subsidiaries to
directly or indirectly convey, sell, lease, sublease, license, sublicense,
option, transfer or otherwise dispose of, or grant any Person an option to
acquire, in one transaction or a series of related transactions, any of its
property, business or assets, whether now owned or hereafter acquired, except
for

 

(a)                                  dispositions of obsolete, worn out or
permanently retired assets not used or useful in the business of the Credit
Parties (in each case in the reasonable opinion of such Credit Party);

 

(b)                                 Omitted;

 

(c)                                  Asset Dispositions by Borrowers and their
Subsidiaries if all of the following conditions are met:  (i) the Dollar
Equivalent of the aggregate market value of assets sold or otherwise disposed of
in any Fiscal Year does not exceed $15,000,000; (ii) the consideration received
is at least equal to the fair market value of such assets; (iii) at least 75% of
the consideration received is cash; (iv)  the Net Proceeds of such Asset
Disposition are used to prepay Revolving Loans to the extent required by
Section 1.6(c); (v) after giving effect to the Asset Disposition and the
repayment of Indebtedness with the proceeds thereof, Aggregate Borrowing
Availability is at least $40,000,000; and (vi) no Default or Event of Default
then exists or would result from such Asset Disposition;

 

(d)                                 Borrowers and any of their Subsidiaries may
effect Permitted Sale-Leaseback Transactions in accordance with the definition
thereof, provided that (x) the aggregate amount of all proceeds received by
Borrowers and their Subsidiaries from all Permitted Sale-Leaseback Transactions
consummated on and after the Closing Date shall not exceed the Dollar Equivalent
of $25,000,000 and (y) the Net Proceeds from all such Permitted Sale Leaseback
Transactions are applied to repay Loans to the extent required by
Section 1.6(c);

 

(e)                                  Omitted;

 

(f)                                    any conveyance, sale, lease, sublease,
license, sublicense, option, transfer or other disposition of assets not
consisting of Asset Dispositions;

 

(g)                                 any conveyance, sale, lease, sublease,
license, sublicense, option, transfer or other disposition of assets the
proceeds of which are used for Capital Expenditures within 360 days of such
Asset Disposition; and

 

(h)                                 any conveyance, sale, transfer or other
disposition of the Investments described in Section 3.3(e).

 

65

--------------------------------------------------------------------------------


 

3.8.                              Transactions with Affiliates.  The Credit
Parties shall not and shall not cause or permit their Subsidiaries to directly
or indirectly enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
management, consulting, investment banking, advisory or other similar services)
with any Affiliate or with any director, officer or employee of any Credit
Party, except (a) as set forth on Schedule 3.8, (b) transactions (other than
payment of management, consulting or advisory fees to Apollo Group, Apollo
Management or its Affiliates, which are permitted under paragraph (h) of this
Section 3.8) pursuant to the reasonable requirements of the business of any such
Credit Party or any of its Subsidiaries and upon fair and reasonable terms
which, to the extent such transaction involves payment or asset transfers in
excess of $5,000,000 in a single transaction or series of transactions, are
fully disclosed to Applicable Agent and are no less favorable to any such Credit
Party or any of its Subsidiaries than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate, (c) payment of
reasonable compensation to officers and employees for services actually rendered
to any such Credit Party or any of its Subsidiaries, (d)  payments of customary
director’s fees, (e) transactions among any two or more of Holdings and
Subsidiaries of Holdings not otherwise prohibited under this Agreement, (f)
transactions between Affiliates and Holdings with respect to the Stock of
Holdings not otherwise prohibited hereunder, (g) Restricted Payments permitted
by Section 3.5, (h) payment by RPP USA to Apollo Group pursuant to the Apollo
Management Agreement of management fees in connection with management services
provided to Holdings and its Subsidiaries, and advisory fees in connection with
acquisitions and other transactions and the reasonable out-of-pocket expenses of
Apollo Group incurred in connection with management services and acquisition and
transaction advice, in an aggregate amount not to exceed the amounts specified
in the Apollo Management Agreement as in effect on the date hereof per Fiscal
Year payable (1) in the case of management fees, quarterly on a pro rata basis,
(2) in the case of advisory fees, after the closing of any acquisition or
transaction, and (3) in the case of expenses, at the time when such expenses are
incurred; provided, that no such payments may be made if an Event of Default has
occurred and is continuing at the time of such payment or would occur as a
result thereof; provided, however, that, if any portion of such management fees
or advisory fees is not paid pursuant to the foregoing proviso, such management
fees or advisory fees shall be payable to Apollo Group upon the waiver or cure
of such Event of Default, (i) any transaction or series of transactions in
respect of which any Borrower delivers to Applicable Agent a letter addressed to
the Board of Directors of such Borrower or Holdings from an accounting,
appraisal or investment banking firm, in each case of nationally recognized
standing that is (1) in the good faith determination of such Borrower or
Holdings qualified to render such letter and (2) reasonably satisfactory to
Applicable Agent, which letter states that such transaction or series of
transactions is on terms that are no less favorable to such Credit Party than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate and (j) the merger contemplated by Section 3.6(a)(ii)(B).

 

3.9.                              Conduct of Business.  The Credit Parties shall
not and shall not cause or permit their Subsidiaries to directly or indirectly
engage in any business other than businesses engaged in as of the Closing Date
and businesses reasonably related thereto which would not materially adversely
affect (i) the ability of Applicable Agent and Lenders to sell or otherwise
dispose of the Collateral or (ii) the Credit Parties’ potential Environmental
Liabilities.

 

3.10.                        Changes Relating to Indebtedness.  The Credit
Parties shall not and shall not cause or permit their Subsidiaries to directly
or indirectly change or amend the terms of any of its

 

66

--------------------------------------------------------------------------------


 

Indebtedness permitted by Section 3.1(c) and 3.1(e) if the effect of such
amendment is to: (a) increase the interest rate on such Indebtedness;
(b) accelerate the dates upon which payments of principal or interest are due on
or principal amount of such Indebtedness; (c) change any event of default or add
or make more restrictive any covenant with respect to such Indebtedness;
(d) materially change the redemption or prepayment provisions of such
Indebtedness in a manner adverse to the interest of any Applicable Agent,
Lenders or Netherlands Security Trustee; (e) change the subordination provisions
thereof (or the subordination terms of any guaranty thereof), provided, that
Holdings may change the subordination provisions of the Holdings PIK Junior
Subordinated Notes Indenture in order to permit the redemption, repurchase or
repayment by Holdings of same to the extent not prohibited hereunder and US
Lenders and US Agent hereby consent to such change and; or (f) change or amend
any other term if such change or amendment would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Indebtedness in a manner adverse to any Credit Party or Lenders.

 

3.11.                        Fiscal Year.  No Credit Party shall change its
Fiscal Year or permit any of its Subsidiaries to change their respective Fiscal
Years.

 

3.12.                        Press Release; Public Offering Materials.  Each
Credit Party executing this Agreement agrees that it will not issue any press
release or similar public statement using the name of GE Capital, GE Netherlands
or their respective Affiliates without at least two (2) Business Days’ prior
notice to GE Capital or GE Netherlands, as applicable, and without the prior
written consent of GE Capital or GE Netherlands, as applicable, (which consent
shall not be unreasonably withheld or delayed and shall be deemed given if no
objection is made within such two (2) Business Day period).  For purposes of
clarification, no such notice or consent is required with respect to any filing
with any Government Authority required by applicable law.  Each Credit Party
consents to the publication by any Agent or any Lender of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement.  US Agent, Netherlands Agent or such Lender shall provide a draft of
any such tombstone or similar advertising material to each Credit Party for
review and comment prior to the publication thereof.  Applicable Agent reserves
the right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

3.13.                        Omitted.

 

3.14.                        Bank Accounts.

 

(a)                                  The US Credit Parties shall not and shall
not cause or permit their Domestic Subsidiaries to establish or maintain any
deposit account unless (i) the bank at which the deposit account is to be opened
is located in the United States, and (ii) prior to or concurrently with the
establishment of any such deposit account (except as otherwise permitted by
Section 2.9), such bank enters into a tri-party agreement regarding such deposit
account pursuant to which such bank acknowledges the security interest of US
Agent in such deposit account, agrees to comply with instructions originated by
US Agent directing disposition of the funds in the deposit account without
further consent from such US Credit Party, and agrees to subordinate or limit
any security interest the bank may have in the deposit account on terms
satisfactory to US Agent.

 

67

--------------------------------------------------------------------------------


 

(b)                                 No Netherlands Borrower shall establish or,
from and after the date 90 days following the Triggering Date, maintain, any
deposit account into which any Accounts are paid (excluding disbursement
accounts used as of the Closing Date for such purpose) or direct (after the
Triggering Date) that payments on Accounts be made other than by check
deliverable to and payable to the order of the Netherlands Security Trustee or
by electronic means to a European Collection Account.

 

3.15.                        Hazardous Materials.  Except as could not
reasonably be expected to have a Material Adverse Effect, the Credit Parties
shall not and shall not cause or permit their Subsidiaries to cause or permit a
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of the Real Estate where such Release would (a) violate in any respect, or
form the basis for any Environmental Liabilities by the Credit Parties or any of
their Subsidiaries under, any Environmental Laws or Environmental Permits or
(b) otherwise adversely impact the value or marketability of any of the Real
Estate.

 

3.16.                        Employee Matters.  The Credit Parties shall not and
shall not cause or permit any ERISA Affiliate to, cause or permit to occur an
ERISA Event to the extent such ERISA Event could reasonably be expected to have
a Material Adverse Effect.

 

3.17.                        Sale-Leasebacks.  The Credit Parties shall not and
shall not cause or permit any of their Subsidiaries to engage in any
sale-leaseback, synthetic lease or similar transaction involving any of its
assets other than Permitted Sale-Leaseback Transactions.

 

3.18.                        Prepayments of Other Indebtedness; Interest
Payments.  The Credit Parties shall not, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness, other than (i) the
Obligations; (ii) Indebtedness secured by a Permitted Encumbrance if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 3.7, to the extent such Indebtedness shall have become due and
payable as a result of such disposition, (iii) intercompany Indebtedness
reflecting amounts owing to Credit Parties, (iv) the repurchase by Holdings of
Holdings PIK Junior Subordinated Notes as part of the Shell Buyback so long as
such Holdings PIK Junior Subordinated Notes are cancelled upon repurchase, (v)
prepayments and repurchases of Indebtedness to the extent of any Restricted
Payments that could be made under Section 3.5(k) at such time; (vi) refinancings
permitted by Section 3.1; (vii) purchases, redemptions, defeasances or
prepayments made solely with common Stock of Holdings or US Borrower and (viii)
so long as no Event of Default has occurred and is continuing or would be caused
thereby, prepayments of the PEP Note.  No Credit Party shall make any payment of
principal of, interest on or fees or expenses payable in connection with, any
Indebtedness in violation of any subordination provisions to which such
Indebtedness is subject and that benefit the holder of any Obligations.

 

3.19.                        OFAC.  No Credit Party (i) will become a person
whose property or interests in property are blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) will engage in
any dealings or transactions prohibited by Section 2 of such executive order, or
be otherwise associated with any such person in any manner violative of
Section 2, or (iii) will otherwise

 

68

--------------------------------------------------------------------------------


 

become a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other OFAC
regulation or executive order.

 

SECTION 4.
FINANCIAL REPORTING

 

Each US Credit Party jointly and severally agrees with all other US Credit
Parties as to all US Credit Parties, and each Netherlands Credit Party jointly
and severally agrees with all other Netherlands Credit Parties as to all
Netherlands Credit Parties that, from and after the date hereof until the
Termination Date, each US Credit Party shall perform and comply with, and shall
cause each of the other US Credit Parties to perform and comply with, and each
Netherlands Credit Party shall perform and comply with, and cause each other
Netherlands Credit Party to perform and comply with, all covenants in this
Section 4 applicable to such Person.

 

4.1.                              Financial Statements and Other Reports. 
Holdings and Borrowers will maintain, and cause each of their Subsidiaries to
maintain, a system of accounting established and administered in accordance with
sound business practices to permit preparation of Financial Statements in
conformity with GAAP (it being understood that unaudited Financial Statements
are not required to have footnote disclosures).  US Borrower Representative will
deliver each of the Financial Statements and other reports described below to
the Agents for further delivery to each Lender in the case of the Financial
Statements and other reports described in Sections 4.1(a), (b), (d), (f), (g),
(h), and (k)).

 

(a)                                  Monthly Financials.  As soon as available
and in any event within thirty (30) days after the end of each month (including
the last month of RPP USA’s Fiscal Year), the US Borrower Representative will
deliver (1) the consolidated balance sheets of RPP USA and its Subsidiaries, as
at the end of such month, and the related consolidated statements of income,
stockholders’ equity and cash flow for such month and for the period from the
beginning of the then current Fiscal Year of RPP USA to the end of such month,
(2) a report setting forth in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and (3) a schedule of the
outstanding Indebtedness for borrowed money of RPP USA and its Subsidiaries
describing in reasonable detail each such debt issue or loan outstanding and the
principal amount and amount of accrued and unpaid interest with respect to each
such debt issue or loan.

 

(b)                                 Year-End Financials.  As soon as available
and in any event within ninety (90) days after the end of each Fiscal Year of
RPP USA, US Borrower Representative will deliver (1) the consolidated balance
sheets of RPP USA and its Subsidiaries, as at the end of such Fiscal Year, and
the related consolidated and consolidating statements of income, stockholders’
equity and cash flow for such Fiscal Year, (2) a schedule of the outstanding
Indebtedness for borrowed money of RPP USA and its Subsidiaries describing in
reasonable detail each such debt issue or loan outstanding and the principal
amount and amount of accrued and unpaid interest with respect to each such debt
issue or loan and (3) a report with respect to the consolidated Financial
Statements from a firm of Certified Public Accountants selected by Borrowers and
reasonably acceptable to Agents, which report shall be prepared in accordance
with Statement of Auditing Standards No. 58 (the “Statement”) “Reports on
Audited Financial Statements” and

 

69

--------------------------------------------------------------------------------


 

such report shall be “Unqualified” as to going concern and scope of audit (as
such term is defined in such Statement).

 

(c)                                  Accountants’ Reports.  Promptly upon
receipt thereof, US Borrower Representative will deliver, if such accountants
consent to such delivery, copies of all annual management reports required under
Section 404 of the Sarbanes Oxley Act of 2002 submitted by RPP USA’s firm of
certified public accountants.

 

(d)                                 Additional Deliveries.  To the Applicable
Agent, no later than ten (10) Business Days after the end of each Fiscal Month
(or within two days following request if requested by such Agent while an Event
of Default has occurred and is continuing or while Netherlands Borrowing
Availability is less than $10,000,000 or US Borrowing Availability is less than
$20,000,000) (together with a copy of any of the following reports requested by
such Applicable Agent in writing after the Closing Date), each of the following
reports, each of which shall be prepared by Borrowers as of the last day of the
immediately preceding Fiscal Month, or, if applicable, the date 2 days prior to
the date of any such request:

 

(i)                                     a Borrowing Base Certificate (which
shall be in final form in all material respects but which shall subject to
immaterial final closing adjustments that will be provided to the Applicable
Agent promptly when same are available) with respect to each Borrower (in
substantially the same form as Exhibit 4.1(d)(i) or 4.1(d)(ii), as applicable (a
“Borrowing Base Certificate”)), which shall be accompanied, in any event, by (x)
a listing from the US Borrower Representative of all Account Debtors of US
Borrowers whose Accounts exceed in the aggregate an amount equal to fifteen
percent (15%) of the aggregate of all Accounts of US Borrowers at any time,
together with the respective amounts of the Accounts of each such Account
Debtor, and (y) a listing from the Netherlands Borrower Representative of all
Account Debtors whose Accounts exceed in the aggregate an amount equal to five
percent (5%) of the aggregate of all Accounts of Netherlands Borrowers at any
time, together with the respective amounts of the Accounts of each such Account
Debtor;

 

(ii)                                  with respect to each US Borrower, a
summary of Inventory by location and type with a supporting perpetual Inventory
report; and

 

(iii)                               with respect to each Borrower, (A) a monthly
trial balance showing Accounts outstanding aged from invoice date as follows:  1
to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more (in each case with
the name and address of each Account Debtor) and (B) a schedule of Accounts
owing to such Borrower by each Apollo Operating Company, including the name of
each such company and the amount of the Accounts owing by it;

 

(iv)                              collateral reports with respect to each
Borrower, including all additions and reductions (cash and non-cash) with
respect to Accounts of each Borrower;

 

(v)                                 at the time of delivery of each of the
monthly Financial Statements delivered pursuant to Section 4.1(a), a summary
listing of contra accounts payable;

 

(vi)                              promptly upon request of Applicable Agent,
such supporting detail and documentation (including any material adverse
information relating to Account Debtors)

 

70

--------------------------------------------------------------------------------


 

relating to any items delivered under this Section 4.1 as Applicable Agent may
reasonably request; and

 

(vii)                           (i) a listing of government contracts of each
Borrower subject to the Federal Assignment of Claims Act of 1940; and (ii) a
list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
the prior Fiscal Month;

 

(e)                                  Appraisals; Inspections.

 

(i)                                     From time to time, if any Agent or any
Lender determines that obtaining appraisals is necessary in order for such Agent
or such Lender to comply with applicable laws or regulations, such Agent will,
at Borrowers’ expense, obtain appraisal reports in form and substance and from
appraisers reasonably satisfactory to such Agent stating the then current fair
market values of all or any portion of the Real Estate owned by Credit Parties. 
In addition to the foregoing, at Borrowers’ expense, (i) at any time while and
so long as an Event of Default shall have occurred and be continuing, and in the
absence of an Event of Default and so long as Aggregate Borrowing Availability
equals or is in excess of $30,000,000 not more than once during each calendar
year, each Agent may obtain appraisal reports in form and substance and from
appraisers satisfactory to such Agent stating the then current market values (or
NOLV) of all or any portion of the Inventory and other personal property owned
by any of the Credit Parties and (ii) once during each calendar year, each Agent
may, in its sole discretion, obtain appraisal reports in form and substance and
from appraisers satisfactory to such Agent stating the then current NOLV of all
or any portion of the PPE owned by any of the Credit Parties.

 

(ii)                                  Borrowers, at their own expense, shall, if
permitted by their accountants, deliver to the Applicable Agent the results of
each physical verification, if any, that Borrowers or any of their Subsidiaries
may in their discretion have made, or caused any other Person to have made on
their behalf, of all or any portion of their Inventory in connection with the
annual audit of Borrowers’ financial statement (and, if a Default or an Event of
Default has occurred and is continuing, Borrowers shall, upon the request of any
Agent, conduct, and deliver the results of, such physical verifications as such
Agent may require).

 

(f)                                    Projections.  As soon as available and in
any event no later than the earlier of (i) the date 60 days (or 30 days in the
event that Aggregate Borrowing Availability is less than $30,000,000) following
the last day of each Fiscal Year or (ii) the date of approval of such
Projections by the Board of Directors of RPP USA, US Borrower Representative
will deliver Projections of RPP USA and its Subsidiaries for the forthcoming
fiscal year, month by month.

 

(g)                                 SEC Filings and Press Releases.  Promptly
upon their becoming available, US Borrower Representative will deliver copies
(which may be by email) of (1) all Financial Statements, reports, notices and
proxy statements sent or made available by Holdings, RPP USA or their
Subsidiaries to their Stockholders generally, (2) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by
Holdings, RPP USA or any of their Subsidiaries with any securities exchange or
with the Securities and Exchange Commission, any Governmental Authority or any
private regulatory authority, and (3) all press releases and other

 

71

--------------------------------------------------------------------------------


 

statements made available by Holdings, RPP USA or any of their Subsidiaries to
the public concerning developments in the business of any such Person; provided,
however, that such reports, notices, proxy statements, registration statements,
press releases and other statements required to be delivered pursuant to clause
(3) above shall be deemed to have been delivered for purposes of this Agreement
when posted to Holdings’ website or any similar website containing filings made
with the Securities and Exchange Commission.

 

(h)                                 Events of Default, Etc.  Promptly upon any
Responsible Officer of any Credit Party obtaining knowledge of any of the
following events or conditions, the Applicable Borrower Representative shall
deliver copies of all notices given or received by such Borrower or Holdings or
any of their Subsidiaries with respect to any such event or condition and a
certificate of a Responsible Officer of such Applicable Borrower Representative
specifying the nature and period of existence of such event or condition and
what action Borrowers or any of their Subsidiaries has taken, is taking and
proposes to take with respect thereto:  (1) any condition or event that
constitutes an Event of Default or Default; (2) any notice that any Person has
given to any Borrower or any of their Subsidiaries or any other action taken
with respect to a claimed default or event or condition of the type referred to
in Section 6.1(b); or (3) any event or condition that has had a Material Adverse
Effect.

 

(i)                                     Litigation.  Promptly as practicable
upon any Responsible Officer of any Credit Party obtaining knowledge of (1) the
institution of any action, charge, claim, demand, suit, proceeding, petition,
governmental investigation, tax audit or arbitration now pending or, to the
knowledge of such Credit Party, threatened against or affecting any Credit Party
or any of its Subsidiaries or any property of any Credit Party or any of its
Subsidiaries (“Litigation”) not previously disclosed by Applicable Borrower
Representative to the Agents or (2) any material development in any action,
suit, proceeding, governmental investigation or arbitration at any time pending
against any Credit Party or any property of any Credit Party which, in each
case, could reasonably be expected to have a Material Adverse Effect, Applicable
Borrower Representative will promptly give notice thereof to Agents and, subject
to protecting privileges, provide such other information as may be reasonably
available to them without violating any contractual confidentiality obligation
applicable to the Credit Parties to enable Agents and their counsel to evaluate
such matter.

 

(j)                                     Notice of Corporate and other Changes. 
US Borrower Representative shall provide as promptly as practicable written
notice of any Subsidiary created or acquired by any Credit Party or any of its
Subsidiaries after the Closing Date, such notice, in each case, to identify the
applicable jurisdictions and capital structure of such Subsidiary.  The
foregoing notice requirement shall not be construed to constitute consent by any
of the Lenders to any transaction referred to above which is not expressly
permitted by the terms of this Agreement.

 

(k)                                  Compliance and Pricing Certificate. 
Together with each delivery of Financial Statements of RPP USA and its
Subsidiaries pursuant to Sections 4.1(a) and (b), Borrowers will deliver a fully
and properly complete Compliance and Pricing Certificate (in substantially the
same form as Exhibit 4.1(k) (the “Compliance and Pricing Certificate”) signed by
Responsible Officer of US Borrower Representative.

 

(l)                                     Omitted.

 

72

--------------------------------------------------------------------------------

 


 

(m)                               Omitted.

 

(n)                                 Other Information.  With reasonable
promptness, each Borrower Representative will deliver such other information and
data with respect to any Credit Party or any Subsidiary of any Credit Party as
from time to time may be reasonably requested by any Agent.

 

(o)                                 Taxes.  Applicable Borrower Representative
shall provide prompt written notice to the Applicable Agent of (i) the execution
or filing with the IRS or any other Governmental Authority of any agreement or
other document extending, or having the effect of extending, the period for
assessment or collection of any Charges by any Credit Party or any of its
Subsidiaries and (ii) any agreement by any Credit Party or any of its
Subsidiaries or request directed to any Credit Party or any of its Subsidiaries
to make any adjustment under IRC Section 481(a), by reason of a change in
accounting method or otherwise, which could reasonably be expected to have a
Material Adverse Effect.

 

4.2.                              Accounting Terms; Utilization of GAAP for
Purposes of Calculations under Agreement.  For purposes of this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to such terms in conformity with GAAP.  Financial statements and other
information furnished to Agents pursuant to Section 4.1 or any other
section (unless specifically indicated otherwise) shall be prepared in
accordance with GAAP as in effect at the time of such preparation; provided that
no Accounting Change shall affect financial covenants, standards or terms in
this Agreement; provided further that Borrowers shall prepare footnotes to the
Financial Statements required to be delivered hereunder that show the
differences between the Financial Statements delivered (which reflect such
Accounting Changes) and the basis for calculating financial covenant compliance
(without reflecting such Accounting Changes).

 

SECTION 5.
REPRESENTATIONS AND WARRANTIES

 

To induce US Agent, Netherlands Agent, Netherlands Security Trustee, Collateral
Agent and Lenders to enter into the Loan Documents, to make Loans and to issue
or cause to be issued Letters of Credit, US Credit Parties, jointly (with each
other) and severally represent and warrant to the US Agent, the Collateral Agent
and each US Lender, and Netherlands Credit Parties jointly (with each other) and
severally represent and warrant to Netherlands Agent, Netherlands Security
Trustee and each Netherlands Lender that the following statements are and, after
giving effect to the Related Transactions, will be true, correct and complete
with respect to all Credit Parties:

 

5.1.                              Disclosure.  No representation or warranty of
any Credit Party contained in this Agreement, the Financial Statements referred
to in Section 5.5, the other Related Transactions Documents or any other
document, certificate or written statement furnished to US Agent, Netherlands
Agent, Netherlands Security Trustee or any Lender by or on behalf of any such
Person for use in connection with the Loan Documents or the Related Transactions
Documents, taken as a whole, contains any untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Projections from time to

 

73

--------------------------------------------------------------------------------


 

time delivered hereunder are or will be based upon the estimates and assumptions
stated therein, all of which Borrowers believed at the time of delivery to be
reasonable and fair in light of current conditions and current facts known to
Borrowers as of such delivery date, and reflect Borrowers’ good faith estimates
of the future financial performance of Borrowers and of the other information
projected therein for the period set forth therein.  Such Projections are not a
guaranty of future performance and actual results may differ from those set
forth in such Projections.

 

5.2.                              No Material Adverse Effect.  Since
December 31, 2003 there have been no events or changes in facts or circumstances
affecting any Credit Party or any of its Subsidiaries which individually or in
the aggregate have had a Material Adverse Effect and that, as of the Closing
Date, have not been disclosed herein or in Schedule 5.2.

 

5.3.                              No Conflict.  The consummation of the Related
Transactions does not and will not violate or conflict with any laws, rules,
regulations or orders of any Governmental Authority or violate, conflict with,
result in a breach of, or constitute a default (with due notice or lapse of time
or both) under any Contractual Obligation or organizational documents of any
Credit Party or any of its Subsidiaries except if such violations, conflicts,
breaches or defaults could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  None of the Credit
Parties is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended, or a “holding company” or a “subsidiary company” of a
“holding company” within the meaning of the Public Utility Holding Company Act
of 1935, as amended.  None of the making of any Revolving Credit Advance, the
creation of any Letter of Credit Obligation nor the granting of any Lien
securing any Revolving Credit Advance or Letter of Credit Obligation will
contravene any term of the Senior Note Documents.

 

5.4.                              Organization, Powers, Capitalization and Good
Standing.

 

(a)                                  Each of the Credit Parties and each of
their Subsidiaries is duly organized, validly existing and in good standing (in
each jurisdiction in which being so has a legal consequence) under the laws of
its jurisdiction of organization and qualified to do business in all countries,
states or provinces where such qualification is required except where failure to
be so qualified could not reasonably be expected to have a Material Adverse
Effect.  The jurisdiction of organization and all jurisdictions in which each
Credit Party is qualified to do business are set forth on Schedule 5.4(a) (as it
may be updated from time to time by delivery of a new Schedule 5.4(a) or a
supplement to Schedule 5.4(a) by the Applicable Borrower Representative to the
Applicable Agent).  Each of the Credit Parties and each of their Subsidiaries
has all requisite organizational power and authority to own and operate its
properties, to carry on its business as now conducted and proposed to be
conducted, to enter into each Related Transactions Document to which it is a
party and to incur the Obligations, grant liens and security interests in the
Collateral and carry out the Related Transactions.  Subject to specific
representations set forth herein regarding ERISA, Environmental Laws, tax and
other laws, Credit Parties are in compliance with all applicable provisions of
law, except where the failure to comply, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Capitalization.  As of the Closing Date: 
(i) the authorized Stock of each of the Credit Parties and each of their
Subsidiaries is as set forth on Schedule 5.4(b); (ii) all issued

 

74

--------------------------------------------------------------------------------


 

and outstanding Stock of each of the Credit Parties and each of their
Subsidiaries is duly authorized and validly issued, fully paid, nonassessable,
free and clear of all Liens other than those in favor of Collateral Agent or US
Agent for the benefit of Collateral Agent, US Agent and Secured Creditors or
Lenders, as applicable, and Netherlands Agent or Netherlands Security Trustee
for the benefit of Netherlands Agent, Netherlands Security Trustee and
Netherlands Lenders, and such Stock was issued in compliance with all applicable
state, provincial, federal and foreign laws concerning the issuance of
securities; (iii) the identity of the holders of the Stock of each of the Credit
Parties and each of their Subsidiaries and the percentage of their fully-diluted
ownership of the Stock of each of the Credit Parties and each of their
Subsidiaries is set forth on Schedule 5.4(b); and (iv) no Stock of any Credit
Party or any of their Subsidiaries, other than those described above, are issued
and outstanding.  Except as provided in Schedule 5.4(b), as of the Closing Date,
there are no preemptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition from any Credit Party or any of their Subsidiaries of any Stock of
any such entity.

 

(c)                                  Binding Obligation.  This Agreement is, and
the other Related Transactions Documents when executed and delivered will be,
the legally valid and binding obligations of the Credit Parties thereto, each
enforceable against each of such Credit Parties, as applicable, in accordance
with their respective terms except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

5.5.                              Financial Statements and Projections.  All
Financial Statements concerning Borrowers and their Subsidiaries which have been
or will hereafter be furnished to US Agent or Netherlands Agent pursuant to this
Agreement, including those listed below, have been or will be prepared in
accordance with GAAP consistently applied (except as disclosed therein) and do
or will present fairly in all material respects the financial condition of the
entities covered thereby as at the dates thereof and the results of their
operations for the periods then ended, subject to, in the case of unaudited
Financial Statements, the absence of footnotes and normal year-end adjustments
and reclassifications.

 

(a)                                  The consolidated balance sheet at
December 31, 2003 and the related statement of income of RPP USA and its
Subsidiaries, for the Fiscal Year then ended, audited by PricewaterhouseCoopers.

 

(b)                                 The consolidated balance sheet at
September 30, 2004 and the related statement of income of RPP USA and its
Subsidiaries for the nine (9) months then ended.

 

The Projections delivered on or prior to the Closing Date and the updated
Projections delivered pursuant to Section 4.1(f) are or will be based upon the
estimates and assumptions stated therein, all of which Borrowers believed at the
time of delivery to be reasonable and fair in light of current conditions and
current facts known to Borrowers as of such delivery date, and reflect
Borrowers’ good faith estimates of the future financial performance of Borrowers
and of the other information projected therein for the period set forth
therein.  Such Projections are not a guaranty of future performance and actual
results may differ from those set forth in such Projections.

 

75

--------------------------------------------------------------------------------


 

5.6.                              Intellectual Property.  Each of the Credit
Parties and its Subsidiaries owns, is licensed to use or otherwise has the right
to use, all Intellectual Property used in or necessary for the conduct of its
business as currently conducted that is material to the condition (financial or
other), business or operations of such Credit Party and its Subsidiaries and all
such Intellectual Property is fully protected or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances.  As of the Closing Date, all material
Intellectual Property of the Credit Parties and their Subsidiaries that is
registered or that is licensed to or from others (other than normal and routine
off the shelf software license agreements) is identified on Schedule 5.6. 
Except as disclosed in Schedule 5.6, the use of such Intellectual Property by
the Credit Parties and their Subsidiaries and the conduct of their businesses
does not and has not been alleged by any Person to infringe on the rights of any
Person.

 

5.7.                              Investigations, Audits, Etc.  As of the
Closing Date, except as set forth on Schedule 5.7, no Credit Party or any of
their Subsidiaries is the subject of any review or audit by the IRS or any
similar governmental agency or any governmental investigation known to such
Credit Party concerning the violation or possible violation of any law that
could reasonably be expected to have a Material Adverse Effect.

 

5.8.                              Employee Matters.  As of the Closing Date,
except as set forth on Schedule 5.8, (a) no Credit Party or Subsidiary of a
Credit Party nor any of their respective employees is subject to any collective
bargaining agreement, (b) no petition for certification or union election is
pending with respect to the employees of any Credit Party or any of their
Subsidiaries and no union or collective bargaining unit has sought such
certification or recognition with respect to the employees of any Credit Party
or any of their Subsidiaries, (c) there are no strikes, slowdowns, work
stoppages or controversies pending or, to the best knowledge of any Credit Party
after due inquiry, threatened between any Credit Party or any of their
Subsidiaries and its respective employees, other than employee grievances
arising in the ordinary course of business which could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (d) hours worked by and payment made to employees of each Credit
Party and each of their Subsidiaries comply with the Fair Labor Standards Act
and each other federal, state, local or foreign law applicable to such matters,
except, in each case, for any non-compliance arising in the ordinary course of
business that can be resolved in the ordinary course of business without
material liability to any Credit Party or any of its Subsidiaries and without
materially adversely affecting the business of any Credit Party or any of its
Subsidiaries.  As of the Closing Date, except as set forth on Schedule 5.8,
neither US Borrower nor any of its Domestic Subsidiaries is party to an
employment contract.

 

5.9.                              Solvency.  Each of the Credit Parties and its
Subsidiaries is Solvent.

 

5.10.                        Litigation; Adverse Facts.  As of the Closing Date,
except as set forth on Schedule 5.10, there are no judgments outstanding against
any Credit Party or any of its Subsidiaries or affecting any property of any
Credit Party or any of its Subsidiaries, nor is there any Litigation pending, or
to the best knowledge of any Credit Party threatened, against any Credit Party
or any of its Subsidiaries, and since the Closing Date, no Litigation has been
commenced, in each case, which would reasonably be expected to result in any
Material Adverse Effect.

 

76

--------------------------------------------------------------------------------


 

5.11.                        Use of Proceeds; Margin Regulations.

 

(a)                                  No part of the proceeds of any Loan will be
used for “buying” or “carrying” “margin stock” within the respective meanings of
such terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect or for any other purpose
that violates the provisions of the regulations of the Board of Governors of the
Federal Reserve System.  If requested by Applicable Agent, each Credit Party
will furnish to Applicable Agent and each Lender, as the case may be, a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

(b)                                 Borrowers shall utilize the proceeds of the
Loans solely for the Refinancing (and to pay any related transaction expenses),
for Permitted Acquisitions, for the Shell Buyback, and for the financing of
Borrowers’ ordinary working capital and general corporate needs and any other
legal uses of cash not expressly prohibited hereunder.  Schedule 5.11 contains a
description of Borrowers’ sources and uses of funds as of the Closing Date,
including Loans and Letter of Credit Obligations to be made or incurred on that
date, and a funds flow memorandum detailing how funds from each source are to be
transferred for particular uses.

 

5.12.                        Ownership of Property; Liens.  As of the Closing
Date, the real estate (“Real Estate”) listed in Schedule 5.12 constitutes all of
the real property owned, leased, subleased, or used by any Credit Party or any
of its Subsidiaries.  Each of the Credit Parties and each of its Subsidiaries
owns good and marketable fee simple (or its equivalent under Applicable Law)
title to all of its owned Real Estate, and valid leasehold interests in all of
its leased Real Estate, and, to the extent requested in writing by Agents,
copies of all such leases or a summary of terms thereof reasonably satisfactory
to Agents have been delivered to Agents.  Schedule 5.12 further describes any
Real Estate with respect to which any Credit Party or any of its Subsidiaries is
a lessor, sublessor or assignor as of the Closing Date.  Each of the Credit
Parties and each of its Subsidiaries also has good and marketable title to, or
valid leasehold interests in, all of its personal property and assets.  As of
the Closing Date, none of the properties and assets of any Credit Party or any
of its Subsidiaries are subject to any Liens other than Permitted Encumbrances
and other Liens not prohibited by Section 3.2(a), and there are no facts,
circumstances or conditions known to any Borrower that could reasonably be
expected to result in any Liens (including Liens arising under Environmental
Laws) other than Permitted Encumbrances and other Liens not prohibited by
Section 3.2(a) against the properties or assets of any Credit Party or any of
its Subsidiaries.  Schedule 5.12 also describes any purchase options, rights of
first refusal or other similar contractual rights pertaining to any Real Estate
that is material to the business of the Credit Parties.  As of the Closing Date,
no material portion of any Credit Party’s or any of its Subsidiaries’ Real
Estate has suffered any material damage by fire or other casualty loss that has
not heretofore been repaired and restored in all material respects to its
original condition or otherwise remedied to the satisfaction of the applicable
Credit Party.  As of the Closing Date, all material permits required to have
been issued to enable the Real Estate to be occupied pursuant to laws in all
material respects and used for all of the purposes for which it is currently
occupied and used have been issued and are in full force and effect.

 

77

--------------------------------------------------------------------------------


 

5.13.                        Environmental Matters.

 

(a)                                  Except as set forth in Schedule 5.13, as of
the Closing Date: (i) the Credit Parties and their Subsidiaries are and have
been in compliance with all Environmental Laws, except for such noncompliance
that could not reasonably be expected to result in Environmental Liabilities in
excess of the Dollar Equivalent of $500,000 in the aggregate, (ii) the Credit
Parties and their Subsidiaries have obtained, and are in compliance with, all
Environmental Permits required by Environmental Laws for the operations of their
respective businesses as presently conducted or as proposed to be conducted,
except where the failure to so obtain or comply with such Environmental Permits
could not reasonably be expected to result in a Material Adverse Effect, (iii)
there are no Environmental Claims pending against the Credit Parties or any of
the Subsidiaries, except where such Environmental Claims could not reasonably be
expected to result in Environmental Liabilities in excess of the Dollar
Equivalent of $500,000 and (iv) there have been no Releases of Hazardous
Materials at, on, or in the vicinity of the Real Estate in quantities that could
reasonably be expected to adversely and materially impact the value or
marketability of such Real Estate.

 

(b)                                 Each Credit Party hereby acknowledges and
agrees that none of US Agent, Netherlands Agent nor Netherlands Security Trustee
(i) is now, or has ever been, in control of any of the Real Estate or affairs of
such Credit Party or its Subsidiaries, and (ii) has the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party’s or
its Subsidiaries’ conduct with respect to the ownership, operation or management
of any of their Real Estate or compliance with Environmental Laws or
Environmental Permits.

 

5.14.                        ERISA.

 

(a)                                  As of the Closing Date, Schedule 5.14(a)
lists and separately identifies all Title IV Plans, Multiemployer Plans, ESOPs
and Retiree Welfare Plans.  Copies of all Plans listed on Schedule 5.14(a),
together with a copy of the latest form IRS/DOL 5500-Series for each such Plan
requested by US Agent has been delivered to US Agent.  Except for failures to
comply which individually or in the aggregate would not reasonably be expected
to have a Material Adverse Effect: (i) each Plan is in compliance with the
applicable provisions of ERISA and the IRC and (ii) neither any Credit Party nor
ERISA Affiliate has engaged in a “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the IRC, in connection with any Plan,
that would subject any Credit Party to a material tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the IRC.  Neither any
Credit Party nor any ERISA Affiliate has failed to make any contribution or pay
any amount due as required by either Section 412 of the IRC or Section 302 of
ERISA or the terms of any such Title IV Plan in excess of $500,000.

 

(b)                                 As of the Closing Date, except as set forth
in Schedule 5.14(a): (i) no Title IV Plan has an Unfunded Pension Liability in
an amount that could reasonably be expected to result in a Material Adverse
Effect; (ii) no ERISA Event or event described in Section 4062(e) of ERISA with
respect to any Title IV Plan has occurred or is reasonably expected to occur
which could reasonably be expected to result in liability to a Credit Party in
excess of $500,000; (iii) there are no pending, or to the knowledge of any
Borrower, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any Person as fiduciary or sponsor of any Plan which could reasonably be
expected to result in a Material Adverse Effect; (iv) no Credit Party or ERISA
Affiliate has

 

78

--------------------------------------------------------------------------------


 

incurred or reasonably expects to incur any liability as a result of a complete
or partial withdrawal from a Multiemployer Plan which could reasonably be
expected to result in a Material Adverse Effect; (v) within the last five years
(1) no Title IV Plan of any Credit Party or ERISA Affiliate has been terminated,
whether or not in a “standard termination” as that term is used in
Section 404(b)(1) of ERISA, and (2) no Title IV Plan of any Credit Party or
ERISA Affiliate (determined at any time within the past five years) with
Unfunded Pension Liabilities has been transferred outside of the “controlled
group” (within the meaning of Section 4001(a)(14) of ERISA) of any Credit Party
or ERISA Affiliate which (in the case of either subclause (1) or (2) of this
clause (v)) could reasonably be expected to result in a Material Adverse Effect
and (vi) except in the case of any eligible individual account plan as defined
in ERISA Section 407(d)(3), Stock of all Credit Parties and their ERISA
Affiliates makes up, in the aggregate, no more than 10% of fair market value of
the assets of any Plan measured on the basis of fair market value as of the
latest valuation date of any Plan.

 

5.15.                        Brokers.  No broker or finder acting on behalf of
any Credit Party or Affiliate thereof brought about the obtaining, making or
closing of the Loans or the Related Transactions, and no Credit Party or
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

 

5.16.                        Deposit and Disbursement Accounts.  Schedule 5.16
lists all banks and other financial institutions at which any US Credit Party
maintains deposit or other accounts, including the Disbursement Account and any
other disbursement accounts as of the Closing Date, and such Schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

 

5.17.                        Agreements and Other Documents.  Except to the
extent publicly available, as of the Closing Date, each US Credit Party and
Netherlands Credit Party has provided to Applicable Agent or its counsel, on
behalf of US Lenders or Netherlands Lenders, as the case may be, accurate and
complete copies (or summaries) of all of the following agreements or documents
to which it is subject and each of which is listed in Schedule 5.17:  the Senior
Note Documents, Subordinated Debt Agreements, certain leases, purchase
agreements and operating and maintenance agreements with Shell and/or its
Affiliates and Occidental Petroleum requested by US Agent, and all instruments
and documents evidencing any Indebtedness or Guaranteed Indebtedness with a
remaining principal balance in excess of $100,000 of such Credit Party and any
Lien granted by such Credit Party with respect thereto; and material instruments
and agreements evidencing the issuance of any equity securities, warrants,
rights or options to purchase equity securities of such Credit Party.

 

5.18.                        Insurance.  Schedule 5.18 lists all insurance
policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party.

 

5.19.                        Credit Agreement Classification; Subordination. 
This Agreement and the credit facilities created hereunder constitute the
“Credit Agreement” under and as such terms are defined in the Subordinated Debt
Agreements and the Senior Note Documents and “Bank Credit Agreement” under the
US Security Agreement.  The subordination provisions contained in the
Subordinated Debt Agreements are enforceable against Holdings, each US Borrower,
the

 

79

--------------------------------------------------------------------------------


 

respective Guarantors of US Obligations and the holders of such Indebtedness, as
applicable, and all Obligations hereunder and under the other Loan Documents are
within the definitions of “Senior Debt” (or “Guarantor Senior Debt” in the case
of the obligations of any Guarantor of US Obligations) and “Designated Senior
Debt” (or any similar terms in any such case) included in such subordination
provisions.

 

5.20.                        Anti-Terrorism.  Neither the borrowing of the Loans
by the Borrowers, nor any other Related Transaction, nor the use of the
respective proceeds thereof, shall cause the Lenders, US Agent, Netherlands
Agent, Collateral Agent or Netherlands Security Trustee to violate the U.S. Bank
Secrecy Act, as amended, and any applicable regulations thereunder or any of the
sanctions programs administered by the U.S. Department of the Treasury’s Office
of Foreign Assets Control (“OFAC”) of the United States Department of Treasury,
any regulations promulgated thereunder by OFAC or under any affiliated or
successor governmental or quasi-governmental office, bureau or agency and any
enabling legislation or executive order relating thereto.  Without limiting the
foregoing, no Credit Party (i) is a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or be otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other OFAC regulation or executive order.  The Credit
Parties are in compliance, in all material respects, with the Strengthening of
America by Providing the Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001.  No part of the proceeds of the Loans or Letters of
Credit will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

5.21.                        Omitted.

 

5.22.                        US Finance Corp.   US Finance Corp. has no
significant assets or material liabilities (other than those liabilities under
the Senior Notes and the Loan Documents to which it is a party).

 

5.23.                        Omitted.

 

5.24.                        Omitted.

 

5.25.                        Designated Senior Debt.  Neither Holdings nor any
Borrower shall designate any Indebtedness (other than the Obligations and the
Senior Secured Notes) as “Designated Senior Debt” (or any similar term) (as
defined in the Senior Second Priority Secured Notes Indenture and any
Subordinated Debt Agreement).

 

80

--------------------------------------------------------------------------------


 

5.26.                        Taxes and Tax Returns.

 

(a)                                  As of the Closing Date, (i) all Tax Returns
required to be filed by the Credit Parties have been timely and properly filed
and (ii) all taxes for which a notice of assessment or collection has been
received (other than amounts being contested in good faith by appropriate
proceedings), have been paid except where the failure to make such filings,
payments or accruals would not have a Material Adverse Effect.  No Governmental
Authority has asserted any claim for taxes, or to any Credit Party’s knowledge,
has threatened to assert any claim for taxes that would, if paid by a Credit
Party, have a Material Adverse Effect.  All taxes required by law to be withheld
or collected and remitted (including, without limitation, income tax,
unemployment insurance and workman’s compensation premiums) by the Credit
Parties have been withheld or collected and paid to the appropriate Governmental
Authorities (or are properly being held for such payment), except for amounts
which would not have a Material Adverse Effect.

 

(b)                                 None of the Credit Parties has been notified
that either the IRS or any other Governmental Authority has raised any
adjustments or intends to raise such adjustments, in connection with any Tax
Return of the Credit Parties, which adjustments would have a Material Adverse
Effect.

 

(c)                                  None of the Credit Parties is a party to,
is bound by, or has any obligation under, any tax sharing agreement, tax
indemnification agreement or similar contract or arrangement, excluding leases
entered into in the ordinary course of business and sales contracts, that,
either individually or in the aggregate, could have a Material Adverse Effect.

 

SECTION 6.
DEFAULT, RIGHTS AND REMEDIES

 

6.1.                              Event of Default.  “Event of Default” shall
mean the occurrence or existence of any one or more of the following:

 

(a)                                  Payment.  (1) Failure to pay any
installment or other payment of principal of any Loan when due, or to repay
Revolving Credit Advances or to reduce their balance to the maximum amount of
the Revolving Loan then permitted to be outstanding or to reimburse any L/C
Issuer for any payment made by such L/C Issuer under or in respect of any Letter
of Credit when due or failure to provide for any cash collateral for any Letter
of Credit when required hereunder or (2) failure to pay, within three (3)
Business Days after the due date, any interest on any Loan or any other amount
due under this Agreement or any of the other Loan Documents; or

 

(b)                                 Default in Other Agreements.  (1) Any Credit
Party or any of its Subsidiaries fails to pay when due or within any applicable
grace period any principal or interest on Indebtedness (other than the Loans) or
any Contingent Obligations (other than with respect to the Loans) or (2) breach
or default of any Credit Party or any of its Subsidiaries, or the occurrence of
any condition or event, with respect to any Indebtedness (other than the Loans)
or any Contingent Obligations (other than with respect to the Loans), if the
effect of such breach, default or occurrence is to cause, or to permit the
holder or holders then to cause, such

 

81

--------------------------------------------------------------------------------


 

Indebtedness and/or Contingent Obligations having an aggregate Dollar Equivalent
in excess of $5,000,000 to become or be declared due prior to their stated
maturity; or

 

(c)                                  Breach of Certain Provisions; Breach of
Warranty.  Failure of any Credit Party to (i) perform or comply with any term or
condition contained in Section 2.4(a) as to Borrowers only, Sections 2.9, 2.10,
2.11(c), 3 or Section 4.1(h); or (ii) perform, keep or observe any of the
provisions of Section 2.3 or Section 4.1 (other than Section 4.1(h)) and solely
with respect to Section 2.3 and Section 4.1 (other than Section 4.1(h)), such
failure shall remain unremedied for twelve (12) days or more; or

 

(d)                                 Borrowing Base Certificate; Breach of
Warranty.  Any information contained in any Borrowing Base Certificate or any
representation or warranty herein or in any Loan Document or in any material
written statement, report, financial statement or certificate (other than a
Borrowing Base Certificate) made or delivered to US Agent, Netherlands Agent,
Netherlands Security Trustee, Collateral Agent or any Lender by any Credit Party
is untrue or incorrect in any material respect (without duplication of
materiality qualifiers contained therein) as of the date when made or deemed
made; or

 

(e)                                  Other Defaults under Loan Documents. Any
Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or the other Loan Documents (other than occurrences
described in other provisions of this Section 6.1 for which a different grace or
cure period is specified, or for which no cure period is specified and which
constitute immediate Events of Default) and such default is not remedied or
waived within thirty (30) days after the earlier of (1) receipt by Applicable
Borrower Representative of notice from Applicable Agent or Requisite Lenders of
such default or (2) actual knowledge of a Responsible Officer of any Borrower or
any other Credit Party of such default; or

 

(f)                                    Involuntary Bankruptcy; Appointment of
Receiver, Etc.  (1)  a court enters a decree or order for relief with respect to
any Credit Party in an involuntary case under the Bankruptcy Code or any other
Insolvency Law, which decree or order is not stayed or other similar relief is
not granted under any applicable federal or state law; or (2) the continuance of
any of the following events for sixty (60) days unless dismissed, bonded or
discharged:  (a) an involuntary case is commenced against any Credit Party under
any Insolvency Law; or (b) a decree or order of a court for the appointment of a
receiver, interim receiver, receiver and manager, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over any Credit Party,
or over all or a substantial part of its property, is entered; or (c) a
receiver, interim receiver, receiver and manager, trustee or other custodian is
appointed without the consent of a Credit Party, for all or a substantial part
of the property of the Credit Party; or

 

(g)                                 Voluntary Bankruptcy; Appointment of
Receiver, Etc.  (1) any Credit Party commences a voluntary case under the
Bankruptcy Code or any other Insolvency Law, becomes insolvent or consents to
the entry of an order for relief in an involuntary case or to the conversion of
an involuntary case to a voluntary case under any such law or consents to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or (2) any Credit Party makes a
general assignment for the benefit of creditors; or (3) any Credit Party shall
generally not be able to pay its debts as they become due or admits in writing
its present or prospective inability to pay its debts generally as they

 

82

--------------------------------------------------------------------------------


 

become due; or (4) the board of directors of any Credit Party adopts any
resolution or otherwise authorizes action to approve any of the actions referred
to in this Section 6.1(g); or

 

(h)                                 Judgment and Attachments.  Any money
judgment, writ or warrant of attachment, or similar process (other than those
described elsewhere in this Section 6.1) involving an amount in the aggregate at
any time in excess of the Dollar Equivalent of $5,000,000 (in any case to the
extent not adequately covered by insurance in Agent’s reasonable discretion as
to which the insurance company has acknowledged coverage) is entered or filed
against one or more of the Credit Parties or any of their respective assets and
remains undischarged, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) Business Days prior to the date of
any execution on any such judgment, writ, warrant or similar process; or

 

(i)                                     Dissolution.  Any order, judgment or
decree is entered against any Credit Party decreeing the dissolution or split up
of such Credit Party and such order remains undischarged or unstayed for a
period in excess of thirty (30) days; or

 

(j)                                     Invalidity of Loan Documents.  Any
material provision of the Loan Documents for any reason, other than a partial or
full release in accordance with the terms thereof, ceases to be in full force
and effect or is declared to be null and void, or any Credit Party denies that
it has any further liability under any material provision of the Loan Documents
to which it is party, or gives notice to such effect; or

 

(k)                                  Change of Control.  A Change of Control
occurs.

 

6.2.                              Suspension or Termination of Commitments. 
Upon the occurrence and during the continuance of any Event of Default,
Applicable Agent may, and at the request of Requisite Lenders Applicable Agent
shall, without notice or demand, immediately suspend or terminate all or any
portion of Lenders’ obligations to make additional Loans or issue or cause to be
issued Letters of Credit under the Commitments.

 

6.3.                              Acceleration and other Remedies.

 

(a)                                  Upon the occurrence of any Event of Default
described in Sections 6.1(f) or 6.1(g), the Commitments shall be immediately
terminated and all of the Obligations, including the Revolving Loan, shall
automatically become immediately due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
requirements of any kind, all of which are hereby expressly waived (including
for purposes of Section 10 or Section 11) by Borrowers to the extent permitted
by applicable law, and the Commitments shall thereupon terminate.

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default other than those described in Section 6.1(f)
and 6.1(g), US Agent or Netherlands Agent, as applicable, may and at the request
of the Requisite US Lenders or Requisite Netherlands Lenders, as applicable, US
Agent or Netherlands Agent, as the case may be, shall, by written notice to the
Applicable Borrower Representatives (i) reduce the aggregate amount of the US
Commitment or Netherlands Commitments, as applicable, from time to time, (ii)
declare all or any portion of the US Revolving Loan or Netherlands Revolving
Loan, as the case may be, and

 

83

--------------------------------------------------------------------------------


 

all or any portion of the other Obligations to be, and the same shall forthwith
become, immediately due and payable together with accrued interest thereon
(“Acceleration of US Obligations” or “Acceleration of Netherlands Obligations”,
as applicable), (iii) terminate all or any portion of the obligations of US
Agent, US L/C Issuers and US Lenders or Netherlands Agent, Netherlands L/C
Issuers and Netherlands Lenders to make Advances and issue Letters of Credit,
(iv) demand that US Borrowers or Netherlands Borrowers, as the case may be,
immediately deliver cash to Applicable Agent (or, in the case of Netherlands
Agent, to Netherlands Security Trustee, if Netherlands Agent so directs) for the
benefit of the US L/C Issuers and Netherlands L/C Issuers (and Borrowers shall
then immediately so deliver) in an amount equal to 103% of the aggregate
outstanding Letter of Credit Obligations in the currency of the applicable
Letter of Credit, (v) appoint investigative accountants to conduct an
investigation of any Netherlands Borrower’s business and assets, or for such
other purposes as the Netherlands Agent may specify, the fees and costs of such
investigative accountants to be for such Borrower’s account (the Netherlands
Agent shall not be obliged to disclose to any Borrower any reports or other
findings of such investigative accountants) and (vi) exercise any other remedies
which may be available under the Loan Documents or applicable law (including the
right to require Netherlands Security Trustee to enforce its rights under the
Netherlands Security documents for the benefit of itself, Netherlands Agent and
Netherlands Lenders).

 

(c)                                  Each US Borrower hereby grants to US Agent,
for the benefit of US L/C Issuers and each US Lender with a participation in any
US Letters of Credit then outstanding, a security interest in such cash
collateral described in clause (b) above to secure all of the US Letter of
Credit Obligations.  Any such cash collateral shall be made available by US
Agent to US L/C Issuers to reimburse US L/C Issuers for payments of drafts drawn
under such US Letters of Credit and any Fees, Charges and expenses of US L/C
Issuers with respect to such US Letters of Credit and the unused portion
thereof, after all such US Letters of Credit shall have expired or been fully
drawn upon, shall be applied to repay any other Obligations.  After all such US
Letters of Credit shall have expired or been fully drawn upon and all
Obligations shall have been satisfied and paid in full, the balance, if any, of
such cash collateral shall be returned to US Borrowers.  US Borrowers shall from
time to time execute and deliver to US Agent such further documents and
instruments as US Agent may request with respect to such cash collateral.

 

(d)                                 Each Netherlands Borrower hereby grants to
Netherlands Agent, for the benefit of Netherlands L/C Issuers and each
Netherlands Lender with a participation in any Netherlands Letters of Credit
then outstanding, a security interest in such cash collateral described in
clause (b) above to secure all of the Netherlands Letter of Credit Obligations. 
Any such cash collateral shall be made available by Netherlands Agent to
Netherlands L/C Issuers to reimburse Netherlands L/C Issuers for payments of
drafts drawn under such Netherlands Letters of Credit and any Fees, Charges and
expenses of Netherlands L/C Issuers with respect to such Netherlands Letters of
Credit and the unused portion thereof, after all such Netherlands Letters of
Credit shall have expired or been fully drawn upon, shall be applied to repay
any other Obligations.  After all such Netherlands Letters of Credit shall have
expired or been fully drawn upon and all Obligations shall have been satisfied
and paid in full, the balance, if any, of such cash collateral shall be returned
to Netherlands Borrowers.  Netherlands Borrowers shall from time to time execute
and deliver to Netherlands Agent such further documents and instruments as
Netherlands Agent may request with respect to such cash collateral.

 

84

--------------------------------------------------------------------------------


 

6.4.                              Performance by Applicable Agent, Collateral
Agent and Netherlands Security Trustee.  So long as an Event of

Default has occurred and is continuing, if any Credit Party shall fail to
perform any covenant, duty or agreement contained in any of the Loan Documents,
Applicable Agent, Collateral Agent and/or Netherlands Security Trustee may
perform or attempt to perform such covenant, duty or agreement on behalf of such
Credit Party after the expiration of any cure or grace periods set forth herein
to the extent necessary to protect the Collateral, the value thereof or the
priority of the Applicable Agent’s Liens therein.  In such event, such Credit
Party shall, at the request of Applicable Agent or (as the case may be)
Collateral Agent or Netherlands Security Trustee, promptly pay any amount
reasonably expended by Applicable Agent or (as the case may be) Collateral Agent
or Netherlands Security Trustee in such performance or attempted performance to
Applicable Agent or (as the case may be) Collateral Agent or Netherlands
Security Trustee, together with interest thereon at the highest rate of interest
in effect upon the occurrence of an Event of Default as specified in
Section 1.3(d) from the date of such expenditure until paid.  Notwithstanding
the foregoing, it is expressly agreed that Applicable Agent, Netherlands
Security Trustee and Collateral Agent shall not have any liability or
responsibility for the performance of any obligation of any Credit Party under
this Agreement or any other Loan Document.

 

6.5.                              Application of Proceeds.  Notwithstanding
anything to the contrary contained in this Agreement, upon the occurrence and
during the continuance of an Event of Default,

 

(a)                                  Borrowers irrevocably waive the right to
direct the application of any and all payments at any time or times thereafter
received by Applicable Agent or (as the case may be) Collateral Agent or
Netherlands Security Trustee from or on behalf of any Borrower, and Applicable
Agent or (as the case may be) Collateral Agent or Netherlands Security Trustee
shall have the continuing right in its own discretion or at the direction of
Requisite Lenders, to apply and to reapply any and all payments received at any
time or times after the occurrence and during the continuance of an Event of
Default, provided, that no proceeds received from Netherlands Collateral or a
Netherlands Credit Party shall be applied to US Obligations and no proceeds
received from US Collateral or a US Credit Party shall be applied to Netherlands
Obligations;

 

(b)                                 Following Acceleration of US Obligations,
the proceeds of any sale of, or other realization upon, all or any part of the
US Collateral shall be applied:  first, to all Fees, costs and expenses incurred
by or owing to US Agent and the Collateral Agent and reimbursable by US Credit
Parties pursuant to this Agreement, the other Loan Documents or the US
Collateral; second, to accrued and unpaid Fees owing to US Lenders and interest
on the US Revolving Credit Advances (including any interest which but for the
provisions of the Bankruptcy Code, would have accrued on such amounts); third,
to the principal amount of the US Revolving Credit Advances; fourth, to provide
cash collateral for US Letter of Credit Obligations; fifth, to all liabilities
and obligations of the US Credit Parties under US Hedge Agreements with any US
Lender or any Affiliate of a US Lender; and sixth, to any other US Obligations
(other than Contingent Indemnification Obligations).  Any balance remaining
shall be delivered to US Borrowers or to whomever may be lawfully entitled to
receive such balance or as a court of competent jurisdiction may direct.

 

85

--------------------------------------------------------------------------------


 

(c)                                  Following Acceleration of Netherlands
Obligations, the proceeds of any sale of, or other realization upon, all or any
part of the Netherlands Collateral shall be applied:  first, to all Fees, costs
and expenses incurred by or owing to Netherlands Agent and the Netherlands
Security Trustee and reimbursable by Netherlands Credit Parties pursuant to this
Agreement, the other Loan Documents or the Netherlands Collateral; second, to
accrued and unpaid Fees owing to Netherlands Lenders and interest on the
Netherlands Revolving Credit Advances (including any interest which but for the
provisions of any Insolvency Law, would have accrued on such amounts); third, to
the principal amount of the Netherlands Revolving Credit Advances; fourth, to
provide cash collateral for Netherlands Letter of Credit Obligations; and fifth,
to any other Netherlands Obligations (other than Contingent Indemnification
Obligations).  Any balance remaining shall be delivered to Netherlands Borrowers
or to whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.

 

SECTION 7.
CONDITIONS TO LOANS

 

The obligations of Lenders and L/C Issuers to make Loans and to Issue or cause
to be Issued Letters of Credit are subject to satisfaction or waiver of all of
the applicable conditions set forth below.

 

7.1.                              Conditions to Initial Loans.  The obligations
of Lenders and L/C Issuers to make the initial Loans and to Issue or cause to be
Issued Letters of Credit on the Closing Date are, in addition to the conditions
precedent specified in Section 7.2, subject to the delivery of all documents
listed on, the taking of all actions set forth on and the satisfaction of all
other conditions precedent listed in the Closing Checklist attached hereto as
Annex C, all in form and substance, or in a manner, reasonably satisfactory to
US Agent, Netherlands Agent and Netherlands Security Trustee.

 

7.2.                              Conditions to All Loans.  Except as otherwise
expressly provided herein, no Lender or L/C Issuer shall be obligated to fund
any Advance or incur any Letter of Credit Obligation, if, as of the date thereof
(the “Funding Date”):

 

(a)                                  (i) any representation or warranty by any
Credit Party contained herein or in any other Loan Document is untrue or
incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such date, except to the extent that such
representation or warranty expressly relates to an earlier date (it being
understood that the schedules to the Security Agreement and Foreign Security
Agreements delivered on the Closing Date expressly relate to the Closing Date),
and (ii) Applicable Agent or Requisite US Lenders (in the case of US Revolving
Credit Advances or US Letters of Credit) or Netherlands Requisite Lenders (in
the case of Netherlands Revolving Credit Advances and Netherlands Letters of
Credit) have determined not to make such Advance or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect in any material respect;

 

86

--------------------------------------------------------------------------------


 

(b)                                 (i) any Default or Event of Default has
occurred and is continuing or would result after giving effect to any Advance
(or the incurrence of any Letter of Credit Obligation), and (ii) Applicable
Agent or Requisite US Lenders (in the case of US Revolving Credit Advances or US
Letters of Credit) or Netherlands Requisite Lenders (in the case of Netherlands
Revolving Credit Advances and Netherlands Letters of Credit) shall have
determined not to make any Advance or incur any Letter of Credit Obligation as a
result of that Default or Event of Default;

 

(c)                                  except as to US Overadvances and
Netherlands Overadvances contemplated by Sections 1.1(a)(ii) and
Section 1.2(a)(ii), respectively, after giving effect to any Advance (or the
incurrence of any Letter of Credit Obligations), (i) the Dollar Equivalent of
the US Revolving Loan would exceed the lesser of the US Revolving Loan
Commitment of all US Lenders or the Aggregate US Borrowing Base or the
outstanding amount of the US Revolving Loan (including, without duplication, the
US Swing Line Loan advanced to that US Borrower) of the applicable US Borrower
would exceed such US Borrower’s separate US Borrowing Base, (ii) the Dollar
Equivalent of the Netherlands Revolving Loan would exceed the lesser of the
Netherlands Commitment of all Netherlands Lenders or the Aggregate Netherlands
Borrowing Base or the outstanding amount of the Netherlands Revolving Loan of
the applicable Netherlands Borrower would exceed such Netherlands Borrower’s
separate Netherlands Borrowing Base or (iii) the Dollar Equivalent of the
principal amount of the US Revolving Loan (including, without duplication, the
US Swing Line Loan) together with the Dollar Equivalent of principal amount of
the Netherlands Revolving Loan would exceed $150,000,000.

 

The request and acceptance by any Borrower of the proceeds of any Advance or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, (i) a representation and warranty by such Borrower that the
conditions in this Section 7.2  have been satisfied and (ii) a reaffirmation by
such Borrower of the cross guaranty provisions set forth in Section 10, in the
case of a US Borrower or Section 11 in the case of a Netherlands Borrower, and
of the granting and continuance of Collateral Agent’s or US Agent’s Liens, on
behalf of itself and Secured Creditors or US Lenders (as applicable), or
Netherlands Agent or Netherlands Security Trustee’s Liens, on behalf of
Netherlands Agent, Netherlands Security Trustee and Netherlands Lenders, as the
case may be, pursuant to the Collateral Documents.

 

SECTION 8.
ASSIGNMENT AND PARTICIPATION

 

8.1.                              Assignment and Participations.

 

(a)                                  Subject to the terms of this Section 8.1,
any Lender may make an assignment to a Qualified Assignee of, or sale of
participations in, at any time or times, the Loan Documents, Loans, Letter of
Credit Obligations and any Commitment or any portion thereof or interest
therein, including any Lender’s rights, title, interests, remedies, powers or
duties thereunder.  Any assignment by a Lender shall:  (i) require the consent
of Applicable Agent (which consent shall not be unreasonably withheld or delayed
with respect to a Qualified Assignee) and the execution of an assignment
agreement (an “Assignment Agreement” substantially in the form attached hereto
as Exhibit 8.1 and otherwise in form and substance reasonably satisfactory to,
and acknowledged by, Applicable Agent); (ii) be conditioned on such

 

87

--------------------------------------------------------------------------------


 

assignee Lender representing to the assigning Lender and Applicable Agent that
it is purchasing the applicable Loans to be assigned to it for its own account,
for investment purposes and not with a view to the distribution thereof; (iii)
solely in the case of any partial assignment, after giving effect to such
partial assignment, the assignee Lender shall have Commitments in an amount at
least equal to $5,000,000 and the assigning Lender shall have retained
Commitments in an amount at least equal to $5,000,000; (iv) require a payment to
Applicable Agent of an assignment fee of $3,500, as applicable and (v) so long
as no Event of Default has occurred and is continuing, require the consent of
Applicable Borrower Representative, which shall not be unreasonably withheld or
delayed and shall be deemed granted if not objected to within five (5) Business
Days following notice thereof to Applicable Borrower Representative; provided
that no such consent shall be required for an assignment to a Person described
in clause (a) of the definition of Qualified Assignee.  Notwithstanding the
above, Applicable Agent may in its sole and absolute discretion permit any
assignment by a Lender to a Person or Persons that are not Qualified Assignees
subject to any consent of the Applicable Borrower Representative provided for
herein.  In the case of an assignment by a Lender under this Section 8.1, the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as all other Lenders hereunder.  The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment.  Borrowers
hereby acknowledge and agree that any assignment shall give rise to a direct
obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender.”  In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment.  In the event Applicable
Agent or any Lender assigns or otherwise transfers all or any part of the
Obligations, Applicable Agent or any such Lender shall so notify Borrowers, and
Borrowers shall, upon the request of Applicable Agent or such Lender, execute
new Notes in exchange for the Notes, if any, being assigned.  Notwithstanding
the foregoing provisions of this Section 8.1(a), (a) any Lender may at any time
pledge the Obligations held by it and such Lender’s rights under this Agreement
and the other Loan Documents to a Federal Reserve Bank or any other central bank
or Governmental Authority regulating such Lender, (b) any Lender that is an
investment fund may assign the Obligations held by it and such Lender’s rights
under this Agreement and the other Loan Documents to another investment fund
managed by the same investment advisor or pledge such Obligations and rights to
trustee for the benefit of its investors and (c) any Lender may assign the
Obligations to an Affiliate of such Lender or to a Person that is a Lender prior
to the date of such assignment.

 

(b)                                 Any participation by a Lender of all or any
part of its Commitments shall be made with the understanding that all amounts
payable by Borrowers hereunder shall be determined as if that Lender had not
sold such participation, and that the holder of any such participation shall not
be entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents).  Solely for purposes of Sections 8.3 and
9.1, Borrowers, Agents and Lenders acknowledge and agree that a participation
shall give rise to a direct obligation of Borrowers to the participant and the
participant shall be considered to be a

 

88

--------------------------------------------------------------------------------


 

“Lender”.  Except as set forth in the preceding sentence no Borrower or any
other Credit Party shall have any obligation or duty to any participant.  No
Agent or Lender (other than the Lender selling a participation) shall have any
duty to any participant and may continue to deal solely with the Lender selling
a participation as if no such sale had occurred.

 

(c)                                  Except as expressly provided in this
Section 8.1, no Lender shall, as between Borrowers and that Lender, or
Applicable Agent and that Lender, be relieved of any of its obligations
hereunder as a result of any sale, assignment, transfer or negotiation of, or
granting of participation in, all or any part of the Loans, the Notes or other
Obligations owed to such Lender.

 

(d)                                 Omitted.

 

(e)                                  US Agent shall maintain, on behalf of US
Borrowers, in its offices located at 335 Madison Avenue, New York, New York
10017 a “register” for recording the name, address, commitment and US Revolving
Loans owing to each US Lender.  The entries in such register shall be
presumptive evidence of the amounts due and owing to each US Lender in the
absence of manifest error.  US Borrowers, US Agent, and each US Lender may treat
each Person whose name is recorded in such register pursuant to the terms hereof
as a US Lender for all purposes of this Agreement.  The register described
herein shall be available for inspection by US Borrowers and any US Lender, at
any reasonable time upon reasonable prior notice.

 

(f)                                    Netherlands Agent shall maintain, on
behalf of Netherlands Borrowers, in its offices located at GE, 30 Berkley
Square, London, England a “register” for recording the name, address, commitment
and Netherlands Revolving Loans owing to each Netherlands Lender.  The entries
in such register shall be presumptive evidence of the amounts due and owing to
each Netherlands Lender in the absence of manifest error.  Netherlands
Borrowers, Netherlands Agent, Netherlands Security Trustee and each Netherlands
Lender may treat each Person whose name is recorded in such register pursuant to
the terms hereof as a Netherlands Lender for all purposes of this Agreement. 
The register described herein shall be available for inspection by Netherlands
Borrowers, Netherlands Security Trustee and any Netherlands Lender, at any
reasonable time upon reasonable prior notice.

 

(g)                                 Any Lender may furnish any information
concerning Credit Parties, in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants);
provided that such Lender shall obtain from assignees or participants
confidentiality covenants substantially equivalent to those contained in
Section 9.13.

 

(h)                                 So long as no Event of Default has occurred
and is continuing, no Lender shall assign or sell participations in any portion
of its Loans or Commitments to a potential Lender or participant, if, as of the
date of the proposed assignment or sale, the assignee Lender or participant
would be subject to capital adequacy or similar requirements under
Section 1.14(a), increased costs or an inability to fund LIBOR Loans or EURO
LIBOR Loans under Section 1.14(b), or withholding taxes in accordance with
Section 1.15.

 

(i)                                     Each Netherlands Lender agrees with the
Netherlands Borrower, the Netherlands Agent and each other Netherlands Lender
that it will prior to any assignment

 

89

--------------------------------------------------------------------------------


 

pursuant to this Section 8.1 enable the Netherlands Borrower and the Netherlands
Agent to verify that the proposed assignee is a Professional Market Party.

 

8.2.                              Agents and Collateral Agent

 

(a)                                  Appointment.  Each US Lender hereby
designates and appoints GE Capital as its agent (and Collateral Agent), and each
Netherlands Lender hereby appoints GE Netherlands as its agent, in each case,
under this Agreement and the other Loan Documents.  Each US Lender hereby
irrevocably authorizes US Agent and Collateral Agent to execute and deliver the
Collateral Documents entered into by any US Credit Party for the benefit of US
Agent and US Lenders or Collateral Agent and Secured Creditors, and each
Netherlands Lender hereby irrevocably authorizes Netherlands Agent and
Netherlands Security Trustee to execute and deliver the Collateral Documents
entered into by any Netherlands Credit Party for the benefit of Netherlands
Agent and/or Netherlands Security Trustee and Netherlands Lenders, and to take
such action or to refrain from taking such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers as are set forth herein or therein, together with such other powers as
are reasonably incidental thereto.  US Agent, Collateral Agent, Netherlands
Security Trustee and Netherlands Agent are authorized and empowered to amend,
modify, or waive any provisions of this Agreement or the other Loan Documents on
behalf of Applicable Lenders, subject to the requirement that certain of such
Lenders’ consent be obtained in certain instances as provided in this
Section 8.2 and Section 9.2.  The provisions of this Section 8.2 are solely for
the benefit of US Agent, Collateral Agent, Netherlands Agent, Netherlands
Security Trustee and Lenders and neither Borrowers nor any other Credit Party
shall have any rights as a third party beneficiary of any of the provisions
hereof.  In performing their functions and duties under this Agreement, US
Agent, Collateral Agent, Netherlands Security Trustee and Netherlands Agent
shall act solely as agent of Lenders and do not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for any Borrower or any other Credit Party.  US Agent, Collateral Agent,
Netherlands Security Trustee and Netherlands Agent may perform any of their
duties hereunder, or under the Loan Documents, by or through their agents or
employees.

 

(b)                                 Nature of Duties.  The duties of US Agent,
Collateral Agent, Netherlands Security Trustee and Netherlands Agent shall be
mechanical and administrative in nature.  US Agent, Collateral Agent,
Netherlands Security Trustee and Netherlands Agent shall not have by reason of
this Agreement a fiduciary relationship in respect of any Lender.  Nothing in
this Agreement or any of the Loan Documents, express or implied, is intended to
or shall be construed to impose upon US Agent, Netherlands Security Trustee or
Netherlands Agent any obligations in respect of this Agreement or any of the
Loan Documents except as expressly set forth herein or therein.  Each Lender
shall make its own independent investigation of the financial condition and
affairs of each Credit Party in connection with the extension of credit
hereunder and shall make its own appraisal of the creditworthiness of each
Credit Party, and US Agent, Collateral Agent and Netherlands Agent shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto (other than
as expressly required herein).  If US Agent, Collateral Agent, Netherlands
Security Trustee or Netherlands Agent, as the case may be, seeks the consent or
approval of any Lender, as the case may be, to the taking or refraining from
taking any action hereunder, then US Agent, Collateral Agent, Netherlands
Trustee or Netherlands Agent, as the

 

90

--------------------------------------------------------------------------------


 

case may be, shall send notice thereof to each Lender.  US Agent or Collateral
Agent, as the case may be, shall promptly notify each US Lender any time that
the Requisite Lenders, the Supermajority Lenders, the Requisite US Lenders or
the Supermajority US Lenders have instructed US Agent or Collateral Agent to act
or refrain from acting pursuant hereto.  Netherlands Agent or Netherlands
Security Trustee, as the case may be, shall promptly notify each Netherlands
Lender any time that the Requisite Lenders, Requisite Netherlands Lenders,
Supermajority Lenders or Supermajority Netherlands Lenders have instructed
Netherlands Agent or Netherlands Security Trustee to act or refrain from acting
pursuant hereto.

 

(c)                                  Rights, Exculpation, Etc. of US Agent,
Collateral Agent, Netherlands Security Trustee and Netherlands Agent.  Neither
US Agent, Collateral Agent, Netherlands Security Trustee, Netherlands Agent nor
any of their respective officers, directors, employees or agents shall be liable
to any Lender for any action taken or omitted by them hereunder or under any of
the Loan Documents, or in connection herewith or therewith, except that US
Agent, Collateral Agent, Netherlands Security Trustee or Netherlands Agent, as
the case may be, shall be liable to the extent of its own gross negligence or
willful misconduct as determined by a final non-appealable order by a court of
competent jurisdiction.  US Agent, Collateral Agent, Netherlands Security
Trustee and Netherlands Agent shall not be liable for any apportionment or
distribution of payments made by them in good faith and if any such
apportionment or distribution is subsequently determined to have been made in
error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).  In no
event shall US Agent, Collateral Agent, Netherlands Security Trustee or
Netherlands Agent be liable for punitive, special, consequential, incidental,
exemplary or other similar damages.  In performing their respective functions
and duties hereunder, US Agent, Collateral Agent, Netherlands Security Trustee
and Netherlands Agent shall exercise the same care which they would in dealing
with loans for their own account, but neither US Agent, Collateral Agent,
Netherlands Security Trustee, Netherlands Agent nor any of their respective
agents or representatives shall be responsible to any Lender for any recitals,
statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectibility, or
sufficiency of this Agreement or any of the Loan Documents or the transactions
contemplated thereby, or for the financial condition of any Credit Party. 
Neither US Agent, Collateral Agent, Netherlands Security Trustee nor Netherlands
Agent shall be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement or
any of the Loan Documents or the financial condition of any Credit Party, or the
existence or possible existence of any Default or Event of Default.  US Agent
and Collateral Agent may at any time request instructions from Requisite
Lenders, Requisite US Lenders or all affected Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the Loan
Documents US Agent or Collateral Agent is permitted or required to take or to
grant.  Netherlands Agent and Netherlands Security Trustee may at any time
request instructions from Requisite Lenders, Requisite Netherlands Lenders or
all affected Lenders with respect to any actions or approvals which by the terms
of this Agreement or of any of the Loan Documents Netherlands Agent or
Netherlands Security Trustee is permitted or required to take or to grant.  If
such instructions are promptly requested, US Agent, Collateral Agent,
Netherlands Security Trustee and Netherlands Agent, as the case may be, shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be

 

91

--------------------------------------------------------------------------------


 

under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the Requisite Lenders, Requisite US Lenders,
Requisite Netherlands Lenders or such other portion of the Lenders as shall be
prescribed by this Agreement, as the case may be.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against US Agent,
Collateral Agent, Netherlands Security Trustee or Netherlands Agent as a result
of US Agent, Collateral Agent, Netherlands Security Trustee or Netherlands
Agent, respectively, acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of Requisite
Lenders, Requisite US Lenders, Requisite Netherlands Lenders or all affected
Lenders, as the case may be; and, notwithstanding the instructions of Requisite
Lenders, Requisite US Lenders, Requisite Netherlands Lenders or all affected
Lenders, as the case may be, neither US Agent, Collateral Agent, Netherlands
Security Trustee nor Netherlands Agent shall have any obligation to take any
action if it believes, in good faith, that such action is deemed to be illegal
by US Agent, Collateral Agent, Netherlands Security Trustee or Netherlands
Agent, as applicable, or exposes US Agent, Collateral Agent, Netherlands
Security Trustee or Netherlands Agent, as applicable, to any liability for which
it has not received satisfactory indemnification in accordance with
Section 8.2(e).

 

(d)                                 Reliance.  US Agent, Collateral Agent,
Netherlands Security Trustee and Netherlands Agent shall be entitled to rely,
and shall be fully protected in relying, upon any written or oral notices,
statements, certificates, orders or other documents or any telephone message or
other communication (including any writing, telex, fax or telegram) believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person, and with respect to all matters pertaining to this
Agreement or any of the Loan Documents and its duties hereunder or thereunder. 
US Agent, Collateral Agent, Netherlands Security Trustee and Netherlands Agent
shall be entitled to rely upon the advice of legal counsel, independent
accountants, and other experts selected by US Agent, Collateral Agent,
Netherlands Security Trustee or Netherlands Agent, as the case may be, in its
sole discretion.

 

(e)                                  Indemnification.  Applicable Lenders will
reimburse and indemnify US Agent, Collateral Agent, Netherlands Security Trustee
and Netherlands Agent for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, reasonable
expenses (including, without limitation, reasonable attorneys’ fees and
reasonable expenses), advances or disbursements of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against US Agent, Collateral
Agent, Netherlands Security Trustee or Netherlands Agent in any way relating to
or arising out of this Agreement or any of the Loan Documents or any action
taken or omitted by US Agent, Collateral Agent, Netherlands Security Trustee or
Netherlands Agent under this Agreement or any of the Loan Documents, in
proportion to each Lender’s Pro Rata Share, but only to the extent that any of
the foregoing is not reimbursed by Borrowers; provided, however, that no
Applicable Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements to the extent resulting from US Agent’s,
Collateral Agent’s, Netherlands Security Trustee’s or Netherlands Agent’s, as
the case may be, gross negligence or willful misconduct as determined by a final
non-appealable order by a court of competent jurisdiction.  If any indemnity
furnished to US Agent, Collateral Agent, Netherlands Security Trustee or
Netherlands Agent for any purpose shall, in the opinion of US Agent, Collateral
Agent, Netherlands Security Trustee or Netherlands Agent, respectively, be

 

92

--------------------------------------------------------------------------------


 

insufficient or become impaired, US Agent, Collateral Agent, Netherlands
Security Trustee or Netherlands Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed
by the Requisite Lenders, Requisite US Lenders, Requisite Netherlands Lenders or
Requisite Lenders, or such other portion of the Lenders as shall be prescribed
by this Agreement, until such additional indemnity is furnished.  The
obligations of Lenders under this Section 8.2(e) shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

(f)                                    GE Capital and GE Netherlands
Individually.  With respect to its Commitments hereunder, each of GE Capital and
GE Netherlands shall have and may exercise the same rights and powers hereunder
and is subject to the same obligations and liabilities as and to the extent set
forth herein for any other Lender.  The terms “US Lenders”, “Lenders”,
“Requisite Lenders”, “Requisite US Lenders”, “Supermajority US Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include GE
Capital in its individual capacity as a US Lender, Requisite US Lender,
Supermajority Lender, Supermajority US Lender or one of the Requisite Lender, or
Lenders.  The terms “Netherlands Lenders”, “Lenders”, “Requisite Lenders”,
“Requisite Netherlands Lenders”, “Supermajority Netherlands Lenders”  or any
similar terms shall, unless the context clearly otherwise indicates, include GE
Netherlands in its individual capacity as a Netherlands Lender, Requisite
Lender, Requisite Netherlands Lender, Supermajority Lender, Supermajority
Netherlands Lender or one of the Lenders.  GE Capital and GE Netherlands, either
directly or through strategic affiliations, may lend money to, acquire equity or
other ownership interests in, provide advisory services to and generally engage
in any kind of banking, trust or other business with any Credit Party as if it
were not acting as US Agent, Collateral Agent, Netherlands Security Trustee or
Netherlands Agent, respectively, pursuant hereto and without any duty to account
therefor to Applicable Lenders.  GE Capital and GE Netherlands, either directly
or through strategic affiliations, may accept fees and other consideration from
any Credit Party for services in connection with this Agreement or otherwise
without having to account for the same to Applicable Lenders.

 

(g)                                 Successor US Agent, Collateral Agent,
Netherlands Security Trustee or Netherlands Agent.

 

(i)                                     Resignation.  US Agent, Netherlands
Agent, Collateral Agent or Netherlands Security Trustee may resign from the
performance of all its agency functions and duties hereunder at any time by
giving at least thirty (30) Business Days’ prior written notice to Applicable
Borrower Representative, Applicable Lenders and US Agent, Netherlands Agent,
Collateral Agent or Netherlands Security Trustee, as the case may be.  Such
resignation shall take effect upon the acceptance by a successor US Agent,
Netherlands Agent, Collateral Agent or Netherlands Security Trustee of
appointment pursuant to clause (ii) below or as otherwise provided in clause
(ii) below.

 

(ii)                                  Appointment of Successor.  Upon any such
notice of resignation pursuant to clause (i) above, Requisite US Lenders or
Requisite Netherlands Lenders, as the case may be, shall appoint a successor US
Agent, Collateral Agent, Netherlands Security Trustee or Netherlands Agent,
respectively, which, unless an Event of Default has occurred and is continuing,
shall be reasonably acceptable to US Borrowers or Netherlands Borrowers, as the
case may be.  If a successor US Agent, Collateral Agent, Netherlands Security
Trustee or

 

93

--------------------------------------------------------------------------------


 

Netherlands Agent shall not have been so appointed within the thirty (30)
Business Day period referred to in clause (i) above, the retiring US Agent,
Collateral Agent, Netherlands Security Trustee or Netherlands Agent,
respectively, upon notice to Applicable Borrower Representative, shall then
appoint a successor US Agent, Collateral Agent, Netherlands Security Trustee or
Netherlands Agent, as the case may be, who shall serve as US Agent, Collateral
Agent, Netherlands Security Trustee or Netherlands Agent, respectively, until
such time, if any, as Requisite US Lenders or Requisite Netherlands Lenders, as
the case may be, appoint a successor US Agent, Collateral Agent, Netherlands
Security Trustee or Netherlands Agent, respectively, as provided above.

 

(iii)                               Successor US Agent, Collateral Agent,
Netherlands Security Trustee or Netherlands Agent.  Upon the acceptance of any
appointment as US Agent, Netherlands Agent, Collateral Agent or Netherlands
Security Trustee under the Loan Documents by a successor US Agent, Collateral
Agent, Netherlands Security Trustee or Netherlands Agent, as the case may be,
such successor US Agent, Netherlands Agent, Collateral Agent or Netherlands
Security Trustee, as the case may be, shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring US
Agent, Netherlands Agent, Collateral Agent or Netherlands Security Trustee, as
the case may be, and the retiring US Agent, Netherlands Agent, Collateral Agent
or Netherlands Security Trustee, as the case may be, shall be discharged from
its duties and obligations under the Loan Documents.  After any retiring US
Agent’s resignation as US Agent, any retiring Netherlands Agent resignation as
Netherlands Agent, any retiring Netherlands Security Trustee’s resignation as
Netherlands Security Trustee or any retiring Collateral Agent’s resignation as
Collateral Agent, the provisions of this Section 8.2 shall continue to inure to
its benefit as to any actions taken or omitted to be taken by it in its capacity
as US Agent, Netherlands Agent, Collateral Agent or Netherlands Security
Trustee, as the case may be.

 

(h)                                 Collateral Matters.

 

(i)                                     Release of Collateral.  Applicable
Lenders hereby irrevocably authorize each of US Agent, Netherlands Agent,
Collateral Agent or Netherlands Security Trustee at its option and in its
discretion, to release any Lien granted to or held by US Agent, Netherlands
Agent, Collateral Agent or Netherlands Security Trustee upon any Collateral,
(x) in the case of US Agent and Collateral Agent upon termination of the US
Commitments and payment and satisfaction of all US Obligations (other than
Contingent Indemnification Obligations) or in the case of Netherlands Agent or
Netherlands Security Trustee upon termination of the Netherlands Commitments and
payment and satisfaction of all Netherlands Obligations (other than Contingent
Indemnification Obligations), (y) constituting property being sold or disposed
of if Borrowers (or any of them) certify to Applicable Agent that the sale or
disposition is made in compliance with the provisions of this Agreement (and
Applicable Agent may rely in good faith conclusively on any such certificate,
without further inquiry).

 

(ii)                                  Confirmation of Authority; Execution of
Releases.  Without in any manner limiting Applicable Agent’s, Collateral Agent’s
or Netherlands Security Trustee’s authority to act without any specific or
further authorization or consent by Lenders (as set forth in this
Section 8.2(h)), each Applicable Lender agrees to confirm in writing, upon
request by Applicable Agent, Collateral Agent, Netherlands Security Trustee or
Applicable Borrower

 

94

--------------------------------------------------------------------------------


 

Representative, the authority to release any Collateral conferred upon US Agent,
Collateral Agent, Netherlands Security Trustee or Netherlands Agent under clause
(i) of Section 8.2(h).  Upon receipt by US Agent, Collateral Agent, Netherlands
Security Trustee or Netherlands Agent of any required confirmation from the
Requisite US Lenders or Requisite Netherlands Lenders of its authority to
release any particular item or types of Collateral, and upon at least ten (10)
Business Days’ prior written request by Applicable Borrower Representative, US
Agent, Collateral Agent, Netherlands Security Trustee or Netherlands Agent, as
the case may be, shall (and are hereby irrevocably authorized by Lenders to)
execute such documents as may be necessary to evidence the release of the Liens
granted to US Agent, Collateral Agent, Netherlands Security Trustee or
Netherlands Agent, as the case may be, upon such Collateral; provided, however,
that (x) US Agent, Collateral Agent, Netherlands Security Trustee and
Netherlands Agent shall not be required to execute any such document on terms
which, in their respective opinion, would expose them to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (y) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
any Credit Party in respect of), all interests retained by any Credit Party,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

 

(iii)                               Absence of Duty.  Neither US Agent,
Netherlands Agent, Collateral Agent nor Netherlands Security Trustee shall have
any obligation whatsoever to any Lender or any other Person to assure that the
property covered by the Collateral Documents exists or is owned by any Credit
Party, or is cared for, protected or insured or has been encumbered or that the
Liens granted to US Agent, Netherlands Agent, Collateral Agent or Netherlands
Security Trustee, as the case may be, have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to US Agent, Netherlands
Agent, Collateral Agent or Netherlands Security Trustee as the case may be, in
this Section 8.2(h) or in any of the Loan Documents, it being understood and
agreed that in respect of the property covered by the Collateral Documents or
any act, omission or event related thereto, each of US Agent, Netherlands Agent,
Collateral Agent and Netherlands Security Trustee may act in any manner they may
deem appropriate, in their discretion, given their own interest in property
covered by the Collateral Documents as one of the Lenders and that US Agent,
Netherlands Agent, Collateral Agent and Netherlands Security Trustee shall have
no duty or liability whatsoever to any of the other Lenders, provided that US
Agent, Netherlands Agent, Collateral Agent and Netherlands Security Trustee
shall exercise the same care which they would in dealing with loans for their
own, respective, account.

 

(i)                                     Agency for Perfection.  US Agent,
Collateral Agent and each US Lender hereby appoint each other US Lender and
Netherlands Agent, Netherlands Security Trustee and each Netherlands Lender
hereby appoint each other Netherlands Lender as agent for the purpose of
perfecting Applicable Agent’s, Collateral Agent’s or Netherlands Security
Trustee’s security interest in assets which, in accordance with the Code in any
applicable jurisdiction (or its equivalent under Dutch, English or other law)
can be perfected by possession or control.  Should any US Lender (other than US
Agent or Collateral Agent) or any Netherlands Lender (other than Netherlands
Agent or Netherlands Security Trustee) obtain possession or control of any such
assets, such Lender shall notify Applicable Agent thereof, and, promptly upon
Applicable

 

95

--------------------------------------------------------------------------------


 

Agent’s request therefor, shall deliver such assets to Applicable Agent or in
accordance with Applicable Agent’s instructions or transfer control to
Applicable Agent in accordance with Applicable Agent’s instructions.  Each
Lender agrees that it will not have any right individually to enforce or seek to
enforce any Collateral Document or to realize upon any collateral security for
the US Revolving Loans or Netherlands Revolving Loans, as the case may be,
unless instructed to do so by Applicable Agent in writing, it being understood
and agreed that such rights and remedies may be exercised only by Applicable
Agent.

 

(j)                                     Notice of Default.  Neither US Agent,
Collateral Agent, Netherlands Security Trustee nor Netherlands Agent shall be
deemed to have knowledge or notice or be actually aware of the occurrence of any
Default or Event of Default except (as to US Agent and Netherlands Agent,
respectively, only) with respect to defaults in the payment of principal,
interest and Fees required to be paid to US Agent or Netherlands Agent for the
account of US Lenders or Netherlands Lenders, respectively, unless US Agent,
Collateral Agent, Netherlands Security Trustee or Netherlands Agent, as the case
may be, shall have received written notice from a Lender or Borrower
Representative referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  Applicable
Agent, Collateral Agent and Netherlands Security Trustee will use reasonable
efforts to notify each US Lender or Netherlands Lender, as the case may be, of
its receipt of any such notice, unless such notice is with respect to defaults
in the payment of principal, interest and fees, in which case Applicable Agent
will notify each US Lender or Netherlands Lender, as the case may be, of its
receipt of such notice.  Applicable Agent, Collateral Agent and Netherlands
Security Trustee shall take such action with respect to such Default or Event of
Default as may be requested by Requisite Lenders, Requisite US Lenders or
Requisite Netherlands Lenders, as the case may be, in accordance with
Section 6.  Unless and until Applicable Agent, Collateral Agent or Netherlands
Security Trustee has received any such request, Applicable Agent, Collateral
Agent and Netherlands Security Trustee may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interests of US
Lenders or Netherlands Lenders, as the case may be.

 

(k)                                  Lender Actions Against Collateral.  Each
Applicable Lender agrees that it will not take any action, nor institute any
actions or proceedings, with respect to the Loans, against any Borrower or any
Credit Party hereunder or under the other Loan Documents or against any of the
Real Estate encumbered by Mortgages without the consent of the Requisite US
Lenders or Requisite Netherlands Lenders, as the case may be.  With respect to
any action by US Agent, Collateral Agent, Netherlands Security Trustee or
Netherlands Agent to enforce its and the Applicable Lenders’ rights and
remedies, under this Agreement and the other Loan Documents, each Lender hereby
consents to the jurisdiction of the court in which such action is maintained,
and agrees to deliver its Notes to US Agent, Collateral Agent, Netherlands
Security Trustee or Netherlands Agent, as the case may be, to the extent
necessary to enforce the rights and remedies of US Agent, Collateral Agent,
Netherlands Security Trustee or Netherlands Agent, as the case may be, for the
benefit of the Lenders under the Mortgages in accordance with the provisions
hereof.

 

96

--------------------------------------------------------------------------------


 

8.3.                              Set Off and Sharing of Payments.

 

(a)                                  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
during the continuance of any Event of Default, each US Lender is hereby
authorized by each US Borrower at any time or from time to time, with reasonably
prompt subsequent notice to US Borrower Representative (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (A) balances held by such US Lender at any
of its offices for the account of any US Borrower or any of its Domestic
Subsidiaries (regardless of whether such balances are then due to US Borrower or
its Domestic Subsidiaries), and (B) other property at any time held or owing by
such US Lender to or for the credit or for the account of any US Borrower or any
of its Domestic Subsidiaries, against and on account of any of the US
Obligations; except that no US Lender shall exercise any such right without the
prior written consent of Requisite Lenders.  Any US Lender exercising a right to
set off shall purchase for cash (and the other US Lenders shall sell) interests
in each of such other US Lender’s Pro Rata Share of the US Obligations as would
be necessary to cause all US Lenders to share the amount so set off with each
other US Lender in accordance with their respective Pro Rata Shares.  US
Borrowers agree, to the fullest extent permitted by law, that any US Lender may
exercise its right to set off with respect to amounts in excess of its Pro Rata
Share of the US Obligations and upon doing so shall deliver such amount so set
off to US Agent for the benefit of all US Lenders in accordance with their Pro
Rata Shares.

 

(b)                                 In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
during the continuance of any Event of Default, each Netherlands Lender is
hereby authorized by each Netherlands Borrower at any time or from time to time,
with reasonably prompt subsequent notice to Netherlands Borrower Representative
(any prior or contemporaneous notice being hereby expressly waived) to set off
and to appropriate and to apply any and all (A) balances held by such
Netherlands Lender at any of its offices for the account of any Netherlands
Borrower or any of its Subsidiaries (regardless of whether such balances are
then due to Netherlands Borrower or its Subsidiaries), and (B) other property at
any time held or owing by such Netherlands Lender to or for the credit or for
the account of any Netherlands Borrower or any of its Subsidiaries, against and
on account of any of the Netherlands Obligations; except that no Netherlands
Lender shall exercise any such right without the prior written consent of
Requisite Lenders.  Any Netherlands Lender exercising a right to set off shall
purchase for cash (and the other Netherlands Lenders shall sell) interests in
each of such other Netherlands Lender’s Pro Rata Share of the Netherlands
Obligations as would be necessary to cause all Netherlands Lenders to share the
amount so set off with each other Netherlands Lender in accordance with their
respective Pro Rata Shares.  Netherlands Borrowers agree, to the fullest extent
permitted by law, that any Netherlands Lender may exercise its right to set off
with respect to amounts in excess of its Pro Rata Share of the Netherlands
Obligations and upon doing so shall deliver such amount so set off to
Netherlands Agent for the benefit of all Netherlands Lenders in accordance with
their Pro Rata Shares.

 

8.4.                              Disbursement of Funds.  Subject to fulfillment
or waiver of the conditions set forth in Section 7.2, (a) US Agent may, on
behalf of US Lenders, disburse funds to US Borrowers for US Revolving Credit
Advances requested and (b) Netherlands Agent may, on behalf of Netherlands
Lenders, disburse funds to Netherlands Borrowers for Netherlands Revolving
Credit Advances requested.  In either such case, each US Lender or Netherlands
Lender shall reimburse Applicable Agent on demand for all funds disbursed on its
behalf by Applicable Agent, or if

 

97

--------------------------------------------------------------------------------


 

Applicable Agent so requests, each US Lender or Netherlands Lender, as the case
may be, will remit to Applicable Agent its Pro Rata Share of any US Revolving
Credit Advances or Netherlands Revolving Credit Advance, as the case may be,
before Applicable Agent disburses same to US Borrowers or Netherlands Borrowers
as the case may be.  If Applicable Agent elects to require that each US Lender
or Netherlands Lender, as the case may be, make funds available to Applicable
Agent prior to a disbursement by Applicable Agent to US Borrowers or Netherlands
Borrowers, as the case may be, Applicable Agent shall advise each US Lender or
Netherlands Lender, as the case may be, by telephone or fax of the amount of
such Lender’s Pro Rata Share of the Loan requested by Applicable Borrower
Representative no later than 12:00 noon (New York time) on the Funding Date
applicable thereto (in the case of US Revolving Credit Advances) and 11:00 a.m.
(London time) on the Funding Date applicable thereto (in the case of Netherlands
Revolving Credit Advances), and each such Lender shall pay Applicable Agent such
Lender’s Pro Rata Share of such requested Loan, in same day funds, by wire
transfer to Applicable Agent’s account on such Funding Date.  If any Lender
fails to pay the amount of its Pro Rata Share within one (1) Business Day after
Applicable Agent’s demand, Applicable Agent shall promptly notify Applicable
Borrower Representative, and US Borrowers or Netherlands Borrowers, as the case
may be, shall immediately repay such amount to Applicable Agent.  Any repayment
required pursuant to this Section 8.4 shall be without premium or penalty. 
Nothing in this Section 8.4 or elsewhere in this Agreement or the other Loan
Documents, including the provisions of Section 8.5, shall be deemed to require
Applicable Agent to advance funds on behalf of any US Lender or Netherlands
Lender, as the case may be, or to relieve any US Lender or Netherlands Lender,
as the case may be, from its obligation to fulfill its commitments hereunder or
to prejudice any rights that Applicable Agent or US Borrowers or Netherlands
Borrowers, as the case may be, may have against any US Lender or Netherlands
Lender, as the case may be, as a result of any default by such Lender hereunder.

 

8.5.                              Disbursements of Advances; Payment.

 

(a)                                  Advances; Payments.

 

(i)                                     US Revolving Lenders shall refund or
participate in the US Swing Line Loan in accordance with clauses (iii) and (iv)
of Section 1.1(c).  If the US Swing Line Lender declines to make a US Swing Line
Loan or if US Swing Line Availability is zero, US Agent shall notify US
Revolving Lenders, promptly after receipt of a Notice of US Revolving Credit
Advance and in any event prior to 1:00 p.m. (New York time) on the date such
Notice of a US Revolving Credit Advance is received, by fax, telephone or other
similar form of transmission.  Each US Revolving Lender shall make the amount of
such US Lender’s Pro Rata Share of such US Revolving Credit Advance available to
US Agent in same day funds by wire transfer to US Agent’s account as set forth
in Section 1.5 not later than 3:00 p.m. (New York time) on the requested Funding
Date in the case of US Index Rate Loans and not later than 11:00 a.m. (New York
time) on the requested Funding Date in the case of a LIBOR Loan or EURO LIBOR
Loan.  After receipt of such wire transfers (or, in US Agent’s sole discretion,
before receipt of such wire transfers), subject to the terms hereof, US Agent
shall make the requested US Revolving Credit Advance to US Borrowers as
designated by US Borrower Representative in the Notice of US Revolving Credit
Advance.  All payments by each US Revolving Lender shall be made without setoff,
counterclaim or deduction of any kind.

98

--------------------------------------------------------------------------------

 


 

(ii)                                  Netherlands Agent shall notify Netherlands
Lenders, promptly after receipt of a Notice of Netherlands Revolving Credit
Advance and in any event prior to 12:00 noon (London time) on the date such
Notice of a Netherlands Revolving Credit Advance is received, by fax, telephone
or other similar form of transmission.  Each Netherlands Lender shall make the
amount of such Netherlands Lender’s Pro Rata Share of such Netherlands Revolving
Credit Advance available to Netherlands Agent in same day funds by wire transfer
to Netherlands Agent’s account as set forth in Section 1.5 not later than 10:00
a.m. (London time) on the requested Funding Date in the case of a EURO LIBOR
Loan or Netherlands Base Rate Loan.  After receipt of such wire transfers (or,
in Netherlands Agent’s sole discretion, before receipt of such wire transfers),
subject to the terms hereof, Netherlands Agent shall make the requested
Netherlands Revolving Credit Advance to Netherlands Borrowers by BACS or CHAPS
(or such other method as the Netherlands Agent may at any time specify) to the
account of the applicable Netherlands Borrower specified in the Notice of
Netherlands Revolving Credit Advance.  For payments by CHAPS, the applicable
Netherlands Borrower will pay the Netherlands Agent the CHAPS Fee. All payments
by each Netherlands Lender shall be made without setoff, counterclaim or
deduction of any kind.

 

(iii)                               At least once each calendar week or more
frequently at US Agent’s election (each, a “US Settlement Date”), US Agent shall
advise each US Lender by telephone or fax of the amount of such US Lender’s Pro
Rata Share of principal, interest and Fees paid for the benefit of US Lenders
with respect to each applicable US Revolving Loan.  Provided that each US Lender
has funded all payments and Advances required to be made by it and purchased all
participations required to be purchased by it under this Agreement and the other
Loan Documents as of such US Settlement Date, US Agent shall pay to each US
Lender such US Lender’s Pro Rata Share of principal, interest and Fees paid by
US Borrowers since the previous US Settlement Date for the benefit of such US
Lender on the US Revolving Loans held by it. Such payments shall be made by wire
transfer to such US Lender’s account (as specified by such Lender in Annex E or
the applicable Assignment Agreement) not later than 1:00 p.m. (New York time) on
the next Business Day following each US Settlement Date. To the extent that any
US Lender (a “US Non-Funding Lender”) has failed to fund all such payments and
Advances or failed to fund the purchase of all such participations, US Agent
shall be entitled to set off the funding shortfall against that US Non-Funding
Lender’s Pro Rata Share of all payments received from US Borrowers.

 

(iv)                              At least once each calendar week or more
frequently at Netherlands Agent’s election (each, a “Netherlands Settlement
Date”), Netherlands Agent shall advise each Netherlands Lender by telephone or
fax of the amount of such Netherlands Lender’s Pro Rata Share of principal,
interest and Fees paid for the benefit of Netherlands Lenders with respect to
each applicable Netherlands Revolving Loan.  Provided that each Netherlands
Lender has funded all payments and Advances required to be made by it and
purchased all participations required to be purchased by it under this Agreement
and the other Loan Documents as of such Netherlands Settlement Date, Netherlands
Agent shall pay to each Netherlands Lender such Netherlands Lender’s Pro Rata
Share of principal, interest and Fees paid by Netherlands Borrowers since the
previous Netherlands Settlement Date for the benefit of such Netherlands Lender
on the Netherlands Revolving Loans held by it. Such payments shall be made by
wire transfer to such Netherlands Lender’s account (as specified by such Lender
in Annex E or the applicable Assignment Agreement) not later than 2:00 p.m.
(London time) on the next Business

 

99

--------------------------------------------------------------------------------


 

Day following each Netherlands Settlement Date. To the extent that any
Netherlands Lender (a “Netherlands Non-Funding Lender”) has failed to fund all
such payments and Advances or failed to fund the purchase of all such
participations, Netherlands Agent shall be entitled to set off the funding
shortfall against that Netherlands Non-Funding Lender’s Pro Rata Share of all
payments received from Netherlands Borrowers.

 

(b)                                 Availability of Lender’s Pro Rata Share. 
Applicable Agent may assume that each Applicable Lender will make its Pro Rata
Share of each US Revolving Credit Advance or Netherlands Revolving Credit
Advance, as the case may be, available to Applicable Agent on each Funding Date
or on such other date prescribed herein.  If such Pro Rata Share is not, in
fact, paid to Applicable Agent by such Applicable Lender when due, Applicable
Agent will be entitled to recover such amount on demand from such Applicable
Lender without setoff, counterclaim or deduction of any kind.  If any Applicable
Lender fails to pay the amount of its Pro Rata Share forthwith upon Applicable
Agent’s demand, Applicable Agent shall promptly notify Applicable Borrower
Representative and Applicable Lenders shall immediately repay such amount to
Applicable Agent.  Nothing in this Section 8.5(b) or elsewhere in this Agreement
or the other Loan Documents shall be deemed to require Applicable Agent to
advance funds on behalf of any Revolving Lender or Netherlands Lender, as the
case may be, or to relieve any Applicable Lender from its obligation to fulfill
its US Commitments or Netherlands Commitments, as the case may be, hereunder or
to prejudice any rights that US Borrowers or Netherlands Borrowers, as the case
may be, may have against any Applicable Lender as a result of any default by
such Applicable Lender hereunder.  To the extent that Applicable Agent advances
funds to US Borrowers or Netherlands Borrowers, as the case may be, on behalf of
any Applicable Lender and is not reimbursed therefor on the same Business Day as
such Advance is made, Applicable Agent shall be entitled to retain for its
account all interest accrued on such Advance until reimbursed by the Applicable
Lender.

 

(c)                                  Return of Payments.

 

(i)                                     If Applicable Agent pays an amount to an
Applicable Lender under this Agreement in the belief or expectation that a
related payment has been or will be received by Applicable Agent from US
Borrowers or Netherlands Borrowers, as the case may be, and such related payment
is not received by Applicable Agent, then Applicable Agent will be entitled to
recover such amount from such Applicable Lender on demand without setoff,
counterclaim or deduction of any kind.

 

(ii)                                  If Applicable Agent determines at any time
that any amount received by Applicable Agent under this Agreement must be
returned to any US Borrower or Netherlands Borrower, as the case may be, or paid
to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Applicable Agent will not be required to distribute any portion
thereof to any Applicable Lender.  In addition, each Applicable Lender will
repay to Applicable Agent on demand any portion of such amount that Applicable
Agent has distributed to such Applicable Lender together with interest at such
rate, if any, as Applicable Agent is required to pay to any US Borrower or
Netherlands Borrower, as the case may be, or such other Person, without setoff,
counterclaim or deduction of any kind.

 

100

--------------------------------------------------------------------------------


 

(d)                                 Non-Funding Lenders.

 

(i)                                     The failure of any US Non-Funding Lender
to make any US Revolving Credit Advance or any payment required by it hereunder,
or to purchase any participation in any US Swing Line Loan or in any US Letter
of Credit to be made or purchased by it on the date specified therefor shall not
relieve any other US Lender (each such other US Revolving Lender, an “Other US
Lender”) of its obligations to make such Advance or purchase such participation
on such date, but neither any Other US Lender nor US Agent shall be responsible
for the failure of any US Non-Funding Lender to make an Advance, purchase a
participation or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary, a US Non-Funding Lender shall not
have any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender”, “US Lender” or a “Revolving Lender” (or be included in
the calculation of “Requisite US Lenders,” “Requisite Lenders,” “Supermajority
Lenders” or “Supermajority US Lenders” hereunder) for any voting or consent
rights under or with respect to any Loan Document.

 

(ii)                                  The failure of any Netherlands Non-Funding
Lender to make any Netherlands Revolving Credit Advance or any payment required
by it hereunder shall not relieve any other Netherlands Lender (each such other
Netherlands Lender, an “Other Netherlands Lender”) of its obligations to make
such Advance or purchase such participation on such date, but neither any Other
Netherlands Lender nor Netherlands Agent shall be responsible for the failure of
any Netherlands Non-Funding Lender to make an Advance, purchase a participation
or make any other payment required hereunder.  Notwithstanding anything set
forth herein to the contrary, a Netherlands Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender”, “Netherlands Lender” or a “Revolving Lender” (or be
included in the calculation of “Requisite Netherlands Lenders,” “Requisite
Lenders,” “Supermajority Lenders” or “Supermajority Netherlands Lenders”
hereunder) for any voting or consent rights under or with respect to any Loan
Document.

 

(e)                                  Dissemination of Information.  Applicable
Agent shall use reasonable efforts to (or, as provided in Section 8.2(j), in the
case of failure to pay any principal, interest and fees, shall) provide
Applicable Lenders with any notice of Default or Event of Default received by
Applicable Agent from, or delivered by Applicable Agent to, any US Credit Party
or Netherlands Credit Party, as the case may be, with notice of any Event of
Default of which Applicable Agent has actually become aware and with notice of
any action taken by Applicable Agent following any Event of Default; provided,
that Applicable Agent shall not be liable to any Applicable Lender for any
failure to give such notice so long as it has used reasonable efforts to do so
(except as to failure to pay principal, interest or fees).

 

(f)                                    Actions in Concert.

 

(i)                                     Anything in this Agreement to the
contrary notwithstanding, each US Lender hereby agrees with each other US Lender
that no US Lender shall take any action to protect or enforce its rights arising
out of this Agreement or the Notes (including exercising any rights of setoff)
without first obtaining the prior written consent of Requisite Lenders, it being
the intent of US Lenders that any such action to protect or enforce rights under
this Agreement and the US Notes shall be taken in concert and at the direction
or with the consent of US Agent

 

101

--------------------------------------------------------------------------------


 

or Requisite Lenders.  US Agent is authorized to issue all notices to be issued
by or on behalf of the Lenders with respect to any Subordinated Debt.

 

(ii)                                  Anything in this Agreement to the contrary
notwithstanding, each Netherlands Lender hereby agrees with each other
Netherlands Lender that no Netherlands Lender shall take any action to protect
or enforce its rights arising out of this Agreement or the Notes (including
exercising any rights of setoff) without first obtaining the prior written
consent of Requisite Lenders, it being the intent of Netherlands Lenders that
any such action to protect or enforce rights under this Agreement and the
Netherlands Notes shall be taken in concert and at the direction or with the
consent of Netherlands Agent or Requisite Lenders.  Netherlands Agent is
authorized to issue all notices to be issued by or on behalf of the Netherlands
Lenders with respect to any Subordinated Debt.

 

8.6.                              Netherlands Agent as Netherlands Security
Trustee.

 

(a)                                  In this Agreement, any rights and remedies
exercisable by, any documents to be delivered to, or any other indemnities or
obligations in favor of Netherlands Agent shall be, as the case may be,
exercisable by, delivered to, or be indemnities or other obligations in favor
of, Netherlands Agent (or any other Person acting in such capacity) in its
capacity as Netherlands Security Trustee to the extent that the rights,
deliveries, indemnities or other obligations relate to the Netherlands Security
Documents or the security thereby created.  Any obligations of the Netherlands
Agent (or any other Person acting in such capacity) in this Agreement shall be
obligations of the Netherlands Agent in its capacity as Netherlands Security
Trustee to the extent that the obligations relate to the Netherlands Security
Documents or the security thereby created.  Additionally, in its capacity as
Netherlands Security Trustee, the Netherlands Agent (or any other Person acting
in such capacity) shall have (i) all the rights, remedies and benefits in favor
of Netherlands Agent contained in the provisions of the whole of this Section 8;
(ii) all the powers of an absolute owner of the security constituted by the
Netherlands Security Documents and (iii) all the rights, remedies and powers
granted to it and be subject to all the obligations and duties owed by it under
the Netherlands Security Documents and/or any of the Loan Documents.

 

(b)                                 Each Netherlands Lender and Netherlands
Agent hereby appoint Netherlands Security Trustee to act as its trustee under
and in relation to the Netherlands Security Documents and to hold the assets
subject to the security thereby created as trustee for Netherlands Agent and
Netherlands Lenders on the trusts and other terms contained in the Netherlands
Security Documents and Netherlands Agent and each Netherlands Lender hereby
irrevocably authorize the Netherlands Security Trustee to exercise such rights,
remedies, powers and discretions as are specifically delegated to Netherlands
Security Trustee by the terms of the Netherlands Security Documents together
with all such rights, remedies, powers and discretions as are reasonably
incidental thereto.

 

(c)                                  Any reference in this Agreement to Liens
stated to be in favor of Netherlands Agent shall be construed so as to include a
reference to Liens granted in favor of Netherlands Security Trustee.

 

(d)                                 The Netherlands Lenders agree that at any
time that the Netherlands Security Trustee shall be a Person other than
Netherlands Agent, such other Person shall have the

 

102

--------------------------------------------------------------------------------


 

rights, remedies, benefits and powers granted to the Netherlands Agent in its
capacity as Netherlands Security Trustee in this Agreement.

 

(e)                                  Nothing in this Section 8.6 shall require
the Netherlands Security Trustee to act as a trustee at common law or to be
holding any property on trust, in any jurisdiction outside the United States or
the United Kingdom which may not operate under principles of trust or where such
trust would not be recognized or its effects would not be enforceable.

 

8.7.                              Collateral Allocation Mechanism.

 

(a)                                  Implementation of CAM.  (i)  On the CAM
Exchange Date, (A)  the Lenders shall automatically and without further act (and
without regard to the provisions of Section 8.1) be deemed to have exchanged
interests in the Credit Facilities such that in lieu of the interest of each
Lender in each Credit Facility in which it shall participate as of such date
(including such Lender’s interest in the Specified Obligations of each Credit
Party in respect of each such Credit Facility), such Lender shall hold an
interest in every one of the Credit Facilities (including the Specified
Obligations of each Credit Party in respect of each such Credit Facility and
each L/C Reserve Account established pursuant to paragraph (b) below), whether
or not such Lender shall previously have participated therein, equal to such
Lender’s CAM Percentage thereof, provided that such CAM Exchange will not affect
the aggregate amount of the US Obligations of the US Borrowers to the US Lenders
or the aggregate amount of the Netherlands Obligations of the Netherlands
Borrowers to the Netherlands Lenders under the Loan Documents.  Each Lender and
each Credit Party hereby consents and agrees to the CAM Exchange, and each
Lender agrees that the CAM Exchange shall be binding upon its successors and
assigns and any Person that acquires a participation in its interest in any
Credit Facility.  Each Credit Party agrees from time to time to execute and
deliver to the Applicable Agent all promissory notes and other instruments and
documents as the Applicable Agent shall reasonably request to evidence and
confirm the respective interests of the Lenders after giving effect to the CAM
Exchange, and each Lender agrees to surrender any promissory notes originally
received by it in connection with its Loans hereunder to the Applicable Agent
against delivery of new promissory notes evidencing its interests in the Credit
Facilities; provided, however, that the failure of any Credit Party to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.  As
a result of the CAM Exchange, upon and after the CAM Exchange Date, each payment
received by either Agent pursuant to any Loan Document in respect of the
Specified Obligations, and each distribution made by either Agent pursuant to
any Loan Document in respect of the Specified Obligations, shall be distributed
to the Lenders pro rata in accordance with their respective CAM Percentages. 
Any direct payment received by a Lender upon or after the CAM Exchange Date,
including by way of setoff, in respect of a Specified Obligation shall be paid
over to the Applicable Agent for distribution to the Lenders in accordance
herewith.

 

(b)                                 Letters of Credit.  (i)  In the event that
on the CAM Exchange Date any Letter of Credit shall be outstanding and undrawn
in whole or in part, or any amount drawn under a Letter of Credit shall be
unpaid, each Lender shall, before giving effect to the CAM Exchange, promptly
pay over to the Applicable Agent, in immediately available funds and in the
currency that such Letters of Credit are denominated, an amount equal to such
Lender’s Pro Rata Share (as defined in clause (A) (a) of the definition of Pro
Rata Share), of such Letter of Credit’s

 

103

--------------------------------------------------------------------------------


 

undrawn face amount or (to the extent it has not already done so) such Letter of
Credit’s unpaid drawing, as the case may be, together with interest thereon from
the CAM Exchange Date to the date on which such amount shall be paid to the
Applicable Agent at the rate that would be applicable at the time to a U.S.
Index Rate Loans in a principal amount equal to such amount. The Applicable
Agent shall establish a separate account or accounts for each Lender (each, an
“L/C Reserve Account”) for the amounts received with respect to each such Letter
of Credit pursuant to the preceding sentence. The Applicable Agent shall deposit
in each Lender’s L/C Reserve Account such Lender’s CAM Percentage of the amounts
received from the Lenders as provided above.  The Applicable Agent shall have
sole dominion and control over each L/C Reserve Account, and the amounts
deposited in each L/C Reserve Account shall be held in such L/C Reserve Account
until withdrawn as provided in paragraphs (ii), (iii), (iv) or (v) below.  The
Applicable Agent shall maintain records enabling the Applicable Agent to
determine the amounts paid over to it and deposited in the L/C Reserve Accounts
in respect of each Letter of Credit and the amounts on deposit in respect of
each Letter of Credit attributable to each Lender’s CAM Percentage.  The amounts
held in each Lender’s L/C Reserve Account shall be held as a reserve against the
Letter of Credit Obligations, shall be the property of such Lender, shall not
constitute Loans to or give rise to any claim of or against any Credit Party and
shall not give rise to any obligation on the part of any Borrower to pay
interest to such Lender or any other obligation of any Credit Party, it being
agreed that the reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings are made thereunder, as provided in
Sections 1.1(d) and 1.2(c).

 

(ii)                                  In the event that after the CAM Exchange
Date any drawing shall be made in respect of a Letter of Credit, the Agents
shall, at the request of the L/C Issuer withdraw from the L/C Reserve Accounts
of Lenders any amounts, up to the amount of each Lender’s CAM Percentage of such
drawing, deposited in respect of such Letter of Credit and remaining on deposit
and deliver such amounts to the L/C Issuer in satisfaction of the reimbursement
obligations of the Lenders under Sections 1.1(d) and 1.2(c) (but not of the
Borrowers under Sections 1.1(d) and 1.2(c), respectively).  In the event any
Lender shall default on its obligation to pay over any amount to the Applicable
Agent in respect of any Letter of Credit as provided in this Section 8.7, the
L/C Issuer shall, in the event of a drawing thereunder, have a claim against
such Lender to the same extent as if such Lender had defaulted on its
obligations under Sections 1.1(d) and 1.2(c)  but shall have no claim against
any other Lender in respect of such defaulted amount, notwithstanding the
exchange of interests in the reimbursement obligations pursuant to this Section
8.7.  Each other Lender shall have a claim against such defaulting Lender for
any damages sustained by it as a result of such default, including, in the event
such Letter of Credit shall expire undrawn, its CAM Percentage of the defaulted
amount.

 

(iii)                               In the event that after the CAM Exchange
Date any Letter of Credit shall expire undrawn, the Agents shall withdraw from
the L/C Reserve Accounts of Lenders the amounts remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to Lenders.

 

(iv)                              With the prior written approval of the Agents
and the L/C Issuer, any Lender may withdraw the amount held in its L/C Reserve
Account in respect of the undrawn amount of any Letter of Credit.  Any Lender
making such a withdrawal shall be unconditionally

 

104

--------------------------------------------------------------------------------


 

obligated, in the event there shall subsequently be a drawing under such Letter
of Credit, to pay over to the Applicable Agent, for the account of the L/C
Issuer on demand, its CAM Percentage of such drawing.

 

(v)                                 Pending the withdrawal by any Lender of any
amounts from its L/C Reserve Account as contemplated by the above paragraphs,
the Applicable Agent will, at the direction of such Lender and subject to such
rules as the Applicable Agent may prescribe for the avoidance of inconvenience,
invest such amounts in Cash Equivalents.  Each Lender that has not withdrawn the
amounts in its L/C Reserve Account as provided in paragraph (iv) above shall
have the right, at intervals reasonably specified by the Applicable Agent, to
withdraw the earnings on investments so made by the Applicable Agent with
amounts in its L/C Reserve Account and to retain such earnings for its own
account.

 

(c)                                  Net Payments Upon Implementation of CAM
Exchange.  Notwithstanding any other provision of this Agreement (except the
sentence directly following this sentence), if, as a result of Section 8.7, any
US Borrower or Netherlands Borrower is required to withhold Taxes (other than
Excluded Taxes described in clause (i) of Section 1.15(a)) from amounts payable
to the Applicable Agent or any Lender hereunder, then the aggregate amounts so
payable to such Applicable Agent or such Lender shall be increased so that such
Applicable Agent or Lender receives an amount, on an after-Tax basis, equal to
the sum it would have received had no such withholdings been made; provided,
however, that the US Borrowers and the Netherlands Borrowers shall not be
required to increase any such amounts payable to such Lender with respect to
such Taxes as a direct result of the implementation of the CAM Exchange (but,
rather, shall be required to increase any such amounts payable to such Lender to
the extent required by Section 1.15) if such Lender was prior to or on the CAM
Exchange Date already a Lender with respect to such US Borrower or Netherlands
Borrower, as applicable.  If a Foreign Lender is eligible for an exemption from,
or reduced rate of, withholding tax on payments by the US Borrower or
Netherlands Borrower, as applicable, under this Agreement, such Borrower shall
not be required to increase any such amounts payable to such Lender if such
Lender fails to comply with the requirements of Section 1.15(c).

 

8.8.                              Parallel Debt.

 

(a)                                  Netherlands Parallel Debt Obligations.

 

(i)                                     Each Netherlands Credit Party must pay
to the Netherlands Security Trustee, as an independent and separate creditor,
amounts equal to the amounts which it owes each creditor of a Netherlands
Obligation, under or in connection with or pursuant to the Netherlands
Obligations (the “Principal Obligations” and each a “Principal Obligation”), on
their respective due dates (the “Parallel Debt Obligations” and each a “Parallel
Debt Obligation”).

 

(ii)                                  The Netherlands Security Trustee may
enforce performance of any Parallel Debt Obligations in its own name as an
independent and separate right.

 

(iii)                               Each Netherlands Lender or Netherlands Agent
must, at the request of the Netherlands Security Trustee, perform any act
required in connection with the

 

105

--------------------------------------------------------------------------------


 

enforcement of any of the Parallel Debt Obligations of any Netherlands Credit
Party.  This includes joining in any proceedings as co-claimant with the
Netherlands Security Trustee.

 

(iv)                              Unless the Netherlands Security Trustee fails
to enforce a Parallel Debt Obligation within a reasonable time after its due
date, a Netherlands Lender or Netherlands Agent may not take any action to
enforce its corresponding Principal Obligation except if requested to do so by
the Netherlands Security Trustee.

 

(v)                                 Each Netherlands Credit Party irrevocably
and unconditionally waives any right it may have to require a Netherlands Lender
or Netherlands Agent to join in any proceedings as co-claimant with the
Netherlands Security Trustee.

 

(vi)                              (A)                              Discharge by
a Netherlands Credit Party of a Principal Obligation owed to a Netherlands
Lender or Netherlands Agent will discharge its corresponding Parallel Debt
Obligation to the Netherlands Security Trustee in the same amount.

 

(B)                                Discharge by a Netherlands Credit Party of a
Parallel Debt Obligation owed to the Netherlands Security Trustee will discharge
its corresponding Principal Obligation to the relevant Netherlands Lender or
Netherlands Agent in the same amount.

 

(vii)                           The aggregate amount of the claims of the
Netherlands Security Trustee under the Parallel Debt Obligations must never
exceed the aggregate amount of all the Principal Obligations owed to the
Netherlands Lenders and Netherlands Agent.

 

(b)                                 US Parallel Debt Obligations.

 

(i)                                     RPP USA must pay the Collateral Agent,
as an independent and separate creditor, amounts equal to the amounts which it
owes each creditor of any Obligations (as defined in the US Security Agreement)
under or in connection with or pursuant to the Credit Agreement, any other Loan
Documents or the Hedge Agreements (the “RPP Principal Obligations” and each an
“RPP Principal Obligation”), on their respective due dates (the “RPP Parallel
Debt Obligations” and each an “RPP Parallel Debt Obligation”).

 

(ii)                                  The Collateral Agent may enforce
performance of any RPP Parallel Debt Obligation in its own name as an
independent and separate right.

 

(iii)                               Each creditor of any RPP Principal
Obligation that is also a party hereto must, at the request of the Collateral
Agent, perform any act required in connection with the enforcement of any RPP
Parallel Debt Obligations.  This includes joining in any proceedings as
co-claimant with the Collateral Agent.

 

(iv)                              Unless the Collateral Agent fails to enforce
an RPP Parallel Debt Obligation within a reasonable time after its due date, a
creditor of any RPP Principal Obligation party hereto may not take any action to
enforce its corresponding RPP Principal Obligation except if requested to do so
by the Collateral Agent.

 

106

--------------------------------------------------------------------------------


 

(v)                                 RPP USA irrevocably and unconditionally
waives any right it may have to require a creditor of any RPP Principal
Obligation to join in any proceedings as co-claimant with the Collateral Agent.

 

(vi)                              (A)                              Discharge by
RPP USA of an RPP Principal Obligation will discharge its corresponding RPP
Parallel Debt Obligation to the Collateral Agent in the same amount.

 

(B)                                Discharge by RPP USA of an RPP Parallel Debt
Obligations owed to the Collateral Agent will discharge its corresponding RPP
Principal Obligation in the same amount.

 

(vii)                           The aggregate amount of the claims of the
Collateral Agent under the RPP Parallel Debt Obligations must never exceed the
aggregate amount of all the RPP Principal Obligations.

 

This Section 8.8(b) is included for the sole purpose of complying with certain
requirements of Netherlands law in regard to the Netherlands Pledge Agreement.

 

SECTION 9.
MISCELLANEOUS

 

9.1.                              Indemnities.

 

(a)                                  US Borrowers agree, jointly and severally,
to indemnify, pay, and hold US Agent, Collateral Agent, each US Lender, each US
L/C Issuer and their respective officers, directors, employees, agents, and
attorneys (the “US Indemnitees”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs and expenses (including all reasonable fees and expenses of
counsel to such US Indemnitees) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the US Indemnitees as a result of
such US Indemnitees being a party to this Agreement or the transactions
consummated pursuant to this Agreement or otherwise relating to any of the
Related Transactions; provided, that US Borrowers shall have no obligation to a
US Indemnitee hereunder with respect to liabilities to the extent resulting from
the gross negligence or willful misconduct of that US Indemnitee as determined
by a court of competent jurisdiction.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, US Borrowers agree to make the
maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law.

 

(b)                                 Netherlands Borrowers agree, jointly and
severally, to indemnify, pay, and hold Netherlands Agent, Netherlands Security
Trustee, each Netherlands Lender, each Netherlands L/C Issuer and their
respective officers, directors, employees, agents, and attorneys (the
“Netherlands Indemnitees”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs and expenses (including all reasonable fees and expenses of counsel to
such Netherlands Indemnitees) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Netherlands Indemnitees as a
result of such Netherlands Indemnitees being a party to this Agreement or the
transactions consummated pursuant to this Agreement or otherwise relating to any
of the Related

 

107

--------------------------------------------------------------------------------


 

Transactions; provided, that Netherlands Borrowers shall have no obligation to a
Netherlands Indemnitee hereunder with respect to liabilities to the extent
resulting from the gross negligence or willful misconduct of that Netherlands
Indemnitee as determined by a court of competent jurisdiction.  If and to the
extent that the foregoing undertaking may be unenforceable for any reason,
Netherlands Borrowers agree to make the maximum contribution to the payment and
satisfaction thereof which is permissible under applicable law.

 

9.2.                              Amendments and Waivers.

 

(a)                                  Except for actions expressly permitted to
be taken by Agent, no amendment, modification, termination or waiver of any
provision of this Agreement or any other Loan Document, or any consent to any
departure by any Credit Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by Borrowers, and by Requisite Lenders,
Requisite US Lenders, Requisite Netherlands Lenders, Supermajority US Lenders,
Supermajority Netherlands Lenders, Supermajority Lenders or all affected
Lenders, as applicable.  Except as set forth in clause (b) below, all such
amendments, modifications, terminations or waivers requiring the consent of any
Lenders shall require the written consent of Requisite Lenders.

 

(b)                                 Certain Amendments.

 

(i)                                     No amendment, modification, termination
or waiver of or consent with respect to any provision of this Agreement that
increases the percentage advance rates set forth in the definition of the US
Borrowing Base, or that makes less restrictive the nondiscretionary criteria for
exclusion from Eligible US Accounts, Eligible US Inventory and Eligible US PPE
set forth in Sections 1.8, 1.9 and 1.10, shall be effective unless the same
shall be in writing and signed by US Agent, Supermajority US Lenders and US
Borrowers.

 

(ii)                                  No amendment, modification, termination or
waiver of or consent with respect to any provision of this Agreement that
increases the percentage advance rates set forth in the definition of the
Netherlands Borrowing Base, or that makes less restrictive the nondiscretionary
criteria for exclusion from Eligible Netherlands Accounts set forth in
Section 1.11, shall be effective unless the same shall be in writing and signed
by Netherlands Agent, Supermajority Netherlands Lenders and Netherlands
Borrowers.

 

(iii)                               No amendment, modification, termination or
waiver shall, unless in writing and signed by US Agent and each US Lender
directly affected thereby:  (a) increase the amount of the Commitment of such
directly affected US Lender; (b) reduce the principal of, rate of interest on or
Fees payable with respect to any US Revolving Loan or US Letter of Credit
Obligations of any affected US Lender; (c) extend the scheduled date for the
reduction of any component of the US Borrowing Base or the final maturity date
of the principal amount of any US Revolving Loan of any affected US Lender;
(d) waive, forgive, defer, extend or postpone any payment of interest or Fees as
to any affected US Lender (which action shall be deemed only to affect those US
Lenders to whom such payments are made); (e) release any Guaranty (except in
connection with an Asset Disposition permitted hereunder, or of the Guarantor of
such Guaranty) or, except in the case of any transaction otherwise permitted in
Section 3.7 (as amended from time to time), release or subordinate US Collateral
with a book value exceeding 5% of the book

 

108

--------------------------------------------------------------------------------


 

value of all US Collateral in the aggregate (which action shall be deemed to
directly affect all US Lenders); (f) change the percentage of the US Commitments
or of the aggregate unpaid principal amount of the US Revolving Loans that shall
be required for US Lenders or any of them to take any action hereunder;
(g) amend or waive any provision of this Section 9.2 or clause (z) of the
definition of the term “US Borrowing Availability” or the definition of the
terms “Requisite Lenders”, “Requisite US Lenders” or “Supermajority US Lenders”;
(h) alter the priorities set forth in Section 9.4 of the US Security Agreement
or (i) make any change to Section 8.7 that adversely affects any US Lender. 
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of US Agent or US L/C Issuers under this Agreement or any other
Loan Document shall be effective unless in writing and signed by US Agent or US
L/C Issuers, as the case may be, in addition to US Lenders required hereinabove
to take such action.  Each amendment, modification, termination or waiver shall
be effective only in the specific instance and for the specific purpose for
which it was given.  No amendment, modification, termination or waiver shall be
required for US Agent to take additional US Collateral pursuant to any Loan
Document.

 

(iv)                              No amendment, modification, termination or
waiver shall, unless in writing and signed by Netherlands Agent and each
Netherlands Lender directly affected thereby:  (a) increase the amount of the
Commitment of such directly affected Netherlands Lender; (b) reduce the
principal of, rate of interest on or Fees payable with respect to any
Netherlands Revolving Loan or Netherlands Letter of Credit Obligations of any
affected Netherlands Lender; (c) extend the final maturity date of the principal
amount of any Netherlands Revolving Loan of any affected Netherlands Lender;
(d) waive, forgive, defer, extend or postpone any payment of interest or Fees as
to any affected Netherlands Lender (which action shall be deemed only to affect
those Netherlands Lenders to whom such payments are made); (e) release any
Guaranty (except in connection with an Asset Disposition permitted hereunder, or
of the Guarantor of such Guaranty) or, except in the case of any transaction
otherwise permitted in Section 3.7 (as amended from time to time), release or
subordinate Netherlands Collateral with a book value exceeding 5% of the book
value of all assets in the aggregate (which action shall be deemed to directly
affect all Netherlands Lenders); (f) change the percentage of the Netherlands
Commitments or of the aggregate unpaid principal amount of the Netherlands
Revolving Loans that shall be required for Netherlands Lenders or any of them to
take any action hereunder; (g) amend or waive this Section 9.2 or the definition
of the term “Requisite Lenders”, “Requisite Netherlands Lenders”  or
“Netherlands Supermajority Lenders”; or (h) make any change to Section 8.7 that
adversely affects any Netherlands Lender.  Furthermore, no amendment,
modification, termination or waiver affecting the rights or duties of
Netherlands Agent or Netherlands L/C Issuers under this Agreement or any other
Loan Document shall be effective unless in writing and signed by Netherlands
Agent or Netherlands L/C Issuers, as the case may be, in addition to Netherlands
Lenders required hereinabove to take such action.  Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given.

 

(v)                                 No amendment, modification, termination or
waiver shall be required for any Agent to take additional Collateral pursuant to
any Loan Document.  No amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
holder of that Note.  No notice to or demand on any Credit Party in any case
shall entitle such Credit Party or any other Credit Party to any other or

 

109

--------------------------------------------------------------------------------


 

further notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 9.2 shall be binding upon each holder of the Notes at the time
outstanding and each future holder of the Notes.

 

9.3.                              Notices.  Any notice or other communication
required shall be in writing addressed to the respective party as set forth
below and may be personally served, telecopied, sent by overnight courier
service or U.S. mail or Dutch post and shall be deemed to have been given: 
(a) if delivered in person, when delivered; (b) if delivered by fax to a fax
number in the United States, on the date of transmission if transmitted on a
Business Day before 4:00 p.m. (New York Time) and if delivered by fax to a fax
number in the United Kingdom or Europe, on the date of transmission if
transmitted on a Business Day before 11:30 a.m. (London time); (c) if delivered
by overnight courier, one (1) Business Day after delivery to the courier
properly addressed; (d) if delivered by US mail to a US address, four (4)
Business Days after deposit with postage prepaid and properly addressed; (e) if
delivered by Dutch post to a Dutch address, four (4) Business Days after deposit
with postage prepaid and properly addressed; or (f) if delivered by US Mail to a
Dutch address or by Dutch post to a US address, ten (10) Business Days after
deposit with postage prepaid and properly addressed.

 

Notices shall be addressed as follows:

 

If to US Borrower Representative:

 

Resolution Performance Products LLC

 

 

1600 Smith Street, 24th Floor

 

 

Houston, Texas 77002

 

 

ATTN: Chief Financial Officer and

 

 

Global Treasurer

 

 

Fax: 817-375-2305

 

 

 

With copies to:

 

Apollo Management

 

 

9 West 57th Street

 

 

43rd Floor

 

 

New York, NY 10019

 

 

Attn: Scott Kleinman

 

 

 

 

 

O’Melveny Myers LLP

 

 

Time Square Tower

 

 

7 Times Square

 

 

New York, New York 10036

 

 

ATTN: Stewart Kagan

 

 

Fax: (212) 326-2061

 

 

 

If to US Agent, Collateral Agent

 

 

or GE Capital:

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

 

 

 

335 Madison Avenue, 12th Floor

 

 

New York, NY 10017

 

 

ATTN: RPP Account Officer

 

110

--------------------------------------------------------------------------------


 

 

 

Fax: (212) 370-8767

 

 

 

With a copy to:

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

201 Merritt 7

 

 

Norwalk, Connecticut 06851

 

 

ATTN: Corporate Counsel

 

 

Global Sponsor Finance

 

 

Fax: (203) 956-4216

 

 

 

If to Netherlands Borrower

 

 

Representative:

 

Resolution Europe B.V.

 

 

Koddeweg 67

 

 

3194 DH Hoogvliet (Rotterdam)

 

 

The Netherlands

 

 

Fax: + 31-10-431-4649

 

 

 

If to Netherlands Agent,

 

 

Netherlands Security Trustee

 

GE LEVERAGED LOANS LIMITED

or GE Netherlands:

 

GE Commercial Finance

 

 

Corporate Financial Services

 

 

30 Berkeley Square

 

 

London

 

 

WIJ 6EW

 

 

United Kingdom

 

 

ATTN: Hugh Fitzpatrick

 

 

Fax: + 44-20-7302-6809

 

 

 

If to a Lender or L/C Issuer:

 

To the address set forth on the signature
page hereto or in the applicable Assignment
Agreement

 

9.4.                              Failure or Indulgence Not Waiver; Remedies
Cumulative.  No failure or delay on the part of US Agent, Collateral Agent,
Netherlands Agent, Netherlands Security Trustee or any Lender to exercise, nor
any partial exercise of, any power, right or privilege hereunder or under any
other Loan Documents shall impair such power, right, or privilege or be
construed to be a waiver of any Default or Event of Default.  All rights and
remedies existing hereunder or under any other Loan Document are cumulative to
and not exclusive of any rights or remedies otherwise available.

 

9.5.                              Marshaling; Payments Set Aside.  Neither US
Agent, Collateral Agent, Netherlands Agent, Netherlands Security Trustee, nor
any Lender, as the case may be, shall be under any obligation to marshal any
assets in payment of any or all of the Obligations.  To the extent that US
Borrowers make payment(s) or US Agent or Collateral Agent enforces its Liens or
US Agent, Collateral Agent or any US Lender exercises its right of set-off, and
such payment(s)

 

111

--------------------------------------------------------------------------------


 

or the proceeds of such enforcement or set-off is subsequently invalidated,
declared to be fraudulent or preferential, set aside, or required to be repaid
by anyone, then to the extent of such recovery, the US Obligations or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or set-off had not occurred.  To
the extent that Netherlands Borrowers make payment(s) or Netherlands Agent or
Netherlands Security Trustee enforces its Liens or Netherlands Agent or
Netherlands Security Trustee or any Netherlands Lender exercises its right of
set-off, and such payment(s) or the proceeds of such enforcement or set-off is
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid by anyone, then to the extent of such recovery, the
Netherlands Obligations or part thereof originally intended to be satisfied, and
all Liens, rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
set-off had not occurred.

 

9.6.                              Severability.  The invalidity, illegality, or
unenforceability in any jurisdiction of any provision under the Loan Documents
shall not affect or impair the remaining provisions in the Loan Documents.

 

9.7.                              Lenders’ Obligations Several; Independent
Nature of Lenders’ Rights.  The obligation of each Lender hereunder is several
and not joint and no Lender shall be responsible for the obligation or
commitment of any other Lender hereunder.  In the event that any US Lender at
any time should fail to make a US Revolving Loan as herein provided, the US
Lenders, or any of them, at their sole option, may make the US Revolving Loan
that was to have been made by the US Lender so failing to make such US Revolving
Loan.  In the event that any Netherlands Lender at any time should fail to make
a Netherlands Revolving Loan as herein provided, the Netherlands Lenders, or any
of them, at their sole option, may make the Netherlands Revolving Loan that was
to have been made by the Netherlands Lender so failing to make such Netherlands
Revolving Loan.  Nothing contained in any Loan Document and no action taken by
US Agent, Collateral Agent, Netherlands Agent, Netherlands Security Trustee or
any Lender pursuant hereto or thereto shall be deemed to constitute Lenders to
be a partnership, an association, a joint venture or any other kind of entity. 
The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt.

 

9.8.                              Headings.  Section and subsection headings are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes or be given substantive effect.

 

9.9.                              Applicable Law.  THIS AGREEMENT AND EACH OF
THE OTHER LOAN DOCUMENTS WHICH DOES NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL
BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

9.10.                        Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns except that US Borrowers may not assign their rights or
obligations hereunder without the written consent of all US Lenders

 

112

--------------------------------------------------------------------------------


 

and Netherlands Borrowers may not assign their rights or obligations hereunder
without the written consent of all Netherlands Lenders.

 

9.11.                        No Fiduciary Relationship; Limited Liability.  No
provision in the Loan Documents and no course of dealing between the parties
shall be deemed to create any fiduciary duty owing to any Credit Party by
Agents, Collateral Agent, Netherlands Security Trustee or any Lender.  Each
Credit Party agrees that neither US Agent, Collateral Agent, Netherlands Agent,
Netherlands Security Trustee nor any Lender shall have liability to any Credit
Party (whether sounding in tort, contract or otherwise) for losses suffered by
any Credit Party in connection with, arising out of, or in any way related to
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless and to the extent that it is determined that such losses resulted from
the gross negligence or willful misconduct of the party from which recovery is
sought as determined by a final non-appealable order by a court of competent
jurisdiction.  Neither US Agent, Collateral Agent, Netherlands Agent,
Netherlands Security Trustee nor any Lender shall have any liability with
respect to, and each Borrower hereby waives, releases and agrees not to sue for,
any special, indirect or consequential damages suffered by any Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

 

9.12.                        Construction.  US Agent, Collateral Agent,
Netherlands Agent, Netherlands Security Trustee, each Lender, Borrowers and each
other Credit Party acknowledge that each of them has had the benefit of legal
counsel of its own choice and has been afforded an opportunity to review the
Loan Documents with its legal counsel and that the Loan Documents shall be
construed as if jointly drafted by US Agent, Netherlands Agent, Collateral
Agent, Netherlands Security Trustee, each Lender, Borrowers and each other
Credit Party.

 

9.13.                        Confidentiality.  Agents, Collateral Agent,
Netherlands Security Trustee and each Lender agree to exercise their best
efforts to keep confidential any non-public information delivered pursuant to
the Loan Documents and identified as such by Borrowers and not to disclose such
information to Persons other than to potential assignees or participants or to
Persons employed by or engaged by an Agent, Collateral Agent, Netherlands
Security Trustee a Lender or a Lender’s assignees or participants including
attorneys, auditors, professional consultants, rating agencies, insurance
industry associations and portfolio management services, all of whom shall be
notified of the confidential nature of such information.  The confidentiality
provisions contained in this Section 9.13 shall not apply to disclosures
(i) required to be made by any Agent, Collateral Agent, Netherlands Security
Trustee or any Lender to any regulatory or governmental agency or pursuant to
legal process or (ii) consisting of general portfolio information that does not
identify Borrowers.  The obligations of Agents, Collateral Agent, Netherlands
Security Trustee and Lenders under this Section 9.13 shall supersede and replace
the obligations of Agents, Collateral Agent, Netherlands Security Trustee and
Lenders under any confidentiality agreement in respect of this financing
executed and delivered by Agents, Collateral Agent, Netherlands Security Trustee
or any Lender prior to the date hereof.

 

9.14.                        CONSENT TO JURISDICTION.  BORROWERS AND CREDIT
PARTIES HEREBY CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN NEW YORK COUNTY, STATE OF NEW YORK AND ANY COURT LOCATED IN THE
NETHERLANDS (IN EACH CASE AS SELECTED BY US AGENT,

 

113

--------------------------------------------------------------------------------


 

NETHERLANDS AGENT, NETHERLANDS SECURITY TRUSTEE OR COLLATERAL AGENT) AND
IRREVOCABLY AGREE THAT, SUBJECT TO US AGENT’S, NETHERLANDS AGENT’S, NETHERLANDS
SECURITY TRUSTEE’S AND/OR COLLATERAL AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS (AND SUCH ACTIONS OR PROCEEDINGS MAY
BE COMMENCED AND CONCURRENTLY MAINTAINED IN NEW YORK AND THE NETHERLANDS AS TO
SOME OR ALL OF THE CREDIT PARTIES).  BORROWERS AND CREDIT PARTIES EXPRESSLY
SUBMIT AND CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY
DEFENSE OF FORUM NON CONVENIENS.  BORROWERS AND CREDIT PARTIES HEREBY WAIVE
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON BORROWERS AND CREDIT PARTIES BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER REPRESENTATIVE, AT THE
ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED; PROVIDED THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE US AGENT, NETHERLANDS
AGENT, NETHERLANDS SECURITY TRUSTEE OR COLLATERAL AGENT FROM BRINGING SUIT OR
OTHER LEGAL ACTIONS IN ANY JURISDICTION OR TO REALIZE ON COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF THE US AGENT, NETHERLANDS AGENT, NETHERLANDS SECURITY TRUSTEE,
COLLATERAL AGENT OR US AGENT.

 

9.15.                        WAIVER OF JURY TRIAL.  BORROWERS, CREDIT PARTIES,
AGENTS, COLLATERAL AGENT, NETHERLANDS SECURITY TRUSTEE AND EACH LENDER HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
BORROWERS, CREDIT PARTIES, AGENTS, COLLATERAL AGENT, NETHERLANDS SECURITY
TRUSTEE AND EACH LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  BORROWERS,
CREDIT PARTIES, AGENTS, COLLATERAL AGENT, NETHERLANDS SECURITY TRUSTEE AND EACH
LENDER WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS
JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS.

 

9.16.                        Survival of Warranties and Certain Agreements.  All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement, the making of the Loans, issuances of
Letters of Credit and the execution and delivery of the Notes.  Notwithstanding
anything in this Agreement or implied by law to the contrary, the agreements of
Borrowers set forth in Sections 1.4(h), 1.14, 1.15, 2.5 and 9.1 shall survive
the repayment of the Obligations and the termination of this Agreement.

 

114

--------------------------------------------------------------------------------


 

9.17.                        Entire Agreement.  This Agreement, the Notes and
the other Loan Documents embody the entire agreement among the parties hereto
and supersede all prior commitments, agreements, representations, and
understandings, whether oral or written, relating to the subject matter hereof,
and may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  All Exhibits,
Schedules and Annexes referred to herein are incorporated in this Agreement by
reference and constitute a part of this Agreement.

 

9.18.                        Counterparts; Effectiveness.  This Agreement and
any amendments, waivers, consents or supplements may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one in the same instrument. 
This Agreement shall become effective upon the execution and delivery of a
counterpart hereof by each of the parties hereto.  Photocopies of originally
executed originals of this Agreement shall be deemed to be originals of this
Agreement, and faxed copies of signatures to this Agreement shall be deemed to
be original signatures to this Agreement.

 

9.19.                        Replacement of Lenders.

 

(a)                                  Within fifteen (15) days after receipt by
any Borrower Representative of written notice and demand from any Lender for
payment pursuant to Section 1.14 or 1.15 or, as provided in this Section
9.19(a), in the case of certain refusals by any Lender to consent to certain
proposed amendments, modifications, terminations or waivers with respect to this
Agreement that have been approved by Requisite Lenders, Requisite US Lenders,
Requisite Netherlands Lenders, Supermajority Lenders, Supermajority US Lenders,
Supermajority Netherlands Lenders or all affected Lenders, as applicable (any
such Lender demanding such payment or refusing to so consent being referred to
herein as an “Affected Lender”), Borrowers may, at their option, notify the
Applicable Agent and such Affected Lender of its intention to do one of the
following:

 

(i)                                     The applicable Borrowers may obtain, at
such Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such
Affected Lender, which Replacement Lender shall be reasonably satisfactory to
the Applicable Agent.  In the event the applicable Borrowers obtain a
Replacement Lender that will purchase all outstanding Obligations owed to such
Affected Lender and assume its Commitments hereunder within ninety (90) days
following notice of such Borrowers’ intention to do so, the Affected Lender
shall sell and assign all of its rights and delegate all of its obligations
under this Agreement to such Replacement Lender in accordance with the
provisions of Section 8.1, provided, that such Borrowers have reimbursed such
Affected Lender for any administrative fee payable pursuant to Section 8.1 and,
in any case where such replacement occurs as the result of a demand for payment
pursuant to Section 1.14 or 1.15, paid all amounts required to be paid to such
Affected Lender pursuant to Section 1.14 or 1.15 through the date of such sale
and assignment; or

 

(ii)                                  The applicable Borrowers may, with the
Applicable Agent’s consent, prepay in full all outstanding Obligations owed to
such Affected Lender by such Borrowers and terminate such Affected Lender’s Pro
Rata Share of the applicable Commitments, in which case the Commitments will be
reduced by the amount of such Pro Rata Share.  Such

 

115

--------------------------------------------------------------------------------


 

Borrowers shall, within ninety (90) days following notice of their intention to
do so, prepay in full all outstanding Obligations owed to such Affected Lender
(including, in any case where such prepayment occurs as the result of a demand
for payment for increased costs, such Affected Lender’s increased costs for
which it is entitled to reimbursement under this Agreement through the date of
such prepayment), and terminate such Affected Lender’s obligations under the
Commitment.

 

(iii)                               In the case of a Non-Funding Lender pursuant
to Section 8.5(d), at the Applicable Borrower Representative’s request, the
Applicable Agent or a Person acceptable to such Agent shall have the right with
such Agent’s consent and in such Agent’s sole discretion (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at such Agent’s request, sell and assign to such Agent or
such Person, all of the Loans and Commitments of that Non-Funding Lender for an
amount equal to the principal balance of all Loans held by such Non-Funding
Lender and all accrued interest and Fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.  A Lender that is a Netherlands Lender and a US Lender
shall be deemed to be separate Lenders for the purposes of this paragraph (a).

 

(b)                                 If, in connection with any proposed
amendment, modification, waiver or termination pursuant to Section 9.2 (a
“Proposed Change”):

 

(i)                                     requiring the consent of all affected
Lenders, all US Lenders or all Netherlands Lenders, the consent of Requisite
Lenders, Requisite US Lenders or Requisite Netherlands Lenders, as the case may
be, is obtained, but the consent of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in this
clause (i) and in clause (ii) below being referred to as a “Non-Consenting
Lender”),

 

(ii)                                  requiring the consent of Supermajority
Lenders, Supermajority US Lenders or the Supermajority Netherlands Lenders, as
applicable, the consent of Requisite Lenders, Requisite US Lenders or Requisite
Netherlands Lenders, as the case may be, is obtained, but the consent of
Supermajority Lenders, Supermajority US Lenders or the Supermajority Netherlands
Lenders, as applicable, is not obtained,

 

then, so long as the Applicable Agent is not a Non-Consenting Lender, at the
Applicable Borrower Representative’s request the Applicable Agent, or a Person
reasonably acceptable to Applicable Agent, shall have the right with Applicable
Agent’s consent and in Applicable Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon such Agent’s request, sell
and assign to such Agent or such Person, all (except as provided in the
immediately succeeding sentence) of the Loans and Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.  If the Non-Consenting
Lenders holds both Netherlands Revolving Loans and US Revolving Loans and (x)
clause (b)(i) above applies, and the consent of all Lenders is required or
clause (b)(ii) above applies and the consent of Supermajority Lenders is
required, then all Loans and Commitments of such Non-Consenting Lender must be
sold and assigned, (y) clause (b)(i) above applies and the consent of all US

 

116

--------------------------------------------------------------------------------


 

Lenders is required or clause (b)(ii) above applies and the consent of
Supermajority US Lenders is required, then only the US Revolving Loans and US
Commitments of such Non-Consenting Lender must be sold and assigned, and (z)
clause (b)(i) above applies and the consent of all Netherlands Lenders is
required or clause (b)(ii) applies and the consent of Supermajority Netherlands
Lenders is required, then only the Netherlands Revolving Loans and Netherlands
Commitments of such Non-Consenting Lender must be sold and assigned.

 

9.20.                        Delivery of Termination Statements and Mortgage
Releases.

 

(a)                                  Except as otherwise prohibited by any
Senior Note Document, upon payment in full in cash and performance of all of the
US Obligations (other than Contingent Indemnification Obligations), termination
of the US Commitments, the termination of all US Letters of Credit (or the
provision of cash collateral or back-to-back letters of credit therefore) to the
extent both permitted and required by this Agreement and a release of all claims
against US Agent, Collateral Agent and US Lenders, and so long as no suits,
actions proceedings, or claims are pending or threatened against any US
Indemnitee asserting any damages, losses or liabilities that are indemnified
liabilities hereunder (the “US Termination Date”), US Agent and/or Collateral
Agent shall deliver to Applicable Borrower Representative termination
statements, mortgage releases and other documents necessary or appropriate to
evidence the termination of the Liens securing payment of the US Obligations.

 

(b)                                 Except as otherwise prohibited by any Senior
Note Document, upon payment in full in cash and performance of all of the
Netherlands Obligations (other than Contingent Indemnification Obligations),
termination of the Netherlands Commitments, the termination of all Netherlands
Letters of Credit (or the provision of cash collateral or back-to-back letters
of credit therefore) to the extent both permitted and required by this Agreement
and a release of all claims against Netherlands Agent, Netherlands Security
Trustee and Netherlands Lenders, and so long as no suits, actions proceedings,
or claims are pending or threatened against any Netherlands Indemnitee asserting
any damages, losses or liabilities that are indemnified liabilities hereunder
(the “Netherlands Termination Date”), Netherlands Agent and/or Netherlands
Security Trustee shall deliver to Applicable Borrower Representative termination
statements, mortgage releases and other documents necessary or appropriate to
evidence the termination of the Liens securing payment of the Netherlands
Obligations.

 

(c)                                  In addition, in connection with any
transaction permitted under Sections 3.7 or 3.17, the US Agent, Netherlands
Agent, Collateral Agent or Netherlands Security Trustee, as applicable, shall
promptly release its Liens on all assets sold, conveyed, leased, subleased,
transferred or otherwise disposed of in accordance with such sections and, if
such Asset Disposition permitted under Section 3.7 consists of the sale of all
of the Stock or other equity interests in a Credit Party, the US Agent,
Netherlands Agent, Collateral Agent or Netherlands Security Trustee, as
applicable, shall promptly release such Credit Party from its obligations
hereunder and under any Guaranty.

 

9.21.                        Mandatory Costs.

 

(a)                                  The Mandatory Costs are an addition to the
interest rate to compensate Netherlands Lenders for the cost of compliance with
(a) the requirements of the Bank of England

 

117

--------------------------------------------------------------------------------


 

and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

(b)                                 On the first day of each LIBOR Period (or as
soon as possible thereafter) the Netherlands Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Netherlands
Lender, in accordance with the paragraphs set out below.  The Mandatory Costs
will be calculated by the Netherlands Agent as a weighted average of the
Netherlands Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Netherlands Lender in the relevant LIBOR Loan)
and will be expressed as a percentage rate per annum.

 

(c)                                  The Additional Cost Rate for any
Netherlands Lender lending from a Facility Office in a state participating in
the European Union in accordance with EMU legislation (being legislative
measures of the European Council for the introduction of, changeover to or
operation of the Euro) will be the percentage notified by that Netherlands
Lender to the Netherlands Agent.  This percentage will be certified by that
Netherlands Lender in its notice to the Netherlands Agent to be its reasonable
determination of the cost (expressed as a percentage of that Netherlands
Lender’s participation in all LIBOR Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of LIBOR Loans made from that Facility Office.

 

(d)                                 The Additional Cost Rate for any Netherlands
Lender lending from a Facility Office in the United Kingdom will be calculated
by the Netherlands Agent as follows:

 

(i)                                     in relation to a sterling LIBOR Loan:

 

[g23321kg09image002.gif]

per cent. per annum

 

(ii)                                  in relation to a LIBOR Loan in any
currency other than sterling:

 

[g23321kg09image004.gif]

per cent. per annum.

 

Where:

 

A                                    is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which that Netherlands
Lender is from time to time required to maintain as an interest free cash ratio
deposit with the Bank of England to comply with cash ratio requirements.

 

B                                      is the percentage rate of interest
(excluding the Applicable Margin and the Mandatory Costs and, if applicable, the
additional margin added to such rate of interest pursuant to Section 1.3(d))
payable for the relevant LIBOR Period on the LIBOR Loan.

 

118

--------------------------------------------------------------------------------


 

 

C                                      is the percentage (if any) of Eligible
Liabilities which that Netherlands Lender is required from time to time to
maintain as interest bearing Special Deposits with the Bank of England.

 

D                                     is the percentage rate per annum payable
by the Bank of England to the Netherlands Agent on interest bearing Special
Deposits.

 

E                                       is designed to compensate Netherlands
Lenders for amounts payable under the Fees Rules and is calculated by the
Netherlands Agent as being the average of the most recent rates of charge
supplied by the Reference Banks to the Netherlands Agent pursuant to
paragraph (g) below and expressed in pounds per £1,000,000.

 

(e)                                  For the purposes of this Section 9.21:

 

(i)                                     “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(ii)                                  “Facility Office” means the office or
offices notified by a Netherlands Lender to the Netherlands Agent in writing on
or before the date it becomes a Netherlands Lender (or, following that date, by
not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement;

 

(iii)                               “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(iv)                              “Fee Tariffs” means the fee tariffs specified
in the Fees Rules under the activity group A.1 Deposit acceptors (ignoring any
minimum fee or zero rated fee required pursuant to the Fees Rules but taking
into account any applicable discount rate);

 

(v)                                 “Mandatory Costs” means the percentage rate
per annum calculated by the Netherlands Agent in accordance with this
Section 9.21 (Mandatory Cost formula).

 

(vi)                              “Reference Banks” mean, the principal London
offices of Barclays Bank plc, Citibank, N.A. or Royal Bank of Scotland plc or
such other banks of equivalent credit standing as may be appointed by the
Netherlands Agent;

 

119

--------------------------------------------------------------------------------


 

(vii)                           “Tariff Base” has the meaning given to it in,
and will be calculated in accordance with, the Fees Rules.

 

(f)                                    In application of the above formulae, A,
B, C and D will be included in the formulae as percentages (i.e. 5 per cent.
will be included in the formula as 5 and not as 0.05).  A negative result
obtained by subtracting D from B shall be taken as zero.  The resulting figures
shall be rounded to four decimal places.

 

(g)                                 If requested by the Netherlands Agent, each
Reference Bank shall, as soon as practicable after publication by the Financial
Services Authority, supply to the Netherlands Agent the rate of charge payable
by that Reference Bank to the Financial Services Authority pursuant to the Fees
Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by that Reference Bank as being the
average of the Fee Tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1,000,000 of the Tariff Base of that
Reference Bank.

 

(h)                                 Each Netherlands Lender shall supply any
information required by the Netherlands Agent for the purpose of calculating its
Additional Cost Rate.  In particular, but without limitation, each Netherlands
Lender shall supply the following information on or prior to the date on which
it becomes a Netherlands Lender:

 

(i)                                     the jurisdiction of its Facility Office;
and

 

(ii)                                  any other information that the Netherlands
Agent may reasonably require for such purpose.

 

Each Netherlands Lender shall promptly notify the Netherlands Agent of any
change to the information provided by it pursuant to this paragraph.

 

(i)                                     The percentages of each Netherlands
Lender for the purpose of A and C above and the rates of charge of each
Reference Bank for the purpose of E above shall be determined by the Netherlands
Agent based upon the information supplied to it pursuant to paragraphs (g) and
(h) above and on the assumption that, unless a Netherlands Lender notifies the
Netherlands Agent to the contrary, each Netherlands Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 

(j)                                     The Netherlands Agent shall have no
liability to any person if such determination results in an Additional Cost Rate
which over or under compensates any Netherlands Lender and shall be entitled to
assume that the information provided by any Netherlands Lender or Reference Bank
pursuant to paragraphs (c), (g) and (h) above is true and correct in all
respects.

 

(k)                                  The Netherlands Agent shall distribute the
additional amounts received as a result of the Mandatory Costs to the
Netherlands Lenders on the basis of the Additional Cost Rate for each
Netherlands Lender based on the information provided by each Netherlands Lender
and each Reference Bank pursuant to paragraphs (c), (g) and (h) above.

 

120

--------------------------------------------------------------------------------


 

(l)                                     Any determination by the Netherlands
Agent pursuant to this Section 9.21 in relation to a formula, the Mandatory
Costs, an Additional Cost Rate or any amount payable to a Netherlands Lender
shall, in the absence of manifest error, be conclusive and binding on all
parties.

 

(m)                               The Netherlands Agent may from time to time
determine and notify to all parties any amendments which are required to be made
to this Section 9.21 in order to comply with any change in law, regulation or
any requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties.

 

9.22.                        Subordination of Intercompany Debt.

 

(a)                                  Each Credit Party hereby agrees that any
intercompany Indebtedness or other intercompany payables or receivables, or
intercompany advances directly or indirectly made by or owed to such Credit
Party by any Subsidiary of RPP USA (collectively, “Intercompany Debt”), of
whatever nature at any time outstanding shall be subordinate and subject in
right of payment to the prior payment in full in cash of the Obligations.  Each
Credit Party hereby agrees that it will not, while any Event of Default is
continuing, make any payment, including by offset, on any Intercompany Debt to
any Person that is not a Credit Party until the Termination Date.  Further each
Credit Party hereby agrees that upon maturity of any Obligations, whether at
stated maturity, by acceleration or otherwise, no payment, including by offset,
shall be made on any Intercompany Debt, and all such Obligations shall first be
paid in cash, before any payment (whether in cash, property, securities or
otherwise) is made on account of the Intercompany Debt.

 

(b)                                 Upon any payment or distribution of any
assets of any Credit Party of any kind or character, whether in cash, property
or securities by set-off, recoupment or otherwise, to creditors in any
liquidation or other winding-up of such Credit Party or in the event of any
Proceeding, Agents and Lenders shall first be entitled to receive payment in
full in cash, in accordance with the terms of the Obligations and of this
Agreement of all amounts payable under or in respect of such Obligations, before
any payment or distribution is made on, or in respect of, any Intercompany Debt,
in any such Proceeding, any distribution or payment, to which any Agent or any
Lender would be entitled except for the provisions hereof shall be paid by such
Credit Party, or by any receiver, trustee in bankruptcy, liquidating trustee,
agent or other person making such payment or distribution directly to Applicable
Agent (for the benefit of Applicable Agent and the Applicable Lenders) to the
extent necessary to pay all such Obligations in full in cash, after giving
effect to any concurrent payment or distribution to Applicable Agent and
Applicable Lenders (or to Applicable Agent for the benefit of Applicable Agent
and Applicable Lenders).

 

9.23.                        Professional Market Party.  Each Netherlands Lender
represents and warrants to the Netherlands Borrower, the Netherlands Agent and
each other Netherlands Lender that on the date of this Agreement, such
Netherlands Lender is a Professional Market Party.  Each Netherlands Borrower
represents and warrants to the Netherlands Lenders and the Netherlands Agent
that on or prior to the date of this Agreement it has verified the status of
each Netherlands

 

121

--------------------------------------------------------------------------------


 

Lender under the Exemption Regulation on such date and that each such
Netherlands Lender is a Professional Market Party.

 

SECTION 10.
US CROSS-GUARANTY

 

10.1.                        US Cross-Guaranty.  Each US Borrower hereby agrees
that such US Borrower is jointly and severally liable for, and hereby absolutely
and unconditionally guarantees to US Agent and US Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all US Obligations owed or
hereafter owing to US Agent and US Lenders by each other US Borrower.  Each US
Borrower agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and performance and not of collection, that its obligations under
this Section 10 shall not be discharged until payment and performance, in full,
of the US Obligations has occurred, and that its obligations under this
Section 10 shall be absolute and unconditional, irrespective of, and unaffected
by,

 

(a)                                  the genuineness, validity, regularity,
enforceability or any future amendment of, or change in, this Agreement, any
other Loan Document or any other agreement, document or instrument to which any
US Borrower is or may become a party;

 

(b)                                 the absence of any action to enforce this
Agreement (including this Section 10) or any other Loan Document or the waiver
or consent by US Agent, Collateral Agent or US Lender or US Lenders with respect
to any of the provisions thereof;

 

(c)                                  the existence, value or condition of, or
failure to perfect its Lien against, any security for the Obligations or any
action, or the absence of any action, by US Agent, Collateral Agent or US Lender
or US Lenders in respect thereof (including the release of any such security);

 

(d)                                 the insolvency of any Credit Party; or

 

(e)                                  any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor.

 

Each US Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the US Obligations guaranteed hereunder.

 

10.2.                        Waivers by US Borrowers.  Each US Borrower
expressly waives all rights it may have now or in the future under any statute,
or at common law, or at law or in equity, or otherwise, to compel US Agent,
Collateral Agent or US Lenders to marshal assets or to proceed in respect of the
US Obligations guaranteed hereunder against any other US Credit Party, any other
party or against any security for the payment and performance of the US
Obligations guaranteed hereunder before proceeding against, or as a condition to
proceeding against, such US Borrower.  It is agreed among each US Borrower, US
Agent, Collateral Agent and US Lenders that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for the provisions of this Section 10 and such waivers,
US Agent, Collateral Agent and US Lenders would decline to enter into this
Agreement.

 

122

--------------------------------------------------------------------------------


 

10.3.                        Benefit of Guaranty.  Each US Borrower agrees that
the provisions of this Section 10 are for the benefit of US Agent, Collateral
Agent and US Lenders and their respective successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between any other US
Borrower and US Agent, Collateral Agent or US Lenders, the obligations of such
other US Borrower under the Loan Documents.

 

10.4.                        Postponement of Subrogation, Etc.  Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, and
except as set forth in Section 10.7, each US Borrower hereby waives until the US
Termination Date all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and any and all defenses
available to a surety, guarantor or accommodation co-obligor.  Each US Borrower
acknowledges and agrees that this waiver is intended to benefit US Agent and US
Lenders and shall not limit or otherwise affect such US Borrower’s liability
hereunder or the enforceability of this Section 10, and that US Agent, US
Lenders and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 10.4.

 

10.5.                        Election of Remedies.  If US Agent, Collateral
Agent or any US Lender may, under applicable law, proceed to realize its
benefits under any of the Loan Documents giving US Agent, Collateral Agent or
such US Lender a Lien upon any US Collateral, whether owned by any US Borrower
or by any other Person, either by judicial foreclosure or by non-judicial sale
or enforcement, US Agent, Collateral Agent or any US Lender may, at its sole
option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 10.  If, in the
exercise of any of its rights and remedies, US Agent, Collateral Agent or any US
Lender shall forfeit any of its rights or remedies, including its right to enter
a deficiency judgment against any US Borrower or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each US Borrower hereby consents to such action by US Agent, Collateral Agent or
such US Lender and waives any claim based upon such action, even if such action
by US Agent or such US Lender shall result in a full or partial loss of any
rights of subrogation that each US Borrower might otherwise have had but for
such action by US Agent, Collateral Agent or such US Lender.  Any election of
remedies that results in the denial or impairment of the right of US Agent or
any US Lender to seek a deficiency judgment against any US Borrower shall not
impair any other US Borrower’s obligation to pay the full amount of the US
Obligations.  In the event US Agent, Collateral Agent or any US Lender shall bid
at any foreclosure or trustee’s sale or at any private sale permitted by law or
the Loan Documents, US Agent, Collateral Agent or such US Lender may bid all or
less than the amount of the US Obligations guaranteed hereunder and the amount
of such bid need not be paid by US Agent, Collateral Agent or such US Lender but
shall be credited against the US Obligations guaranteed hereunder.  The amount
of the successful bid at any such sale, whether US Agent, Collateral Agent, any
US Lender or any other party is the successful bidder, shall be conclusively
deemed to be the fair market value of the US Collateral and the difference
between such bid amount and the remaining balance of the US Obligations shall be
conclusively deemed to be the amount of the US Obligations guaranteed under this
Section 10, notwithstanding that any present or future law or court decision or
ruling may have the effect of reducing the amount of any deficiency claim to
which US Agent, Collateral Agent or any US Lender might otherwise be entitled
but for such bidding at any such sale.

 

123

--------------------------------------------------------------------------------


 

10.6.                        Limitation.  Notwithstanding any provision herein
contained to the contrary, each US Borrower’s liability under this Section 10
(which liability is in any event in addition to amounts for which such US
Borrower is primarily liable under Section 1) shall be limited to an amount not
to exceed as of any date of determination the greater of:

 

(a)                                  the net amount of all US Revolving Loans
advanced to any other US Borrower under this Agreement and then re-loaned or
otherwise transferred to, or for the benefit of, such US Borrower; and

 

(b)                                 the amount that could be claimed by US Agent
and US Lenders from such US Borrower under this Section 10 without rendering
such claim voidable or avoidable under Section 548 of Chapter 11 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law after taking
into account, among other things, such US Borrower’s right of contribution and
indemnification from each other US Borrower under Section 10.7.

 

10.7.                        Contribution with Respect to US Guaranty
Obligations.

 

(a)                                  To the extent that any US Borrower shall
make a payment under this Section 10 of all or any of the US Obligations (other
than Loans made to that US Borrower for which it is primarily liable) (a “US
Guarantor Payment”) that, taking into account all other US Guarantor Payments
then previously or concurrently made by any other US Borrower, exceeds the
amount that such US Borrower would otherwise have paid if each US Borrower had
paid the aggregate US Obligations satisfied by such US Guarantor Payment in the
same proportion that such US Borrower’s “US Allocable Amount” (as defined below)
(as determined immediately prior to such US Guarantor Payment) bore to the
aggregate US Allocable Amounts of each of the US Borrowers as determined
immediately prior to the making of such US Guarantor Payment, then, following
payment in full in cash of the US Obligations and termination of the US
Commitments and US Letters of Credit, such US Borrower shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other US Borrower for the amount of such excess, pro rata based upon their
respective US Allocable Amounts in effect immediately prior to such US Guarantor
Payment.

 

(b)                                 As of any date of determination, the “US
Allocable Amount” of any US Borrower shall be equal to the maximum amount of the
claim that could then be recovered from such US Borrower under this Section 10
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law.

 

(c)                                  This Section 10.7 is intended only to
define the relative rights of US Borrowers and nothing set forth in this
Section 10.7 is intended to or shall impair the obligations of US Borrowers,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Agreement, including
Section 10.1.  Nothing contained in this Section 10.7 shall limit the liability
of any US Borrower to pay the Loans made directly or indirectly to that US
Borrower and accrued interest, Fees and expenses with respect thereto for which
such US Borrower shall be primarily liable.

 

124

--------------------------------------------------------------------------------


 

(d)                                 The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the US Borrower to which such contribution and indemnification is owing.

 

(e)                                  The rights of the indemnifying US Borrowers
against other US Credit Parties under this Section 10.7 shall be exercisable
upon the full payment in cash of the US Obligations and the termination of the
US Commitments and US Letters of Credit.

 

10.8.                        Liability Cumulative.  The liability of US
Borrowers under this Section 10 is in addition to and shall be cumulative with
all liabilities of each US Borrower to US Agent, Collateral Agent and US Lenders
under this Agreement and the other Loan Documents to which such US Borrower is a
party or in respect of any US Obligations or obligation of the other US
Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

SECTION 11.
NETHERLANDS CROSS-GUARANTY

 

11.1.                        Netherlands Cross-Guaranty.  Each of the
Netherlands Borrowers hereby agrees that such Netherlands Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Netherlands Agent and Netherlands Lenders and their respective successors and
assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Netherlands Obligations owed
or hereafter owing to Netherlands Agent and Netherlands Lenders by each other
Netherlands Borrower.  Each Netherlands Borrower agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Section 11 shall not be
discharged until payment and performance, in full, of the Netherlands
Obligations has occurred, and that its obligations under this Section 11 shall
be absolute and unconditional, irrespective of, and unaffected by,

 

(a)                                  the genuineness, validity, regularity,
enforceability or any future amendment of, or change in, this Agreement, any
other Loan Document or any other agreement, document or instrument to which any
Netherlands Borrower is or may become a party;

 

(b)                                 the absence of any action to enforce this
Agreement (including this Section 11) or any other Loan Document or the waiver
or consent by Netherlands Agent, Netherlands Security Trustee or any Netherlands
Lender with respect to any of the provisions thereof;

 

(c)                                  the existence, value or condition of, or
failure to perfect its Lien against, any security for the Netherlands
Obligations or any action, or the absence of any action, by Netherlands Agent,
Netherlands Security Trustee or any Netherlands Lender in respect thereof
(including the release of any such security);

 

(d)                                 the insolvency of any Credit Party; or

 

(e)                                  any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor.

 

125

--------------------------------------------------------------------------------


 

Each Netherlands Borrower shall be regarded, and shall be in the same position,
as principal debtor with respect to the Netherlands Obligations guaranteed
hereunder.

 

11.2.                        Waivers by Netherlands Borrowers.  Each Netherlands
Borrower expressly waives all rights it may have now or in the future under any
statute, or at common law, or at law or in equity, or otherwise, to compel
Netherlands Agent, Netherlands Security Trustee or Netherlands Lenders to
marshal assets or to proceed in respect of the Netherlands Obligations
guaranteed hereunder against any other Netherlands Credit Party, any other party
or against any security for the payment and performance of the Netherlands
Obligations guaranteed hereunder before proceeding against, or as a condition to
proceeding against, such Netherlands Borrower.  It is agreed among each
Netherlands Borrower, Netherlands Agent, Netherlands Security Trustee and
Netherlands Lenders that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and
that, but for the provisions of this Section 11 and such waivers, Netherlands
Agent, Netherlands Security Trustee and Netherlands Lenders would decline to
enter into this Agreement.

 

11.3.                        Benefit of Guaranty.  Each Netherlands Borrower
agrees that the provisions of this Section 11 are for the benefit of Netherlands
Agent, Netherlands Security Trustee and Netherlands Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Netherlands Borrower and Netherlands Agent,
Netherlands Security Trustee or Netherlands Lenders, the obligations of such
other Netherlands Borrower under the Loan Documents.

 

11.4.                        Postponement of Subrogation, Etc.  Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, and
except as set forth in Section 11.7, each Netherlands Borrower hereby waives
until the Netherlands Termination Date all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor.  Each Netherlands Borrower acknowledges and agrees that this waiver
is intended to benefit Netherlands Agent, Netherlands Security Trustee and
Netherlands Lenders and shall not limit or otherwise affect such Netherlands
Borrower’s liability hereunder or the enforceability of this Section 11, and
that Netherlands Agent, Netherlands Security Trustee, Netherlands Lenders and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 11.4.

 

11.5.                        Election of Remedies.  If Netherlands Agent,
Netherlands Security Trustee or any Netherlands Lender may, under applicable
law, proceed to realize its benefits under any of the Loan Documents giving
Netherlands Agent, Netherlands Security Trustee or such Netherlands Lender a
Lien upon any Netherlands Collateral, whether owned by any Netherlands Borrower
or by any other Person, either by judicial foreclosure or by non-judicial sale
or enforcement, Netherlands Agent, Netherlands Security Trustee or any
Netherlands Lender may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Section 11.  If, in the exercise of any of its rights and remedies, Netherlands
Agent, Netherlands Security Trustee or any Netherlands Lender shall forfeit any
of its rights or remedies, including its right to enter a deficiency judgment
against any Netherlands Borrower or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each
Netherlands Borrower hereby consents to such action by Netherlands

 

126

--------------------------------------------------------------------------------


 

Agent, Netherlands Security Trustee or such Netherlands Lender and waives any
claim based upon such action, even if such action by Netherlands Agent,
Netherlands Security Trustee or such Netherlands Lender shall result in a full
or partial loss of any rights of subrogation that each Netherlands Borrower
might otherwise have had but for such action by Netherlands Agent, Netherlands
Security Trustee or such Netherlands Lender.  Any election of remedies that
results in the denial or impairment of the right of Netherlands Agent,
Netherlands Security Trustee or any Netherlands Lender to seek a deficiency
judgment against any Netherlands Borrower shall not impair any other Netherlands
Borrower’s obligation to pay the full amount of the Netherlands Obligations.  In
the event Netherlands Agent, Netherlands Security Trustee or any Netherlands
Lender shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, Netherlands Agent, Netherlands Security
Trustee or such Netherlands Lender may bid all or less than the amount of the
Netherlands Obligations guaranteed hereunder and the amount of such bid need not
be paid by Netherlands Agent, Netherlands Security Trustee or such Netherlands
Lender but shall be credited against the Netherlands Obligations guaranteed
hereunder.  The amount of the successful bid at any such sale, whether
Netherlands Agent, Netherlands Security Trustee, any Netherlands Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Netherlands Collateral and the difference between such
bid amount and the remaining balance of the Netherlands Obligations shall be
conclusively deemed to be the amount of the Netherlands Obligations guaranteed
under this Section 11, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Netherlands Agent, Netherlands Security Trustee or any
Netherlands Lender might otherwise be entitled but for such bidding at any such
sale.

 

11.6.                        Limitations.  (a)  Notwithstanding any provision
herein contained to the contrary, each Netherlands Borrower’s liability under
this Section 11 (which liability is in any event in addition to amounts for
which such Netherlands Borrower is primarily liable under Section 1) shall be
limited to an amount not to exceed as of any date of determination the greater
of:

 

(i)                                     the net amount of all Netherlands
Revolving Loans advanced to any other Netherlands Borrower under this Agreement
and then re-loaned or otherwise transferred to, or for the benefit of, such
Netherlands Borrower; and

 

(ii)                                  the amount that could be claimed by
Netherlands Agent and Netherlands Lenders from such Netherlands Borrower under
this Section 11 without rendering such claim voidable or avoidable under any
Insolvency Law or similar statute or common law after taking into account, among
other things, such Netherlands Borrower’s right of contribution and
indemnification from each other Netherlands Borrower under Section 11.7.

 

(b)                                 Further, notwithstanding any provision
herein contained to the contrary, but without duplication of Section 11.6(a),
(i) each Netherlands Borrower’s liability under this Section 11 shall be further
limited to the extent necessary after taking into account, among other things,
the limitation on liability set forth in Section 11.6(a) and such Netherlands
Borrower’s right of contribution and indemnification from each other Netherlands
Borrower under Section 11.7, so that the enforcement of such liability shall not
cause such Netherlands Borrower’s net assets to become lower than the minimum
capital required under article 2:178 of the Dutch Civil Code, and (ii) the
obligations and liabilities of any Netherlands Borrower

 

127

--------------------------------------------------------------------------------


 

incorporated under the laws of Spain shall not include any obligations or
liability to the extent it would result in its guarantee constituting unlawful
financial assistance within the meaning of Article 81 of Spanish Joint Stock
Companies Law (“Ley 1564/1989 de 22 de diciembre de Sociedades Anonimas”).

 

11.7.                        Contribution with Respect to Netherlands Guaranty
Obligations.

 

(a)                                  To the extent that any Netherlands Borrower
shall make a payment under this Section 11 of all or any of the Netherlands
Obligations (other than Loans made to that Netherlands Borrower for which it is
primarily liable) (a “Netherlands Guarantor Payment”) that, taking into account
all other Netherlands Guarantor Payments then previously or concurrently made by
any other Netherlands Borrower, exceeds the amount that such Netherlands
Borrower would otherwise have paid if each Netherlands Borrower had paid the
aggregate Netherlands Obligations satisfied by such Netherlands Guarantor
Payment in the same proportion that such Netherlands Borrower’s “Netherlands
Allocable Amount” (as defined below) (as determined immediately prior to such
Netherlands Guarantor Payment) bore to the aggregate Netherlands Allocable
Amounts of each of the Netherlands Borrowers as determined immediately prior to
the making of such Netherlands Guarantor Payment, then, following payment in
full in cash of the Netherlands Obligations and termination of the Netherlands
Commitments and Netherlands Letters of Credit, such Netherlands Borrower shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Netherlands Borrower for the amount of such excess,
pro rata based upon their respective Netherlands Allocable Amounts in effect
immediately prior to such Netherlands Guarantor Payment.

 

(b)                                 As of any date of determination, the
“Netherlands Allocable Amount” of any Netherlands Borrower shall be equal to the
maximum amount of the claim that could then be recovered from such Netherlands
Borrower under this Section 11 without rendering such claim voidable or
avoidable under any Insolvency Law or similar statue or common law after taking
into account, among other things, such Netherlands Borrower’s right of
contribution and indemnification from each other Netherlands Borrower under this
Section 11.7.

 

(c)                                  This Section 11.7 is intended only to
define the relative rights of Netherlands Borrowers and nothing set forth in
this Section 11.7 is intended to or shall impair the obligations of Netherlands
Borrowers, jointly and severally, to pay any amounts as and when the same shall
become due and payable in accordance with the terms of this Agreement, including
Section 11.1.  Nothing contained in this Section 11.7 shall limit the liability
of any Netherlands Borrower to pay the Loans made directly or indirectly to that
Netherlands Borrower and accrued interest, Fees and expenses with respect
thereto for which such Netherlands Borrower shall be primarily liable.

 

(d)                                 The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Netherlands Borrower to which such contribution and indemnification is
owing.

 

(e)                                  The rights of the indemnifying Netherlands
Borrowers against other Netherlands Credit Parties under this Section 11.7 shall
be exercisable upon the full payment in

 

128

--------------------------------------------------------------------------------


 

cash of the Netherlands Obligations and the termination of the Netherlands
Commitments and Netherlands Letters of Credit.

 

11.8.                        Liability Cumulative.  The liability of Netherlands
Borrowers under this Section 11 is in addition to and shall be cumulative with
all liabilities of each Netherlands Borrower to Netherlands Agent, Netherlands
Security Trustee and Netherlands Lenders under this Agreement and the other Loan
Documents to which such Netherlands Borrower is a party or in respect of any
Netherlands Obligations or obligation of the other Netherlands Borrower, without
any limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

 

 

[remainder of page intentionally left blank; signature pages follow]

 

129

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

BORROWERS:

 

 

 

 

 

RESOLUTION PERFORMANCE PRODUCTS LLC

 

 

 

 

 

By:

/s/ Marvin O. Schlanger

 

 

Title: Chief Executive Officer

 

 

 

 

 

RESOLUTION EUROPE B.V.

 

 

 

 

 

By:

/s/ Marvin O. Schlanger

 

 

Title: Director

 

 

[Signature Page to RPP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT PARTIES:

 

 

 

 

 

RESOLUTION PERFORMANCE PRODUCTS INC.

 

 

 

 

 

By:

/s/ Marvin O. Schlanger

 

 

Title: Chief Executive Officer

 

 

 

 

 

RPP CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Marvin O. Schlanger

 

 

Title: Chief Executive Officer

 

 

 

 

 

RESOLUTION HOLDINGS B.V.

 

 

 

 

 

By:

/s/ Marvin O. Schlanger

 

 

Title: Director

 

 

 

 

 

RESOLUTION IBERICA PERFORMANCE
PRODUCTS S.A.

 

 

 

 

 

By:

s/ Hendrik de Jong

 

 

Title: Attorney

 

 

 

 

 

RESOLUTION (UK) PERFORMANCE
PRODUCTS LIMITED

 

 

 

 

 

By:

s/ Hendrik de Jong

 

 

Title: Attorney

 

--------------------------------------------------------------------------------


 

 

RESOLUTION DEUTSCHLAND GMBH

 

 

 

 

 

By:

 

s/ Francois Vleugels

 

 

Title:

Managing Director

 

 

 

 

 

RESOLUTION RESEARCH BELGIUM S.A.

 

 

 

By:

 

s/ Hendrik de Jong

 

 

Title:

Attorney

 

 

 

 

 

RESOLUTION RESEARCH NEDERLAND B.V.

 

 

 

 

 

By:

 

/s/ Marvin O. Schlanger

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as US Agent, US L/C Issuer, Collateral Agent and a US Lender

 

 

 

 

 

By:

 

/s/ Kimberly A. Massa

 

 

Title:

Its Duly Authorized Signatory

 

 

 

 

 

GE LEVERAGED LOANS LIMITED,

 

as Netherlands Agent, Netherlands Security Trustee, Netherlands L/C Issuer and a
Netherlands Lender

 

 

 

 

 

By:

 

/s/ Adam Scarrott

 

 

Title:

Its Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

ANNEX A

 

to

 

CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Acceleration of Netherlands Obligations” has the meaning ascribed to it in
Section 6.3.

 

“Acceleration of US Obligations” has the meaning ascribed to it in Section 6.3.

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Changes” means:  (a) changes in accounting principles required by
GAAP and implemented by RPP USA or any of its Subsidiaries; and (b) changes in
accounting principles allowed by Borrowers’ certified public accountants and
implemented by any Borrower.

 

“Accounting Records” all books, ledgers and records of any kind and in any
medium relating to any Netherlands Borrower’s business or financial position and
to all purchases and sales made by such Netherlands Borrower.

 

“Accounts” means all “accounts,” as such term is defined in the Code (or similar
Applicable Law), now owned or hereafter acquired by any Credit Party, including
(a) all accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper or
Instruments), (including any such obligations that may be characterized as an
account or contract right under the Code), (b) all of each Credit Party’s rights
in, to and under all purchase orders or receipts for goods or services, (c) all
of each Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all healthcare insurance receivables, and (f) all
collateral security of any kind, now or hereafter in existence, given by any
Account Debtor or other Person with respect to any of the foregoing.

 

“Acquisition Pro Forma” has the meaning ascribed to it in Section 3.6.

 

--------------------------------------------------------------------------------


 

“Acquisition Projections” has the meaning ascribed to it in Section 3.6.

 

“Acquisition Target” has the meaning ascribed to it in Section 3.6.

 

“Activation Event” has the meaning ascribed to it in Section 2.9.

 

“Advance Period” means 30 days from the end of the month of the invoice date.

 

“Advances” means any US Revolving Credit Advance, Netherlands Revolving Credit
Advance or US Swing Line Advance, as the context may require.

 

“Affected Lender” has the meaning ascribed to it in Section 9.19.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person; provided, however, that for purposes of Section 3.8,
an Affiliate of any Borrower shall include any Person that directly or
indirectly owns more than ten percent (10%) of any class of the capital stock of
Holdings.  For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” shall (i) with respect to any Credit Party, specifically exclude
Agents, Collateral Agent, Netherlands Security Trustee and each Lender and (ii)
with respect to Holdings, Credit Parties, their respective Subsidiaries or
Apollo Group, specifically exclude any Apollo Operating Company or Shell and its
Affiliates.

 

“Agents” means, collectively, the US Agent and the Netherlands Agent.

 

“Aggregate Netherlands Borrowing Base” means as of any date of determination, an
amount equal to (i) the sum of the Netherlands Borrowing Bases of each
Netherlands Borrower; less (ii) any Reserves except to the extent already
deducted therefrom.

 

“Aggregate US Borrowing Base” means as of any date of determination, an amount
equal to (i) the sum of the US Borrowing Bases of each US Borrower; less
(ii) any Reserves except to the extent already deducted therefrom.

 

“Aggregate Borrowing Availability” means, at any given time, the sum of the US
Borrowing Availability and Netherlands Borrowing Availability.

 

“Agreement” means this Credit Agreement (including all schedules, subschedules,
annexes and exhibits hereto), as the same may be amended, supplemented, restated
or otherwise modified from time to time.

 

“Ancillary Texas Buildings” has the meaning ascribed to it in Section 3.20.

 

“Applicable Agent” means (i) with respect to the Netherlands Borrowers,
Netherlands Credit Parties, Netherlands Lenders or Netherlands Revolving Loans,
Netherlands Agent and (ii) with respect to the US Borrowers, US Credit Parties,
US Lenders or US Revolving Loans, US Agent.

 

2

--------------------------------------------------------------------------------


 

“Applicable Borrower Representative” means (i) with respect to the Netherlands
Borrowers, Netherlands Credit Parties, Netherlands Lenders or Netherlands
Revolving Loans, Netherlands Borrower Representative and (ii) with respect to
the US Borrowers, US Credit Parties, US Lenders or US Revolving Loans, US
Borrower Representative.

 

“Applicable EURO LIBOR Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the EURO LIBOR applicable to
the Loans, as determined by reference to Section 1.3(a).

 

“Applicable Law” means, in respect of any provision of law referred to herein,
the law applicable in each relevant jurisdiction to the issue or topic addressed
in such provision of law.

 

“Applicable Lender” means (i) with respect to US Agent, Collateral Agent or any
US Revolving Loan or US Letter of Credit, a US Lender and (ii) with respect
Netherlands Agent, Netherlands Security Trustee or any Netherlands Revolving
Loan or Netherlands Letter of Credit, a Netherlands Lender.

 

“Applicable LIBOR Margin” means the per annum interest rate from time to time in
effect and payable in addition to the LIBOR Rate applicable to the Revolving
Loan, as determined by reference to Section 1.3(a).

 

“Applicable Margins” means collectively the Applicable EURO LIBOR Margin, the
Applicable US Index Margin, the Applicable LIBOR Margin, the Applicable US L/C
Margin, the Applicable Netherlands Base Rate Margin and the Applicable
Netherlands L/C Margin.

 

“Applicable Netherlands Base Rate Margin” means the per annum interest rate from
time to time in effect and payable in addition to the Netherlands Base Rate
applicable to the Revolving Loan, as determined by reference to Section 1.3(a).

 

“Applicable Netherlands L/C Margin” means the per annum interest rate margin
from time to time in effect, as determined by reference to Section 1.3(a).

 

“Applicable US L/C Margin” means the per annum interest rate margin from time to
time in effect, as determined by reference to Section 1.3(a).

 

“Applicable US Index Margin” means the per annum interest rate margin from time
to time in effect and payable in addition to the US Index Rate applicable to the
US Revolving Loan, as determined by reference to Section 1.3(a).

 

“Apollo Group” means Apollo Management IV, L.P., a Delaware limited partnership
and its Affiliates and Apollo Management V, L.P., a Delaware limited partnership
and its Affiliates.

 

“Apollo Management Agreement” means the management consulting agreement dated as
of November 14, 2000, between members of the Apollo Group and RPP USA, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

 

3

--------------------------------------------------------------------------------


 

“Apollo Operating Company” means a Person engaged in the business of producing
goods or providing services that but for clause (ii) of the proviso in the
definition of Affiliate would be an Affiliate of Apollo Group.

 

“Approved Territory” means a Primary Approved Territory or a Secondary Approved
Territory.

 

“Asset Disposition” means the disposition whether by sale, lease, sublease,
license, sublicense, option, transfer, loss, damage, destruction, casualty,
condemnation or otherwise of any of the following:  (a) any of the Stock or
other equity or ownership interest of any of Borrowers’ Subsidiaries or (b) any
or all of the assets of Borrowers or any of their Subsidiaries, in each case
other than (1) sales or other dispositions of Inventory in the ordinary course
of business, (2) customary sales, assignments and other dispositions of
delinquent Accounts and payment rights for collection, (3) sales, transfers and
other dispositions of assets from a Credit Party to another Credit Party (other
than any transfer of assets by a Subsidiary of Holdings to Holdings except as
permitted pursuant to Section 3.5), (4) sales and issuances of Stock by a Credit
Party to another Credit Party, (5) sales or other dispositions of cash or Cash
Equivalents to the extent permitted hereunder, (6) leases, subleases, licenses
and sublicenses of assets in the ordinary course of business, and (7) any sale
or disposition of assets to an insurer with respect to any insurance claim (but
for the loss caused by or damage for which such claim was based) or condemnation
proceeding.

 

“Assignment Agreement” has the meaning ascribed to it in Section 8.1(a).

 

“BACS” means the Bankers Automated Clearing System.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. or other applicable bankruptcy, insolvency or similar laws
of any other jurisdiction.

 

“Borrower” and “Borrowers” have the respective meanings ascribed to them in the
preamble to the Agreement.

 

“Borrowing Base Certificate” has the meaning ascribed to it in Section 4.1(d).

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York or in the
Netherlands and in reference to LIBOR Loans or EURO LIBOR Loans shall mean any
such day that is also a LIBOR Business Day.

 

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Section 8.7.

 

“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 8.7.

 

“CAM Exchange Date” shall mean the date on which (a) any event referred to in
Section 6.1(f) or (g) shall occur or (b) an Acceleration of U.S. Obligations or
an Acceleration of Netherlands Obligations shall occur.

 

4

--------------------------------------------------------------------------------


 

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent of
the Specified Obligations owed to such Lender and such Lender’s participation in
the aggregate Letters of Credit immediately prior to the CAM Exchange Date and
(b) the denominator shall be the aggregate Dollar Equivalent of the Specified
Obligations owed to all the Lenders and the aggregate Letters of Credit
immediately prior to such CAM Exchange Date.

 

“Capital Expenditures” has the meaning ascribed to it in Schedule 2 to Exhibit
4.1(k).

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Cash Equivalents” means:  (i) marketable securities (A) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government, the government of The Netherlands, the government of the United
Kingdom or any agency thereof or (B) issued by any agency of the United States
government the obligations of which are backed by the full faith and credit of
the United States, in each case maturing within one (1) year after acquisition
thereof; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after acquisition
thereof and having, at the time of acquisition, a rating of at least A-1 from
S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more than
one year from the date of acquisition and, at the time of acquisition, having a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates
of deposit or bankers’ acceptances issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia, The Netherlands or the United Kingdom
or that is at least (A) ”adequately capitalized” (as defined in the regulations
of its primary Federal banking regulator) and (B) has Tier 1 capital (as defined
in such regulations) of not less than $250,000,000, in each case maturing within
one year after issuance or acceptance thereof; and (v) shares of any money
market mutual or similar funds that (A) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i)
through (iv) above, (B) has net assets of not less than $500,000,000 and (C) has
the highest rating obtainable from either S&P or Moody’s.

 

“Certificate of Exemption” has the meaning ascribed to it in Section 1.15.

 

“Change of Control” means (i) prior to a Qualified Public Offering, any event,
transaction or occurrence as a result of which (a) Permitted Holders shall
directly or indirectly own less than fifty percent (50%) on a fully diluted
basis of the economic and/or voting rights associated with ownership of
Holdings’ Stock having the right to vote for the election of members of its
Board of Directors under ordinary circumstances or (ii) after a Qualified Public
Offering, any event, transaction or occurrence as a result of which (a) any
Person or “group”

 

5

--------------------------------------------------------------------------------


 

(within the meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act
of 1934, as in effect on the Closing Date), other than Permitted Holders, shall
have acquired beneficial ownership of 35% or more on a fully-diluted basis of
the economic and/or voting rights associated with ownership of Holdings’ Stock
having the right to vote for the election of members of its Board of Directors
under ordinary circumstances and Permitted Holders shall directly or indirectly
own less than such Person or “group” on a fully-diluted basis of the economic
and voting rights associated with ownership of Holdings’ Stock having the right
to vote for the election of members of its Board of Directors under ordinary
circumstances, (b) Holdings or Permitted Holders cease to own and control
(directly or indirectly) all of the economic and voting rights associated with
all of the outstanding Stock of RPP USA, or (c) any “Change of Control” as
defined in any Senior Note Document or any Subordinated Debt Agreement shall
occur thereunder.

 

“CHAPS” means the Clearing House Automated Payments System.

 

“CHAPS Fee” means £27.50 per payment or its Equivalent Amount.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including premiums and other amounts owed to the PBGC
at the time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations, (c)
the employees, payroll, income or gross receipts of any Credit Party, (d) any
Credit Party’s ownership or use of any properties or other assets, or (e) any
other aspect of any Credit Party’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code
(or its equivalent under Applicable Law), including electronic chattel paper,
now owned or hereafter acquired by any Credit Party, wherever located.

 

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex C.

 

“Closing Date” means January 24, 2005.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“Collateral” means the property covered by the Security Agreements, the
Mortgages and the other Collateral Documents and any other property, real or
personal, movable

 

6

--------------------------------------------------------------------------------


 

or immovable, tangible or intangible, now existing or hereafter acquired, that
may at any time be or become subject to a security interest or Lien in favor of
US Agent or the Collateral Agent on behalf of itself and US Lenders or Secured
Creditors, in favor of Netherlands Agent on behalf of itself, Netherlands
Security Trustee and Netherlands Lenders, or in favor of Netherlands Security
Trustee, on behalf of itself, Netherlands Agent and Netherlands Lenders, to
secure the US Obligations or the Netherlands Obligations, as the case may be, or
any portion thereof.

 

“Collateral Agent” means GE Capital acting as collateral agent for the Secured
Creditors.

 

“Collateral Audit” has the meaning ascribed to such term in Section 2.3.

 

“Collateral Documents” means the Security Agreements, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement, the Copyright Security Agreement and all similar agreements entered
into guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations or any portion thereof.

 

“Commitments” means, collectively, the Netherlands Commitments and the US
Revolving Loan Commitments, which shall equal the Dollar Equivalent of
$150,000,000 on the Closing Date.

 

“Commitment Termination Date” means each of the US Commitment Termination Date
and the Netherlands Commitment Termination Date.

 

“Compliance and Pricing Certificate” has the meaning ascribed to it in Section
4.1(k).

 

“Consolidated Net Income” has the meaning ascribed to it in Schedule 2 to
Exhibit 4.1(k).

 

“Constructive Distributions” means constructive distributions made in cash or
otherwise (i) to Holdings relating to reimbursements of certain pension costs
and (ii) to Shell relating to reimbursements of certain pension costs in
accordance with the Master Sales Agreement dated July 10, 2000, as amended as of
November 14, 2000, and related ancillary agreements.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person:  (i) with respect to Guaranteed Indebtedness and with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the purpose or intent of the Person incurring such liability, or the
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) under
any Hedge Agreement, (iv) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement, or
(v) pursuant to any agreement to purchase, repurchase or otherwise acquire any
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or

 

7

--------------------------------------------------------------------------------


 

to maintain the solvency, financial condition or any balance sheet item or level
of income of another.  The amount of any Contingent Obligation shall be equal to
the amount of the obligation so guaranteed or otherwise supported or, if not a
fixed and determined amount, the maximum amount so guaranteed.

 

“Contingent Indemnification Obligations” means, as of any date of determination,
Obligations for taxes, expenses, costs, indemnification or damages (excluding
principal of, interest on and fees relating to Indebtedness and excluding Letter
of Credit Obligations) in respect of which no claim or demand for payment has
been made (and, in the case of Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee).

 

“Contractual Obligations” means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including the Related
Transactions Documents.

 

“Control Agreements” means tri-party deposit account, securities account or
commodities account control agreements by and among the applicable Credit Party,
Applicable Agent, Collateral Agent or Netherlands Security Trustee and the
depository bank, securities intermediary or commodities intermediary, and each
in form and substance reasonably satisfactory in all respects to Applicable
Agent and in any event providing to Applicable Agent “control” of such deposit
account, securities account and related financial assets and securities
entitlements or commodities account and related commodities contracts within the
meaning of Articles 8 and 9 of the Code (or similar provisions of its equivalent
under Applicable Law).

 

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

 

“Copyright Security Agreements” means the US Copyright Security Agreements and
the Netherlands Copyright Security Agreements.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or Netherlands Patent Office or European Patent Office or in any similar office
or agency of the United States, any state or territory thereof, or any other
country or any political subdivision thereof; and (b) all reissues, extensions
or renewals thereof.

 

“Credit Facility” shall mean the US Commitments and extensions of credit
thereunder or the Netherlands Commitments and extensions of credit thereunder,
as applicable.

 

“Credit Parties” means the US Credit Parties and the Netherlands Credit Parties.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.3(d).

 

8

--------------------------------------------------------------------------------


 

“Disbursement Account” means, collectively, the US Euro Disbursement Account,
the US Disbursement Account and the Netherlands Disbursement Account.

 

“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Schedules 2.7 through 5.18 in the index to the Agreement.

 

“Documents” means any “document,” as such term is defined in the Code (or its
equivalent under Applicable Law), including electronic documents, now owned or
hereafter acquired by any Credit Party, wherever located.

 

“Dollar Equivalent” means the amount in Dollars for any amount denominated in
Dollars and the Equivalent Amount in Dollars of any amount denominated in any
other currency.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary of a US Borrower that is organized
under the laws of any state of the United States of America.

 

“EBITDA” has the meaning ascribed to it in Schedule 1 to Exhibit 4.1(k).

 

“Eligible Netherlands Accounts” has the meaning ascribed to it in Schedule 1 to
Exhibit 4.1(d)(ii).

 

“Eligible US Accounts” has the meaning ascribed to it in Schedule 1 to Exhibit
4.1(d)(i).

 

“Eligible US Inventory” has the meaning ascribed to it in Schedule 1 to Exhibit
4.1(d)(i).

 

“Eligible US PPE” has the meaning ascribed to it in Schedule 1 to Exhibit
4.1(d)(i).

 

“Environmental Claims” shall mean all accusations, allegations, notices of
violation, liens, claims, demands, suits, or causes of action for any damage,
including, without limitation, personal injury or property damage, arising out
of or related to Environmental Conditions or pursuant to applicable
Environmental Laws.

 

“Environmental Conditions” shall mean the presence of Hazardous Materials in the
environment (including natural resources, soil, surface water, ground water, any
present or potential drinking water supply, subsurface strata or ambient air)
relating to or arising out of the business of the Credit Parties or any of their
Subsidiaries.

 

“Environmental Laws” means all applicable federal, state, provincial, local and
foreign laws, statutes, ordinances, codes, rules, standards, orders-in-council
and regulations, now or hereafter in effect, and any applicable judicial or
administrative interpretation thereof, including any applicable judicial or
administrative order, consent decree, order or judgment, imposing liability or
standards of conduct for or relating to the regulation and protection of human
health, safety, the environment and natural resources (including ambient air,
surface water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation).  Environmental Laws include, without
limitation, the Comprehensive Environmental

 

9

--------------------------------------------------------------------------------


 

Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”); the Hazardous Materials Transportation Authorization Act of 1994 (49
U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.) (“FIFRA”); the Solid Waste Disposal Act (42 U.S.C.
§§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.);
the Food Quality Protection Act of 1996 (7 U.S.C. §§ 136 et seq.);  the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.); the Oil
Pollution Act of 1990 (33 U.S.C. §§ 2701 et seq.); the Clean Air Act (42 U.S.C.
§§ 7401 et seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et
seq.); the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); the
Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.); and any and all
regulations promulgated thereunder and all analogous state, local and foreign
counterparts or equivalents and any transfer of ownership notification or
approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law, including any arising under or related
to any Environmental Laws, Environmental Permits, or in connection with any
Release or threatened Release or presence of a Hazardous Material whether on,
at, in, under, from or about or in the vicinity of any real or personal
property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code (or its
equivalent under Applicable Law), now owned or hereafter acquired by any Credit
Party, wherever located and, in any event, including all such Credit Party’s
machinery and equipment, including processing equipment, conveyors, machine
tools, data processing and computer equipment, including embedded software and
peripheral equipment and all engineering, processing and manufacturing
equipment, office machinery, furniture, materials handling equipment, tools,
attachments, accessories, automotive equipment, trailers, trucks, forklifts,
molds, dies, stamps, motor vehicles, rolling stock and other equipment of every
kind and nature, trade fixtures and fixtures not forming a part of real
property, together with all additions and accessions thereto, replacements
therefor, all parts therefor, all substitutes for any of the foregoing, fuel
therefor, and all manuals, drawings, instructions, warranties and rights with
respect thereto, and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto.

 

“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency, at the rate used by Applicable Agent’s treasury function (as described
on Schedule 1.17(d), as revised from time to time by Applicable Agent) on such
date or, if such date is not a Business Day, on the Business Day immediately

 

10

--------------------------------------------------------------------------------


 

preceding such date of determination, or at such other rate as may have been
agreed in writing between the Applicable Borrower(s) and Applicable Agent.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan (other than an event for which notice is waived under applicable
regulations); (b) the withdrawal of any Credit Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c)  the
filing of a notice of intent to terminate a Title IV Plan or the treatment of a
plan amendment as a termination under Section 4041 of ERISA; (d) the institution
of proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(e) the failure by any Credit Party or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan unless such failure is
cured within 30 days; (f) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (g) the termination of a Multiemployer Plan under Section
4041A of ERISA or the reorganization or insolvency of a Multiemployer Plan under
Section 4241 or 4245 of ERISA; (h) the loss of a Qualified Plan’s qualification
or tax exempt status; or (i) the termination of a Plan described in Section 4064
of ERISA.

 

“ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

 

“Euro” and “€” means the single currency of the Participating Member States of
the European Union.

 

“Euro Equivalent” means, for any Loans outstanding under the Netherlands
Commitment, the amount thereof denominated in Euros and the Equivalent Amount in
Euros of any such Loan denominated in Dollars.

 

“EURO LIBOR” means, for each LIBOR Period, the offered rate for deposits in
Euros in the European interbank market for the relevant interest period which is
determined by the Banking Federation of the European Union, and displayed on the
appropriate page of the Telerate Screen, at or about 11:00 am (Brussels time) on
the relevant quotation date for the delivery of Euros on the first day of the
relevant interest period.

 

“EURO LIBOR Breakage Fee” means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost in connection with the re-employment of
such funds, but excluding any loss of Applicable Margin) that any Lender may
sustain as a result of (i) any default by any Borrower in making any borrowing
of, conversion into or continuation of any EURO LIBOR Loan

 

11

--------------------------------------------------------------------------------


 

following the Applicable Borrower Representative’s delivery to Applicable Agent
of any EURO LIBOR Loan request in respect thereof or (ii) any payment of a EURO
LIBOR Loan on any day that is not the last day of the LIBOR Period applicable
thereto (regardless of the source of such prepayment and whether voluntary, by
acceleration or otherwise). For purposes of calculating amounts payable to a
Lender under Section 1.4(g), each Lender shall be deemed to have actually funded
its relevant EURO LIBOR Loan through the purchase of a deposit bearing interest
at EURO LIBOR in an amount equal to the amount of that EURO LIBOR Loan and
having a maturity and repricing characteristics comparable to the relevant LIBOR
Period; provided, however, that each Lender may fund each of its EURO LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under Section 1.4(g).

 

“EURO LIBOR Loans” means a Loan or any portion thereof bearing interest by
reference to EURO LIBOR.

 

“European Collection Account” means any deposit account maintained at a bank
acceptable to Netherlands Agent in the name of Netherlands Security Trustee,
into which any Netherlands Borrower shall direct electronic payments on its
Accounts to be made.

 

“Event of Default” has the meaning ascribed to it in Section 6.1.

 

“Excluded Taxes” has the meaning ascribed to it in Section 1.15(a).

 

“Existing Credit Agreement” has the meaning ascribed to it in the Recitals.

 

“Extended Netherlands Account” means any Account owned by a Netherlands Borrower
the payment terms of which provide that payment is not due within 45 days but is
due within 61 days after the original date of the invoice with respect to such
Account.

 

“Extended US Account” means any Account owned by a US Borrower the payment terms
of which provide that payment is not due within 60 days but is due within 91
days after the original date of the invoice with respect to such Account.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by US Agent in its sole discretion,
which determination shall be final, binding and conclusive (absent manifest
error).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fees” means any and all fees payable to US Agent, Netherlands Agent,
Netherlands Security Trustee, Collateral Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

12

--------------------------------------------------------------------------------


 

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of RPP USA and its Subsidiaries described in
Section 5.5 or delivered in accordance with Section 4.1, as applicable.

 

“Fiscal Month” means any of the monthly accounting periods of Borrowers.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers.

 

“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
the last day of the fourth Fiscal Quarter.

 

“Fixed Charges” has the meaning ascribed to it in Schedule 2 to Exhibit 4.1(k).

 

“Fixed Charge Coverage Ratio” has the meaning ascribed to it in Schedule 2 to
Exhibit 4.1(k).

 

“Fixtures” means all “fixtures” as such term is defined in the Code (or its
equivalent under Applicable Law), now owned or hereafter acquired by any Credit
Party.

 

“Foreign Lender” and “Foreign Lenders” have the meanings ascribed to such terms
in Section 1.15.

 

“Foreign Security Agreement” means each agreement now or hereafter executed and
delivered by any Credit Party that is a Foreign Subsidiary that creates a
mortgages, charge, security interest or other Lien over any assets of such
Foreign Subsidiary for the benefit of Netherlands Security Trustee, Netherlands
Agent and Netherlands Lenders to secure the Netherlands Obligations, including
but not limited to:

 

(i)                                     the Pledge Agreement by Resolution
Holdings B.V. and Resolution Research Nederland B.V. pledging ownership
interests in Resolution Research Belgium S.A. to the Netherlands Security
Trustee;

 

(ii)                                  the Spanish Security Agreement;

 

(iii)                               the Debenture by Resolution (UK) Performance
Products Limited in favor of the Netherlands Security Trustee;

 

(iv)                              the Equitable Mortgage of Shares by Resolution
Holdings B.V. mortgaging its ownership interest in Resolution (UK) Performance
Products Limited in favor of the Netherlands Security Trustee;

 

(v)                                 the Security Transfer Agreement by
Resolution Deutschland GmbH in favor of the Netherlands Security Trustee,

 

(vi)                              the Share Pledge Agreement by Resolution
Holdings B.V. pledging ownership interest in Resolution Deutschland GmbH to the
Netherlands Security Trustee;

 

(vii)                           the Pledge of Moveable Assets by Resolution
Holdings B.V., Resolution Europe B.V. and Resolution Research Nederland B.V. in
favor of the Netherlands Security Trustee;

 

13

--------------------------------------------------------------------------------


 

(viii)                        the undisclosed Pledge of Receivables and the
disclosed Pledge of Receivables, each by Resolution Holdings B.V., Resolution
Europe B.V. and Resolution Research Nederland B.V. in favor of the Netherlands
Security Trustee;

 

(ix)                                the Pledge of Intellectual Property Rights
by Resolution Holdings B.V., Resolution Europe B.V. and Resolution Research
Nederland B.V. in favor of the Netherlands Security Trustee; and

 

(x)                                   the Deed of Pledge of shares in the
capital of Resolution Europe B.V. and Resolution Research Nederland B.V. in
favor of the Netherlands Security Trustee.

 

“Foreign Subsidiary” means a Subsidiary of a US Borrower that is not a Domestic
Subsidiary.

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
US Borrowers, the US Obligations (including US Letter of Credit Obligations) and
in the case of Netherlands Borrowers, the Netherlands Obligations (including
Netherlands Letter of Credit Obligations) and, without duplication, Guaranteed
Indebtedness consisting of guaranties of Funded Debt of other Persons.

 

“Funding Date” has the meaning ascribed to it in Section 7.2.

 

“GAAP” means generally accepted accounting principles in the United States of
America, in respect of the US Credit Parties, and in The Netherlands, in respect
of the Netherlands Credit Parties, in each case consistently applied.

 

“GE Capital” has the meaning ascribed to it in the Preamble.

 

“GE Global Fee Letter” has the meaning ascribed to it in Section 1.4(a).

 

“GE Netherlands” has the meaning ascribed to it in the Preamble.

 

“General Intangibles” means “general intangibles,” as such term is defined in
the Code (or its equivalent under Applicable Law), now owned or hereafter
acquired by any Credit Party, including all right, title and interest that such
Credit Party may now or hereafter have in or under any Contractual Obligation,
all payment intangibles, customer lists, Licenses, Copyrights, Trademarks,
Patents, and all applications therefor and reissues, extensions or renewals
thereof, rights in Intellectual Property, interests in partnerships, joint
ventures and other business associations, licenses, permits, copyrights, trade
secrets, proprietary or confidential information, inventions (whether or not
patented or patentable), technical information, procedures, designs, knowledge,
know-how, software, data bases, data, skill, expertise, experience, processes,
models, drawings, materials and records, goodwill (including the goodwill
associated with any Trademark or Trademark License), all rights and claims in or
under insurance policies (including

 

14

--------------------------------------------------------------------------------


 

insurance for fire, damage, loss and casualty, whether covering personal
property, real property, tangible rights or intangible rights, all liability,
life, key man and business interruption insurance, and all unearned premiums),
uncertificated securities, choses in action, deposit, checking and other bank
accounts, rights to receive tax refunds and other payments, rights to receive
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Credit Party or any
computer bureau or service company from time to time acting for such Credit
Party.

 

“Goods” means any “goods,” as such term is defined in the Code (or its
equivalent under Applicable Law), now owned or hereafter acquired by any Credit
Party, wherever located, including embedded software to the extent included in
“goods” as defined in the Code (or its equivalent under Applicable Law),
manufactured homes, standing timber that is cut and removed for sale and unborn
young of animals.

 

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

“Guaranties” means each of the US Guaranty, the Netherlands Guaranty and any
other guaranty executed by any Guarantor in favor of US Agent and US Lenders, in
respect of the US Obligations, or Netherlands Security Trustee, Netherlands
Agent and Netherlands Lenders, in respect of the Netherlands Obligations.

 

“Guarantors” means with respect to the US Obligations, Holdings, each US
Borrower, each Domestic Subsidiary of RPP USA, each Foreign Subsidiary of
Holdings that has guaranteed the Senior Notes or the Subordinated Debt and each
other Person, if any, that executes a guaranty or other similar agreement in
favor of US Agent, for itself and the ratable

 

15

--------------------------------------------------------------------------------


 

benefit of US Lenders in connection with the transactions contemplated by the
Agreement and the other Loan Documents, and with respect to the Netherlands
Obligations, Netherlands Holdings, the Netherlands Borrowers, any other
Subsidiaries of Netherlands Holdings that is or has become a Material
Subsidiary, and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Netherlands Agent, for itself and the ratable
benefit of Netherlands Lenders in connection with the transactions contemplated
by the Agreement and the other Loan Documents.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

“Hedge Agreements” means any US Hedge Agreement.

 

“Holdings” has the meaning ascribed to it in the preamble and includes all
successors and assigns of such Person.

 

“Holdings PIK Junior Subordinated Notes” shall mean the Initial Holdings PIK
Junior Subordinated Notes and the New Holdings PIK Junior Subordinated Notes.

 

“Holdings PIK Junior Subordinated Notes Indenture” that certain Indenture, dated
as November 14, 2000, by and between Holdings and The Bank of New York, as
Trustee.

 

“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the US Index Rate as in effect on the Closing Date) of
future rental payments under all synthetic leases, (f) all obligations of such
Person under commodity purchase or option agreements or other commodity price
hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any Hedge Agreement, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
(i) ”earnouts” and similar payment obligations, and (j) the Obligations. 
Notwithstanding the foregoing, however, Indebtedness shall not include (i)
advances or deposits paid to Borrowers or any of their Subsidiaries by their
respective customers in the ordinary course of business or

 

16

--------------------------------------------------------------------------------


 

(ii) competitive allowances given by Borrowers or any of their respective
Subsidiaries to their respective customers in the ordinary course of business. 
For purposes of determining the amount of attributed Indebtedness in clause (g)
above, the “principal amount” of any obligations under any Hedge Agreement shall
be the Net Mark-to-Market Exposure of such Indebtedness as of the end of the
most recently ended Fiscal Month.

 

“Insolvency Law” shall mean any applicable insolvency or other similar law of
any jurisdiction, including any law of any jurisdiction permitting a debtor to
obtain a stay or a compromise of the claims of its creditors against it.

 

“Insolvent” means, in relation to an Account Debtor, any of the matters in
paragraphs (a) to (f) immediately following:

 

(a)                                  in relation to an individual: bankruptcy or
sequestration or the granting of a trust deed for the benefit of creditors;

 

(b)                                 in relation to a company: a resolution for
voluntary winding up by reason of insolvency, a winding up order, a resolution
by its directors or members to apply for an administration order, the
appointment of an administrator under the UK Insolvency Act 1986 or the
appointment of a receiver (whether in or out of court) or an administrative
receiver of any of its assets or income;

 

(c)                                  in relation to a partnership: its
bankruptcy, winding up or an administration order or the bankruptcy of any
partner;

 

(d)                                 in relation to any person: any proposal to
enter into a voluntary arrangement under the UK Insolvency Act 1986 (including
any moratorium) or any formal or informal arrangement generally for the benefit
of creditors;

 

(e)                                  the taking of any formal steps for the
commencement of any proceedings in respect of any of the above matters in
clauses (a) to (d) above, including submitting to any applicable Person any
application for the commencement of an insolvency proceeding; or

 

(f)                                    where any Account Debtor is resident or
incorporated outside the United Kingdom, the occurrence of anything analogous to
or having a substantially similar effect to any of the matters referred to in
clauses (a) to (e) above under the laws of the applicable jurisdiction.

 

“Instruments” means all “instruments,” as such term is defined in the Code (or
its equivalent under Applicable Law) now owned or hereafter acquired by any
Credit Party, wherever located, and, in any event, including all certificated
securities, all certificates of deposit, and all promissory notes and other
evidences of indebtedness, other than instruments that constitute, or are a part
of a group of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

17

--------------------------------------------------------------------------------


 

“Intercompany Debt” has the meaning ascribed to it in Section 9.22(a).

 

“Intercompany Notes” has the meaning ascribed to it in Section 3.1.

 

“Intercreditor Agreement” shall mean the amended and restated intercreditor
agreement, dated as of the Closing Date, among GE Capital as Collateral Agent
(as defined therein) for the benefit of the First Lien Creditors (as defined
therein), GE Capital, as Administrative Agent (as defined in therein) for the
benefit of the Bank Lender Creditors (as defined therein), and The Bank of New
York, as trustee) for its benefit and the benefit of the holders from time to
time of the Additional Senior Secured Notes (as defined therein), and
acknowledged and agreed to by the US Credit Parties (as defined in, or
incorporated by reference into, the Security Agreement referred to therein) from
time to time party hereto.

 

“Interest Expense” has the meaning ascribed to it in Section 4.4 of Schedule 1
to Exhibit 4.1(k).

 

“Interest Payment Date” means (a) as to any US Index Rate Loan and Netherlands
Base Rate Loan, the first Business Day of each month to occur while such Loan is
outstanding, and (b) as to any LIBOR Loan or EURO LIBOR Loan the last day of the
applicable LIBOR Period; provided, that in the case of any LIBOR Period greater
than three months in duration, interest shall be payable at three month
intervals and on the last day of such LIBOR Period; provided further that, in
addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and
(y) each Commitment Termination Date shall be deemed to be an “Interest Payment
Date” with respect to any interest that has then accrued under the Agreement.

 

“Interim Account” means:

 

(a)                                  with respect to payments in Euros:

 

BNP Paribas, Paris

Swift:  BNPAFRPPPAC

Account:  GE Leveraged Loans Limited

Account No.:   00010728256

IBAN = FR76 3000 4008 2800 0107 2825 676

Reference:  Resolution Europe B.V.

 

(b)                                 with respect to payments in British pounds:

 

Barclays Bank, London

Swift:  BARCGB22

Sort Code:  20-00-00

Account:  GE Leverage Loans Limited

Account No.:  50555339

Reference:  Resolution Europe B.V.

18

--------------------------------------------------------------------------------


 

(c)                                  with respect to payments in Dollars:

 

BNP Paribas, New York

SWIFT: BNPAUS3N

Account:  BNP Paribas, Paris

SWIFT:  BNPAFRPPPAC

Account No:  0200 194 093 00136

For further credit to GE Leveraged Loans Limited

Account No:  00014017469

 

Reference:  Resolution Europe B.V.

 

“Inventory” means any “inventory,” as such term is defined in the Code (or its
equivalent under Applicable Law), now owned or hereafter acquired by any Credit
Party, wherever located, including inventory, merchandise, goods and other
personal property that are held by or on behalf of any Credit Party for sale or
lease or are furnished or are to be furnished under a contract of service, or
that constitute raw materials, work in process, finished goods, returned goods,
supplies or materials of any kind, nature or description used or consumed or to
be used or consumed in such Credit Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrowers or any of their Subsidiaries of any Stock, or other ownership interest
in, any other Person, and (ii) any direct or indirect loan, advance or capital
contribution by Borrowers or any of their Subsidiaries to any other Person,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business.

 

“Investment Property” means all “investment property,” as such term is defined
in the Code (or its equivalent under Applicable Law), now owned or hereafter
acquired by any Credit Party, wherever located, including: (i) all securities,
whether certificated or uncertificated, including stocks, bonds, interests in
limited liability companies, partnership interests, treasuries, certificates of
deposit, and mutual fund shares; (ii) all securities entitlements of any Credit
Party, including the rights of such Credit Party to any securities account and
the financial assets held by a securities intermediary in such securities
account and any free credit balance or other money owing by any securities
intermediary with respect to that account; (iii) all securities accounts of any
Credit Party; (iv) all commodity contracts of any Credit Party; and (v) all
commodity accounts held by any Credit Party.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

“IRS” means the Internal Revenue Service of the United States.

 

“Issuance” and “Issue” means, in relation to any Letter of Credit, the original
issuance thereof, any increase in the amount thereof and any extension of the
expiry date thereof.

 

“Joint Venture” shall mean any Investment by any Person into another Person made
pursuant to a contractual arrangement where such Person owns 50% or less of the
Stock of such other Person.

 

19

--------------------------------------------------------------------------------


 

“Judgment Conversion Date” has the meaning ascribed to it in Section 1.18(a).

 

“Judgment Currency” has the meaning ascribed to it in Section 1.18(a).

 

“L/C Issuer” means, collectively, the US L/C Issuer and the Netherlands L/C
Issuer.

 

“Lenders” means, collectively, the US Lenders and the Netherlands Lenders.

 

“Letter of Credit Fee” means, collectively, the US Letter of Credit Fee and the
Netherlands Letter of Credit Fee.

 

“Letter of Credit Obligations” means, collectively, the US Letter of Credit
Obligations and the Netherlands Letter of Credit Obligations

 

“Letters of Credit” means, collectively, the US Letters of Credit and the
Netherlands Letters of Credit.

 

“LIBOR Breakage Fee” means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost in connection with the re-employment of
such funds, but excluding any loss of Applicable Margin) that any US Lender may
sustain as a result of (i) any default by any US Borrower in making any
borrowing of, conversion into or continuation of any LIBOR Loan following US
Borrower Representative’s delivery to US Agent of any LIBOR Loan request in
respect thereof or (ii) any payment of a LIBOR Loan on any day which is not the
last day of the LIBOR Period applicable thereto (regardless of the source of
such prepayment and whether voluntary, by acceleration or otherwise).  For
purposes of calculating amounts payable to a Lender under Section 1.4(e), each
US Lender shall be deemed to have actually funded its relevant LIBOR Loan
through the purchase of a deposit bearing interest at LIBOR in an amount equal
to the amount of that LIBOR Loan and having a maturity and repricing
characteristics comparable to the relevant LIBOR Period; provided; however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under Section 1.4(e).

 

“LIBOR Business Day” means (i) as to LIBOR Loans a Business Day on which banks
in the City of London are generally open for interbank or foreign exchange
transactions and (ii) as to EURO LIBOR Loans, any day when the Trans-European
Real-time Gross Settlement Express Transfer Payment System is open for
settlement of payments in Euros.

 

“LIBOR Loans” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan or EURO LIBOR Loan, each
period commencing on a LIBOR Business Day selected by US Borrower Representative
or Netherlands Borrower Representative pursuant to the Agreement and ending (i)
for the period commencing on the Closing Date and ending on the earlier of the
completion of Primary Syndication or 45 days thereafter, one week and (ii) for
all other periods, one, two, three or six months thereafter, as selected by US
Borrower Representative’s or Netherlands Borrower Representative’s, as the case
may be, irrevocable notice to US Agent or Netherlands Agent, as

 

20

--------------------------------------------------------------------------------


 

the case may be, as set forth in Section 1.3(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:

 

(a)                                  if any LIBOR Period would otherwise end on
a day that is not a LIBOR Business Day, such LIBOR Period shall be extended to
the next succeeding LIBOR Business Day unless the result of such extension would
be to carry such LIBOR Period into another calendar month in which event such
LIBOR Period shall end on the immediately preceding LIBOR Business Day;

 

(b)                                 any LIBOR Period that would otherwise extend
beyond the date set forth in clause (a) of the definition of “US Commitment
Termination Date” shall end two (2) LIBOR Business Days prior to such date;

 

(c)                                  any LIBOR Period that begins on the last
LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such LIBOR
Period) shall end on the last LIBOR Business Day of a calendar month;

 

(d)                                 US Borrower Representative and Netherlands
Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

 

(e)                                  US Borrower Representative and Netherlands
Borrower Representative shall select LIBOR Periods so that, in the aggregate,
there shall be no more than nine (9) separate EURO LIBOR Loans and LIBOR Loans
in existence at any one time.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by US
Agent equal to:

 

(a)                                  the offered rate for deposits in United
States Dollars in the London Interbank Market for the applicable LIBOR Period
that appears on Telerate Page 3750 as of 11:00 a.m. (London time), on the second
full LIBOR Business Day next preceding the first day of such LIBOR Period
(unless such date is not a Business Day, in which event the next succeeding
Business Day will be used); divided by

 

(b)                                 a number equal to 1.0 minus the aggregate
(but without duplication) of the rates (expressed as a decimal fraction) of
reserve requirements in effect on the day that is two (2) LIBOR Business Days
prior to the beginning of such LIBOR Period (including basic, supplemental,
marginal and emergency reserves under any regulations of the Federal Reserve
Board or other Governmental Authority having jurisdiction with respect thereto,
as now and from time to time in effect) for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Federal Reserve
Board that are required to be maintained by a member bank of the Federal Reserve
System.

 

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be available to US Agent.

 

21

--------------------------------------------------------------------------------


 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction); provided, that in no event shall any operating lease,
option or other agreement to sell be deemed a Lien.

 

“Litigation” has the meaning ascribed to it in Section 4.1(j).

 

“Loan Account” has the meaning ascribed to it in Section 1.13.

 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
GE Global Fee Letter, the Intercreditor Agreement and all other agreements,
instruments, documents and certificates identified in the Closing Checklist
executed and delivered to, or in favor of, US Agent or any US Lenders,
Netherlands Agent or any Netherlands Lenders, Netherlands Security Trustee or
Collateral Agent and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to US Agent or any US Lenders,
Netherlands Agent or any Netherlands Lenders, Netherlands Security Trustee or
Collateral Agent in connection with the Agreement or the transactions
contemplated thereby.  Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

 

“Loans” means, collectively, the US Revolving Loan and the Netherlands Revolving
Loan.

 

“Mandatory Costs” has the meaning ascribed to is in Section 9.21.

 

“Master Documentary Agreement” means the Master Agreement for Documentary
Letters of Credit, dated as of the Closing Date, between US Borrowers and GE
Capital and any similar agreement executed and delivered with respect to
Netherlands Letters of Credit, if any.

 

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit, dated as of the Closing Date, between US Borrowers and GE Capital and
any similar agreement executed and delivered with respect to Netherlands Letters
of Credit, if any.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition of the Credit Parties, taken as a whole or (b) the Collateral, taken
as a whole.

 

22

--------------------------------------------------------------------------------


 

“Material Subsidiary” means any of (i) Resolution Holdings, BV, Resolution
Iberica Performance Products, S.A., Resolution (UK) Performance Products
Limited, Resolution Deutschland GMBH and Resolution Research Nederland BV, and
(ii) any Subsidiary of Netherlands Holdings, the book value of the assets of
which equal or exceed €5,000,000 (or an Equivalent Amount in any other currency)
at any time.

 

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.3(f).

 

“Moody’s” means Moody’s Investor’s Services, Inc.

 

“Mortgages” means each of the mortgages, debentures, deeds of trust, Deeds of
Hypothec, leasehold mortgages, leasehold deeds of trust, collateral assignments
of leases or other real estate security documents delivered by any US Credit
Party to US Agent, on behalf of itself and US Lenders, with respect to the Real
Estate.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedge Agreement, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
agreements.  “Unrealized losses” shall mean the fair market value of the cost to
such Person of replacing the transaction giving rise to such agreement as of the
date of determination (assuming the transactions were to be terminated as of
that date), and “unrealized profits” means the fair market value of the gain to
such Person of replacing such transaction as of the date of determination
(assuming such transactions were to be terminated as of that date).

 

“Net Proceeds” means cash proceeds received by Borrowers or any of their
Subsidiaries from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition when and as such payments are received),
and, during the continuance of an Event of Default, any proceeds received from a
business interruption insurance policy), net of (a) out-of-pocket costs incurred
in connection with such Asset Disposition (including taxes attributable to such
sale, lease or transfer, sales commissions, attorneys’ fees, accountants fees,
investment banking fees and all other professionals’ and advisors’ fees),
(b) amounts applied to repayment of Indebtedness (other than the Obligations)
secured by a Lien on the asset or property disposed that is required to be
repaid in connection with such Asset Disposition, together with all premiums,
penalties, breakage, indemnity, consent fees and similar amounts in connection
therewith and (c) the amount of any reserves established to fund contingent
liabilities reasonably estimated by the board of directors of RPP USA in good
faith.

 

“Netherlands Agent” means GE Netherlands in its capacity as Netherlands Agent
for Netherlands Lenders or its successor appointed pursuant to Section 8.2.

 

“Netherlands Allocable Amount” has the meaning ascribed to it in Section 11.7.

 

23

--------------------------------------------------------------------------------


 

“Netherlands Banking Act” means the Netherlands Act on the Supervision of the
Credit System 1992 (Wet toezicht kredietwezen 1992).

 

“Netherlands Base Rate” means on any day, the average on that day (as determined
by Netherlands Agent) of the European Central Bank Base Rate for Euros.

 

“Netherlands Base Rate Loans” means a Netherlands Revolving Loan or portion
thereof bearing interest by reference to the Netherlands Base Rate.

 

“Netherlands Borrower” has the meaning ascribed thereto in the preamble to this
Agreement.

 

“Netherlands Borrower Representative” means Netherlands Op. Co. in its capacity
as Netherlands Borrower Representative pursuant to the provisions of
Section 1.17.

 

“Netherlands Borrowing Availability” means, at any time the lesser of (i) the
amount of the Netherlands Commitment of all Netherlands Lenders at such time and
(ii) the Aggregate Netherlands Borrowing Base at such time, in each case less
the sum of (x) the amount of the outstanding Netherlands Revolving Loan
(including, without duplication, Netherlands Letter of Credit Obligations) at
such time, plus (y) Reserves imposed by Netherlands Agent in its reasonable
credit judgment at such time in accordance with the terms hereof.

 

“Netherlands Borrowing Base” means, as of any date of determination by
Netherlands Agent, from time to time, for each Netherlands Borrower an amount
equal to the sum at such time of:

 

(a)                                                                                 
85% of the book value of such Netherlands Borrower’s Eligible Netherlands
Accounts whose invoice is addressed to an Account Debtor in a Primary Territory
at such time; and

 

(b)                                                                                
65% of the book value of such Netherlands Borrower’s Eligible Netherlands
Accounts whose invoice is addressed to an Account Debtor in a Secondary
Territory at such time.

 

“Netherlands Collateral” means Collateral provided by a Netherlands Credit
Party.

 

“Netherlands Commitments” means (a) as to any Netherlands Lender, the commitment
of such Netherlands Lender to make its Pro Rata Share of Netherlands Revolving
Credit Advances or incur its Pro Rata Share of Netherlands Letter of Credit
Obligations as set forth on Annex B or in the most recent Assignment Agreement,
if any, executed by such Netherlands Lender and (b) as to all Netherlands
Lenders, the aggregate commitment of all Netherlands Lenders to make the
Netherlands Revolving Credit Advances or incur Netherlands Letter of Credit
Obligations, which aggregate commitment shall be the Dollar Equivalent of Fifty
million dollars ($50,000,000) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.

 

“Netherlands Commitment Termination Date” means the earliest of (a) June 24,
2009, (b) the date of termination (whichever is earliest) of Netherlands
Lenders’ obligations to make Netherlands Revolving Credit Advances or incur
Netherlands Letter of Credit Obligations

 

24

--------------------------------------------------------------------------------


 

and to or permit existing Netherlands Revolving Loans to remain outstanding, in
each case, pursuant to Section 6.2 or Section 6.3, and (c) the date of (i)
payment in full by Netherlands Borrowers of the Netherlands Loans, (ii) the
cancellation and return (or stand-by guarantee) of all Netherlands Letters of
Credit or the cash collateralization of all Netherlands Letter of Credit
Obligations pursuant to Section 1.6(g), and (iii) the permanent reduction of the
Netherlands Commitments to zero dollars ($0).

 

“Netherlands Copyright Security Agreements” means the Netherlands Copyright
Security Agreements, if any, made in favor of Netherlands Agent, on behalf of
itself and Netherlands Lenders, by each applicable Netherlands Credit Party.

 

“Netherlands Credit Party” means Netherlands Borrowers and each of their
Subsidiaries that is a Netherlands Borrower or a Guarantor with respect to
Netherlands Obligations.

 

“Netherlands Disbursement Account” has the meaning ascribed to it in Section
1.2(d).

 

“Netherlands Exemption Regulation” means the Exemption Regulation from time to
time to the Netherlands Banking Act (Vrijstellingsregeling Wtk 1992).

 

“Netherlands Foreign Lender” has the meaning ascribed to it in Section 1.15.

 

“Netherlands Guarantor Payment” has the meaning ascribed to it on Section 11.7.

 

“Netherlands Guaranty” means the guaranty of even date herewith executed by
Netherlands Holdings and certain of its Subsidiaries in favor of Netherlands
Agent, on behalf of itself, the Netherlands Security Trustee and Netherlands
Lenders.

 

“Netherlands Indemnitees” has the meaning ascribed to it in Section 9.1.

 

“Netherlands L/C Issuer” means GE Netherlands or a bank or other legally
authorized Person selected by or acceptable to Netherlands Agent in its sole
discretion, in such Person’s capacity as an issuer of Netherlands Letters of
Credit hereunder.

 

“Netherlands L/C Sublimit” has the meaning ascribed to it in Section 1.2(c).

 

“Netherlands Lenders” means GE Netherlands, the other Lenders named on the
signature pages of this Agreement as Netherlands Lenders, and, if any such
Netherlands Lender shall decide to assign all or any portion of the Netherlands
Obligations, such term shall include any assignee of such Netherlands Lender.

 

“Netherlands Letter of Credit Fee” has the meaning ascribed to it in
Section 1.4(d)(i).

 

“Netherlands Letter of Credit Obligations” means all outstanding obligations
incurred by Netherlands Agent and Netherlands Lenders at the request of
Netherlands Borrower Representative, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance of Netherlands
Letters of Credit by Netherlands L/C Issuers or the purchase of a participation
as set forth in Section 1.2(c) with respect to any Letter of Credit.  The amount
of

 

25

--------------------------------------------------------------------------------


 

such Netherlands Letter of Credit Obligations shall equal the Dollar Equivalent
of the maximum amount, without duplication, that may be payable by Netherlands
Agent and Netherlands Lenders thereupon or pursuant thereto.

 

“Netherlands Letters of Credit” means any documentary or standby letters of
credit issued for the account of Netherlands Borrowers by Netherlands L/C
Issuers, and bankers’ acceptances issued by Netherlands Borrowers, for which
Netherlands Agent and Netherlands Lenders have incurred Netherlands Letter of
Credit Obligations.

 

“Netherlands Non-Funding Lender” has the meaning ascribed to it in
Section 8.5(a).

 

“Netherlands Notes” means the Netherlands Revolving Notes.

 

“Netherlands Obligations” means all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable), including
Netherlands Letter of Credit Obligations, owing by any Netherlands Credit Party
to Netherlands Agent, Netherlands Security Trustee or any Netherlands Lender,
and all covenants and duties regarding such amounts, of any kind or nature,
present or future, whether or not evidenced by any note, agreement or other
instrument, arising under the Agreement or any of the other Loan Documents. 
This term includes all principal, interest (including all interest that accrues
after the commencement of any case or proceeding by or against any Netherlands
Credit Party in bankruptcy, whether or not allowed in such case or proceeding),
Fees, Charges, expenses, attorneys’ fees and any other sum chargeable to any
Netherlands Credit Party under the Agreement or any of the other Loan Documents.

 

“Netherlands Pledge Agreement” means the Deed of Pledge of Shares of even date
herewith executed by RPP USA and Netherlands Op. Co. in favor of Collateral
Agent, on behalf of itself and Secured Creditors.

 

“Netherlands Repayment Percentage” has the meaning ascribed to it in
Section 8.8(a)(i).

 

“Netherlands Revolving Credit Advance” has the meaning ascribed to it in Section
1.2(a).

 

“Netherlands Revolving Loan” means, at any time, the sum of (i) the aggregate
amount of Netherlands Revolving Credit Advances outstanding to Netherlands
Borrowers plus (ii) the aggregate Netherlands Letter of Credit Obligations
incurred on behalf of Netherlands Borrowers.  Unless the context otherwise
requires, references to the outstanding principal balance of the Netherlands
Revolving Loan shall include the outstanding balance of Netherlands Letter of
Credit Obligations.

 

“Netherlands Revolving Note” has the meaning ascribed to it in Section 1.2(a).

 

“Netherlands Security Documents” means the Netherlands Pledge Agreements, the
Foreign Security Agreements and any security document delivered pursuant thereto
or in connection therewith and “Netherlands Security Document” means any one of
them.

 

26

--------------------------------------------------------------------------------


 

“Netherlands Security Trustee” means Netherlands Agent in its capacity as
Netherlands Security Trustee for Netherlands Lenders or its successors appointed
pursuant to Section 8.6.

 

“Netherlands Settlement Date” has the meaning ascribed to it in Section
8.5(a)(iv).

 

“Netherlands Termination Date” has the meaning set forth in Section 9.20(b).

 

“NOLV” means, at any time, (a) with respect to any PPE, the net orderly
liquidation value of such PPE in place made most recently at or prior to such
time in writing by an independent appraiser selected by US Agent and (b) with
respect to any Inventory, the net orderly liquidation value of such Inventory
made most recently at or prior to such time in writing by an independent
appraiser selected by US Agent.

 

“NOLV Percentage” means, as of the date of determination, the ratio of the NOLV
of US Borrowers’ raw materials and finished goods Inventory to the book value of
US Borrowers’ raw materials and finished goods Inventory, expressed as a
percentage based on the comparison of the NOLV of such Inventory to the book
value of such Inventory as of the date of the most recent appraisal made in
writing by an independent appraiser selected by US Agent.

 

“Non-Excluded Taxes” has the meaning ascribed to it in Section 1.15(a).

 

“Non-Funding Lender” has the meaning ascribed to it in Section 8.5(a)(iii).

 

“Non-Voting Stock” of any Person means Stock of such Person other than the
Voting Stock of such Person.

 

“Note Documents” means the Senior Note Documents and the Senior Secured Notes
Indenture.

 

“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.

 

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.3(e).

 

“Notice of Netherlands Revolving Credit Advance” has the meaning ascribed to it
in Section 1.2(a).

 

“Notice of US Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).

 

“Obligation Currency” has the meaning ascribed to it in Section 1.18(a).

 

“Obligations” means, collectively, the US Obligations and the Netherlands
Obligations.

 

“Other Netherlands Lender” has the meaning ascribed to it in Section 8.5(d).

 

“Other US Lender” has the meaning ascribed to it in Section 8.5(d).

 

27

--------------------------------------------------------------------------------


 

“Parallel Debt Obligation” in respect of any Netherlands Borrower has the
meaning ascribed thereto in Section 8.8.

 

“Participating Member State” means any member of the European Communities that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

 

“Patent Security Agreements” means the US Patent Security Agreements.

 

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States,
Netherlands or any other country, all registrations and recordings thereof, and
all applications for letters patent of the United States, Netherlands or of any
other country, including registrations, recordings and applications in the
United States Patent and Trademark Office, the Netherlands Patent Office, the
European Patent Office or in any similar office or agency of the United States
or the UK, any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

 

“PEP Acquisition” means the acquisition by RPP USA of certain assets of Pacific
Epoxy Polymers, Inc.

 

“PEP Note” means the promissory note delivered to the sellers in connection with
the PEP Acquisition.

 

“Permitted Acquired Debt” has the meaning ascribed to it in Section 3.1(m).

 

“Permitted Acquisition” has the meaning ascribed to it in Section 3.6.

 

“Permitted Business” shall mean each business conducted by RPP USA and its
Subsidiaries on the Closing Date and any other business or activities as may be
substantially similar, incidental or related thereto, and reasonable extensions
of the foregoing.

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes,
assessments or governmental charges or levies not yet due and payable or Liens
for taxes, assessments or governmental charges or levies being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP and which do not have priority over any of
the Collateral or any Revolving Credit Advance or Letter of Credit Obligation,
excluding federal income tax Liens and Liens in favor of the PBGC under ERISA;
(b) Liens in respect of property or assets of any Borrower or any of its
Subsidiaries imposed by law which were incurred in the ordinary course of
business and which have not arisen to secure Indebtedness for borrowed money,
such as carriers’, materialmen’s, warehousemen’s and mechanics’ Liens, statutory
and common law landlord’s Liens, and other

 

28

--------------------------------------------------------------------------------


 

similar Liens arising in the ordinary course of business, and which either (1)
do not in the aggregate materially detract from the value of such property or
assets or materially impair the use thereof in the operation of the business of
any Borrower or any of its Subsidiaries or (2) are being contested in good faith
by appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Lien; (c) Liens
created by or pursuant to this Agreement, the Collateral Documents or the other
Loan Documents; (d) Liens in existence on the Closing Date which are listed, and
the property subject thereto described, on Schedule 3.2, without giving effect
to any extensions or renewals thereof; (e) Liens arising from judgments,
decrees, awards or attachments in circumstances not constituting an Event of
Default, provided that the amount of cash and property (determined on a fair
market value basis) deposited or delivered to secure the respective judgment or
decree or subject to attachment shall not exceed the Dollar Equivalent of
$5,000,000 in the aggregate at any time; (f) Liens (other than any Lien imposed
by ERISA) (1) incurred or deposits made in the ordinary course of business in
connection with general insurance maintained by any Borrower and its
Subsidiaries, (2) incurred or deposits made in the ordinary course of business
of any Borrower and its Subsidiaries in connection with workers’ compensation,
unemployment insurance and other types of social security, (3) to secure the
performance by any Borrower and its Subsidiaries of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) to the extent incurred in the
ordinary course of business, (4) to secure the performance by any Borrower and
its Subsidiaries of leases of Real Estate, to the extent incurred or made in the
ordinary course of business consistent with past practices, (5) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods, and (6) other
deposits not to exceed the Dollar Equivalent of $1,000,000 in the aggregate; (g)
licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business not interfering in any material respect with the
business of the Borrower or any of its Subsidiaries; (h) easements,
rights-of-way, restrictions, minor defects or irregularities in title,
encroachments and other similar charges or encumbrances, in each case not
securing Indebtedness and not interfering in any material respect with the
ordinary conduct of the business of any Borrower or any of its Subsidiaries; (i)
Liens arising from precautionary UCC financing statements regarding operating
leases; (j) Liens created pursuant to or in connection with leases (other than
Capital Leases) permitted pursuant to this Agreement, provided that (1) such
Liens only serve to secure the payment of rent or Indebtedness arising under
such leases and (2) the Liens encumbering the assets leased or purported to be
leased under such leases do not encumber any other assets of any Borrower or any
of its Subsidiaries (other than letters of credit, payment undertaking
agreements, guaranteed investment contracts, deposits of cash or Cash
Equivalents and other credit support arrangements, in each case having an
aggregate value not exceeding the fair market value of the assets leased or
purported to be leased under such leases (each of such values determined at the
time when the lease agreement relating to the relevant lease is signed and
delivered)); (k) (1) those liens, encumbrances, hypothecs and other matters
affecting title to any Real Estate and found reasonably acceptable by the
Applicable Agent or insured against by title insurance, (2) as to any particular
Real Estate at any time, such easements, encroachments, covenants, rights of
way, minor defects, irregularities or encumbrances on title which could not
reasonably be expected to materially impair such Real Estate for the purpose for
which it is held by the mortgagor or grantor thereof, or the lien or hypothec
held by the Applicable Agent, (3) zoning and other municipal ordinances which
are not violated in any material respect by the existing improvements and the
present use made by the

 

29

--------------------------------------------------------------------------------


 

mortgagor or grantor thereof of the premises, (4) general real estate taxes and
assessments not yet delinquent, (5) any Lien that would be disclosed on a true,
correct and complete survey of the Real Estate that does not materially affect
the use or enjoyment of the Real Estate as it is currently being used, and (6)
such other similar items as the Applicable Agent may consent to (such consent
not to be unreasonably withheld); (l) Liens arising pursuant to Capital Leases
or purchase money mortgages or security interests securing Indebtedness
representing the purchase price (or financing of the purchase price within 90
days after the respective purchase) of assets acquired after the Closing Date,
provided that (1) any such Liens attach only to the assets so purchased,
upgrades thereon and, if the asset so purchased is an upgrade, the original
asset itself (and such other assets financed by the same financing source), (2)
the Indebtedness (excluding Indebtedness representing obligations to pay
installation and delivery charges for the property so purchased) secured by any
such Lien does not exceed 100% of the lesser of the fair market value or the
purchase price of the property being purchased at the time of the incurrence of
such Indebtedness and (3) the Indebtedness secured thereby is permitted to be
incurred pursuant to this Agreement; (m) Liens on property or assets acquired
pursuant to a Permitted Acquisition, or on property or assets of a Subsidiary of
the Borrower in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition; provided, that (1) any Indebtedness that is secured by
such Liens is permitted to exist hereunder, and (2) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of any Borrower or any of its
Subsidiaries; (n) Liens arising out of consignment or similar arrangements for
the sale of goods entered into by any Borrower or any of its Subsidiaries in the
ordinary course of business so long as such Borrower or such Subsidiary has
complied with the requirements of Section 1.9(c)(ii), except to the extent that
Applicable Agent has been informed of such consignment arrangement and waived
such requirements; (o) additional Liens incurred by any Borrower and its
Subsidiaries, so long as the value of the property subject to such Liens, and
the Indebtedness and other obligations secured thereby, do not exceed
$10,000,000 at any one time outstanding; (p) Liens securing insurance premium
financing arrangements, provided that such Liens are limited to the applicable
unearned insurance premiums; (q) Liens in favor of Bank of America, N.A. in a
certain certificate of deposit in the amount of $150,000 securing certain credit
card obligations of US Borrowers to Bank of America, N.A. and (r) Liens securing
Indebtedness or leases that refinance, refund, extend, renew and/or replace
Indebtedness or leases secured by Liens described in clauses (a) through (o)
above to the extent such refinancing is permitted hereunder.

 

“Permitted Holders” means Apollo Group and any “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as in effect on
the Closing Date) of which Apollo Group (or any Person falling within the
definition of “Apollo Group”) is part.

 

“Permitted Sale-Leaseback Transaction” shall mean any sale by RPP USA or any of
its Subsidiaries of (x) any barge or railcar existing on the Closing Date and
(y) any asset first acquired by RPP USA or such Subsidiary after the Closing
Date, which barge, railcar or other asset, in each case, is thereafter leased by
the purchaser thereof to RPP USA or such Subsidiary, provided that (i) the
consideration for such sale shall be entirely in cash, (ii) in the case of
clause (x) above, the consideration for such sale shall be at least equal to the
fair market value of the respective barge or railcar the subject of such sale,
(iii) in the case of clause (y) above, the consideration for such sale shall be
in an amount at least equal to 85% of the aggregate amount expended by RPP USA
or such Subsidiary in so acquiring such asset, (iv) in the case of clause

 

30

--------------------------------------------------------------------------------


 

(y) above, each such sale-leaseback transaction is effected within 90 days of
the acquisition by RPP USA or such Subsidiary of such asset, and (v) in each
case, the respective transaction is otherwise effected in accordance with the
applicable requirements of Section 3.7(d).

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Credit Party.

 

“Pledge Agreements” means, collectively, the Netherlands Pledge Agreement and
the US Pledge Agreement and any other pledge agreement entered into after the
closing date by any Credit Party.

 

“PPE” means Equipment, excluding fixtures, as determined by US Agent in its sole
discretion.

 

“Primary Approved Territory” each of Austria, Australia, Belgium, Canada,
Switzerland, Czech Republic, Germany, Denmark, Spain, Finland, France, the UK,
Greece, Hungary, Ireland, Italy, the Netherlands, Norway, New Zealand, Poland,
Portugal, Sweden, Slovakia and the USA provided that based on changes occurring
after the Closing Date in the economy, legal regime, government or political or
civil climate of any such country, territory, region or continent that in the
reasonable credit judgment of Netherlands Agent materially and adversely affects
the collectibility of any Accounts from Account Debtors located in such country,
territory, region or continent the Netherlands Agent may by written notice to
the Netherlands Borrower Representative add or remove any country, territory,
region or continent from this definition; provided further, that the Netherlands
Borrower Representative may from time to time without duplication, by written
notice to the Netherlands Agent, request that additional countries, territories,
regions or continents be added.

 

“Prior Lender” means the holder of the Prior Lender Obligations.

 

“Prior Lender Obligations” means the obligations under the Existing Credit
Agreement.

 

“Pro Forma” means the unaudited consolidated balance sheets of RPP USA and its
Subsidiaries prepared in accordance with GAAP as of December 31, 2004 after
giving effect to the Related Transactions.  The Pro Forma is annexed hereto as
Annex D.

 

“Pro Rata Share” means (A) with respect to all matters relating to any Lender
(a) with respect to the Revolving Loan prior to the occurrence of both the
Commitment Termination Dates, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders, and (b)  with respect to the Revolving Loan on and
after the occurrence of both Commitment Termination Dates, the percentage
obtained by dividing (i) the aggregate outstanding principal balance of the

 

31

--------------------------------------------------------------------------------


 

Revolving Loan (including Letter of Credit Obligations) held by that Lender by
(ii) the outstanding principal balance of the Revolving Loan (including Letter
of Credit Obligations) held by all Lenders, as such percentages may be adjusted
by assignments pursuant to Section 8.1; (B) with respect to all matters relating
to any US Lender (a) with respect to the US Revolving Loan prior to the
occurrence of the US Commitment Termination Date, the percentage obtained by
dividing (i) the US Revolving Loan Commitment of that US Lender by (ii) the
aggregate US Revolving Loan Commitments of all US Lenders, (b) with respect to
the US Revolving Loan on and after the occurrence of the US Commitment
Termination Date, the percentage obtained by dividing (i) the aggregate
outstanding principal balance of the US Revolving Loan held by that US Lender,
by (ii) the outstanding principal balance of the US Revolving Loan held by all
US Lenders, as such percentages may be adjusted by assignments pursuant to
Section 8.1 and (C) with respect to all matters relating to any Netherlands
Lender (a) with respect to all Netherlands Revolving Loans prior to the
occurrence of the Netherlands Commitment Termination Date, the percentage
obtained by dividing (i) the aggregate Netherlands Commitments of that
Netherlands Lender by (ii) the aggregate Netherlands Commitments of all
Netherlands Lenders, and (b) with respect to all Netherlands Revolving Loans on
and after the occurrence of the Netherlands Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Netherlands Revolving Loans held by that Netherlands Lender, by (ii) the
outstanding principal balance of the Netherlands Revolving Loans held by all
Netherlands Lenders, as such percentages may be adjusted by assignments pursuant
to Section 8.1.

 

“Professional Market Party” means a professional market party (professionele
marktpartij) within the meaning of the Netherlands Exemption Regulation (which
currently includes, without limitation, duly supervised banks, insurance
companies, securities institutions, investment institutions and pension funds in
the European Economic Area, Monaco, Puerto Rico, Saudi Arabia, Turkey, South
Korea, the United States, Japan, Australia, Canada, Mexico, New Zealand or
Switzerland and their supervised subsidiaries, central governments, central
banks, international and supranational organizations, enterprises whose balance
sheet as at the end of the preceding year show total assets of a least
€500,000,000, enterprises with a net equity as at the end of the preceding year
of at least €10,000,000 which have been active on the financial markets on
average at least twice a month during the preceding two consecutive years, and
enterprises which have a rating or which have issued securities with a rating
from a rating agency approved by the Netherlands Central Bank).

 

“Projections” means RPP USA’s forecasted consolidated and, as to the profit and
loss statements described in clause (b), regional: (a) balance sheets;
(b) profit and loss statements; (c) cash flow statements; and (d) Aggregate
Borrowing Availability, consistent with the historical Financial Statements of
Credit Parties and for the immediately upcoming Fiscal Year on a monthly basis
and otherwise consistent with the historical Financial Statements of RPP USA,
together with appropriate supporting details and a statement of underlying
assumptions.

 

“Proposed Change” has the meaning ascribed to it in Section 9.19(b).

 

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an

 

32

--------------------------------------------------------------------------------


 

“accredited investor” (as defined in Regulation D under the Securities Act of
1933) which extends credit or buys loans as one of its businesses, including
insurance companies, mutual funds, lease financing companies and commercial
finance companies, in each case, which has a rating of BBB or higher from S&P
and a rating of Baa2 or higher from Moody’s at the date that it becomes a Lender
and which, through its applicable lending office, is capable of lending to
Borrowers without the imposition of any withholding or similar taxes; provided
that no Person determined by US Agent to be acting in the capacity of a vulture
fund or distressed debt purchaser shall be a Qualified Assignee and no Person or
Affiliate of such Person (other than a Person that is already a Lender) holding
Subordinated Debt or Stock issued by any Credit Party shall be a Qualified
Assignee; and provided further that no Person that is not on the applicable
assignment date a Professional Market Party shall be a Qualified Assignee with
respect to any Netherlands Lender.

 

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Qualified Public Offering” means a firm commitment underwritten public offering
of common stock of Holdings pursuant to a registration statement under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder pursuant to which both (i) the proceeds (prior to deducting any
underwriters’ discounts and commissions) equal or exceed $100,000,000 and (ii)
upon consummation of such offering, such common stock is listed on the New York
Stock Exchange or another national securities exchange or authorized to be
quoted and/or listed on the Nasdaq National Market.

 

“Receiver” means a receiver, a manager, a receiver and manager, or
administrator, an agent or other person having similar powers or authority
appointed by US Agent, any US Lender, Netherlands Agent, any Netherlands Lender,
Netherlands Security Trustee, or Collateral Agent, in each case as permitted
under the Credit Agreement, whether by way of a private or court appointment in
respect of any Credit Party or any of the Credit Party Assets.

 

“Real Estate” has the meaning ascribed to it in Section 5.12.

 

“Refinancing” means the repayment in full by Borrowers of the Prior Lender
Obligations on the Closing Date.

 

“Related Transactions” means the initial borrowing under the Revolving Loan
Commitment on the Closing Date, the Refinancing, the payment of all Fees, costs
and expenses associated with all of the foregoing and the execution and delivery
of all of the Related Transactions Documents.

 

“Related Transactions Documents” means the Loan Documents, and all other
agreements or instruments executed in connection with the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

33

--------------------------------------------------------------------------------


 

“Remittances” means, in relation to any Netherlands Borrower, all cash, cheques,
bills of exchange, negotiable and non-negotiable instruments, letters of credit,
electronic payments, BACS, CHAPS and any other remittance or instrument of
payment in whatever form payable to or received by it received by it or its
agents towards discharge of an Account.

 

“Replacement Lender” has the meaning ascribed to it in Section 9.19.

 

“Requisite Lenders” means, Lenders (or, if there are two or more Lenders, at
least two Lenders) having (a) more than 51% of the Commitments of all Lenders,
or (b) if the Commitments have been terminated, more than 51% of the aggregate
outstanding amount of the Loans and Letter of Credit Obligations.

 

“Requisite Netherlands Lenders” means, Netherlands Lenders (or, if there are two
or more Netherlands Lenders, at least two Netherlands Lenders) having (a) more
than 51% of the Netherlands Commitments of all Netherlands Lenders, or (b) if
the Netherlands Commitments have been terminated, more than 51% of the aggregate
outstanding amount of the Netherlands Revolving Loans and Netherlands Letter of
Credit Obligations.

 

“Requisite US Lenders” means, US Lenders (or, if there are two or more US
Lenders, at least two US Lenders) having (a) more than 51% of the US Commitments
of all US Lenders, or (b) if the US Commitments have been terminated, more than
51% of the aggregate outstanding amount of the US Revolving Loans and US Letter
of Credit Obligations.

 

“Reserves” means, such reserves against Eligible US Accounts, Eligible US
Inventory, Eligible US PPE or Eligible Netherlands Accounts that US Agent or
Netherlands Agent, as applicable, may, in its reasonable credit judgment (as to
Reserves imposed after the Closing Date, based on its analysis of facts or
events first occurring, or first discovered by Applicable Agent after the
Closing Date, it being understood that the imposition of Reserves contemplated
by Section 1.9(b), 1.10(b) and 2.6 are not precluded by the foregoing portions
of this parenthetical regardless of when such Reserves are implemented and
regardless of when the relevant events occur or are discovered), establish from
time to time upon at least five (5) days’ notice to Applicable Borrower
Representative (without duplication of ineligible items and without duplication
of reserves deducted in computing book value).

 

“Responsible Officer” means (a) with respect to any report or certification to
be delivered by a Credit Party or the Applicable Borrower Representative
hereunder, the Chief Executive Officer, President, Chief Financial Officer or
Treasurer of RPP USA, and (b) in all other cases, the Chief Executive Officer,
President, Chief Financial Officer or Treasurer of RPP USA and each executive
officer or equivalent officer of each other Credit Party.

 

“Restricted Payment” means, (a) with respect to any Credit Party after the date
hereof (i) the declaration or payment of any dividend or the incurrence of any
liability to make any other payment or distribution of cash or other property or
assets in respect of Stock; (ii) any payment on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Credit Party’s
Stock or any other payment or distribution made in respect thereof, either
directly or indirectly; or (iii) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, and any outstanding
warrants, options or other rights to acquire Stock of such Credit Party now or
hereafter outstanding; provided, however, that dividends by issuances of Stock,
Stock splits, and other payments, distributions and transfers consisting of
Stock of any

 

34

--------------------------------------------------------------------------------


 

Credit Party (including, without limitation, the issuance of warrants or options
and the delivery of Stock upon the exercise of warrants or options) shall not
constitute Restricted Payments; or (b) the making of any loan by a Borrower to
Holdings after the date hereof.

 

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

 

“Revolving Credit Advances” means each of any US Revolving Credit Advance or
Netherlands Revolving Credit Advance.

 

“Revolving Lenders” means, collectively, the US Revolving Lenders and the
Netherlands Lenders.

 

“Revolving Loan” means, collectively, the US Revolving Loan and the Netherlands
Revolving Loan.

 

“Revolving Loan Commitment” means, collectively, the US Revolving Loan
Commitment and the Netherlands Commitment.

 

“RPP USA” has the meaning ascribed to it in the preamble.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Secondary Approved Territory” means each of China, Hong Kong, Japan, Romania,
Singapore, Slovenia and Taiwan provided that based on changes occurring after
the Closing Date in the economy, legal regime, government or political or civil
climate of any such country, territory, region or continent that in the
reasonable credit judgment of Netherlands Agent materially and adversely affects
the collectibility of any Accounts from Account Debtors located in such country,
territory, region or continent the Netherlands Agent may by written notice to
the Netherlands Borrower Representative add or remove any country, territory,
region or continent from this definition.

 

“Secured Creditor” has the meaning given to such term in the Security Agreement.

 

“Security Agreements” means, collectively, the US Security Agreement and the
Foreign Security Agreements.

 

“Senior Note Documents” means the Senior Notes, the Senior Secured Notes
Indenture, the Senior Second Priority Secured Notes Indenture, the Senior
Unsecured Subordinated Notes Indenture and all documents, instruments and
agreements executed in connection therewith.

 

“Senior Notes” means the Senior Unsecured Subordinated Notes, the Senior Second
Priority Secured Notes and the Senior Secured Notes.

 

35

--------------------------------------------------------------------------------


 

“Senior Obligations” has the meaning ascribed to it in Section 9.22.

 

“Senior Secured Notes” means RPP USA’s and US Finance Corp’s 8% Senior Notes due
December 15, 2009 issued pursuant to the Senior Secured Notes Indenture, as in
effect on the Closing Date.

 

“Senior Secured Notes Indenture” means the Indenture, dated as of December 22,
2003, among RPP USA and The Bank of New York, as trustee, together with any
successor trustee or any successor thereto.

 

“Senior Second Priority Secured Notes” means RPP USA’s and US Finance Corp’s 9
½% Senior Subordinated Notes due April 15, 2010 issued pursuant to the Senior
Second Priority Secured Notes Indenture, as in effect on the Closing Date.

 

“Senior Second Priority Secured Notes Indenture” means the Indenture, dated as
of April 9, 2003, among the RPP USA and Deutsche Bank Trust Company Americas, as
trustee, together with any successor trustee or any successor thereto (the
“Senior Second Priority Trustee”).

 

“Senior Unsecured Subordinated Notes” means RPP USA’s and US Finance Corp’s 13
½% Senior Subordinated Notes due 2010 issued pursuant to the Senior Unsecured
Subordinated Notes Indenture, as in effect on the Closing Date.

 

“Senior Unsecured Subordinated Notes Indenture” means the Indenture, dated as of
November 14, 2000, among RPP USA, the US Credit Parties which are Subsidiary
Guarantors and United States Trust Company of New York, together with any
successor trustee or any successor thereto.

 

“Shell” shall mean Shell Oil Company.

 

“Shell Buyback” has the meaning ascribed to such term in Section 3.5(i).

 

“Software” means all “software” as such term is defined in the Code (or its
equivalent under Applicable Law), now owned or hereafter acquired by any Credit
Party, other than software embedded in any category of Goods, including all
computer programs and all supporting information provided in connection with a
transaction related to any program.

 

“Solvent” means with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount

 

36

--------------------------------------------------------------------------------


 

that, in light of all the facts and circumstances existing at the time,
represents the amount that can be reasonably be expected to become an actual or
matured liability.

 

“Spanish Security Agreement” means the Pledge Agreement by Resolution Holdings
B.V. pledging ownership interest in Resolution Iberica Performance Products S.A.
to the Netherlands Security Trustee.

 

“Statement” has the meaning ascribed to it in Section 4.1(b).

 

“Specified Obligations”  means Obligations consisting of (a) the principal and
interest on Loans and (b) reimbursement obligations in respect of Letters of
Credit.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Debt” means (i) the Senior Unsecured Subordinated Notes and (ii)
any other unsecured Indebtedness of any Credit Party subordinated to the
Obligations in a manner and form reasonably satisfactory to US Agent in its sole
discretion, as to right and time of payment and as to any other rights and
remedies thereunder.

 

“Subordinated Debt Agreements” means the Senior Unsecured Subordinated Notes and
any other agreement or instrument, in all respects reasonably acceptable to the
US Agent governing or evidencing Subordinated Debt.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than 50% of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

“Supermajority Lenders” means Lenders or, if there are two or more Lenders, at
least two Lenders) having (a) 80% or more of the Commitments of all Lenders, or
(b) if the Commitments have been terminated, 80% or more of the aggregate
outstanding amount of the Loans.

 

37

--------------------------------------------------------------------------------


 

“Supermajority Netherlands Lenders” means Netherlands Lenders (or, if there are
two or more Netherlands Lenders, at least two Netherlands Lenders) having
(a) 80% or more of the Netherlands Commitments of all Netherlands Lenders, or
(b) if the Netherlands Commitments have been terminated, 80% or more of the
aggregate outstanding amount of the Netherlands Revolving Loan.

 

“Supermajority US Lenders” means US Lenders having (or, if there are two or more
US Lenders, at least two US Lenders) (a) 80% or more of the US Revolving Loan
Commitments of all US Lenders, or (b) if the US Revolving Loan Commitments have
been terminated, 80% or more of the aggregate outstanding amount of the US
Revolving Loan (with the US Swing Line Loan being attributed to the US Lender
making such Loan), provided, however, that notwithstanding the foregoing, for
the purposes of Section 9.2(b)(i), as it relates to Section 1.10 and Eligible US
PPE, “Supermajority US Lenders” shall mean US Lenders holding 100% of the US
Revolving Loan Commitments.

 

“Taxes” has the meaning ascribed to it in Section 1.15(a).

 

“Tax Return” means any report, return, statement or other information required,
or permitted, by law to be filed or supplied to a Governmental Authority (or
otherwise so filed or supplied) in connection with any taxes and all claims for
refunds of taxes.

 

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other Obligations (other than Contingent Indemnification
Obligations) under the Agreement and the other Loan Documents have been
completely discharged, (c) all Letter of Credit Obligations have been cash
collateralized in the amount set forth in Section 1.6(g), cancelled or backed by
standby letters of credit acceptable to Applicable Agent and (d) no Borrower
shall have any further right to borrow any monies under the Agreement.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

“Trademark Security Agreements” means the US Trademark Security Agreements and
the Netherlands Trademark Security Agreements.

 

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, internet domain names, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office, the Netherlands
Patent Office, the European Patent Office or in any similar office or agency of
the United States, any state or territory thereof, or any other country or any
political subdivision thereof; (b) all reissues,

 

38

--------------------------------------------------------------------------------


 

extensions or renewals thereof; and (c) all goodwill associated with or
symbolized by any of the foregoing.

 

“Triggering Event”  has the meaning ascribed to it in Section 2.10(a).

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.

 

“US” means the United States of America.

 

“US Agent” means GE Capital in its capacity as US Agent for US Lenders or its
successor appointed pursuant to Section 8.2.

 

“US Allocable Amount” has the meaning ascribed to it in Section 10.7.

 

“US Borrower” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“US Borrower Representative” means RPP USA in its capacity as US Borrower
Representative pursuant to the provisions of Section 1.16.

 

“US Borrowing Availability” means, at any time the lesser of (i) the amount of
the US Revolving Loan Commitment of all US Lenders at such time and (ii) the
Aggregate US Borrowing Base at such time, in each case less the sum of (x) the
amount of the outstanding US Revolving Loan (including, without duplication, US
Swing Line Advances and US Letter of Credit Obligations) at such time, plus (y)
Reserves imposed by US Agent in its reasonable credit judgment at such time in
accordance with the terms hereof plus (z) $15,000,000.

 

“US Borrowing Base” means, as of any date of determination by US Agent, from
time to time, for each US Borrower an amount equal to the sum at such time of:

 

(a)           85% of the book value of such US Borrower’s Eligible US Accounts
at such time;

 

(b)           the lesser of (i) 65% of the book value of such US Borrower’s
Eligible US Inventory consisting of raw materials and finished goods valued at
the lower of cost (determined on a first-in, first-out basis) or market and (ii)
85% of the NOLV Percentage of such US Borrower’s Eligible US Inventory
consisting of raw materials and finished goods; and

 

(c)           the lesser of (i) 100% of the NOLV of Eligible US PPE of such US
Borrower and (ii) $25,000,000 less, at any time, the sum of (i) the product of
(x) $2,500,000 times (y) the number of Fiscal Quarters that as of such time have
ended during the period beginning on January 1, 2005 and ending on December 31,
2006 and (ii) the product of (x)

 

39

--------------------------------------------------------------------------------


 

$1,250,000 times (y) the number of Fiscal Quarters that as of such time have
ended during the period beginning on March 31, 2007 and ending December 31,
2007.

 

“US Collateral” means Collateral provided by a US Credit Party.

 

“US Commitment” means as to any US Lender its US Revolving Loan Commitment.

 

“US Commitment Termination Date” means the earliest of (a) June 24, 2009,
(b) the date of termination (whichever is earliest) of US Lenders’ obligations
to make US Revolving Credit Advances or incur US Letter of Credit Obligations or
permit existing US Revolving Loans to remain outstanding, in each case, pursuant
to Section 6.2 or Section 6.3, and (c) the date of (i) payment in full by US
Borrowers of the US Revolving Loans, (ii) the cancellation and return (or
stand-by guarantee) of all US Letters of Credit or the cash collateralization of
all US Letter of Credit Obligations pursuant to Section 1.6(g), and (iii) the
permanent reduction of the US Commitments to zero dollars ($0).

 

“US Copyright Security Agreements” means the US Copyright Security Agreements,
if any, made in favor of US Agent, on behalf of itself and Lenders, by each
applicable US Credit Party.

 

“US Credit Parties” means Holdings and its Domestic Subsidiaries.

 

“US Disbursement Account” has the meaning ascribed to it in Section 1.1(e)(i).

 

“US Euro Disbursement Account” has the meaning ascribed to it in
Section 1.1(e)(ii).

 

“US Finance Corp” means RPP Capital Corporation, a Delaware corporation, and its
successors and assigns.

 

“US Foreign Lender” has the meaning ascribed to it in Section 1.15.

 

“US Guarantor Payment” has the meaning ascribed to it in Section 10.7.

 

“US Guaranty” means the guaranty of even date herewith executed by Holdings and
each Domestic Subsidiary of Holdings in favor of US Agent, on behalf of itself
and US Lenders.

 

“US Hedge Agreements” of any US Credit Party or any of their Subsidiaries, means
any transaction (including an agreement with respect thereto) now existing or
hereafter entered into by such Person that is a foreign exchange contract,
currency swap agreement, interest rate swap, cap or collar agreement or other
similar agreement or arrangement designed to alter the risks of that Person
arising from fluctuations in currency values or interest rates.

 

“US Indemnitees” has the meaning ascribed to it in Section 9.1.

 

“US Index Rate” means, for any day, a floating rate equal to the higher of
(i) the rate publicly quoted from time to time by The Wall Street Journal as the
“base rate on corporate loans posted by at least 75% of the nation’s 30 largest
banks” (or, if The Wall Street Journal

 

40

--------------------------------------------------------------------------------


 

ceases quoting a base rate of the type described, the highest per annum rate of
interest published by the Federal Reserve Board in Federal Reserve statistical
release H.15 (519) entitled “Selected Interest Rates” as the Bank prime loan
rate or its equivalent), and (ii) the Federal Funds Rate plus 50 basis points
per annum.  Each change in any interest rate provided for in the Agreement based
upon the US Index Rate shall take effect at the time of such change in the US
Index Rate.

 

“US Index Rate Loan” means a Loan or portion thereof bearing interest by
reference to the US Index Rate.

 

“US L/C Issuer” means GE Capital and each other bank or other legally authorized
Person selected by or acceptable to US Agent in its sole discretion, in such
Person’s capacity as an issuer of US Letters of Credit hereunder.

 

“US L/C Sublimit” has the meaning ascribed to it in Section 1.1(d).

 

“US Lenders” means, collectively, the US Revolving Lenders and the US Swing Line
Lender.

 

“US Letter of Credit Fee” has the meaning ascribed to it in Section 1.4(d)(i).

 

“US Letter of Credit Obligations” means all outstanding obligations incurred by
US Agent and US Lenders at the request of US Borrower Representative, whether
direct or indirect, contingent or otherwise, due or not due, in connection with
the issuance of US Letters of Credit by US L/C Issuers or the purchase of a
participation as set forth in Section 1.1(d) with respect to any US Letter of
Credit.  The amount of such US Letter of Credit Obligations shall equal the
Dollar Equivalent of the maximum amount that, without duplication, may be
payable by US Agent and US Lenders thereupon or pursuant thereto.

 

“US Letters of Credit” means any documentary or standby letters of credit issued
for the account of US Borrowers by US L/C Issuers, and bankers’ acceptances
issued by US Borrowers, for which US Agent and US Lenders have incurred US
Letter of Credit Obligations.

 

“US Non-Funding Lender” has the meaning ascribed to it in Section 8.5(a).

 

“US Notes” means the US Revolving Notes and the US Swing Line Notes.

 

“US Obligations” means all loans, advances, debts, liabilities and obligations,
for the performance of covenants, tasks or duties or for payment of monetary
amounts (whether or not such performance is then required or contingent, or such
amounts are liquidated or determinable), including US Letter of Credit
Obligations, owing by any US Credit Party to US Agent, Collateral Agent or any
US Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under the Agreement or any of the other Loan Documents
and all liabilities and obligations of the US Credit Parties under the US Hedge
Agreements to the extent the counterparty is a US Lender.  This term includes
all principal, interest (including all interest that accrues after the
commencement of any case or proceeding by or against any US Credit Party in
bankruptcy, whether or not allowed in such case or proceeding), Fees, Charges,
expenses, attorneys’ fees and any other sum chargeable to any US Credit Party
under the Agreement or any of the other Loan Documents.

 

41

--------------------------------------------------------------------------------


 

“US Overadvance” has the meaning ascribed to it in Section 1.1(a).

 

“US Patent Security Agreement” means the US Patent Security Agreement, if any,
made in favor of US Agent, on behalf of itself and Lenders, by each applicable
Credit Party.

 

“US Pledge Agreement” means the Second Amended and Restated Pledge Agreement of
even date herewith executed by Holdings and its Domestic Subsidiaries in favor
of Collateral Agent, on behalf of itself and Secured Creditors.

 

“US Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(c)(iii).

 

“US Repayment Percentage” has the meaning ascribed to it in Section 8.7(a)(i).

 

“US Revolving Credit Advances” has the meaning ascribed to it in Section 1.1(a).

 

“US Revolving Lender” means GE Capital, the other Lenders named on the signature
pages of the Agreement as US Lenders, and, if any such US Lender shall decide to
assign all or any portion of the US Obligations, such term shall include any
assignee of such US Lender.

 

“US Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
US Revolving Credit Advances outstanding to US Borrowers (including, without
limitation, US Swing Line Advances) plus (ii) the aggregate US Letter of Credit
Obligations incurred on behalf of US Borrowers.  Unless the context otherwise
requires, references to the outstanding principal balance of the US Revolving
Loan shall include the outstanding balance of US Letter of Credit Obligations.

 

“US Revolving Loan Commitment” means (a) as to any US Lender, the commitment of
such US Lender to make its Pro Rata Share of US Revolving Credit Advances or
incur its Pro Rata Share of US Letter of Credit Obligations (including, in the
case of the US Swing Line Lender, its commitment to make US Swing Line Advances
as a portion of its US Revolving Loan Commitment) as set forth on Annex B or in
the most recent Assignment Agreement, if any, executed by such US Lender and (b)
as to all US Lenders, the aggregate commitment of all US Lenders to make the US
Revolving Credit Advances (including, in the case of the US Swing Line Lender,
US Swing Line Advances) or incur US Letter of Credit Obligations, which
aggregate commitment shall be the Dollar Equivalent of one hundred million
dollars ($100,000,000) on the Closing Date, as such amount may be adjusted, if
at all, from time to time in accordance with the Agreement.

 

“US Revolving Loans” means the US Revolving Loan and the US Swing Line Loan.

 

“US Revolving Notes” has the meaning ascribed to it in Section 1.1(a).

 

“US Security Agreement” means the Amended and Restated Security Agreement of
even date herewith entered into by and among US Collateral Agent, on behalf of
itself and Secured Creditors, and each Credit Party that is a signatory thereto.

 

“US Settlement Date” has the meaning ascribed to it in Section 8.5(a)(iii).

 

42

--------------------------------------------------------------------------------


 

“US Swing Line Advance” has the meaning ascribed to it in Section 1.1(c).

 

“US Swing Line Availability” has the meaning ascribed to it in Section 1.1(c).

 

“US Swing Line Commitment” means the commitment of the US Swing Line Lender to
make US Swing Line Advances as set forth on Annex B to the Agreement, which
commitment constitutes a subfacility of the US Revolving Loan Commitment of the
US Swing Line Lender.

 

“US Swing Line Lender” means GE Capital.

 

“US Swing Line Loan” means at any time, the aggregate amount of US Swing Line
Advances outstanding to US Borrowers.

 

“US Swing Line Notes” has the meaning ascribed to it in Section 1.1(c).

 

“US Termination Date” has the meaning ascribed to it in Section 9.20(a).

 

“US Trademark Security Agreements” means the US Trademark Security Agreements,
if any, made in favor of US Agent, on behalf of itself and Lenders, by each
applicable Credit Party.

 

“Valid Invoice” means any invoice which is issued in accordance with applicable
VAT legislation.

 

“VAT” means value added tax or any similar tax substituted therefore.

 

“Voting Stock” of any Person means Stock having the right to vote for election
of directors of such Person under ordinary circumstances.

 

“Welfare Plan” means a Plan described in Section 3(1) of ERISA.

 

“Wholly-Owned” means, as to a Subsidiary of any Person, that 100% of the Stock
of such Subsidiary is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth or referred to in this Annex A. 
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code (or
its equivalent under Applicable Law) to the extent the same are used or defined
therein; in the event that any term is defined differently in different Articles
or Divisions of the Code, the definition contained in Article or Division 9
shall control.  Terms used in Article or Division 9 of the Code or its
equivalent under Applicable Law shall be read together and construed, to the
fullest extent possible, to be in concert with each other; in the event of a
direct conflict between any term as defined in Article or Division 9 of the Code
and its equivalent under Applicable Law, the meaning under Article or Division 9
of the Code shall control.  Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement.  The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules,

 

43

--------------------------------------------------------------------------------


 

as the same may from time to time be amended, restated, modified or
supplemented, and not to any particular section, subsection or clause contained
in the Agreement or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that a Responsible Officer of RPP USA or an executive officer of any
other Credit Party, as applicable, has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.  Definitions of Agreements shall include amendments, waivers and
modifications entered into without contravention of the terms of this Agreement.

 

44

--------------------------------------------------------------------------------


 

ANNEX B (from Annex A - Commitments definition)

to

CREDIT AGREEMENT

 

PRO RATA SHARES AND COMMITMENT AMOUNTS

(in Dollar Equivalents)

 

 

 

Lender(s)

 

 

 

US Revolving Loan Commitment

 

 

(including a US Swing Line Commitment

 

 

of $15,000,000)

 

 

$100,000,000

 

General Electric Capital Corporation

 

 

 

Netherlands Revolving Loan Commitment

 

 

$50,000,000

 

GE Leveraged Loans Limited

 

45

--------------------------------------------------------------------------------


 

ANNEX C

to

CREDIT AGREEMENT

 

CLOSING CHECKLIST

 

PRELIMINARY CLOSING CHECKLIST SUBJECT TO COMPLETION OF DUE-DILIGENCE

 

Part I:  Financial Closing Checklist

 

A.  DOCUMENTS

 

1.                                       Credit Agreement:  This Agreement or
counterparts hereof shall have been duly executed by, and delivered to, each
Credit Party, Agents and Lenders.

 

2.                                       Revolving Notes:  Duly executed
originals of the Revolving Notes for each applicable Lender, dated the date
hereof, if requested by the respective Lenders, shall have been delivered to the
Applicable Agent.

 

3.                                       Swing Line Notes:  A duly executed
original of the Swing Line Note for the US Swing Line Lender, dated the date
hereof, if requested by the US Swing Line Lender, shall have been delivered to
US Agent.

 

4.                                       Intercompany Notes:  Duly executed
originals of the Intercompany Notes held by US Credit Parties shall have been
delivered to the US Agent.

 

5.                                       Master L/C Agreements:  Duly executed
originals of the Master Documentary Agreement and Master Standby Agreement,
dated the date hereof, shall have been delivered to Agents.

 

6.                                       Guaranties:  Duly executed originals of
the Guaranties, dated the date hereof, shall have been delivered to the
Applicable Agent.

 

7.                                       Security Agreements:  Duly executed
originals of the Security Agreements (other than the Spanish Security Agreement)
executed by each Credit Party that is a party thereto, dated the date hereof,
and all instruments, documents and agreements executed pursuant thereto shall
have been delivered to Applicable Agent.

 

8.                                       Pledge Agreements:  Duly executed
originals of the Pledge Agreements executed by each party thereto, dated the
date hereof, accompanied by share certificates representing all of the
outstanding Stock being pledged pursuant to each Pledge Agreement and stock
powers for such share certificates executed in blank, in form and substance
reasonably satisfactory to the Applicable Agent shall have been delivered to the
Applicable Agent.

 

9.                                       Mortgages:  Duly executed originals of
the Mortgages executed by each US Credit Party, as applicable, shall have been
delivered to US Agent, along with all related documents and opinions listed in
Part C of this Annex C.

 

46

--------------------------------------------------------------------------------


 

10.                                 Insurance:  Satisfactory evidence shall have
been delivered to Applicable Agent that the insurance policies required by
Section 2.2 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements,
including a provision pursuant to which the insurer agrees to provide thirty
(30) days’ prior written notice to Applicable Agent in the event of any
non-renewal, cancellation or amendment of such insurance policy and ten (10)
days’ prior written notice to Applicable Agent in the event of any non-payment
of such insurance policy, as requested by Applicable Agent, in favor of
Applicable Agent, on behalf of Lenders.

 

11.                                 Security Interests, Code Filings.

 

(a)                                  Evidence satisfactory to the Applicable
Agent shall have been delivered to the Applicable Agent that such Agent has a
valid and perfected (to the extent possible under applicable law following
filing of the relevant documents, including UCC financing statements, filings
with the US Copyright Office, US Patent and Trademark Office, obtaining control
as to deposit accounts and securities accounts) first priority security interest
in the Collateral (other than the Collateral described in the Spanish Security
Agreement), including (i) such documents duly executed by each Credit Party
(including financing statements under the Code and other applicable documents
under the laws of any jurisdiction with respect to the perfection of Liens) as
Applicable Agent may request in order to perfect its security interests in the
Collateral and (ii) copies of Code search reports listing all effective
financing statements that name any Credit Party as debtor, together with copies
of such financing statements, none of which shall cover the Collateral, except
for those relating to Permitted Encumbrances.

 

(b)                                 UCC-3 or other appropriate termination or
amendment statements and payoff letters, each in form and substance reasonably
satisfactory to Agents, releasing all liens on the Collateral of each Credit
Party shall have been delivered to Agents, as well as termination of all control
agreements, blocked account agreements, bank agency agreements or other similar
agreements or arrangements in favor of any creditors other than Lenders and the
holders of Permitted Encumbrances.

 

(c)                                  Such registrations with the appropriate
authorities in Holland and other applicable jurisdictions as the Netherlands
Agent and/or Netherlands Security Trustee may require in relation to any Foreign
Security Agreement

 

12.                                 Intellectual Property Security Agreements: 
Duly executed originals of the Trademark Security Agreement, Patent Security
Agreement, and Copyright Security Agreement, each dated the date hereof and
signed by each Credit Party that owns Trademarks, Patents and/or Copyrights as
applicable, all in form and substance reasonably satisfactory to Agents,
together with instruments, documents and agreements executed pursuant thereto
shall have been delivered to the Applicable Agent.

 

13.                                 Blocked Account Agreements:  Duly executed
originals of tri-party blocked account and lockbox agreements in form and
substance reasonably satisfactory to the US Agent shall have been delivered to
the US Agent with respect to all deposit accounts(including lockbox accounts)of
the US Credit Parties.

 

47

--------------------------------------------------------------------------------


 

14.                                 Certificate of Formation and Good Standing: 
For each Credit Party, (a) its articles or certificate of incorporation or
certificate of formation or equivalent organizational document, as applicable,
and all amendments thereto, (b) good standing certificates or similar
certificates (including verification of tax status) in its state or jurisdiction
of incorporation or formation, as applicable, but only if such concept has legal
consequence in such state or jurisdiction and (c) good standing certificates or
similar certificates (including verification of tax status) and certificates of
qualification to conduct business in each jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
but only if such concept has legal consequence in such jurisdiction, each dated
a recent date prior to the date hereof and certified by the applicable Secretary
of State or other authorized Governmental Authority shall have been delivered to
Agents.

 

15.                                 By-laws and Resolutions:  For each Credit
Party, (a) its by-laws or operating agreement, or equivalent organizational
documents, as applicable, together with all amendments thereto and (b)
resolutions of such Person’s Board of Directors, Board of Members or equivalent
body, as applicable, approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and the transactions to
be consummated in connection therewith, each certified as of the date hereof by
such Person’s secretary or an assistant secretary or other officer acceptable to
the Applicable Agent as being in full force and effect without any modification
or amendment shall have been delivered to Agents.

 

16.                                 Incumbency Certificates:  For each Credit
Party, signature and incumbency certificates of the officers of such Person
executing any of the Loan Documents, certified as of the date hereof by such
Person’s secretary or an assistant secretary or other officer acceptable to the
Applicable Agent as being true, accurate, correct and complete shall have been
delivered to Agents.

 

17.                                 Opinions of Counsel:  Duly executed
originals of an opinion of O’Melveny Myers LLP, special New York and Delaware
counsel for the Credit Parties, dated the date hereof, shall have been delivered
to Agents, together with such opinions as the Agents may reasonably require from
legal counsel in any jurisdiction whose law is the governing law of any European
Collection Account or in any jurisdiction where any material customer of any
Netherlands Borrower is located.

 

18.                                 Borrowing Base Certificate:  A Borrowing
Base Certificate for each Borrower.

 

19.                                 Notices of Revolving Credit Advance.  A
Notice of US Revolving Credit Advance from the US Borrower Representative and,
if applicable, a Notice of Netherlands Revolving Credit Advance from the
Netherlands Borrower Representative.

 

20.                                 GE Global Fee Letter:  Duly executed
originals of the GE Global Fee Letter in form and substance satisfactory to GE
Capital shall have been delivered to Agents.

 

21.                                 Officer’s Certificate:  Duly executed
originals of a certificate of an authorized officer of RPP USA, dated the
Closing Date, shall have been delivered to Agents, certifying on behalf of each
Credit Party that, (a) since December 31, 2003, there have been no events or
changes in facts or circumstances affecting any Credit Party or any of its
Subsidiaries

 

48

--------------------------------------------------------------------------------


 

which individually or in the aggregate have had a Material Adverse Effect and
that, as of the Closing Date, have not been disclosed in the Agreement or in
Schedule 5.2; (b) except as set forth on Schedule 5.10, no Litigation is pending
against any Credit Party which, if successful, would reasonably be expected to
result in a Material Adverse Effect; (c) no Litigation is pending which could
challenge any of the transactions contemplated by the Agreement and the other
Loan Documents; (d) since March 31, 2004 there have been no Restricted Payments
of the types described in clause (a) of the definition thereof other than
dividends by RPP USA to Holdings of the type described in Section 3.5(a),
Constructive Distributions and dividends by RPP USA to Holdings of the type
described in Section 3.5(d) and (e) Aggregate Borrowing Availability after
giving effect to the initial fundings and issuances of Letters of Credit under
the Credit Agreement and the application of proceeds thereof, exceeds
$70,000,000.

 

22.                                 Waivers:  Landlord’s waivers and consents,
bailee letters and mortgagee agreements in form and substance reasonably
satisfactory to Agents, in each case as required pursuant to Section 2.6 shall
have been delivered to Agents.

 

23.                                 Environmental Reports:  Agents and their
environmental consultant shall have approved the scope and content of any
environmental audit reports required by Agents to be provided by the Credit
Parties with respect to real property owned or leased by the Credit Parties and
shall be satisfied that there are no existing or potential environmental
liabilities which could have an adverse impact on the financial condition of the
Borrowers and that has not been disclosed in this Agreement or in the Disclosure
Schedules hereto.  Any environmental audit report required by Agents must be
prepared by a nationally recognized, as applicable, environmental engineering
firm acceptable to Agents and delivered at least ten (10) days’ prior to the
date hereof and addressed to Agents.

 

24.                                 Field Examination and Appraisal:  Agents
shall have conducted field examinations of each Credit Party’s respective
business, operations, financial condition and assets and, machinery, equipment
and inventory in form and substance and from appraisers satisfactory to Agents.

 

25.                                 Audited Financials; Financial Condition: 
The Financial Statements and Projections specifically identified in Section 5.5,
all certified by an authorized officer of RPP USA shall have been delivered and
satisfactory to Agents.  Agents shall have further received a certificate of an
authorized officer of RPP USA to the effect that (a) RPP USA and its
Subsidiaries will be Solvent upon the consummation of the transactions
contemplated herein; (b) the Projections are based upon estimates and
assumptions stated therein, all of which RPP USA believes to be reasonable and
fair in light of current conditions and current facts known to RPP USA and, as
of the date hereof, reflect RPP USA’s good faith estimates of its future
financial performance and of the other information projected therein for the
period set forth therein; and (c) containing such other statements with respect
to the Solvency of RPP USA and its Subsidiaries and matters related thereto as
Agents shall request.

 

26.                                 Approvals:  Copies of any material
third-party, Governmental Authority or other regulatory approvals and consents
necessary to consummate the Related Transactions shall have been delivered to
Agents.

 

49

--------------------------------------------------------------------------------


 

27.                                 Intercreditor Agreement:  US Agent shall
have received the Intercreditor Agreement executed and delivered by Collateral
Agent, the US Credit Parties and the other parties thereto.

 

28.                                 Pro Forma:  Copies of the Pro Forma in form
and substance satisfactory to Agents.

 

29.                                 Payoff Letters:  Agents shall have received
payoff letters from the Prior Lenders, each in form and substance reasonably
satisfactory to Agents, as to the Prior Lender Obligations.

 

30.                                 Tax Forms:  US Borrower Representative and
Agents shall have received a properly completed and executed IRS Form W-9,
W-8BEN or W-8ECI (whichever is applicable) or other applicable form, certificate
or document from each Lender.

 

31.                                 Other Documents:  Agents shall have received
such other certificates, documents and agreements respecting any Credit Party as
Agents may, in their reasonable discretion, request, including, without
limitation, all the certificates, documents and agreements listed on the
Schedule of Closing Documents, a copy of which is attached hereto as Annex C-1
(but without duplication of the certificates, documents and agreements required
to be delivered pursuant to this Annex C).

 

B.                                     NON-DOCUMENTARY CONDITIONS

 

32.                                 Payment of Fees:  Borrowers shall have paid
the Fees required to be paid on the Closing Date, including but not limited to
such Fees specified in the GE Global Fee Letter and all expenses that shall then
be payable hereunder .

 

33.                                 Closing Covenants:  Agents shall have
received evidence satisfactory to them that Borrowers, in the aggregate, after
giving effect to the initial fundings and issuances of Letters of Credit under
the Credit Agreement and the application of proceeds thereof and the
consummation of the Related Transactions, have Aggregate Borrowing Availability
of $70,000,000.

 

34.                                 Due Diligence:  Agents shall have completed
its business, legal and environmental due diligence with results reasonably
satisfactory to Agents.

 

35.                                 Retirement of Prior Lender Obligations:
 Borrowers shall use a portion of the initial Loans to pay and satisfy in full
(including by cash collateralization or backstop of any letters of credit) the
Prior Lender Obligations.

 

36.                                 Background and reference checks:  Agents
shall have completed background and reference checks of (i) each Borrower and
each Affiliate of each Borrower and (ii) the chief executive officer, chief
financial officer, chief operating officer, shareholders, officers and directors
of each Borrower and each Affiliate of each Borrower, the results of which shall
be satisfactory to Agent in its sole discretion.

 

37.                                 Know Your Customer:   In relation to the
Netherlands Credit Parties (and the directors and shareholders of such
entities), the Netherlands Agent’s satisfaction with the results of the
Netherlands Agent’s “Know Your Customer” checks and procedures concerning such
persons, as required by the Netherlands Agent’s policies and/or by applicable
laws or regulations.

 

50

--------------------------------------------------------------------------------


 

38.                                 Other Requirements:  Such other requirements
of any Credit Party as any Agent may, in its reasonable discretion, request.

 

C.                                     REAL PROPERTY COLLATERAL DOCUMENTS

 

1.                                      Mortgages:  Duly executed and
acknowledged counterparts of first priority Mortgages as security for the Loans
and encumbering each parcel of Real Estate owned or leased by a US Credit Party
(except as otherwise agreed by US Agent with respect to leased Real Estate),
shall have been delivered to US Agent, together with evidence that same have
been delivered to the title company for recording so as to effectively create
upon such recording valid and enforceable liens upon such Real Estate in favor
of US Agent.

 

2.                                      UCC Fixture Filings:  Uniform Commercial
Code Fixture Filings securing a lien against the personal property and fixtures
of US Borrower on each parcel of Real Estate shall have been prepared by US
Agent and delivered to the title company for recording so as to effectively
create upon such recording valid and enforceable liens upon the personal
property and fixtures in favor of Collateral Agent.

 

3.                                      Opinions of Counsel: Duly executed
originals of opinions of Florida, Illinois, Louisiana and Texas local counsel
for the US Agent in each case addressed to US Agent and covering such issues as
US Agent shall request, shall have been delivered to US Agent.

 

4.                                      Title Insurance & Surveys:  An ALTA
mortgagee title insurance policy, or a marked, signed commitment, dated as of
the date of recording of the applicable mortgage, current as-built surveys (or
no-change affidavits, as acceptable to the title insurer), zoning letters and
certificates of occupancy, in each case in a form acceptable to Agent for each
parcel of Real Estate insuring the lien of the Mortgage encumbering the Real
Estate, shall be delivered to Agent, together with evidence that all premiums in
respect of such title insurance policy have been paid or will be paid.

 

51

--------------------------------------------------------------------------------


 

ANNEX D

to

CREDIT AGREEMENT

 

PRO FORMA

 

[Insert Pro Forma]

 

52

--------------------------------------------------------------------------------


 

ANNEX E

to

CREDIT AGREEMENT

 

WIRE TRANSFER INFORMATION

 

With respect to the US Revolving Loan:

 

 

 

Denominated in Dollars

 

 

 

Name:

General Electric Capital Corporation

Bank:

Deutsche Bank Trust Company Americas

 

New York, New York

ABA #:

021001033

Account #:

50232854

Account Name:

GECC/CAF Depository

Reference:

GE Capital re: RPP, CFN: 6557

 

 

Denominated in Euros

 

 

 

Bank: Deutsche Bank (Frankfurt)

 

Account ID

A758

Account Number

175071000

Account Name

GE Capital Corp - Commercial Finance

Currency

Euro

Swift Code

DEUTDEFF

Sort Code

50070010

REF:

CFI1283

 

 

With respect to the Netherlands Revolving Loan:

 

 

Bank: BNP Paribas, Paris

 

Account: GE Leveraged Loans Limited

 

IBAN #: FR76 3000 4008 2800 0107 2825 676

 

Swift Code: BNPAFRPPPAC

 

 

53

--------------------------------------------------------------------------------